15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 1 of
                                       120




  IT IS HEREBY ADJUDGED and DECREED that the
  below described is SO ORDERED.


  Dated: December 13, 2018.

                                                                  __________________________________
                                                                            TONY M. DAVIS
                                                                  UNITED STATES BANKRUPTCY JUDGE
  __________________________________________________________________
               IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

                                                       §
   In re:                                              §       CHAPTER 11 CASE
                                                       §
   BULLION DIRECT, INC.                                §       CASE NO. 15-10940-TMD
                                                       §
                           Debtor.
                                                       §

   ORDER APPROVING DISTRIBUTIONS TO GENERAL UNSECURED CREDITORS
                AND DISPOSITION OF UNCLAIMED FUNDS

          Upon consideration of the Motion for an Order Approving Distributions to General

  Unsecured Creditors and Disposition of Unclaimed Funds, which was filed in the above-

  captioned main bankruptcy case (the “Case”) on November 8, 2018, Docket No. 318 (the

  “Distribution Motion”) by Gregory S. Milligan, as trustee (the “Trustee”) of the BullionDirect,

  Inc. Litigation Trust (the “Trust”), the Court finds that the Distribution Motion is proper and

  appropriate under applicable law, that the Distribution Motion was served and noticed in

  substantial compliance with the Order Approving Form and Manner of Notice for Motion for

  Approval of Distributions to General Unsecured Creditors and Disposition of Unclaimed Funds,

  which was entered in this Case on November 8, 2018, Docket No. 317 (the “Distribution Notice

  Order”) and that such service is sufficient and no further notice needs to be provided, that good



  In re BullionDirect, Inc.: Order Approving Distributions to General Unsecured Creditors and Disposition of
  Unclaimed Funds                                                                             Page 1 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 2 of
                                       120


  cause exists for granting the Distribution Motion, and that any responses to the Distribution

  Motion are denied and overruled as reflected herein. It is therefore

            ORDERED that the Distribution Motion is GRANTED as provided herein; and it is

  further

            ORDERED that the Trustee shall make distributions to holders of Allowed General

  Unsecured Claims1 as such claims are listed on Exhibit A to this Order on a pro rata basis (but

  subject to the terms of this Order) after Class 4 and higher priority claims have been paid in full

  from funds available for distribution from the Trust and after the Trustee has reserved funds

  needed for further administration of the Trust; and it is further

            ORDERED that no distributions of less than $5.00 shall be made by the Trust; and it is

  further

            ORDERED that such distributions to holders of Allowed General Unsecured Claims

  shall be made by check payable for 90 days drawn on the Trust’s checking account and mailed to

  such holders using United States first-class mail at the addresses for such holders listed on

  Exhibit A to this Order unless such holders sent written, authenticated address change notices to

  the Trustee via regular mail or electronic mail updating such distribution addresses, in which

  case the Trustee shall use the most recent authenticated addresses for such distributions; and it is

  further

            ORDERED that address change notices shall be deemed “authenticated” by holders of

  claims for all purposes if those notices are (a) signed and submitted by such holder via regular

  mail or (b) sent from an electronic mail address for such holder as either (1) listed in the



  1
   All undefined capitalized terms herein shall be ascribed the definitions provided in the chapter 11 plan
  confirmed by the Court in its Order Confirming the Debtor’s Chapter 11 Plan of Reorganization, entered
  July 26, 2016, Docket No. 209.

  In re BullionDirect, Inc.: Order Approving Distributions to General Unsecured Creditors and Disposition of
  Unclaimed Funds                                                                             Page 2 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 3 of
                                       120


  electronic mail service lists used by BullionDirect, Inc. in this Case for serving such holder, or

  (2) reflected in a signed proof of claim submitted in this Case by such holder; and it is further

          ORDERED that for holders of claims (a) whose Physical Distribution Notice, as defined

  in the Distribution Notice Order, is returned as undeliverable by the postal service, and (b) who

  have not sent the Trustee an authenticated written change-of-address notice by the entry of this

  Order, or such later uniform date for processing change-of-address notices prior to distribution

  that may be established by the Trustee in his sole and absolute discretion without any further

  notice, the Trustee may not make or withhold distributions and shall instead disburse such funds

  to other holders of claims; and it is further

          ORDERED that where distribution checks are not paid or presented within ninety (90)

  days, the Trustee may deposit such funds into the registry of the Court upon such funds being

  made available for such deposit by the financial institution holding the checking account for the

  Trust upon which such distribution checks are drawn; and it further

          ORDERED that payees on such non-presented checks shall be able to claim such funds

  from the Clerk of the Court upon complying with all applicable requirements for claiming such

  funds that may be imposed by the Clerk of the Court and applicable law and regulation.

          SO ORDERED.

                                         ###END OF ORDER###

  Order Prepared by:
  Jesse T. Moore, State Bar No. 24056001
  Dykema Gossett, PLLC
  111 Congress Ave., Suite 1800
  Austin, TX 78701
  Phone: 512-703-6325
  Fax: 512-703-6399
  Email: jmoore@dykema.com

  Counsel to Gregory S. Milligan, Trustee for the BullionDirect, Inc. Litigation Trust


  In re BullionDirect, Inc.: Order Approving Distributions to General Unsecured Creditors and Disposition of
  Unclaimed Funds                                                                             Page 3 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 4 of
                                       120


                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

                                                           §
    In re:                                                 §        CHAPTER 11 CASE
                                                           §
    BULLION DIRECT, INC.                                   §        CASE NO. 15-10940-TMD
                                                           §
                             Debtor.
                                                           §

  EXHIBIT A TO ORDER APPROVING DISTRIBUTIONS TO GENERAL UNSECURED
             CREDITORS AND DISPOSITION OF UNCLAIMED FUNDS

  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Aaron, Scott             $0.25                  PO Box 7536, Albuquerque, NM 87194
  Abbaraju, Naganand       $0.02                  3681 Spring Canyon Trail, Round Rock, TX 78681
  Abbey, Anthony           $36.55                 Address Unknown
  Abbott, Russell          $0.02                  4250 South Jones #128, Las Vegas, NV 89103
  Abd Malik,               $29.52                 1 Castle Point on Hudson s-0011, Hoboken, NJ 07030
  Muhammad Izwan
  Abdu, Mustafa            $0.32                  3809 Early Glow Lain, Bowi, MD 20716
  Abel, Gregory            $29.13                 205 Briar Lane, Mattoon, IL 61938
  Abell, Michael           $59.32                 20650 Waterside Drive, Leonardtown, MD 20650
  Abernethy, Chase         $1.59                  41 Peppertree Ct. , Marietta, GA 30068
  Abkin, Arkadiy           $11,992.17             202 Windsor Pl, Madison, NJ 07940
  Aborizk, Joe             $316.60                920 W. US Hwy 92, Seffner, FL 33584
  Abraham, Jaya            $3,099.60              9330 222nd Street, Queens Village, NY 11428
  Abston, Jr., James       $75.77                 P. O. Box 503, Butler, AL 36904
  Aburto, Erik             $383.36                21842 Empanada, Mission Viejo, CA 92691-1308
  Acker, John              $47.67                 96 hillcrest circle, brevard, NC 28712
  Acrich, Marc             $29.63                 3747 Presticwick Drive, Los Angeles, CA 90027
  Adair, Terry             $112.68                1064 A Los Gamos Rd., San Rafael, CA 94903
  Adams, Alan              $0.06                  2308 38th Ave SE, Puyallup, WA 98374
  Adams, Ernest            $14,575.00             7 Captains Dr, Brick, NJ 08723
  Adams, Randalyn          $610.69                1201 Sycamore Ave, Stockton, CA 95205
  Addoms, John F. and      $2,950.40              134 County Road 2256, Valley View, TX 76272
  Michelle Y.
  Adinolfi, Jon Michael    $2,207.20              425 Wild Flower Place, Cheshire, CT 06410
  Adipudi, Venugopal       $4.49                  3708 Spencer St Apt 203, Torrance, CA 90503
  Adler, Craig             $9,249.20              1208 Bowdoin St., San Francisco, CA 94134
  Agarwal, Deepak          $3,031.84              532 Finnbar Dr, Cary, NC 27519
  Agarwala, Archana        $2,519.84              11206 Bradbury Lane, Reston, VA 20194
  Agee, Patrick            $26.83                 3120 Haystack Dr, Colorado Springs, CO 80922
  Aggarwal, Manoj          $88.56                 121 New York Ave, Sinking Spring, PA 19608
  Aggarwal, Ravinder       $2,952.00              70 Abrams Dr, Florence, NJ 08518
  Agrawal, Karan           $1,221.72              367 Nivens Dr, Buda, TX 78610-3376
  Agrawal, Siddharth       $294.80                306 Emerald Lane, Wyomissing, PA 19610
  Aguilar, Daniel          $14.76                 13822 Buxley St., Houston, TX 77045
  Agustin, Norberto        $0.60                  12 Westmont Drive, Daly City, CA 94015
  Ahlberg, Glen            $97.36                 15916 69.00 Rd., Montrose, CO 81401

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                       Page 4 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 5 of
                                       120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Ahmed, Adnan             $295.20                8684 Red Mile Trails, Apt J, Florence, KY 41042-7342
  Ahrenholtz, Lyn          $6.22                  1746 Maple Road, Defiance, IA 51527
  Aiken, Timothy           $0.98                  25304 Plantation Dr. NE, Atlanta, GA 30324
  Ajine, Fadi              $49,662.00             8334w 108th terrace apt F, Overland Park, KS 66210
  Akhtar, Wasim            $25.69                 251 Murano Street, Los Banos, CA 93635
  Akhter, Aafaque          $6.31                  8 Brian street, New Hyde Park, NY 11040
  Alagozian, Edwin         $10,561.40             P. O. Box 161052, Sacramento, CA 95816-1052
  Alagozian, Loretta       $3,683.20              510 Pelican Bay Circle, Sacramento, CA 95835
  Alam, Ejaz               $0.63                  2571 Stone Ridge Drive, Poplar Bluff, MO 63901
  Alambara Santhanam,      $2,008.96              PO Box 200352, Newark, NJ 07102
  Deepak kumar
  Alaniz, J                $0.62                  163 Katherine Way, San Antonio, TX 78253
  Albert, Christopher      $73.80                 P.O. Box 178 305 Market, Texline, TX 79087
  Albert, David            $13.88                 4033 Orchard Drive, Melbourne, FL 32940
  Albert, Sheila           $2,110.68              7183 Egbert St, Melbourne, FL 32940-5905
  Alberts, Joseph          $2,108.97              373 North Winsome Court, Lake Mary, FL 32746
  Albertson, Cindy         $1,158.66              6212 Apple Street, Suffolk, VA 23435
  Albey, Gerald            $0.52                  4545 Trellis Way, Braselton, GA 30517
  Alcantara, Edwin         $3,202.72              4980 Hilltop Dr., El Sobrante, CA 94803
  Alden, John              $920.43                828 INDIAN ROCK AVE, BERKELEY, CA 94707
  Alderei, Omar            $1,474.00              1120 E TWIGGS ST A311, TAMPA, FL 33602
  Alderman, Matthew        $1,476.00              1940 Quartz Mountain Drive, Larkspur, CO 80118
  Aldridge, Will           $103.53                4314 Tall Tree Street, Las Vegas, NV 89147
  Aleman, Joe              $147.60                8106 NE 36th court, Vancouver, WA 98665
  Alex, Steven             $0.74                  1144 New Mexico Drive, Xenia, OH 45385
  Alexander, Donald        $478.78                6433 CASTLEMERE DRIVE, PLANO, TX 75093
  Alexander, Kelly         $126.92                2438 Fox Hollow Court, Atlanta, GA 30360
  Alexeev, Victor          $11,967.69             9507 Plymouth St. US, Oakland, CA 94603
  Alger, Toby              $342.04                628 mililani st, kihei, HI 96753
  Algeri, Brian            $14.64                 11554 Harbour Light Drive, North Royalton, OH 44133
  Ali, Ahmad               $738.00                14915 whittier loop, woodbridge, VA 22193
  Ali, Nade                $35.00                 1255 Route 10 East, Whippany, NJ 07981
  Alla, Sudhakar           $0.16                  134 Wishing View Dr Apt A, webster, NY 14580
  Alladin, Austin          $485.00                Address Unknown
  Alladin, Nolan           $747.50                Address Unknown
  Allen, Brian             $168.93                2574 County Road 217, Moulton, AL 35650
  Allen, Craig             $4,891.71              1742 State Hwy 153, Coleman, TX 76834
  Allen, David             $4.00                  PO BOX 3532, Cookeville, TN 38502
  Allen, Deborah           $24.77                 340 Flicker Lane, Chapin, SC 29036
  Allen, Donald            $1,103.60              555 Andover Park West Suite 110, Tukwila, WA 98188
  Allen, Eric              $88.44                 105 Cochran Rd Unit 2, Manhattan, IL 60442
  Allen, John              $294.80                50 S Grant St, Manheim, PA 17545
  Allen, Patrick           $329.26                14280 Timber Grove Lane, Elbert, CO 80106
  Allen, Richard           $77.53                 85 Flat Rock Road, Plainfield, CT 06374
  Allen, Russell           $1,185.93              35 Marbella Court, San Antonio, TX 78257
  Allen, Thomas            $0.50                  13 Garner Road, Franklinton, NC 27525
  Allen, Timothy           $147.60                8200 Hoddeville School Road, Brenham, TX 77833
  Allgood, Gale            $147.60                2028 Shepherd Rd #122, Mulberry, FL 33860
  Allison, Leigh           $0.64                  30 Hozoni Dr., Sedona, AZ 86336
  Allman, Charles          $72.94                 A13 70 Fremont Street, Bloomfield, NJ 07003
  Allman, Johnny           $10.00                 262 ALLMAN ROAD, TELLICO PLAINS, TN 37385
  Allred, John             $3,900.29              158 Evening Shade Drive, Charleston, SC 29414

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                       Page 5 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 6 of
                                       120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Almstead, Ron            $5,844.96              19 Beverly Court, Moriches, NY 11955
  Alore, Blake             $796.07                2N070 Bernice Ave, Glen Ellyn, IL 60137
  Altieri, Todd            $88.56                 107 E. Spring Street, Oxford, NC 27565
  Alvarez, Ismael          $10.00                 4378 w flagler st apt 8, coral gables, FL 33134
  Alvarez, Miguel          $13.50                 200 galen dr#314, key biscayne, FL 33149
  Alvarez, Vasnessa        $173.18                7025 glade ave, canoga park, CA 91303
  Alvaro, Jose             $2,272.10              1664 countrycharm lane, Jacksonville, FL 32225
  Alvies, Tedd             $20.00                 P.O. BOX 179, YUCCA, AZ 86438
  Amann, Joseph            $589.60                8945 Benoy Court, Lakewood, IL 60014
  Amayem, Ahmed            $7,524.78              1145 SW 74TH ST, OKLAHOMA, OK 73139
  Amezcua, Eduardo         $73.98                  36 Royal Tern Lane, Aliso Viejo, CA 92656
  Amin, Niraj              $0.20                  13 NICOLETTE AVE, SCHAUMBURG, IL 60173
  Amitrano, Anthony        $1,328.40              8 Jeffrie Trail, Whippany, NJ 07981
  Amity, Michael           $3.61                  2644 murray ave., allison park, PA 15101
  Ammons, Calvin           $1,889.28              3037 Asbury Glimp Rd, Ripley, TN 38063
  Amram, Elan              $59.04                 2451 North Forest, Marietta, GA 30062
  Anandan, Rohini          $3,310.80              613, Monroe Street, Apt 2, Hoboken, NJ 07030
  Ananth, Kumar            $269.74                300 Old Mary Cv, Lake Mary, FL 32746
  Anarde, Matthew          $9,932.40              24 South Morgan Apt 1101, Chicago, IL 60607
  Anderson, Charles        $10.28                 6944 EAST 78th Street, TULSA, OK 74133
  Anderson, David          $2,530.85              1715 7th Ave N, Great Falls, MT 59401
  Anderson, Elias          $9,664.14              29 Burgoyne, West Plains, MO 65775
  Anderson, James          $6,710.16              2003 Brenda Lane, Vidalia, GA 30474
  Anderson, Jared          $0.12                  476 Sandhagen Rd, Port Angeles, WA 98363
  Anderson, Joel           $2,432.00              725 W. Manzanita St., Bloomington, CA 92316
  Anderson, John R. and    $47.45                 2881 County Rd. 61, Mahtowa, MN 55707
  Suzanne E.
  Anderson, Kenneth        $21.42                 4810 NW Pollard Ave, Lawton, OK 73505
  Anderson, Kevin          $2,513.86              412 6th Avenue P O Box 362, Sacred Heart, MN 56285-0362
  Anderson, Kyle           $344.04                63 Barry Road, Oxford, CT 06478
  anderson, norbert        $3.00                  2314 main st., vancouver, WA 98660
  Anderson, Phillip        $590.40                5158 Santa Rosa Creek Dr., Santa Rosa, CA 95409
  Anderson, Rebecca        $44.28                 1708 Penhurst Way, Waukesha, WI 53186
  Anderson, Ron            $17,861.80             21941 E Peakview Dr, Aurora, CO 80016
  Anderson, Ronald         $2.65                  7444 Shelbyville Rd., Indianapolis, IN 46259-9768
  Anderson, Ryan           $3,310.80              12310 Shady Brook Drive, Pearland, TX 77584
  Anderson, Tim            $95.07                 223 FOREST STREET, FOX LAKE, WI 53933
  Anderson-Benekaa,        $497.30                10002 N. 7th Street # 1137, Phoenix, AZ 85020
  Cynthia
  Anding, Jimmie           $250.92                130 Timberland Trace, Madison, AL 35757
  Andrade, Betty           $44.28                 2657 Windmill Parkway # 597, Henderson, NV 89074
  Andrade, Betty           $0.08                  2657 Windmill Parkway # 597, Henderson, NV 89074
  Andrasek, Michael        $6,550.00              19 Windridge, Aliso Viejo, CA 92656
  Andreassi, Val           $61.73                 197 Dorado Avenue, Sewell, NJ 08080
  Andrews, Jason           $1,633.47              713 oakmont lane n, ft.worth, TX 76112
  Andrews, Jeffrey         $527.67                1205 South Riverside Harbor Dr., Post Falls, ID 83854
  Andrews Jr, Bruce        $0.02                  5910 Rancho Mission Road 33, San Diego, CA 92108
  Andreyev, Sergey         $136.30                10 Rushmore Cr, Stamford, CT 06905
  Androff, Robert          $0.01                  1825 W Calle Tranquila, Tucson, AZ 85745
  Andrus, Travis           $88.56                 4080 w. azalea st, tucson, AZ 85741
  Andujar, Rudy            $295.20                1256 Stratford #1R, NYC, NY 10472
  Andya, Himanshu          $3.70                  34 Tottenham pl., New Hyde ark, NY 11040

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                       Page 6 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 7 of
                                       120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Ang, Sanjee Benjamin     $753.57                1850 Sunnyside Avenue, Burlington, IA 52601
  Angelone, Paul           $3.38                  925 Lester Ave Apt. 2, Mamaroneck, NY 10543
  Angiolo, Steven          $12,209.01             621 Forest st, Eau Claire, WI 54703
  Annable, Tim             $225.22                1582 Edenbridge Dr, Windsor, CO 80550
  Annan, Brandon           $10.00                 2016 West 48th Terrace, Westwood Hills, KS 66205
  Anselmo, Jody            $13,680.00             4160 Suisun Valley Rd Suite E-760, Fairfield, CA 94534
  Ansorge, Brad            $4,414.40              2023 Crawford Drive, Walla Walla, WA 99362
  Anthony, Frederic        $2,207.20              18218 Eau Gallie Cir., Port Charlotte, FL 33948
  Anthony, Scott           $221.10                6706 Lawson Cir, Texarkana, TX 75503
  Anton, Kenneth           $226.07                PO box 2475, florence, AZ 85132
  Antonov, Dimitar         $119.90                5835 North 22nd street, Arlington, VA 22205
  Anttila, Karl            $246.70                PO Box 11298, Bakersfield, CA 93389
  Antuna, Lisa             $14.33                 12598 wcr 64.5, greeley, CO 80631
  Antunovic, Robert        $24.41                 PO Box 3808, Boulder, CO 80307
  Anumalasetty,            $2,481.33              2518 248thTerrace NE, Sammamish, WA 98074
  Venkata
  Apablaza, Marc           $10.00                 2074 south delaware street, san mateo, CA 94403
  Applegate, James         $11,036.00             212 Peale Court, Cibolo, TX 78108
  Archbold, Melinda        $316.40                11034 Knobb Ave., Morongo Valley, CA 92256-9773
  Archer, Pete             $5.11                  1865 Buckeye Road, Elk Park, NC 28622
  Arekuti, Padmaja         $576.33                16646 Yellowstone Dr, Northville, MI 48168-6848
  Arensberg, Eugene        $36.39                 2502 McKeever Rd, Rosharon, TX 77583
  Arias Gamboa,            $15.80                 PO box 831, rancho cucamonga, CA 91729
  Mauricio
  Armstrong, Mark          $31,532.77             8300 North Stateline Road, Union City, IN 47390
  Armstrong, Rod           $1,813.84              6584 Jocelyn Hollow Rd, Nashville, TN 37205
  Armstrong, Rodney        $10.70                 848 STATE ROUTE 47, UNION CITY, OH 45390
  Armstrong, Ryan          $59.04                 160 Lavender Bloom Loop, Mooresville, NC 28115
  Armstrong IV, James      $75.80                 7474 E. Arkansas Ave. #1709, Denver, CO 80231
  Arnold, Frank            $0.67                  104 n. pastures trl, franklinton, NC 27525
  Arnold, Michael          $4.16                  300 Shaver Loop Rd., Dayton, TN 37321
  Arnwine, Joel            $48.07                 3802 Ox-Eye Daisy, San Antonio, TX 78261
  Arthur, John             $120.42                121 E Temperance St, Ellettsville, IN 47429
  Arumugam, Senthil        $22.40                 3 SULLIMAN ROAD, EDISON, NJ 08817
  Arunachalam,             $2,442.93              c/o Mangai Mullainathan P.O. Box 1023, Wildomar, CA 92595
  Ragothaman
  Arunagiri,               $5,299.41              6475 BUENA VISTA DR, NEWARK, CA 94560
  Tiruchirapalli
  Asche, Justin            $103.32                1060 Bush ave, garner, IA 50438
  Asencio, Peter           $14.42                 PO Box 612, Enumclaw, WA 98022
  Ashkarian, Lilas         $1,047.84              11050 Overseas Highway, Marathon, FL 33050
  Asif Siddiqui, Omer      $11,036.00             10044 Bushrod CV, Collierville, TN 38017
  Asimakopoulos,           $7,370.00              3585 E 135th Court, Thornton, CO 80241
  Michael
  Askins, David            $132.84                1572 200th Rd., Neosho Falls, KS 66758
  Astrup, Paul             $4.01                  5 washington dr, east quogue, NY 11942
  Atkins, Adrian           $73.70                 45 drumcastle ct, germantown, MD 20876
  Atkins, Sam              $28.77                 3043 WEST BAYES HILL, ASHLAND, KY 41102
  Atkinson, Ralph          $1,636.26              11867 Burning Bend St, San Antonio, TX 78249
  Atkinson, Stan           $1,119.98              25339 camino de chamisal, salinas, CA 93908
  Atta, Scott              $4,071.40              98-249 Kaulike Drive, Pearl City, HI 96782
  Audet, Denis             $12,751.62             114 Landey St, Pittsfield, ME 04967-4501

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                       Page 7 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 8 of
                                       120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Audet, Elizabeth         $4,092.85              114 Lancey St, Pittsfield, ME 04967-4501
  Audiffred, Patrick       $11,985.15             6253 Mickens Road, Baton Rouge, LA 70811-4345
  Auman, Patricia          $36,937.35             27475 Ynez Rd., #447, Temecula, CA 92591
  Aumell, Samuel           $590.40                1650 ne valley rd apt H4, Pullman, WA 99163
  Auna, Vanley             $39,003.75             54-232 Kaipapau Loop, Hauula, HI 96717
  Austin, Cornelius        $0.36                  2332 West 110th Street, Bloomington, MN 55431
  Austin, George           $6.35                  5 Wolf Rd, Santa Fe, NM 87508
  Austin, Marion           $1,053.91              101 11th Ave N, Texas City, TX 77590
  Autry, Cullis            $0.26                  4242 SE 87th, Portland, OR 97266
  Averitt, Michael         $61.00                 1885 FM 2673, CANYON LAKE, TX 78133
  Aversano, Anthony        $19.32                 1 shoreview lane, danbury, CT 06811
  Avracen, Alexander       $13.94                 199 Clark Ln., Deer Lodge, TN 37726
  Axelsen Iii, Theodore    $10.52                 P.O. Box 7209, Scarborough, ME 04070
  Axenov, Igor             $2,400.99              2 Constitution Court 810, Hoboken, NJ 07030
  Ayyanathan, Kan          $9.45                  4 Brookside Ct., Scotch Plains, NJ 07076
  Ayyasamy, Ananthan       $13.93                 16676 NW Desert Canyon Dr, Beaverton, OR 97006
  Baade, Charles           $3,499.57              131 Post Crest Dr, Murphy, TX 75094
  Babb, Tiffany and        $10.99                 3033 N Roca, Mesa, AZ 85213
  Daniel
  Babcock, Michael         $53.84                 651 Edgehill Wood Ct, Manakin Sabot, VA 23103
  Babcock, William         $43.17                 311 Clyde Street, West Concord, MN 55985
  Babiner, Boris           $11,043.60             10107A Verree Rd, Philadelphia, PA 19116
  Babola, Keith            $1,135.67              16916 Langland Rd, Pflugerville, TX 78660
  Bacon, Jeffery           $1,180.80              38 Yellow City Rd, Amenia, NY 12501
  Baczek, Aaron            $23.64                 256 South McCaslin Blvd. Apt. 106, Louisville, CO 80027
  Baczek, Aaron            $19.54                 9145 Echelon Point Dr. Apt 2045, Las Vegas, NV 89149
  Badam, Subbarao          $4,422.00              3615 BENTBILL XING, CUMMING, GA 30041
  Badey, Lalitha           $1,197.58              23425, SE Black Nugget Road, Issaquah, WA 98029
  Badura, Jack             $84.79                 908 DEERVALE DRIVE, NASHVILLE, TN 37217
  Bagby, Shan              $14.87                 101 PIN OAK FOREST ST, SAN ANTONIO, TX 78232
  Bagnall, Ian             $453.65                7920 Crandall Road, Austin, TX 78739
  Bahr, Allen              $0.05                  8611 E SHILOH ST, TUCSON, AZ 85710-2943
  Bai, Charles             $75.37                 2364 Briarcliff Commons NE, Atlanta, GA 30345
  Bailey, Christopher      $13.70                 837 Shetland Place, Concord, NC 28027
  Bailey, Courtney         $0.40                  1008 Kingsley Drive, Saginaw, TX 76179
  Bailey, John             $0.90                  4910 N. 34th Street, Arlington, VA 22207
  Bailey, Journey          $4,315.02              6407 Sunnysky Way, Austin, TX 78745
  Bailey, Patrick          $3,261.11              2109 Cumberland Hill Dr, Henderson, NV 89052-7119
  Bailey, Thomas           $5,507.30              590 Cloverbrook Drive, Ephrata, PA 17522
  Baird, James             $818.64                19 country club lane, Hattiesburg, MS 39402
  Bajavada, Hari           $11,036.00             1128 PARK PLACE AVE, MORRISVILLE, NC 27560
  Baker, Kendall           $52.30                 641 Reynolds Rd, Edmond, OK 73013
  Baker, Lanny             $1,908.55              5227 FM 2208 South, Longview, TX 75605
  Baker, Patrick           $5.07                  6717 S 93rd E Ave, Tulsa, OK 74133
  Baker, Sam               $221.79                49306 845th RD, Ewing, NE 68735
  Baker, Theresa           $9.34                  59906 Cash Hill Road, Shadyside, OH 43947
  Baker, Timothy           $16.11                 1503 Lincoln Ave., Lakewood, OH 44107
  Baker, Trevert           $51.60                 6050 New Albany Rd. W, New Albany, OH 43054
  Baker, William           $1,103.60              808 n franklin street apartment 2602, tampa, FL 33602
  Bakic, Phillip           $1,196.13              308 Clinton St., Binghamton, NY 13905
  Bakshi, Bhavana          $589.60                13340 CAMINITO CIERA #45, SAN DIEGO, CA 92129
  Balajee, Raja            $9,543.43              4657 Cedar Wood Dr SW, Lilburn, GA 30047

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                       Page 8 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 9 of
                                       120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Bales, Edward            $147.60                2445 East York Street, Philadelphia, PA 19125
  Balgooyen, Noah          $1,008.61              411 N Pinckney St, Madison, WI 53703
  Balguri, Mahitha         $1,103.60              198 Fringetree Dr, West Chester, PA 19380
  Balkon, David            $1,180.80              311 East Main Street Suite #2, Hendersonville, TN 37075
  Balla, Ellen             $8,277.00              15 Hoffmann Rd., Canton, CT 06019
  Ballard, Shannon         $13.32                 614 Salem Church Road, Maiden, NC 28650
  ballentine, michael      $25.00                 P.O. Box 128757, norwood, oh 45212
  Balzli,Jr, Clifford      $3,685.00              P. O. Box 107, Alton, AL 35013-0107
  Banducci, Anne           $3,099.60              13324 Wintergreen Lane, Moorpark, CA 93021
  Banerjee, Rudy           $16,939.92             1910 Cedar Glenn Way Unit 4201, Atlanta, GA 30339
  Banerjee, Sandeep        $590.87                22308 Chipotle Pass, Spicewood, TX 78669
  Banerjee, Santanu        $16,554.00             6447 Basilwood Drive, Frisco, TX 75035
  banghart, barbara        $103.32                445 South Howard St., South Williamsport, PA 17702
  Bank, David              $975.60                6329 Deerview Drive Suite AG, Raleigh, NC 27606
  Banks, Dr. Steve         $15,168.74             Puckett Plaza 3440 Bell St. Suite 230, Amarillo, TX 79109
  Banthia, Jitendra        $1,474.00              1219 Willowdale LN, Irving, TX 75063
  Baraghosh, Esfandiar     $194.43                1809 262 Street, Lomita, CA 90717
  Barak, Ron               $2,579.60              P.O. Box 40682, Providence, RI 02940
  Barak, Ron               $10,922.40             P.O. Box 40682, Providence, RI 02940
  Baranek, Todd            $3,314.60              3767 Fox Crossing Dr, Saint Joseph, MI 49085
  Barbala, Ronald          $126,727.95            4729 E. Sleepy Ranch Rd., Cave Creek, AZ 85331
  Barber, Andrew           $124.06                200 east valley view ave, Havkettstown, NJ 07840
  Barber, Kevin            $6.18                  11184 Antioch Rd Suite 524, Overland Park, KS 66210
  Barber, Richard          $15.54                 4608 Broken Lute Way, Ellicott City, MD 21042
  Barbisch, Michael        $4,454.44              RR5, Box 934, Ava, MO 65608
  Barbour, Erskine         $7,370.00              7450 Raleigh Rd, Benson, NC 27504
  Bardar, Jay              $16.79                 7887 Oberlin Road, Elyria, OH 44035
  Barden, Dan              $8.00                  6196 S. Valleyview St., Littleton, CO 80120
  Barg, Sam                $619.39                13076 Sparta Dr., Fishers, IN 46038
  bargerstock, robert      $442.80                12994 Royal Shores Dr, Conroe, TX 77303
  Barie, Mark              $4.51                  30 Bridge Rd Suite 1, Rouses Point, NY 12979
  barker, mark             $0.19                  9495 austin-traphill rd., traphill, NC 28685
  Barkley, Clark           $100.00                1075 E 1st. St., Coal City, IL 60416-1304
  Barnard, Paul            $16.39                 4008 Northminster st, Pittsburgh, PA 15212
  Barnes, George           $1.06                  134 Lincoln Highway Lot #17, Fairless Hills, PA 19030
  Barnes, George           $4.21                  6400 Peake Road, Macon, GA 31210
  Barnes, George           $1.74                  106 Kenilworth Court, Macon, GA 31210
  Barnes, Laura            $108.61                155 Hazy Downs Road, Raywick, KY 40060
  barnes, matt             $3.78                  4974 kathryn drive, macon, GA 31210
  Barnwell, William        $22,644.31             195 Woodland Circle, Piedmont, AL 36272
  Barr, Garland            $8.79                  2009 Victoria Drive, Stafford, VA 22554
  Barr, Paul               $0.50                  1715 N. RIVER RD. #69, SAINT CLAIR, MI 48079
  Barr, Roger              $914.98                5171 Hwy S-74 S., Newton, IA 50208
  Barrack, Gerard          $9,113.45              37459 Ultima Plaza Blvd. STE. B-224, Prairieville, LA 70769
  Barraza, Luis            $0.54                  4250 N. TRIPP, CHICAGO, IL 60641
  Barrera, Carolyn         $67.95                 106 Pecan Grove Rd, Ennis, TX 75119
  Barrett, Teresa          $413.45                1425 VIEWTOP DR., CLEARWATER, FL 33764
  Barrett, Thomas          $36.51                 7040 Seminole Pratt Whitney Road #25 Suite 133, Loxhatchee, FL
                                                  33470
  Barri, Krishnakanth      $472.32                20110 Natures Hike Way, Tampa, FL 33647
  Barry, Kevin             $39.34                 241 Chairfactory Road, Elma, NY 14059
  Barry, Sarah             $16.97                 51 Liberty Road, Bernardsville, NJ 07924

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                       Page 9 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 10 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Bartels, Peter           $6,041.20              16100 83rd PL N, Loxahatchee, FL 33470
  barterian, jonathon      $7.59                  22437 barton, Saint Clair Shores, MI 48081
  bartholomew, joseph      $1.87                  8345 NW 66 ST #8297, Miami, FL 33166
  Bartholomew, Ray         $16.20                 PO Box 7103, Belle Chasse, LA 70037
  Bartling, Joe            $457.56                2504 Coulter Lane, Oakton, VA 22124
  Bartmanski, Roman        $13.19                 5002 Naples Ave, Beltsville, MD 20705
  Barton, David            $39,729.60             17 Sharon Ln, Kingston, NY 12401
  Basarowich, Brad         $1,923.95              510 Jan Kelly Lane, Houston, TX 77024
  Bashore, Ruth            $1,371.94              350 washington St., Pennsburg, PA 18073
  Baske, Stephen           $30.95                 4356 Quail DR, Beaufort, SC 29906
  Bass, Chris              $10.63                 1324 North Liberty Lake Road #187, Liberty Lake, WA 99019
  Bass, William            $13.98                 3478 Ridgecrest Drive, Hoover, AL 35216
  Bata, Robin              $5.30                  7380 W Unkar, Golden Valley, AZ 86413
  Bates, Lawton            $1,180.80              7002 San Carlos Street, Carlsbad, CA 92011
  Bathula, Gopi Krishna    $2.98                  555 East washington avenue unit 1010, sunnyvale, CA 94086
  Batistich, Lance         $894.27                525 old natividad rd, salinas, CA 93908
  Battaglia, Marc          $85.27                 3000 N Federal Hwy #8, Fort Lauderdale, FL 33306
  batteaux, Robert         $103.32                912 hutchins, houston, TX 77003
  Baty, Joanne             $147.60                530 Paul Pl, Los Alamos, NM 87544
  Bauer, Christopher       $178.87                5750 Main st, West Bend, WI 53090
  Bauer, John              $48.81                 4771 Oakhurst Ridge Rd, Clarkston, MI 48348
  Bauer, Joshua            $3.10                  4771 Oakhurst Ridge Rd, Clarkston, MI 48348
  Bauer, Kim               $3.24                  4771 Oakhurst Ridge Rd, Clarkston, MI 48348
  Baumgardner, Rollin      $196.48                Rr 16 box 1310A, Stroudsburg, PA 18360
  Baumgarten, John         $3.75                  306 Bridle Trail, Venetia, PA 15367
  Bayliss, Beverly         $8.80                  10024 Oak Run Drive Unit J, Charlotte, NC 28210
  Bayman, Eric             $653.67                4307 Opal Court, Castle Rock, CO 80104
  Bayman, Samuel           $24,654.56             4307 Opal Court, Castle Rock, CO 80104
  Bayquen, Arlen           $295.20                133 Font Blvd, San Francisco, CA 94132
  Bayse, Paul              $0.13                  9601 N. 10th St., #36, McAllen, TX 78504
  Beach, Russell           $73.80                 1923 Quentin Rd., Baltimore, MD 21222
  Beach, William           $368.50                117 Iron Bark Ct., East Peoria, IL 61611
  beals, tim               $19,630.80             790 boca ratan dr., lake oswego, OR 97034
  Beaman, Ernest           $2,793.64              7415 Sunset Lane, Crestwood, KY 40014
  Bean, Gregory            $19.39                 Po box 71710, Fort bragg, NC 28307
  Beane, Timothy           $1,993.65              1848 moreland wood trail, concord, NC 28027
  Beard, Jason             $23.79                 PO Box 56672, Jacksonville, FL 32241
  Beard, Linden            $147.60                120 W. Union St., Roseville, IL 61473
  Beard, Robert            $9,854.75              1505 Fort Clarke Blvd., Apt. 7202, Gainesville, FL 32606
  Beardsley, Gail          $2,066.40              2379 E Spruce Ave, Fresno, CA 93720
  Beasley, Vicki           $1,756.45              110 Kingfisher Ct, Lake Frederick, VA 22630-2084
  Beaton, Gary             $5,313.60              31731 46th PL. S., Auburn, WA 98001
  Beattie, David           $1,103.60              1325 NW 199th St., Edmond, OK 73012
  Beattie, Ryan            $18.95                 740 7th St., Waukee, IA 50263
  Beatty, Thomas           $47.31                 410 Mary Street, Jeannette, PA 15644
  Beaty, Kenneth           $15.52                 109 Renaissance Court, Chattanooga, TN 37419
  Beauchamp, Matthew       $1,053.91              1431 Golden Ave, Ann Arbor, MI 48104
  Beauman, David           $679.60                2113 Bayside Drive, Sebring, FL 33872-9236
  Beauvais, Charles        $295.20                2520 Joshua Drive, Sinking Spring, PA 19608
  Bebout, David            $207.53                1055 Pineridge Dr, Reno, NV 89509
  Beck, Joseph             $51.27                 1340 New Hampshire #82, Rock Springs, WY 82901
  Becker, Clay             $2,177.02              89 Murray st 11L, New York city, NY 10007

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 10 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 11 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Becker, James            $367.99                4918 West 35th St., St. Louis Park, MN 55416
  beckett, steven          $73.80                 8930 moon rd, saline, MI 48176
  Bedell, Bobbi            $28.64                 1000 Lantana Unit 907, Port Aransas, TX 78373
  beebe, james             $73.80                 109 w north 3rd, seneca, SC 29678
  Beeson, Rose             $3,564.90              57 Eighth St., Hoboken, NJ 07030
  Beggs, Daniel            $8,922.95              2462 Promwood Loop Apt 1, Montgomery, AL 36106-3188
  Bego, Michael            $17,175.17             126 Parsonage Road, Greenwich, CT 06830
  Beil, Thomas             $19,961.42             PO Box 5762, Cleveland, TN 37320
  Beitler, Nancy           $14.66                 2304 Ava Place, Decatur, GA 30033
  Beito, Steve             $7.09                  1524 N. Walnut Ave., New Braunfels, TX 78130
  belasco, michael         $87.08                 1502 Harvest Dr, Yardley, PA 19067
  Bell, Arthur             $16.09                 18045 Oak Forest Dr, Flint, TX 75762
  Bell, Robert             $15.95                 2525 Overhill Lane, Davis, CA 95616
  Bellenzeni, John         $15.46                 20 West Front Street, Media, PA 19063
  Bellonzi, Vincent        $1,328.40              3103 Fontana Dr., Austin, TX 78704
  belluccio, james         $29.52                 45 julian dr, rochester, NY 14624
  belmont, Daniel          $1.84                  PO box 8555, Seaside, CA 93955
  Beluga, Yuriy            $0.25                  119 SW 330th St Apt 1902, Federal Way, WA 98023
  Belvin, Gayl             $4,723.20              3840 Reflection Way, Las Vegas, NV 89147
  Bemineni, Srikanth       $811.80                10300 Cypresswood dr Apt 2324, Houston, TX 77070
  Benco, David             $14.93                 304 Dunn Station Road, Prosperity, PA 15329
  Benedict, Glenn          $4,370.21              1930 Flume Dr., El Cajon CA, 92021
  Benham, Amy              $486.42                12011 Oakner Dr, Tomball, TX 77377
  Benham, John             $14.76                 P O Box 215, Sunman, IN 47041
  Bennett, Larry           $0.25                  345 E Conan St, Ely, MN 55731
  Bennett, Paul            $2.90                  6342 Lake Joanna Cir, Panama City, FL 32404
  Bennett, Walter          $0.69                  3745 Jade St, Keller, TX 76248
  Benning, Martin          $20.00                 1104 Jannas Trail, Edmond, OK 73012
  benson, joy              $44.28                 3024 hidden creek dr, antioch, TN 37013
  Benson, Robert           $47.81                 6725 West Central Avenue Suite M PMB 222, Toledo, OH 43617
  Benton, Michael          $154.29                5298 Appaloosa Cir, Morrow, OH 45152
  Bentz, Gary              $7,285.39              1199 E Santa Fe #425, Gardner, KS 66030
  Bequette, Wayne          $0.10                  3601 E. 18th St. Unit C, Vancouver, WA 98661
  Berchild, Aaron          $70.56                 333 Andover Dr #207, Burbank, CA 91504
  Berg, Bob                $20,237.20             2 Highway Ave, Ludlow, KY 41016
  Berg, Michael            $27.60                 10912 Tomatillo Ln. SE, Albuquerque, NM 87123
  Berger, Jennifer         $827.83                909 Texas Ave Unit 1618, Houston, TX 77002
  Berger, Raymond          $9.51                  P.O.Box 128, Rockton, PA 15856
  Berhar, Stephen          $96.43                 2825 NE Red Oak Dr., Bend, OR 97701
  Berlien, Jack            $6,289.95              9007 Greylock St, Alexandria, VA 22308
  Berlind, Perry           $147.40                1830 E. Broadway Blvd #124-229, Tucson, AZ 85719
  berlinski, mark          $0.50                  537 yellow tail place, chuluota, FL 32766
  Bernal, Caroline         $1,791.19              33301 agua dulce Cyn rd # 21, Agua dulce, CA 91390
  Bernal, Nate             $324.72                16215 Fallbrook Dr, Lakeville, MN 55044
  Bernardi, Anthony        $4,414.40              3434 N. Oriole Avenue, Chicago, IL 60634
  Bernardo, Marcio         $29.52                 112-15 72nd Road Apt. 506, Forest Hills, NY 11375
  Bernick, Mark            $9.25                  40552 County Road 1, Rice, MN 56367
  Berninger, George        $1,768.80              63 Cohick Rd, Williamsport, PA 17702
  Berrey, Brian            $13.81                 1914 Blackbrair Street, Silver Spring, MD 20903
  Berryman, Charles        $0.02                  14006 Clubhouse Way, Saint Francisville, LA 70775
  Berte, Tim               $16.49                 801 NE Hayes Drive, Ankeny, IA 50021
  Bertolet, Jon            $3.54                  215 N Sergeant Ave Apt #2, JOPLIN, MO 64801

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 11 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 12 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Besada, Jorge            $5,518.00              9686 FONTAINEBLEAU BLVD APT 511, MIAMI, FL 33172
  Besada, Jorge            $7,380.00              9686 FONTAINEBLEAU BLVD APT 511, MIAMI, FL 33172
  Besmer, Luke             $177.12                1680 Victor Blvd #B, Arcata, CA 95521
  Besonova, Natalia        $17.85                 2730 Northampton A-2, Rolling Meadows, IL 60008
  Bessler, Donald          $84.69                 39 Belleview Dr, Amherst, NH 03031
  Bethea, David            $13,397.83             1418 NEEDLE PALM DRIVE, EDGEWATER, FL 32132
  Betts, Daniel            $81.10                 9548 hamilton st, Alta loma, ca 91701
  Betts, Joe               $2.79                  9548 Hamilton St., Alta Loma, CA 91701
  Beverage, Kelly          $1,103.60              18 Leif-Tyler St., Sheridan, AR 72150
  Beverly, William         $15.09                 5232 Camden Road, Maple Heights, OH 44137
  Beyer, Charles           $1.80                  1982 East Heer Road, Elizabeth, IL 61028
  Beyer, Eric              $2,420.64              7589 Briar Cliff Circle, Lake Worth, FL 33467
  Bhajiwala, Pranav        $35.54                 548 valley forge way, campbell, CA 95008
  Bhargiri, Chetan         $1,212.41              4, Sousa Court, East Windsor, NJ 08520
  bhat, anuradha           $14,346.80             531 winding way, merion station, PA 19066
  Bhavsar, Prakrut         $1,103.60              W169 N10789 Redwood Lane, Germantown, WI 53022
  Bhavthankar, Shirish     $1,694.00              36 R Reading Road, Edison, NJ 08817
  Bheemanathini,           $2,015.51              1004 Forest Haven Blvd, Edison, NJ 08817
  Sridhar
  Bhidya, Mohammad         $5,518.00              7914 Gleason Drive Apt 1105, Knoxville, TN 37919
  Bhobe, Dattaprasad       $3,310.80              4211 Stoney Knoll Lane, Katy, TX 77494
  Bholat, Abdullah         $15.13                 1241 currentsville rd, paris, KY 40361
  Bhuvanapalli, Shiv       $1,604.99              23163 Kleinsmith way, Ashburn, VA 20148
  Bhuvanapalli, Sridhar    $10,164.91             22526 Scattersville Gap Terrace, Ashburn, VA 20148
  Bhuvanapalli, Srilatha   $1,103.60              20843 Houseman Ter, Ashburn, VA 20148
  Bice, Allen              $135.84                470 W State St, Hurricane, UT 84737
  Biczykowski, Keith       $10.25                 2613 South Jefferson Blvd, Lorain, OH 44052
  Biddell, Kevin           $2,187.04              25 Harcourt Dr., Akron, OH 44313
  Bielawski, Brett         $51.60                 CMR 479 Box 585, APO, AE 09263
  Bienkowski, Michael      $30.10                 8 Prospect Road, Centerport, NY 11721
  Bierly, Benjamin         $4,179.05              151 Holly St Apt/Suite, Bolingbrook, IL 60490
  Bigelow, William         $38.78                 1251 S. Avenida Sirio, Tucson, AZ 85710
  biggs, vickie            $59.04                 311 sage road, white house, TN 37188
  Billings, Roger          $368.59                PO Box 171, Santa Ynez, CA 93460
  Bilse, Gregory           $10.61                 4115 Crawford Ct., Bridgewater, NJ 08807
  Binney, Kyle             $3.62                  1045 Litchfield Tpke, New Hartford, CT 06057
  Binning, Parm            $2.00                  1196 Stewart Road, Yuba City, CA 95991
  Birch, David             $2,952.00              536 High St, Pewaukee, WI 53072-2410
  Birdsong, Michael        $0.01                  3245 N. Nesbitt Ave, Oklahoma City, OK 73112
  Birnie, Nathan           $73.80                 1625 N F Street, Broken Bow, NE 68822
  Birringer, David         $118.08                57 E Concord St Apt 2, Boston, MA 02118
  bishop, bryan            $14.76                 4822 pobiddy rd, talbotton, GA 31827
  Bishop, Kay              $9.84                  445 North State Street, Rigby, ID 83442
  Bishop, Larry            $13.96                 30060 Normal St., Roseville, MI 48066
  Bishop, Lowery           $1,103.60              3050 Brighton 2nd Str, Brooklyn, NY 11235
  bishop, phil             $8,883.06              32576 TATUM LOOP, SEDALIA, MO 65301
  Bishop, Robin            $44.28                 P.O. Box 41, Malta Bend, MO 65339
  Biskupski, Daniel        $1,184.15              21307 Glen Place, Unit #4 , Cupertino, CA 95014
  Bisnett, Mark            $4,268.16              52635 Huntington Rd, LaPine, OR 97739
  Bitar, Karim             $4,429.88              8300 De Longpre Ave Apt 209, West Hollywood, CA 90069
  Bitragunta, Lakshmi      $147.60                2 Cephalonia Drive, Niskayuna, NY 12309
  Bittar, Christian        $0.61                  100 Congress St. # 301, Brooklyn, NY 11201

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 12 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 13 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Bittencurt, Paul         $14.88                 468 Gosser St., Milpitas, CA 95035
  Bivins, John             $14.76                 2400 Southbend Rd, Edmond, OK 73034
  Bjorne, Kevin            $8.45                  608 Dillon Street, Sault Ste. Marie, MI 49783
  Black, Michael           $41.45                 2228 Olive St, Eugene, OR 97405
  Blackburn, Elizabeth     $3.83                  2600 Glacier Street, Anchorage, AK 99508
  blackburn, elizabeth     $3.19                  426 patsy st., ankorage, AK 99504
  Blackburn, Herschel      $4,163.76              107 Sunset Circle, Jonesborough, TN 37659
  blackburn, robert        $6.28                  PO box 275, pocono summit, PA 18346
  Blackburn, Thomas        $20,384.80             3308 Cherrywood Road, Austin, TX 78722
  Blackwell, Jim           $18.76                 15702 Pine Mountain DR, Houston, TX 77084
  Blackwell, Victor        $280.44                195 14th Street 2306, Atlanta, GA 30309
  Blagg, James             $1,952.55              452 Little Mountain Trail, Doe Hill, VA 24433
  Blair, Billy             $14.38                 4711 Virginia Dare Ln, Austin, TX 78754
  Blair, Billy             $332.86                4711 Virginia Dare Ln, Austin, TX 78754
  Blair, Bryan             $14.76                 1336 Eustis Drive, Indianapolis, IN 46229
  Blair, William           $2.08                  3941 Moraga Dr, El Dorado Hills, CA 95762
  Blake, Kimberly          $17.05                 670 Louis Henna Blvd #911, Round Rock, TX 78664
  Blake, Leonard           $77.19                 5225 County Road 402, Grandview, TX 76050
  Blake, Roger             $99.96                 168 Enman Hill Rd., Berlin, NH 03570
  Blake, Steven            $569.94                1756 Singing Bird Lane, Jacksonville, FL 32223
  Blevins, Adam            $1,577.00              575 Riddle Rd, North Wilkesboro, NC 28659
  Blickenstaff, William    $10.31                 19 Maywood Dr, Taylors, SC 29687
  Blickenstaff, William    $1,887.27              19 Maywood Dr, Taylors, SC 29687
  bliedorn, sean           $236.16                5533 Erinvale Ct., Holly Springs, NC 27540
  Bliss, Tom               $0.10                  244 Corral Dr, Dayton, NV 89403
  Blocher, William         $2,027.80              303 S. Tower View Dr, Columbia City, IN 46725
  Bloom, Dr Thomas         $14.78                 217 Old Route 22, Pawling, NY 12564
  Blount, Jerry            $6.76                  5050 S. Tamarus St. Apt. 187, Las Vegas, NV 89119
  Blowers, Mark            $589.60                122 Sandra Road, Jacksonville, FL 32211
  Blum, Bob                $171.07                530 E. Mockingbird Trail, Diamond City, AR 72644
  Blyton, Todd             $5.02                  P.O. Box 953, Hudson, WI 54016
  Bobber, Brian            $95.86                 3643 S. 87th Street, Milwaukee, WI 53228
  Boben, Gregory           $0.29                  4986 Road 38, Aurora, MN 55705
  Boben, Gregory           $394.45                4986 Road 38, Aurora, MN 55705
  Bobrik, Zakhar           $27,210.12             11804 ne 46 st, vancouver, WA 98682-5704
  Bocanegra, Lorraine      $11,134.72             26745-D Oak Crossing Rd, Newhall, CA 91321
  Bodeen, James            $328.64                2930 Fleetwood Drive, San Bruno, CA 94066
  Bodell, William          $590.40                1817N 2175W, Farr West, UT 84404
  Bodnar, Richard          $6.00                  1762 Oriole Court, Carlsbad, CA 92011
  Boduch, Derek            $1,328.40              976 S Coast HWY Apt A, Laguna Beach, CA 92651
  Boehm, Justin            $2,952.00              13940 West Alaska Drive, Lakewood, CO 80228
  Boehs, James             $1.06                  127 C Roth Road, Leland, MS 38756
  Boever, Mark             $2.79                  28680 US Hwy 59, Worthington, MN 56187
  Bogardus, Bruce          $0.01                  185 little fox lane, southbury, CT 06488
  Bogardus, Patricia       $500.00                94 Midlock Road, Fairfield, CT 06824
  Bogese, Bryan            $7.18                  1271 Flat Rock Crossing, Manakin Sabot, VA 23103
  Boggavarapu,             $1,042.26              1 River Rd, Apt 11F, Nutley, NJ 07110
  Balakrishna
  Bohling, Varian          $923.70                402 Garden City Dr. Apt B, Syracuse, NY 13211
  boike, susan             $385.84                26205 culver, st clair shores, MI 48081
  Boinovski, Todor         $28.49                 11904 Stoney Peak Dr., Apt 1031, San Diego, CA 92128
  Bojjawar, Shiva          $1,590.06              1864 Looking Glass Lane, Nolensville, TN 37135

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 13 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 14 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Bolden, Leesa            $7,359.60              PO Box 35 105 Main St., Jamestwon, CO 80455
  Bolden, Robin            $17.31                 2702 Old Stables Drive, Celina, TX 75009
  Bolen, Randall           $111.75                303 E. Mumford Drive, Urbana, IL 61801
  boliaris, thomas         $5,518.00              12250 w euclid ave, west allis, WI 53227
  Bolle, Tom               $29.48                 3605 Countryside Lane, Glenview, IL 60025
  Bollhorst, Larry         $110.36                58 King Rd, Eastman, GA 31023
  Bolling, Timothy         $59.14                 Address Unknown
  Bollinger, Joseph        $100.00                704 Princeton Ave, Ann Arbor, MI 48103
  Bolthouse, Darin         $37.54                 23269 Tuck Road, Farmington Hills, MI 48336
  Bommareddy, Rajani       $1,103.60              5840 Spring Valley RD Apt 508, Dallas, TX 75254
  Bonds, Robert            $176.88                850 Quincy St NW #301, Washington, DC 20011
  Boneschans, Don          $13.52                 2868 Atoka Trail, crestview, FL 32539
  Bonfa, Michael           $295.20                12 Havenwood, Irvine, CA 92614
  Bonfadini, Matt          $73.80                 2714 Sheridan St NW, Albuquerque, NM 87104
  Bonn, Mark & Brenda      $88,402.98             11768 Shadow Valley Rd. , El Cajon, CA 92020
  Bonnette, James          $235.84                6931 Alvin York Lane, Shreveport, LA 71107
  Bonney, Peter            $0.01                  175 West 12th Street Apt. 7E, New York, NY 10011
  Bookbinder, Brad         $73,172.82             105 Lariat Lane, Dripping Springs, TX 78620
  Boone, Dickmann          $5,190.66              7A Lincoln Heights, Schenectady, NY 12305-2720
  boone, Kenneth           $15.34                 73 mc elhannon rd, Bethlehem, GA 30620
  booska, Robert           $135.37                403 south missouri street, mexico, MO 65265
  Booth, William           $23.65                 213 Orchard Row, Abita Springs, LA 70420
  Borders, Guy             $4,368.51              95 N Camino Espanol, Tucson, AZ 85716
  Borders, Marisa          $810.70                95 N. Camino Espanol, Tucson, AZ 85716
  Borell, Robert           $3.50                  6 Albert st, Newark, De 19702
  Borges, Justin           $73.70                 987 Old Lancaster Pike, Hockessin, DE 19707
  Borgman, Leif            $972.86                PO Box 921316, Sylmar, CA 91392-1316
  Borgman, Mya             $29.79                 PO Box 921316, Sylmar, CA 91392-1316
  Borik, Reginald          $147.40                788 Lester Burt Rd., Farmersville, TX 75442
  Borman, Paul             $2.23                  5905 Deep Spring Cv, Austin, TX 78730
  Bornstein, Nate          $73.70                 20568 Hartford way, Lakeville, MN 55044
  borra, srikanth          $1,103.60              8083 Revere Dr, McDonough, GA 30252
  Boruch, Michael          $11,880.00             7708 E. Whistling Wind Way, Scottsdale, AZ 85255
  Bosbin, Sonney           $11.18                 101 E Mckinney St #2515, Denton, TX 76201
  Bosley, Ronnie           $30.86                 8774 Old Reliance Rd., Bryan, TX 77808
  bosley, spruiell         $17,590.98             2507 Oak Circle, Bryan, TX 77802
  Boss, Daniel             $2,211.00              200 Olde Eastwood Village Blvd, Asheville, NC 28803
  Bostick, Debra           $44.28                 1420 Brighton Drive, Tracy, CA 95376
  Boswell, Brent           $29.48                 3100 Greene Cross Drive, Winston Salem, NC 27107
  Botticello, David        $737.00                390 Quarry Brook Drive, South Windsor, CT 06074
  Bouck, Jason             $14.09                 810 North Lakeside Drive, Destin, FL 32541
  Boulet Jr, Clovis        $409.10                174 Airport road, Concord, NH 03301
  BOUMAN, JOHN             $12,163.11             216 Brenleigh Ct., SIMPSONVILLE, SC 29680
  Bourland, Martell        $3.12                  1935 so. 5th ave #33, Pocatello, Id 83201
  Bourne, Arthur           $2,219.07              P.O. Box 71, Gulf Shores, AL 36547
  Bowen, Joseph            $3.15                  8519 North Ashley Street, Tampa, FL 33604
  Bowen III, Floyd         $74.80                 PO Box 17444, Raleigh, NC 27619
  Bowers, Christopher      $846.60                PO Box 505, Arcadia, OK 73007
  Bowers, Jimmy            $20.00                 18601 Deep Water Dr, Pflugerville, TX 78660
  Bowker, Kelli            $46,891.38             3338 Binghurst Rd., Suwanee, GA 30024
  bowling, dan             $1,328.40              1495 south volusia ave, orange city, FL 32763
  Bowman, Jason            $21.00                 11042 Glengate Circle, Highlands Ranch, CO 80130

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 14 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 15 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Bowman, Jeff             $295.20                2809 Mill Creek Road, Tompkinsville, KY 42167
  Box, Stephen             $18.27                 4102 Pine Manor Dr., Douglasville, GA 30134
  Boxell, Christopher      $528.48                6638 S. Florence Ave, Tulsa, OK 74136
  boyd, elizabeth          $1,329.40              9842 Fire Tower Rd. , Ijamsville, MD 21754
  Boyd, Randall            $42.90                 100 Church Street # 700, Huntsville, AL 35801
  Boyd, Sandy              $73.80                 12397 Huckleberry Ln, Sedro Woolley, WA 98284
  Boyda Jr, Ernest         $647.18                502 Seymour Ave., Ocean Springs, MS 39564
  Boydston, Bobby          $100.00                206 S. W. Third, Lindsay, OK 73052
  Boyer, Scott             $38.24                 PO BOX 245, Denair, CA 95316
  Bradfield, Christopher   $176.88                1735 Prairie Run Cir, MULVANE, KS 67110
  Bradford, Jeffrey        $4,997.32              P.O. Box 3403, Crestline, CA 92325
  Bradford, Michael        $10,553.40             9345 7th Ave S, Seattle, WA 98108
  Bradley, Dale            $8,856.00              11658 E. Florida Ave., Aurora, CO 80012
  Bradley, Joel            $5.52                  6040 Snowbird Drive, Colorado Springs, CO 80918
  Bradshaw, Jeffrey        $13.09                 PO Box 12414, Arlington, VA 22219
  Bradstreet, Austin       $3,310.80              7 Morse Circle, Shirley, MA 01464
  Brady, Ray               $32,158.01             5700 NE 82nd Ave. #24, Vancouver, WA 98662
  bragg jr, hardy          $118.08                411 W DUNCANNON AVE , PHILADELPHIA, PA 19120
  Braley Sr., Aimee P      $929.88                3665 Tamerry Ct, Saline, MI 48176
  and Robert W
  Brambilla, Richard       $961.34                28 Barbara Rd, Walpole, MA 02081
  Bramlett, Ronald         $14,267.72             1007 South Harper St., Laurens, SC 29360
  Bramstedt, Jerry &       $26.07                 13327 Steinthal Rd, Kiel, WI 53042
  Julie
  Branagan, James          $1,103.60              548 Trinity Place, Westfield, NJ 07090
  Branam, Carolyn          $24.77                 8312 Los Ranchos Dr., Austin, TX 78749
  brander, stephen         $44.28                 7 golini dr, johnston, RI 02919
  Brandon, Larry           $42.96                 5045 Lucia Dr, Cave Creek, az 85331
  Brandvik, Reed           $0.70                  PO Box 115, Wamsutter, WY 82336
  Brashear, Lisa           $8,518.95              1511 S Deer Trl, Maricopa, AZ 85139
  Bratcher, Michael        $20,052.39             c/o Eric Millner 301 Commerce St., Ste. 1500, Fort Worth, TX
                                                  76102
  Bratcher, Ron            $885.60                4783 E. Hwy. 34, Sharpsburg, GA 30277
  Bratton, Scott           $73.80                 185 Coldbrook Ct, Lafayette, IN 47909
  Braun, Joshua            $92.25                 2267 St. Rt. 170, East Palestine, OH 44413
  Brazalovich, Stella      $45.41                 33 Douglas Ave, Saco, ME 04072
  Breard, Dorinda          $25.32                 20046 Saratoga Trail, Frisco, TX 75034
  brearton, william        $184.75                52 benedict rd, warwick, RI 02888
  Bredehoft, Kirk          $1.85                  27708 W Rowe Ave, Spring Grove, IL 60081
  Breen, Jeffrey           $131.98                536 Main St., Hingham, MA 02043
  Breheim, Mark            $10,002.57             p o box 996, Missoula, MT 59806
  Breidinger, Tim          $6,820.25              3915 Harmony Dr Apt 549, Colorado Springs, CO 80917-1918
  Breilid, Mary F &        $885.60                709 Warburton Avenue Apt 8E, Yonkers, NY 10701
  Kjell
  Brendel, Wayne           $14.74                 1919 12th Ave NW, Fayette, AL 35555
  Brengel, Scott           $707.38                334 Ogle Street, Unit D, Costa Mesa, CA 92627
  Bresnahan, Eric          $147.60                236 birch st, boynton beach, FL 33426
  Brevelle, David          $14,477.98             136 WD Davidson Road, Dry Prong, LA 71423
  Brewick, Craig           $6,628.38              180 River Ridge Way, Folsom, CA 95630
  Brewster, Michael        $77,920.00             269 West Lake Blvd, Mahopac, NY 10541
  Brice, Byron             $350.77                PO box 745 1317 chestnut st, carlin, NV 89822
  Brice, Byron             $339.02                PO box 745 1317 chestnut st, carlin, NV 89822

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 15 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 16 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Bridenbecker, Timothy    $20,740.90             11523 Bacon Street, Orlando, FL 32817
  brient, robert           $3.76                  PO Box 26 3071 Green Level Road, Scottsburg, VA 24589
  Briggs, Kim              $4,336.70              185 Connecticut Avenue, Greenwich, CT 06830
  Briggs, Kyle             $1.95                  305 Bahia Blanca Dr, Punta Gorda, FL 33983
  Briggs, Rob              $4,709.20              321 college st, marion, VA 24354
  Briggs, York             $30.88                 P.O. Box 138, Barstow, TX 79719
  Bright, Michael          $16,121.76             133 waderich ln., mooresville, NC 28117
  Bringleson, Robert       $12.32                 10 Laconia Way, Travelers Rest, SC 29690
  Bringman, Leah           $34.90                 2918 West Bath Rd, Akron, OH 44333
  Bringman, Robert         $234.22                2918 W. Bath Rd, Akron, OH 44333
  Brinkman, Ron            $852.06                6203 Black Berry Ln, Dallas, TX 75248
  Brinton, Mark            $3,242.80              20 Park Ave., Maplewood, NJ 07040
  Britton, Shannon         $177.46                PO Box 1223, Lockhart, TX 78644
  Brklacich, Mike          $29,955.38             PO Box 545, Kamuela, HI 96743
  Broadfield, William      $1.37                  481 Bayhead Drive, Tallahassee, FL 32304
  Brock, Jason             $14.37                 20406 Garden Falls Court, Cypress, TX 77433
  Broemer, Robert          $38.83                 105 E. Birch St., Ironwood, MI 49938
  Brogan, David            $14.83                 186 Edgewater Drive, Milpitas, CA 95035
  Brommer, Michael         $1,103.60              901 Tornell Ave, Turlock, CA 95382
  Brooks, Clarence         $184.04                608 Hawthorn Circle, Highland Village, TX 75077
  brooks, donna            $29.12                 2272 daybreak dr,, aurora, IL 60503
  Brooks, Olga             $3.39                  9603 W. 86th Street, Overland Park, KS 66212
  brooks, otis             $121.72                PO box 15184, arlington, VA 22215
  Broome, Phil             $860.28                Edge Farm, East Wall, Shropshire, UK TF136DU
  Broos, Stephen           $5,518.00              2125 kauhikoa rd, haiku, HI 96708
  Brothers, Ronald         $87.97                 10455 N. Central Expwy Ste 109-166, Dallas, TX 75231
  Brought Jr., Vincent     $65.92                 18 Dingley Rd., Lake Carmel, NY 10512
  Broussard, Brad          $7.45                  2887 Smokey Lake Lane, Dickinson, TX 77539
  Brower, Jeffrey          $2.09                  PO Box 456 540 North 550 West, Huntington, UT 84528
  Brower, Larry            $63.67                 7030 langdon, Houston, TX 77074
  Brown, Andrew            $41.68                 P.O. Box 648, Gadsden, AL 35902
  Brown, Andrew            $56.33                 8536 Monrovia St Apt 611, Lenexa, KS 66215
  Brown, Chris             $73.80                 1610 Ridgeway, Temple, TX 76502
  Brown, Christopher       $342.20                2128 Claymont Dr., Quakertown, PA 18951
  brown, delophine         $738.00                304 warren st apt 3R, Roxbury, MA 02119
  Brown, Franklin          $397.58                711 West Ridge Rd, Elizabethtown, PA 17022
  Brown, Garth             $294.80                813 West St. Rd. 42, Brazil, IN 47834
  Brown, James             $1,476.00              3213 Plantation Pkwy, Fairfax, VA 22030
  Brown, James             $59,510.20             425 County Road 3112, BUNA, TX 77612
  Brown, Jason             $38.90                 220 Prairie Dune Way, Orlando, FL 32828
  Brown, Jennifer          $73.80                 887 6th Street, Evansville, WY 82636
  brown, keith             $27.85                 6177 Townsend Rd, Delta, CO 81416
  Brown, Kent              $11,032.80             18790 Hwy 113, Maitland, MO 64466
  Brown, Lawrence          $6,369.01              2817 Village Lane, Silver Spring, MD 20906
  brown, mark              $22.32                 1 Kewanee Street, Bethany Beach, DE 19930
  Brown, Michael           $0.81                  103 Anjou Ct, Telford, PA 18969
  Brown, Michael           $177.12                8859 Reflections Cove, Cordova, TN 38016
  Brown, Natasha           $67.29                 10801 Old Manchaca Rd. Apt. 1012, Austin, TX 78748
  Brown, Nin               $316.60                1727 Ridge Pointe Loop, Santa Fe, NM 87506
  Brown, Randall           $8,828.80              1121 W. 7th St., Austin, TX 78703
  Brown, Robert            $738.00                2410 Parkview Blvd., Colorado Springs, CO 80906
  Brown, Robert            $45.40                 2325 Quartz Peak St, Las Vegas, NV 89134

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 16 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 17 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  brown, stephen           $1.85                  13901 bethpage lane, silver spring, MD 20906
  Brown, Wesley            $1,756.96              2604 Ringsted Lane, MOUNT PLEASANT, SC 29466
  Brown, Wiliam            $3,314.22              PSC 81, BOX 96, APO, AE 09724
  Brown Sr, Parrish        $11.26                 228 Glenview Court, Marlton, NJ 08053
  Broy, Steven             $147.40                2086 Sun Valley Drive, Blakeslee, PA 18610
  Brubaker, Ray            $5,107.47              5909 Stonebridge Ln, Waxhaw, NC 28173
  Bruce, Jason             $162.36                1815 Palm Avenue, Pearl City, HI 96782
  Bruce, Robert            $12.80                 PO Box 1765, Mount Vernon, IL 62864
  Brueh, Emanuel           $472.32                280 Laguna Honda Blvd., San Francisco, CA 94116
  Brundage, Kevin          $15.41                 6726 Snead Ct, Longmont, CO 80503
  Brunetti, Brian          $0.41                  14274 Tortoise Place, Victorville, CA 92394
  bruno, paul              $1.13                  18A Gates Lane, Wakefield, MA 01880
  Bruns, Stephen           $14,437.37             6113 Baldridge Circle, Frederick, MD 21701
  Brunswig, Fred           $1,231.02              1316 Boulevard Way, Unit C, Walnut Creek, CA 94595-1257
  Brunswig, George         $0.06                  10200 Crow Canyon Road, Castro Valley, CA 94552
  Bryant, John             $37.48                 11086 Sudith Ave, Fountain Valley, CA 92708
  Buch, Gitanshu           $43.24                 75 Stephenson Boulevard, New Rochelle, NY 10801
  Bucha, Srinivas          $0.30                  15782 SW 138 Ter, Miami, FL 33196
  Buchan, George           $53,228.51             4906 Walnut Place Court, Granbury, TX 76049
  Buchholz, Daniel         $16.22                 1709 N Wayne St, Arlington, VA 22201
  Buck, Alexander          $14.76                 10304 Hckory Ridge Road Apt 338, Columbia, MD 21044
  Buck, James              $11.22                 HC 82 Box 180, Violet Hill, AR 72584
  buck, wayne              $5.02                  872 s milwaukee av #243, libertyville, IL 60048
  Buckner, Robert          $2.44                  65 Deer Run Drive, Waynesville, NC 28786
  Budda, Kirk              $782.28                407 W. Broad St., Lincolnville, SC 29485
  budde, mike              $3,429.16              205 Arrowhead Drive, Pagosa Springs, CO 81147
  Buettner, Jonathan       $20.34                 1804 Marymac Place, Fallbrook, CA 92028
  Bujnowski, William       $0.48                  P.O. Box 1191, Show Low, AZ 85902
  Bukoski, Michael         $101.61                848 N Rainbow Blvd Unit 1103, Las Vegas, NV 89107
  Bula, Jac                $21.54                 12819 Pan Am Blvd., Moreno Valley, CA 92553
  Bulanon, Marcel          $97,164.82             18 Timber Cove Dr., Campbell, CA 95008
  Bulington, Thomas        $14.76                 702w. Railroad St., Hamlet, IN 46532
  Bulkley, Brian           $6,842.32              927 Craite Ave, Rice Lake, WI 54868
  Bull, Richard            $5.00                  65 Wimbledon Rd, Lake Bluff, IL 60044
  Bullard, Danny           $14.76                 175 Bullard Hollow Rd., Harriman, TN 37748
  Bullard, Jason           $23,575.20             724 Vista Ridge Lane, Shakopee, MN 55379
  Bullock, Andrew          $44.28                 618 McKinley Ave, kewanee, IL 61443
  Bulluck, Stuart          $14,348.70             620 Creekwood Drive, Chesapeake, VA 23323
  Bunker, Aaron            $24.64                 484 S 100 E, Mendon, UT 84325
  Bunselmeyer, Wilhelm     $2.10                  2026 194th Street, Mondamin, IA 51557
  Buonaiuto, Peter         $380.32                3204 kings ridge terrace, deltona, FL 32725
  Buras, David             $12.48                 4604 Bogey, College Station, TX 77845
  Burch, Michael           $17.37                 126 Beacon Mill Lane, Palm Coast, FL 32137
  Burch, Russell           $7.66                  Taxid- XX-XXXXXXX PO Box 2526, Waco, TX 76702
  Burciaga, Robert         $145.62                8215 Peridot Dr. Apt. 107, McLean, VA 22102-3982
  Burdick, Paul            $882.88                1230 N.W 55th St, Gainesville, FL 32605
  Burford, Jonthan         $221.40                346 Avenue Granada, Half Moon Bay, CA 94019
  Burger, Robert           $15.26                 5840 Red Bug Lake Rd. #85, Winter Springs, FL 32708
  Burgess, Earl            $16.40                 771 Rodney Drive, Nashville, TN 37205
  Burgin, Paul             $0.95                  111 East King Street, Orlando, FL 32804
  Burgos, Pedro            $59.04                 4411 glenridge stratford dr, atlanta, GA 30342
  Burk, Dan                $0.47                  530 River Road, Dresden, ME 04342

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 17 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 18 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Burk, John               $702.89                430 Morgan Road E., Battle Creek, MI 49017
  Burk, Michael            $324.44                1019 West Hill,, Champaign, IL 61821
  Burke, Michael           $2.50                  3 Franklin St, Lancaster, NY 14086
  Burke, Randall           $3,021.70              2810 Iron Gate Lane, Charlotte, NC 28212
  burke, robert            $8.39                  7218 sunset ln, crestwood, KY 40014-8921
  Burkett, Stephen         $1.00                  19776 E IDA DRIVE, AURORA, CO 80015
  Burkhart, William        $5,018.40              4522 E Michigan Ave, Phoenix, AZ 85032
  Burlage, Donald          $18.68                 114 Mulberry Rd, Danville, VA 24540
  Burle, Kenneth           $501.84                9998 Audrain Rd 9375, Mexico, MO 65265
  Burmann, Nahid           $11,036.00             3117 Via Puerta, Carlsbad, CA 92009
  Burmistrovich, Boris     $4,992.66              12 Center Place, Staten Island, NY 10306
  Burnes, James            $32.17                 2710 Cherly St, Fort Collins, CO 80524
  Burnham, Robert          $3,683.20              33866 King Richard Drive, Sterling Heights, MI 48310
  burno, michael           $4.47                  589 e dowling rd atp 50, anchorage, AK 99518
  Burns, Christopher       $68.36                 871 South Governor's Ave Ste. 1, Dover, DE 19904
  Burns, Marty             $589.60                2425 Edenton Court, Virginia Beach, VA 23456
  Burns, Kenneth S.        $220,538.59            3105 Cato Rd., Florence, SC 29505-8425
  Burrow, Bruce            $30.94                 21913 O'Connell Rd., Marengo, IL 60152
  Burruss Iii, Norman      $2,857.92              531 20th Ave NE, Naples, FL 34120
  Burzynski, Michael       $3,605.60              9511 Fountainebleau Blvd Apt. 606, Miami, FL 33172
  Busby, Milton            $11,610.95             16368 84th Court North, Loxahatchee, FL 33470
  Buscemi, Salvatore       $3.42                  10300 W. Charleston Blvd Suite 13-78, Las Vegas, NV 89135
  Busch III, Reynold       $8.94                  5411 Rio Alamo, Rosharon, TX 77583
  Bush, Rosemary           $4,941.31              4674 7 Mile Road, Bay City, MI 48706
  Bushspies, Harold        $2,035.35              1351 Kingston Drive, Northampton, PA 18067
  Busler, Eugene           $1,863.19              2818 Pickett Dr., league city, TX 77573
  Busler, Mickie           $882.88                2601 Repsdorph 1904, Seabrook, TX 77586
  Busler, Phil             $2,207.20              10802 Hwy6, Santa Fe, TX 77510
  Butero, Michael          $2,948.00              6192 Springdale Way, Delray Beach, FL 33484
  Butler, Irvin            $280.27                36 Olde Springs Rd, Columbia, SC 29223-6037
  Butler, Kenneth          $2,579.60              6714 General Drive, Richmond, TX 77469
  Butler, Margaret         $106.30                2228 Vereen Circle, Little River, SC 29566
  BUTTERY, MILES           $4,445.23              1569 N AUSTIN STREET, SEGUIN, TX 78155
  Buyle, Valere            $66,248.30             31323 Slumber Ln, Fraser, MI 48026
  Byars, Wesley            $2,791.82              Rt 4 Box 2580, Stigler, OK 74462
  Bydlak, Jonathan         $974.00                2105 Mount Vernon Ave #1, Alexandria, VA 22301
  Byerly, Ja               $9,268.38              100 24TH STREET WEST SUITE 1-130, BILLINGS, MT 59102
  Byerly, John             $125.12                1070 n. batavia #f426, orange, CA 92867
  Byers, Robert            $5,765.74              176 Heritage Dr. , Nicholasville, KY 40356
  Byrd, Nicholas           $7.48                  7128 Pitts Rd, Conneaut, OH 44030
  Byrne, Stephen           $20.73                 5510 Greenfield Ave., Baltimore, MD 21206
  Byron, Ginger            $2,063.60              13 Hidden Meadow Dr, Londonderry, NH 03053
  Bysani, Komal            $3,167.20              125 Essex Ave E, APT 405, Avenel, NJ 07001
  Cabrera, Robert          $176.88                757 heritage way, weston, FL 33326
  Caccia, Natalie          $1,313.64              700 Port St. #243, Easton, MD 21601
  Caceres, Irene           $386.94                2247 Ryer Ave Apt # 2D, Bronx, NY 10457
  Cadrin, William          $221.20                1097 Leah Ln, Atlanta, GA 30316
  Caesar, Duane            $0.05                  2825 Slingerland Drive, Fredericksburg, VA 22408
  Cagle, Robert            $3,013.40              2364 Black Oak Lane, Clearwater, FL 33763
  CAIN, TIM                $191.88                9892 DEWEY DR, GARDEN GROVE, CA 92841
  Cairns, Jacob            $309.96                25101 Bear Valley Road PMB 137, Tehachapi, CA 93561


  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 18 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 19 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Caldwell, Billy          $24,709.35             P.O. BOX 150989 305 BODART LANE, FORT WORTH, TX
                                                  76108
  Caldwell, Otto           $1.85                  5001 Ganymede Drive, Austin, TX 78727
  Calhoun, John            $62.77                 3674 al. highway 25, newbern, AL 36765
  Calhoun, Michael         $79.84                 PO Box 1855, Cathedral City, CA 92235
  Calianese, Elliot        $29.52                 132 HUNT VALLEY RD, ONEIDA, NY 13421
  Caliva, Glenn            $6,648.91              13148 Aclare St., Cerritos, CA 90703
  Calvert, Mark            $32.76                 4453 Havens Road, Dryden, MI 48428
  Camara, Jennifer         $1,246.78              2030 Alpha Ct, Manheim, PA 17545
  Cameron, James           $546.58                3461 Dunbar Road, Rescue, CA 95672
  Camilleri, Thomas        $13,051.49             1603 Dewey Avenue, North Bellmore, NY 11710
  Cammer, Richard          $69.52                 4512 NW 44th St., Tamarac, FL 33319
  Campbell, Alison         $3.00                  1200 Meadow Green Lane, McLean, VA 22102
  Campbell, Bobby          $738.68                20185 Morgan Lane Road, Gulfport, MS 39503
  Campbell, Bruce          $0.10                  4106 127th st. SE, Everett, WA 98208
  Campbell, Brucilla       $9.13                  PO Box 190, Rowland, PA 18457
  Campbell, Craig          $1,319.83              8694 Sheridan St., Montague, MI 49437
  Campbell, David          $4.87                  6731 State Route, Springboro, OH 45066
  Campbell, James          $2.49                  12512 Great Park Circle Apt 201, Germantown, MD 20876
  Campbell, Kent           $1,704.50              1007 Livingston Loop, The Villages, FL 32162
  Campbell, Sarah          $1,583.22              18560 Milwaukee Avenue, Brookfield, WI 53045
  Campbell, Thomas         $0.01                  758 Evelynton Loop, The Villages, FL 32162
  Campbell, Wayne          $16.80                 940 GAIL AVE, NEENAH, WI 54956
  Campbell, William        $241.60                5865 Oscar Perez, El Paso, TX 79932
  Campfield, Christian     $13.12                 68 Burr Road, East Northport, NY 11731
  Canciglia, Henry         $1,476.00              P. O. Box 888, Ashburn, VA 20146-0888
  Cannon, John             $221.64                3021 NC 39 Hwy S, Louisburg, NC 27549
  Canseco, Fernando        $1,612.46              6018 Parkland Dr., Corpus Christi, TX 78413
  Cantarell, Arthur        $0.52                  PO Box 222, Oakhurst, OK 74050
  Capper, David            $5,940.51              8932 Nottoway Drive, Charlotte, NC 28213
  Cappon, Cheryl           $1,107.00              216 Rainbow Drive #11654, Livingston, TX 77399
  Caprio, John             $397.98                65 S. Christopher Court, Palm Coast, FL 32137
  Carbajal, Richard        $6.37                  360 W. Avenue 26 #345, Los Angeles, CA 90031
  carbonaro, nicholas      $14.99                 290 river rd. apt. d-5, piscataway, NJ 08854
  Cardon, Joyce            $0.08                  113 Esta Rd, Plymouth, MA, MA 02360
  Carleton, Shane          $1,326.60              99 Substation Rd, Union Grove, AL 35175
  Carley, James            $0.31                  P O Box 43037, Tucson, AZ 85733
  Carlson, Bert            $8.02                  7404 33RD WAY NE, LACEY, WA 98516
  Carlson, Timothy         $295.20                1352 Keniston Ave, Los Angeles, CA 90019
  Carmichael, Frederick    $915.12                6841 Mount Orange Dr NE , St. Petersburg, FL 33702
  Carnnahan, Lester        $2,940.95              1321 NE Buttonwood Ave, Lees Summit, MO 64086
  Carr, Elizabeth          $13.20                 6207 Shoal Creek West Drive, Austin, TX 78757
  Carr, Kevin              $7.39                  2449 Burtonville Rd, Esperance, NY 12066
  Carr, Michael            $13,726.80             4 Beacon St #2, Somerville, MA 02143
  carr, william            $2,207.76              PO Box 1358, Montclair, NJ 07042
  Carreno, Alejandro       $412.81                3054 Hawthorne Glen Ln, Dickinson, TX 77539-0918
  Carrion, Jason           $14.76                 507 Elmwood Pl Apt A, Austin, TX 78705
  Carroll, Daniel          $130.06                634 Leah Ct, Grand Junction, CO 81504
  carroll, keane           $8.33                  PO box 549, salem, NY 12865
  Carroll, Sarah           $298.05                340 amosland road, holmes, PA 19043
  Carron, Jerauld          $6.59                  1748 australian ave, rivieria beach, FL 33404
  Carter, Chris            $3,201.98              7337 E Baker Drive, Scottsdale, AZ 85266

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 19 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 20 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  carter, edward           $0.04                  1719b bluebonnet ln, austin, TX 78704
  Carter, Jed              $14,803.95             5941 Maple Street, Mission, KS 66202
  Carter, Jon              $1,103.60              1109 Donahue Dr., Charleston, SC 29407
  caruso, john             $0.66                  7728 Dale Dr., Port Richey, FL 34668
  Caruso, Nathan           $2,385.90              13805 Field Spar Dr., Manor, TX 78653
  Case, Darren             $781.22                c/o Cecilia R. Gray 4960 Brown Valley Lane, Colorado Springs,
                                                  CO 80918
  Case, Ralph              $590.40                2410 Lawyer Ter, North Port, FL 34288
  Case, Troy               $928.62                2254 Ptarmigan Lane, Colorado Springs, CO 80918
  Casey, Baker             $3,539.43              5638 Colinas Verde, Milton, FL 32570
  Casey, Matthew           $17.67                 1264 Rockwood Rd, Columbia, SC 29209
  Cason, Robert            $7,464.32              217 Hideaway Cove, Jacksons Gap, AL 36861
  Casoria, Mark            $4.60                  PMB 139 224 Thompson St., Hendersonville, NC 28792
  CASS, C                  $370.99                136 BRIARHEATH LANE, CLLARK, NJ 97066
  Casso, Mark              $73.80                 10102 Nedra Drive 10102 Nedra Drive, Great Falls, VA 22066
  castaneda, hector        $147.60                151 p.o. box, TRACY, CA 95376
  Casterline, Richard      $11.32                 6308 Stewart Blvd, The Colony, TX 75056
  Castillo, Ron            $1,055.34              P.O. Box 180301, Hawaii National Park, HI 96718
  Castonguay, Charles      $147.40                43 Sheffield Lane, Avon, CT 06001
  Castro, claudia          $162.36                435 S. Curson Ave #8C, Los Angeles, CA 90036
  Castro, Ivan             $3,529.41              438 palisade avenue unit 2, jersey city, NJ 07307
  Cate, Blaine             $3,781.22              1205 Susan Way, Sunnyvale, CA 94087
  Cato, Daren              $7,370.00              2508 West Edgefield Road, Florence, SC 29501
  Cavanagh, Peter          $40.36                 P.O. Box 820, Ventura, CA 93002
  Cavanagh, Thomas         $103.32                1421 Juneberry Pl, Oxnard, CA 93036
  Cave, Brian              $1.59                  21 Shadetree Ln, Levittown, PA 19055
  cecil, Robert            $169.40                7621 cholla Ct., colorado springs, CO 80922
  Cederberg, Kurt          $1,577.56              18136 Gottschalk Avenue, Homewood, IL 60430
  Cederberg, Sven and      $147.60                107 South Hi Lusi, Mt. Prospect, IL 60056
  Nancy
  Centers, Grant           $73.80                 P.O. Box 456, Post Falls, ID 83877
  Cerrato, Tony            $99.41                 8031 Arroyo Drive #4, Pleasanton, CA 94588
  Cerroni, Aurora          $10,193.24             9348 Carter, Allen Park, MI 48101
  Cha, Vamin               $13.81                 14980 Potomac Heights Pl APT 509, Woodbridge, VA 22191
  Chacon, Xavier           $295.20                4309 Americana Drive Apt 103, Annandale, VA 22003
  Chae, Moosung            $4,064.01              40 Cambridge Pl, Englewood Cliffs, NJ 07632
  Chaffin, Tommy           $18.74                 203 York-Warwick Drive, Yorktown, VA 23692
  Chaikin, Douglas         $269.02                26150 Bucks Run, Corral de Tierra, CA 93908
  Chaisson, Larry          $353.44                5016 crawford dr, colony, TX 75056
  Challender, Chris        $94.92                 2115 S E Greenville Blvd, Greenville, NC 27858
  chambers, albert         $104,093.54            2421 Powell Avenue, Ann Arbor, MI 48104
  Chambers, Arkeemia       $15.00                 9624 S Cicero unit 116, oak lawn, Il 60453
  Chamlee, James           $4,428.00              19354 Woods Road, Culpeper, VA 22701
  Chamness, Robert         $459,017.17            P.O. Box 1244, Davis, CA 95617
  Chamorro, Pablo          $16.50                 117 Hartford St, #1, San Francisco, CA 94114
  chan, benny              $1.00                  2107D W Commonwealth Ave 254, alhambra, CA 91803
  Chan, Tan                $6,621.60              16 Bear Rd, Tilton, NH 03276
  Chan, Theresa            $516.60                1750 Murray Road, McKinleyville, CA 95519
  Chandler, Cheryl         $2.69                  40 west 4th street Apt 2, PATCHOGUE, NY 11772
  Chandler, Clint          $837.48                13720 West 85th Drive, Arvada, CO 80005
  Chang, Ming-ji           $1,476.00              2634 Octavia Street #3, San Francisco, CA 94123
  Chapman, Alex            $40.00                 4315 Cider Barrel Ct, Fredericksburg, VA 22408

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 20 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 21 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Chapman, Leslie          $0.97                  7434 Hollow Cove Ct., Cypress, TX 77433
  Chapman, Thomas          $0.18                  Box 325, Big Bay, MI 49808
  Charette, Bradley        $442.80                4619 Torrey Circle Apt R210, San Diego, CA 92130
  Chari, Desikan           $2,004.30              1450 Oak Creek Drive, Apt. 407, Palo Alto, CA 94304
  Charise Cole, John       $26,473.04             P. O. Box 1361, Congress, AZ 85332
  Cole And
  Charoenpitaks, Edwin     $9.24                  408 Kristin Street, Westmont, IL 60559
  Charron Jr., Glen        $17.40                 5551 Edsel Street, Harrisburg, PA 17109
  Chatelain, Jill          $295.20                P.O. Box 332, Mandeville, LA 70470
  Chatham, Charles         $226.53                P.O. Box 62, Royal, AR 71968
  Chatham, dennis          $29.52                 5436 Hitcher Bend, Austin, TX 78749
  Chau, Shun               $65.28                 600 Kawnee Dr, Apt. D, Austin, TX 78752
  CHAUDHRY,                $307.93                70 CHICHESTER ROAD, HUNTINGTON, NY 11743
  JAHANZEB
  Chaurishi, Abhishek      $2,759.00              807 Yosko Drive, Edison, NJ 08817
  Chauvin, Larry           $3,796.82              12105 buckingham gate rd., Austin, TX 78748
  Cheek, Richard           $1.00                  10705 Melanie Lane, Fredericksburg, VA 22407
  Cheeley, Mark            $1,187.28              19175 Rutledge Rd, Wayzata, MN 55391
  Chehayeb, Firas          $1,217.41              14709 Leonard Ave., Lakewood, OH 44107
  Chellani, Lalit          $5,888.40              34205 Whitehead Lane, Fremont, CA 94555
  Chen, Albert             $1,757.99              Address Unknown
  Chen, Angela             $4,428.00              12 Olyphant pl, morristown, NJ 07960
  Chen, David              $1,863.05              717 Sundance Trail, Irving, TX 75063
  Chen, Johnson            $11,050.76             562 Guerra Dr, San Jose, CA 95111
  chen, rachel             $5,518.00              10021 dianella lane, austin, TX 78759
  Chen, Yangwen            $3,638.34              826 Grunion Terrace, Fremont, CA 94536
  Chen, Yenfen             $1,295.00              PO Box 814011, Dallas, TX 75381
  Chenevert, Martin        $411.86                3906 Edwards Mt. Drive, Austin, TX 78731
  Cheng, Henly             $19.77                 4170 AIT Taipei PL, Dulles, VA 20189
  Chengareddy, Samatha     $18.12                 3336 Chartwell St, San Ramon, CA 94583
  Chenna, Venkat           $1,103.60              2799 Rustic Place Apt#119, Little Canada, MN 55117
  cherednyk, oleh          $9.44                  1841 holly ave., northbrook, IL 60062
  Cherman, Sergey          $206.64                13833 saddleview drive, north potomac, MD 20878
  Chernesky, Edward        $439.67                42 Plain St., Rehoboth, MA 02769
  Chernin, Roman           $9,604.31              294 BADEN PL, STATEN ISL, NY 10306
  Chertude, John           $0.50                  6268 Rockwell Drive NE Apt # 204, Cedar Rapids, IA 52402
  Cherukupalli, Suresh     $148.06                9191 Ridge Wolves CT, Las Vegas, NV 89178
  chesser, michael         $144.70                1478 # D Commercial ST, Mohave Valley, AZ 86440
  Chetkauskas, Eric        $22,807.56             9 Pleasant Hill Ave, Boston, MA 02126
  Cheves, George           $8.00                  7348 Summit Vista, Prescott Valley, AZ 86315
  chezmar, george          $1.84                  11 valley lane, portsmouth, RI 02871
  chi, albert              $80.69                 30573 Irving Street, Princess Anne, MD 21853
  Chi, Andrew              $2.92                  20359 Leutar Court, Saratoga, CA 95070
  Chilcoat, Thomas         $19.64                 1798 Ax Handle Way, Flagstaff, AZ 86001
  Childs, Don              $9.51                  25452 Blossingham, Dearborn Heights, MI 48125
  Chilik, Nathan           $2,156.12              707 Maple St., Mishawaka IN 46545
  Chilik, Randolph         $29.24                 1921 Lincolnway East, Mishawaka, IN 46544
  Chillale, Dasaratha      $3,399.42              4311 Addax Trl., Frisco, TX 75034
  Chilton, Jason           $44.28                 520 Bella Rosa Cir, Sanford, FL 32771
  Chinnathambi, Shan       $4,884.35              310 Hammersmith Dr, Suwanee, GA 30024
  Chitti, Arvind           $0.06                  8008 Ship St Apt 222, Charlotte, NC 28269
  Chittineni, Karuna       $22.40                 20, First Avenue, Piscataway, NJ 08854

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 21 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 22 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Cho, Namchoon            $3,350.52              41-1403 Kumuula St., Waimanalo, HI 96795
  choi, young              $49.52                 1104 1/2 santee street., los angeles, CA 90015
  Cholewicka, Krystyna     $16,777.02             7800 Shore Front Pkwy Apt 8B, Rockaway Beach, NY 11693
  Chong, Betty             $147.60                16007 Victory Blvd. #C, Van Nuys, CA 91406
  Choudhary, Ashok         $1,103.60              6120 Osprey Lake Cir, Riverview, FL 33578
  Choy, Thomas             $0.13                  9685 Red Bear Ct, Las Vegas, NV 89117
  CHRISTENSEN,             $0.05                  P.O. BOX 22233, FLAGSTAFF, AZ 86002
  GARY
  Christensen, Gunnar      $3,044.91              6320 S. 118th street, Omaha, NE 68137
  Christensen, John        $1,103.60              pob 271, Brinnon, WA 98320
  Christensen, Leslie      $14.76                 302 W Granada Rd, Phoenix, AZ 85003
  Christenson, Ronald      $71,069.36             720 Boss Reeves Rd., Parsons, TN 38363
  Christian, Cecil         $2,207.20              304 Van Pelt Avenue, Staten Island, NY 10303
  Christiansen,            $0.17                  1169 South Nichols Road, Pueblo West, CO 81007
  Christopher
  Christiansen, Keith      $228.31                624 Devon Rd, Grovetown, GA 30813
  Christianson, Bernhard   $1.06                  453 Stampede Dr., Sequim, WA 98382
  Chukkapalli, Nandita     $1,213.76              2971 Greensborough DR, Highlands Ranch, CO 80129
  Chumo Ii, George         $179.75                4446 Chevy Chase Drive, La Canada, CA 91011
  Church, Chad             $4,164.36              2212A Brookville Drive, Greenville, NC 27834
  cianchetti, lisa         $16.09                 75 hardwick rd, bristol, CT 06010
  Cianciola, Marc          $175.76                31 Jays Corner, Somerset, NJ 08873
  cieri, ronald            $8,817.02              2 Pearce Court, Manasquan, NJ 08736
  Cinadr, James            $4,960.10              4661 Alger Road, Richfield, OH 44286
  Ciora Jr, Richard        $1,766.90              7038 Forrest Trail Road, Butler, PA 16002
  Cirino, Christopher      $147.60                5871 Crimson Oak Ct, Harrisburg, NC 28075
  Clair, Dennis            $3,933.15              P.O. Box 35006, Boston, MA 02135
  Clair, Mack              $118.08                110 Longmeadow Road, Belmont, MA 02478
  Clancy, David            $48,822.50             9 Partridge Way, Canton, MA 02021
  Clanin, Judy             $30.34                 404 7th Street, Mena, AR 71953
  Clark, Arthur            $910.26                8969 Idyllwild Lane, San Diego, CA 92119
  Clark, Carlton           $55.18                 1015 Cloister Road Apt C, Wilmington, DE 19809
  Clark, Dennis            $16.20                 Address Unknown
  Clark, Dusten            $29.40                 1056 West Sunbury Road, West Sunbury, PA 16061
  Clark, Garrett           $13.82                 3954 Stellar Drive, Erie, PA 16506
  Clark, Gloria            $295.20                1516 S Western Skies Dr, Gilbert, AZ 85296
  clark, jason             $9.40                  625 industrial blvd, sugar land, TX 77478
  Clark, Lamont            $52.87                 1805 North Carson St., #307, Carson City, NV 89701
  Clark, Matthew           $1,356.08              15210 chatham reach, truckee, CA 96161
  Clark, Michael           $3,685.00              807 N.W. B street, Bentonville, AR 72712
  Clark, Richard           $42.75                 P.O. Box 728, North Bend, OR 97459
  Clark, Robert            $1,881.65              183 Lancaster Rd., Berlin, MA 01503
  Clarke, Rikki            $62.10                 2855 Jasmine Street, Denver, CO 80207
  Clay, Philip             $10.66                 957 Elaine Trail, Chattanooga, TN 37421
  claycomb, joel           $59.04                 8201 Lake Terrace Drive, Evansville, IN 47715
  Clayton, Claude          $511.10                34 Millard Circle, Monroe, NY 10950
  clayton, joseph          $7,677.50              306 n cedar box 312, new berlin, IL 62670
  Clearman, Scott          $30,157.37             2929 Westheimer, Suit 610, Houston, TX 77098
  cleghorn, jack           $758.09                609 w. 3rd Ave., san manuel, AZ 85631
  clement, charles         $4,428.00              960 crossroads bl, seguin, TX 78155
  Clifton, Jeremy          $15.93                 3323 Black Oak Circle, Chattanooga, TN 37415
  cline, james             $11.36                 3903 knollwood, san antonio, TX 78247

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 22 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 23 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Cline, Jay               $250.24                7471 W Colony Pk Dr, Tucson, AZ 85743
  CLINE LIVING             $73.80                 107 Windingham DR NW, Huntsville, AL 35806-4006
  TRUST, Barry
  Clinton, Richard         $21.47                 2033 Larkhall Circle, Folsom, CA 95630
  Clowes, Edwin            $9.62                  3401 Wible Rd Apt 93, Bakersfield, CA 93309
  Clutts, Luke             $105.39                101 Apache Trail, White House, TN 37188
  Coan, Christopher        $1.00                  2216 Fowler Secrest Road, Monroe, NC 28110
  Cobb, Chris              $15.20                 1520 Bamburgh Dr. , Plano, TX 75075
  Cobb, Michael            $7,811.44              280 King St, Raynham, MA 02767
  Coblentz, Jacob          $195.15                11152 Whitetail Run St NW, Bolivar, OH 44612
  Coburn, Robert           $3,479.00              p.o. Box 605, Tijeras, NM 87059
  Cocco, Tony              $3,799.93              3684 Dogwood Ave, Palm Beach Gardens, FL 33410
  Cochran, Dustin          $295.20                1189 Hollytree Ln, Westerville, OH 43081
  Cockrum, Chris           $4.09                  4501 Mainfield Avenue, Baltimore, MD 21214
  Codesal, Pablo           $51.71                 12520 Westheimer Rd Suite 129, Houston, TX 77077
  Codner, Douglas          $110.36                1283 Kuhn Road, Boiling Springs, PA 17007
  Cody, Douglas            $1,121.40              4852 Shearwater Lane, Naples, FL 34119
  Cofer, Jeffrey           $827.70                310 The Village Unit 107, Redondo Beach, CA 90277
  Coffin, Daniel           $0.53                  7012 Se Reedway St., Portland, OR 97206
  Coffman, Richard         $807.02                33808 370th av, Roseau, MN 56751
  cogliandro, jeff         $15.39                 5726 San Lorenzo Dr., san jose, CA 95123
  cohen, ofer              $17.76                 548 hemlock dr, cedarhurst, NY 11516
  Cohn, Michele            $221.40                10535 Jordan Ave., Chatsworth, CA 91311
  Coil, J                  $26.41                 109 Copper Creek Place, Florence, AL 35630
  Coker, Eric              $7,527.60              112 Blue Ridge Court, Durham, NC 27703
  Cole, Kay                $29.52                 10183 Lisa Marie Drive, Eaton Rapids, MI 48827
  colella, jr, john        $73.80                 2416 old pittsburgh rd, new castle, PA 16101
  Coleman, Clifton         $1,005.36              2831 W. Via Hacienda, Tucson, AZ 85741
  Coleman, Patrick         $320.34                3512 stackinghay dr, Naperville, IL 60564
  Coleman, Peter           $28.81                 11 Dwight St, Watertown, MA 02472
  Coleman, Steve           $29.43                 228 Stillwater Lane, Dawsonville, GA 30534
  Colleton, Douglas        $5.57                  9000 West Road, Redwood Valley, CA 95470
  Collins, James           $148.40                7305 Maple Leaf Drive #23, Owasso, OK 74055
  Collins, Jay             $1,179.20              5101 Ulster Road, Rice, MN 56367
  Collins, Jesse           $280.63                3936 S Woodhill Ln, New Berlin, WI 53151
  Collins, Nathan          $17.46                 907 Moores River Dr, Lansing, MI 48910
  Collins, Roy             $13.91                 1633 Metropolitan Drive, Longmont, CO 80504
  Collins, Thomas          $4.16                  2034 Monarch Hollow Ln, Katy, TX 77449
  Collins, Timothy         $3,894.45              94 South Main Street, Topsfield, MA 01983
  Colonna, Sean            $456.20                909 Dixie Street, Blytheville, AR 72315
  Colosio, Blanca          $12,221.28             P. O. Box 1853, Yuma, AZ 85366
  Colvin, Thomas           $30.65                 956 Glenn Ridge Dr., Fort Collins, CO 80524
  Colwell, Kent            $18.82                 P.O. 1304, Hazard, KY 41702
  Colwill, Lance           $1,549.80              2949 Shelby Avenue, Dallas, TX 75219
  Combs, David             $521.03                14997 Sunset Street, Clearwater, FL 33760
  Comer, William           $3,629.52              4118 Hickory Cove Lane, Moneta, VA 24121
  Compton, Twantay         $147.60                160 Shenandoah Trace, Riverdale, GA 30296
  Conaway, Matthew         $12,931.06             26 E. Pearson St. Rm 2103, Chicago, IL 60611-2002
  Condo, Michael           $29.52                 1358 Bosworth ct, columbus, OH 43229
  Conger, Ronald           $4,851.65              2263 Campbell Hwy, Lynchburg, VA 24501
  Coniglione, Vince        $2,979.10              1703 Rita Avenue, St Charles, IL 60174
  CONNELL, JOE             $12.64                 6834 EAST ATHERTON ST, LONG BEACH, CA 90815

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 23 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 24 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Conner, Gay              $17.96                 P.O. Box 973, Kittitas, WA 98934
  Connolly, Keith          $2.80                  16 N.E 20th Avenue Suite#1, Pompano Beach, FL 33060-6556
  Connor, John             $1,117.97              218 Lamp Post Lane, Cherry Hill, NJ 08003
  Connor, Mary             $1,114.20              218 Lamp Post Lane, Cherry Hill, NJ 08003
  Connor, Troy             $54.31                 2381 Tumbleweed Dr, Navarre, FL 32566
  Connors, April           $12,463.00             78 Bowmans Landing Rd, Georgetown, ME 04548-3232
  CONRATH, SCOTT           $41.06                 951 73RD AVENUE NE, FRIDLEY, MN 55432
  Consuegra, Vivian        $44.28                 14051 SW 38 Terrace, Miami, FL 33175
  CONTE, ANGIE             $88.56                 1070 NEW HAVEN AVE, MILFORD, CT 06460
  Converse, Janet          $14.76                 3764 Sagebrush Lane, Cincinnati, OH 45251
  Cook, Autumn             $29.00                 1125 Beaver Ave, Birmingham, AL 35214
  Cook, Gary               $1,200.18              15492 Millstone Rd., Mc Lean, IL 61754
  Cook, James              $13.71                 1 Butler Drive, Lowell, MA 01852
  Cooke, Robert            $33.58                 155 east 38th street 17d, New York city, NY 10016
  Cooke, William           $13.76                 6470 Indian Ridge Dr, Earlysville, VA 22936
  Coombe, Jeffrey          $14.76                 9900 Midland Oil Road, Glenford, OH 43739
  Cooper, Bill             $5.40                  P.O. Box 6521, Fort Smith, AR 72906
  Cooper, Curtis           $1.00                  7595 W Camero Av, Las Vegas, NV 89113
  Cooper, Jeremy           $2.75                  4027 Haldane St, Pittsburgh, PA 15207
  Cooper, Kent             $6.65                  4510 W Ravenwood Dr, Chattanooga, TN 37415
  Cooper, Larry            $4.54                  4237 boyd rd , draper, VA 24324
  Copeland, Stephen        $0.81                  7970 Boneta Road, Wadsworth, OH 44281
  Coram, Jason             $6,360.17              6178 Temple Ridge Drive, Hilliard, OH 43026
  Corbett, Richard         $589.60                3722 Las Vegas Blvd S Unit 3103E, Las Vegas, NV 89158
  Corbett, Ron             $38,270.80             6805 Grand Falls Circle, Plano, TX 75024
  Corbitt, Chris           $1,476.00              4800 B. Vinson Dr., Austin, TX 78745
  Corcoran, Tom            $3,735.06              133 jasper place, san francisco, CA 94133
  Cordova, Ronald          $1,266.41              PO BOX 5759, Pahrump, NV 89041
  Corey, John              $0.19                  6409 Oxbow Bend, Chanhassen, MN 55317
  Cormier, Christopher     $9.86                  10128 Calle Chulita NW, Albuquerque, NM 87114
  Cornell, Robert          $4.80                  P.O. Box 489, Rathdrum, ID 83858
  Cornett, Timothy         $18.00                 2249 Holly Lane, Avon, OH 44011
  Cornwell, Kenneth        $4,598.10              5064 Ridgeview Dr, Arnold, MO 63010
  Corporaal, Douglas       $4,938.40              8527 Carriage Way, Foley, AL 36535
  Corrado, Michael         $15.43                 3650 South Joplin Street, Aurora, CO 80013
  CORREA, JESUS            $6,789.70              16010 SW 79th St., Miami, FL 33193
  Correa, Luis             $41.71                 3567 Barbary Bluff, Hope Mills, NC 28348
  Corrente, Peter          $176.88                857 Central Ave., Southampton, PA 18966-4203
  Cortez, John             $33,788.17             3428 A 16th Street, San Francisco, CA 94114
  Cortez-Senthilnathan,    $283.58                3208 Salzburg Court, College Station, TX 77845
  Zoila
  Corwin, Kari             $2,207.20              1406 Redbud Trail, Austin, TX 78746
  Corzine, Robert          $15,820.80             508 Las Posas, Ridgecrest, CA 93555
  Cosby, Ricky             $5,671.81              5764 N. ORANGE BLOSSOM TRAIL #178, Orlando, FL 32810
  Cosby, Tommy             $6,348.24              604 POLLARD PARK, WILLIAMSBURG, VA 23185
  Costa, Joseph            $8,731.05              320 4th St., Atlantic Beach, FL 32233
  Coston, Sean             $0.94                  1401 San Rafael Ave N.E., Albuquerque, NM 87122
  Cotte, Daniel            $1,916.20              4229 Theresa Way, Las Vegas, NV 89130
  Couch, Anthony           $29.52                 608 E 6th St, Seymour, IN 47274
  Coudron, Mary            $17.68                 8877 Merrimac Lane North, Maple Grove, MN 55311
  Coughlin, Lawrence       $331.76                26 Scarponi Dr., Brunswick, ME 04011
  Coulter, Nathan          $22,988.60             PO Box 828, Sandy, UT 84091

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 24 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 25 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Covello, Frank           $1.04                  6113 N Lawndale, Chicago, IL 60659
  Covey, Allen             $2.70                  PO Box 1655, Homer, AK 99603
  Covey, James             $7,403.10              5926 Arncliffe Dr., Houston, TX 77088-4235
  cowell, keith            $0.46                  3021 Villawood Circle, Raleigh, NC 27603
  Cowen, Kandace           $14.81                 5546 E. Camden Street, Tucson, AZ 85712
  Cox, Edward              $140.79                36 N. Dietz Mill Rd, Telford, PA 18969
  Cox, Janson              $279.05                121 W. Cedar Lane, Bishopville, SC 29010
  Cox, Mark                $667.27                4646 Hinshaw Town Rd, Ramseur, NC 27316
  coyne, james             $1,103.60              26 george rd, new providence, NJ 07974
  Crabtree, Mark           $2.50                  214 Lakeshore Drive, Fairfield, TX 75840
  Craeton, Mitch           $4,649.59              PO Box 1975, Marion NC 28752
  Craft, Clifford          $3,015.00              840 8th Ave, Troy, NY 12182
  Craft, Patrick           $118.08                68 Oakwood Drive, East Greenwich, RI 02818
  craig, robert            $350.30                1241 Cave St, La Jolla, CA 92037
  Cramer, Doris            $15.02                 3125 Asoleado Circle, Las Vegas, NV 89121
  craven, dolores          $220.15                7716 benjamin street, new orleans, LA 70118
  Crawford, James          $78.62                 PO Box 78497, Charlotte, NC 28271
  Crawford, James          $108.43                1000 W. MacArthur Blvd. Apt. 145, Santa Ana, CA 92707
  Crawford, Johnathan      $4,259.70              3575 N. 124th Street , Brookfield, WI 53005
  Crawford, Kenneth        $10,000.00             3344 Seawind Circle, Anchorage, AK 99516
  Crawford, Micha          $130.62                96 Biltmore Dr., Ringgold, GA 30736
  Crawford, Ralph          $37.90                 1503 Crofton Pkwy, Crofton, MD 21114
  Crawford, Robert         $19.63                 8909 Cornish Hen Cove, Austin, TX 78747
  crawford, troy           $38.48                 7034 Sandra Lane, Corpus christi, TX 78414
  Crawford, Wallace        $1,249.19              6925 Del Matro Avenue, Windsor Heights, IA 50324
  Crawmer, Jeffrey         $26,220.05             524 Alawaaka Circle, San Jacinto, CA 92582
  Creaser, James           $2,355.02              621 Big Horn Drive, Douglas, WY 82633
  Creighton, Greg          $3,548.37              989 Crellin Road, Pleasanton, CA 94566
  Crespin, Sherri          $21,575.10             5707 West Gate Blvd. Unit A, Austin, TX 78745
  Criscillis, James        $147.60                1216 Darvyville Drive, Florence, KY 41042
  Crisler, Garret          $24,540.24             1952 25th. Ave., Rice Lake, WI 54868
  Crissey, James           $17,819.95             43681 Primanti St, South Riding, VA 20152-3669
  cristy, donna            $220.72                26859 Avenida Terraza, Santa Clarita, CA 91350
  Croll, Susan             $2,530.30              104 Cheyenne, New Strawn, KS 66839
  Crom, Jay                $43.70                 698 Crane Ave, Foster City, CA 94404
  Crook, William           $2,183.07              15211 Arch Street, Little Rock, AR 72206
  Crosby, Anneliese        $11,124.44             369 Whittington St., Manchester, NH 03104
  Crosby, Garland          $35.80                 5666 Sheerock Court, Columbia, MD 21045
  Croson, David            $5,300.50              3527 Asbury St, University Park, TX 75205
  Cross, Alan              $4.92                  8780 Trionfo Avenue, North Port, FL 34287
  Cross, Mike              $13,291.11             487 Day Star Circle, Bowling Green, KY 42104
  Crowder, Wesley          $1.00                  1056 Raintree Drive, Palm Beach Gardens, FL 33410
  Crowe, William           $2.69                  403 N Winding Oaks Dr, Wylie, TX 75098
  Crum, Rebecca            $0.25                  851 S, 74th St., West Allis, WI 53214
  Cruse, Jason             $2,211.00              12055 NW Sunningdale Dr, Portland, OR 97229
  cruz, gerardo            $16.75                 923 james st apt 10, syracuse, ny 13203
  cruz, max                $63.41                 11416 albers st #108, north hollywood, CA 91601
  Cualoping, Lawrence      $36.19                 1919 Alameda de las Pulgas Unit #80, San Mateo, CA 94403
  Cudak, Paull             $15.07                 POB 324 46 Doric Ave, West Dennis, MA 02670
  CULLEN, WILLIAM          $2,315.55              106 Mountainside Drive, Stanardsville, VA 22973
  Culligan, Kerry          $83.78                 8100 Hwy 98 West Apt 801, Pensacola, FL 32506
  Culver, Hunt             $15,856.80             475 Greenview Rd, Merritt Island, FL 32952

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 25 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 26 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Cummins, Chris           $5.43                  310 Avocet Loop, Colorado Springs, CO 80921
  Currier, Matthew         $10.50                 13 Joyce Heard Ave, Salem, NH 03079
  Curry, Marcus            $169.62                8106 MLK Jr Highway, Lanham, MD 20706
  Curry, Tia               $26,822.06             PO Box 587, Darrington, WA 98241
  Curry III, Ozie          $110.36                6423 W. Ocotillo Rd apt, A, AZ 85301
  Curtis, Bryon            $6,404.53              64218 C.R.15, Goshen, IN 46526
  Curtis, Scott            $14.76                 1 GAULT RD UNIT 14, WEST WAREHAM, MA 02576
  Cushing, John            $3,769.64              82 Blossom Lane, Valatie, NY 12184
  Cushman, Nathan          $0.13                  369 MacEwen Dr, Osprey, FL 34229
  Cutillas, Jessica        $29.52                 401 Bull Creek Pkwy Unit 6, Cedar Park, TX 78613
  Cyphers, Christopher     $42.21                 261 West 112Street Apt 2C, New York, NY 10026
  Cypull, John             $193.42                22560 Deirdre sq apt 200, Ashburn, VA 20148
  Czerewin, Julian         $0.49                  67-87 Booth Street Apt 1A, Forest Hills, NY 11375
  Czerwinski, Douglas      $46,972.04             132 Saint Croix Avenue, Cocoa Beach, FL 32931
  Da Cunha, Mark           $9,780.38              40 Clinton St #5G, Brooklyn, NY 11201
  Dabbs, Barry             $96.94                 7419 Ridgecrest Court Road, Vestavia, AL 35242
  Dabbs, C Barry           $668.65                429 South Third Street, Gadsden, AL 36901
  Dabney, Teresa           $295.20                5845 Clover Lane, Walbridge, OH 43465
  Dacorsi, Claude          $88.44                 12965 SE Meadehill Ave, Happy Valley, OR 97086
  Dahl, David              $7,989.72              1905 Highland Hills Ct, Apex, NC 27502
  dakak, william           $0.01                  PO box 190694, miami, FL 33119
  Dalbey, Noel             $16.81                 2633 S Bridger Dr, Billings, MT 59102
  Dallas, James            $3,271.61              1406 Bellaire Blvd., Alvin, TX 77511
  Dalling, Norman          $660.90                Address Unknown
  Dalzell, Vic             $57.64                 5790 Fredonia Rd., Dunlap, TN 37327
  Dame, David              $4,110.84              311 Fescue Drive, Mount Juliet, TN 37122
  Damiani, sofia           $0.60                  #6 cartwe/braxton building, clusters at washinton, turnersville, NJ
                                                  08012
  damiano, james           $11.29                 104 w highland av, langhorne, PA 19047
  Damker, Helen            $9,932.40              407 Beverly LN, Leander, TX 78641
  Damodaram, Satish        $5.15                  2610 Weddington Ridge NE, Marietta, GA 30068
  Dangelo, Travis          $369.00                408 Main St Apt #1, Chapmanville, WV 25508
  Dangoor, Kevin           $18.85                 3667 Barry Knoll Drive, Ann Arbor, MI 48108
  Daniel, Jim              $959.68                13705 topper circle, san antonio, TX 78233
  daniel, jim              $5.49                  13705 topper circle, san antonio, TX 78233
  Daniel, Tomy             $295.20                468 4th street, Elmont, NY 11003
  Daniels, Shawn           $3,653.03              7527 W 144th Place, Overland Park, KS 66223
  danos, dino              $1,799.88              3895 Grove Ave, Gurnee, IL 60031
  dant, eric               $8.03                  2033 methow st, wenatchee, WA 98801
  Dao, Su                  $1,378.30              955 hills cir, pagosa springs, CO 81147
  Dappen, Richard          $9.33                  9840 Mill Ct., Monticello, MN 55362
  Darby, Clint             $304.80                101 Dogwood Ter, Huntersville, NC 28078
  D'Arcangelis, James      $10.60                 870 Dahoon Circle, Venice, FL 34293
  Darche, Paul             $4,112.46              7870 Olentangy River Rd. suite 108, Columbus, OH 43235
  Dare, Cecil              $31.67                 411 N. 6th St. PMB #3899, Emery, SD 57332
  Darlak, Andrew           $17,956.20             370 Forest Pl, Forest Grove, OR 97116
  Datar, Yogesh            $220.72                1143 Thicket Ct., Apt E, Columbus, IN 47201
  Date, Ronnie             $324.11                2262 Liliha St, Honolulu, HI 96817
  Daugherty, Francis       $1.00                  1917 S. Post Rd., Anderson, IN 46012
  Daugherty, Michael       $35.64                 315 Benham Lane, Springville, IN 47462
  Davenport, Don           $16.65                 11326 Maplewood Lane N., Champlin, MN 55316
  Davenport, Marvin        $1,929.86              2700 Trinity Bend Circle Apartment # 521, Arlington, TX 76006

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 26 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 27 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Davenport, Tyler         $1,055.34              500 Essex E Dr., Las Vegas, NV 89107
  Davidheiser, Joseph      $22.31                 2420 Hampden Blvd, Reading, PA 19604
  Davidov, Mela            $12,775.55             36089 N. Springbrook LnGurnee, IL 60031
  Davidson, Eddie          $667.41                368 McCaslin Blvd, Louisville, CO 80027
  Davidson, Erik           $23.80                 804 McKinsey Pl, Moberly, MO 65270
  Davidson, Kevin          $567.29                482 Shenandoah Valley Dr., Front Royal, VA 22630-6033
  Davidson, Patrick        $16,554.00             3508 Henrietta Hartford Rd, Mount Pleasant, SC 29466
  Daviet, Mike             $17.97                 6116 W 15th St, Greeley, CO 80634
  Davis, Areta             $12.83                 PO Box 4, Summertown, TN 38483
  Davis, Chris             $147.60                1216 SW Cambridge, Topeka, KS 66604
  davis, Deborh            $5.41                  1087 corl ridge, eagle point, OR 97524
  Davis, Dwayne            $331.76                5610 Orchid Ave, Mentor, OH 44060
  Davis, James             $1,103.60              3312 N.University Dr. Ste. J, Nacogdoches, TX 75965
  davis, james             $14.99                 1213 ashland, channelview, TX 77530
  Davis, Jerry             $9.67                  2331 Ellerbe dr, Kannapolis, NC 28083
  Davis, Jerry             $21.40                 1214 County Road 392, Crossville, AL 35962
  Davis, Joseph            $0.30                  227 S. Benton Street, Palatine, IL 60067
  Davis, Paul              $0.10                  15725 E Palisades Blvd, Fountain Hills, AZ 85268
  Davis, Richard           $179.66                1275 gator trl, West Palm Beach, FL 33409
  Davis, Ryan              $14.57                 965 Frank Cook Rd, Cochran, GA 31014
  Davis, Wesley            $5.15                  268 Ridge Road, Cheraw, SC 29520
  Day, Gerald              $7.84                  798 Lake Dr., Benton, KY 42025
  Day, James               $43.21                 1706 NW 112th Street, Vancouver, WA 98685
  Day, Stephen             $126.68                208 SE 339th. AVE., Washougal, WA 98671
  de la Rosa,              $7,558.36              924 Monticello Drive, Burlington, IA 52601
  Christopher
  De Roma, Julius          $56,654.06             4133 Dupont Ave. So, Minneapolis, MN 55409
  DEAMICIS M.D.,           $22.35                 4 COURTHOUSE LANE SUITE 9, CHELMSFORD, MA 01824
  RICHARD
  Dean, Chad               $2,639.03              915 E. Adams St., O'Neill, NE 68763
  Dean Jr, Lester          $5.00                  PSC 3 BOX 693, APO, AP 96266
  Dean Jr, Lester          $15.00                 PSC 94 BOX 1835, APO, AE 09824
  Deards, Dustin           $29.52                 6876 Yeager Ave 208, Fort Benning, GA 31905
  Decerbo, Michael         $631.83                12 Birchwood Drive, Bedford, MA 01730
  Decker, Douglas          $6.45                  104 Huntshire Trace, Warner Robins, GA 31088
  Deering, Joseph          $295.20                rr3 box20aa, Goodwater, AL 35072
  Defore, Anthony          $114,676.93            c/o Joel Zwemer, Dean Mead 1903 S. 25th St. #200, Ft. Pierce, FL
                                                  34947
  DeFrank, Peter           $150.01                6074 walker rd, Deerfield, NY 13502
  Degler, David            $6,992.00              26492 Hoffman Rd., Defiance, OH 43512
  dehn, kendall            $7,289.20              w4057 hwy C, montello, WI 53949
  Dehos, Brian             $275.90                8549 Ingram, Sparta, MI 49345
  Dehuysser, Marie Luce    $4,414.40              4800 Pinetree Drive Apt 105, Miami Beach, FL 33140
  Deines, Steven           $59.04                 8424 Tanglewood St., Highlands Ranch, CO 80126
  DeLack, Kristen          $0.10                  10631 Inwood Drive, Houston, TX 77042
  Delamora, Efren          $59.04                 P.O. Box 6506, Rockford, IL 61125
  Delaney, Peter           $1,547.70              9383 Capron Road, Lee Center, NY 13363
  DelaRosa, Mark           $131.36                1861 S. Carriage Lane, Chandler, AZ 85248
  Delater, Douglas         $0.02                  PO Box 221, Port Salerno, FL 34992
  Delinocci, John          $2.55                  2646 Porchside PL SE, Atlanta, GA 30316
  Delk, Gladden            $28.70                 8186 Delisle Fourman Rd., Arcanum, OH 45304
  delk, kristin            $1.69                  7153 wellbaum rd, brookville, OH 45309

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 27 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 28 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Dellenback, Paul         $47,930.31             1763 N. 18th St., Laramie, WY 82072
  DeLoach, Donald          $5.29                  10 Trepagnier Dr., Destrehan, LA 70047
  Delongchamp, Isaac       $22.67                 1937 McIntyre, Ann Arbor, MI 48105
  Delrie, Timothy          $630.90                69 Melody Ln., Laurel, MS 39443
  DelVicario, David        $185.29                55 Midway Drive, Middlebury, CT 06762
  DeMatteo, Michael        $14,159.71             25 Hepburn Rd., Hamden, CT 06517
  Demmin, Rama             $147.40                1396 Coral Way, Carbondale, IL 62901
  Dempster, June           $77.14                 3031 W. Rosewood Avenue, Spokane, WA 99208
  Deng, Chun-Tsan          $489.00                3505 Cay Dr., Carlsbad, CA 92010
  Deng, Xunzhi             $28.33                 3548 Brewster Dr., PLANO, TX 75025
  DenHerder, Kerry         $2.42                  26840 223rd LN SE, Maple Valley, WA 98038
  Denicola, Louis          $35.03                 459 N. Gilbert Rd Ste A-208, Gilbert, AZ 85234
  Dennard, Michael         $5.95                  1800 Haskett Ave., Salina, KS 67401
  Dennard, Nancy           $5.95                  1800 haskett ave, salina, KS 67401
  Dennis, Edward           $3,394.80              Box 263, Allegany, NY 14706
  Dennis, Nancy            $13,088.72             14 N Jefferson St, Staunton, VA 24401
  Dennis Sr, Anthony       $0.12                  4405 Greenleaf Cir, Atlanta, GA 30331
  Dennison, Bonnie         $110.71                4300 Camwood Terrace, Beverly Hills, FL 34465
  Denniston, Philip        $1,641.04              2500 Bartons Bluff Ct, Austin, TX 78746
  Denstedt, Bryan          $13.76                 6232 Novak st, Las Vegas, NV 89115
  Depeppe, Andrew          $6.32                  1625 old plains road, pennsburg, PA 18073
  Derbigny, Rodney         $1,548.40              PO Box 16303, Sugar Land, TX 77496-6303
  Derhodes, Luke           $18.15                 128 Center St., Struthers, OH 44471
  Desai, Dhiren            $2,663.88              439 Oak Stand Path, Chesterfield, MO 63005
  Desai, Hardik            $1,474.00              249 larkspur Ln, Hatfield, PA 19440
  Desai, Keyur             $453.14                N161 W20726 Kami Ln., Jackson, WI 53037
  Desai, Rakshit           $94.58                 1834 WINDSONG DR APT 201, SCHAUMBURG, IL 60194
  Desantis, Francis        $41,740.95             8261 Denwood dr Apt. 8, Sterling Heights, MI 48312
  Deshler, David           $13.81                 93 Woodmill Drive, Bangor, PA 18013
  Desmet, Michael          $4,802.30              3522 East Point Ct, Shelby Township, MI 48316
  Detmering, Timothy       $9,955.65              2700 Fenwood Rd, Houston, TX 77005
  Detter, Lloyd            $10.93                 135 Lobster Ln., Clinton, TN 37716
  Deutsch, Dennis          $4.26                  1501 goldrush rs 23, bullhead city, az 86442
  Dev, Roger               $58.26                 728 Eastdale Dr, Ft Collins, CO 80524
  Devine, Thomas           $0.12                  127 Black Forest Ln, Blairsville, GA 30512
  DeVoe, John              $401.50                17 Cedarbrook Road, Ardmore, PA 19003
  DeVoll, Gene             $13.75                 6705 SW CR 2400, Wortham, TX 76693
  Devries, Dean            $4,997.12              2417 Dick St, Niles, MI 49120
  dhanabalan, brindha      $1.42                  122 thorne st 1st floor, jersey city, NJ 07307
  Dhanabalan, Enian        $295.20                1683 Paseo del Cajon, Pleasanton, CA 94566
  dhulipalla, Prabhakara   $0.45                  649 s henderson rd Apt A610, king of prussia, PA 19406
  Diachun, Peter           $0.18                  840 Page Avenue, Lewiston, NY 14092
  Dial, Ollie              $656.57                3631 56th St, Lubbock, TX 79413
  DIAZ, JUAN               $29.52                 211 N. OLIVE, SANTA PAULA, CA 93060
  Dibrell, Michael         $1.00                  16611 Crested Butte St, San Antonio, TX 78247
  Dick, Michael            $18.02                 1308 La Salida Way, Leesburg, FL 34748-8207
  Dickerson, Gregory       $26,879.55             PO Box 5076, Canton GA 30114
  Dickerson, Joshua        $67.12                 1433 Saluda River Drive, West Columbia, SC 29169
  Dickerson Jr, George     $14.76                 1277 Surrey Hts, Westland, MI 48186
  Dickey, Matthew          $16.16                 3103 Willow Cv, Round Rock, TX 78664
  Diefenbach, Andrew       $885.60                P.O. BOX 792 7912 Pine Blvd, PINE VALLEY, CA 91962
  Diehl, Edward            $19.83                 800 Glenn Drive, Euless, TX 76039

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 28 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 29 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Diener, Ashley           $3,114.60              2638 Sarah Street, Franklin Park, IL 60131
  Diener, Daniel           $73,882.84             2638 sarah st, franklin park, IL 60131
  Diep, Thanh              $42.10                 2800 NE 184th Ave, Vancouver, WA 98682
  Diestel, Craig           $26,745.39             PO Box 3325, Hayward, CA. 94540-3325
  Dietrich, Carl           $4.24                  139 Wilderness Road, Hampton, VA 23669
  Dietrich, David          $6.80                  139 Wilderness Road, Hampton, VA 23669
  Dietrich, Hans           $18.00                 139 Wilderness Road, Hampton, VA 23669
  Dietz, Dale              $328,443.43            329 HARRISONVILLE RD, MULLICA HILL, NJ 08062
  digiovanni, richard      $1.97                  609 carriage hill rd, melbourne, FL 32940
  DiJulio, Nick            $1,107.00              2020 Saddlebrook St, Hollister, CA 95023-7062
  Dillard, Mike            $90.00                 2204 Westover Rd, Austin, TX 78703
  Dilly, Bradley           $0.04                  1953 Murphytown Rd, Davisville, WV 26142
  DiLorenzo, Michael       $1.10                  42400 Garfield Rd, Clinton Township, MI 48038
  DiLoreto, Rinaldo        $498.09                5908 Brassie Ct, Elkton, FL 32033
  DiLuca, Joseph           $0.01                  96 Grant Ave, East Rockaway, NY 11518
  DiMaio, Robert           $9.67                  726 Franklin Street, West Reading, PA 19611
  Dimmitt, David           $1,033.20              505 Sugar Maple Lane, Freeland, PA 18224
  DiMuro, Andrew           $177.12                26622 Torreypines Dr., Newhall, CA 91321-2237
  DiNicola, Garrett        $14.76                 226 Thornridge Dr, Thorndale, PA 19372
  Diniz, Tony              $44.28                 1621 Longview Street, Wichita Falls, TX 76306
  Dinsmore, Alton          $153,818.40            3516 Pine Crest Dr, Gainesville, GA 30501
  DiPaola, Peter           $0.55                  P.O. Box 1984, Lake Placid, NY 12946
  Disbrow, Rob             $32.29                 5961 Shelby Court, Eldersburg, MD 21784
  DiTucci, Louis           $147.60                p.o.box 82816, fairbanks, AK 99708
  Ditz, Jason              $877.03                2247 N. Clinton St., Saginaw, MI 48602
  Dixon, William           $30.51                 11742 Loretto Woods Court, Jacksonville, FL 32223
  dizenzo, frederick       $6,921.76              809 flora ct, galloway, NJ 08205
  Doak, Kimberly           $1.00                  910 Eastcrest Drive, Greentown, IN 46936
  Dobkin, Darren           $4,768.64              10412 Gainsborough Road, Potomac, MD 20854
  Dodson, Tommy            $31.20                 PO Box 4101, Oak Ridge, TN 37831
  Doherty, Mike            $21.77                 14051 North Point Ct, Pine Grove, CA 95665
  Doland, Barbara          $35.00                 220 Morning Dew Lane, Mount Holly, NC 28120
  Dolinski, Paula          $119.55                9672 Belfry Court, Centerville, OH 45458
  Domingue, Shane          $15,873.64             908 Shawnee Shore Rd., Hemphill, TX 75948
  Donahue, Jim             $1,282.83              732 Crown Industrial Court, Ste. A, Chesterfield, MO 63005
  Donahue, Laura           $15,828.95             601 Rosebury Circle, McKinney, TX 75071
  Donapati, Rakesh         $2.80                  505 N Tyler Rd #1516, wichita, KS 67212
  Kumar
  Donegan, Marty           $17.93                 1404 Hwy 48 South, Dickson, TN 37055
  Donnel, Katherine        $1,948.00              7918 Donegal Lane, Springfield, VA 22153
  Donnelly, Matt           $1,048.40              PO Box 35, Gallatin Gateway, MT 59730
  Donofrio, Donald         $1.49                  40 Main Street, Queensbury, NY 12804
  Donohoo, Van             $15,823.17             19 N. Nicholson Circle, Savannah, GA 31419
  Donovan, Daniel          $2,971.19              115 Diebold Road, Mckees Rocks, PA 15136
  Donovan, Gale            $6,142.25              175 East 62nd Street 8A, New York, NY 10065
  Donovan, James           $66.49                 101 Post Road, Enfield, CT 06082
  DONOVAN, NEIL            $0.39                  513 HIGHLAND TOWNE LANE, WARRENTON, VA 20186
  Donovan Corkin,          $11,036.00             61 Cliff Rd, Weston, MA 02493
  Doreen
  Dooley, Brent            $14.81                 6086 Hillview Circle, San Angelo, TX 76905
  Doolin, Lon              $15.97                 2716 NW 55th Terrace, Oklahoma City, OK 73112


  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 29 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 30 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Doraswamy,               $71.59                 123 BELLIS CT, BRIDGEWATER, NJ 08807
  Vivekananda
  Dorr, Martin             $275.90                307 W POINSETTA, TOLEDO, OH 43612
  Dorroh, Frederick        $870.84                1820 Hollingsworth Drive, Ardmore, OK 73401
  Dorschner, Janice        $10,001.39             5387 Herdland Lane, Midland, VA 22728
  Dorzweiler, Jeremy       $3,424.20              110 W Grant St. Apt. 9F, Minneapolis, MN 55403
  Dotson, Scott            $5.88                  10303 Yellow Pine Drive, Vienna, VA 22182
  Doty, Daniel             $240.33                64 Endicott Ave #2, Somerville, MA 02144
  Doty, Michael            $1.08                  176-A N. Frances St, Sunnyvale, CA 94086
  Doucette, Joshua         $0.37                  6916 Columbia CT., Everett, WA 98203
  Doucette, Ron            $97,078.04             POST OFFICE BOX 291, COMO, CO 80432
  Doucette Sod, Colleen    $14,346.80             1041 Troy St., Aurora, CO 80011
  Dougherty, Mary          $4.24                  475 Shunpike Road, Chatham, NJ 07928
  Doughman, Craig          $885.60                2280 Hills Miller Rd., Delaware, OH 43015
  Douglas, Perry           $18.86                 7561 Roosevelt Ave, Lemon Grove, CA 91945
  Douwes, Chris            $14.10                 43686 OLD TROON COURT, INDIO, CA 92201
  Dowd, Kenneth            $1,118.69              4503 East Yates Road, Bensalem, PA 19020
  Dowley, Allen            $393.68                6128 E. Candor St., Lakewood, CA 90713
  Dowling, Brian           $34.56                 9024 Clove Ct, Easton, MD 21601
  Downer, James            $662.58                15796 DREAM CATCHER, PINCKNEY, MI 48169
  Downer, Timothy          $3.74                  1636 Orange Daisy Pl., Henderson, NV 89012
  Downs, Charles           $22.41                 9850 Jansen Cir. NE, Otsego, MN 55362
  Doyle, Rosalie           $34.73                 PO Box 152062, Austin, TX 78715
  Dozortsev, Dmitri        $23.94                 858 Shillington, Katy, TX 77450
  Dragotto, Paul           $2.20                  2605 GATE AVE. APT.C, REDONDO BEACH, CA 90278
  Drake, Brian             $32,539.64             14461 156th Ave NE, Woodinville, WA 98072
  DRAKE, JOEL              $3.00                  509 FIVE LAKES DRIVE, SULPHUR, OK 73086
  Drapeau, Robert          $12.00                 730 Dunhill Drive, Buffalo Grove, IL 60089
  Draper, Dennis           $225.17                4430 W. Crabtree Court, Peoria, IL 61604
  Drayer, Chad             $140.47                6052 W. Rocking Circle St., Tucson, AZ 85713
  Drazner, Joel            $2,240.48              2141 S Bentley Ave #101, Los Angeles, CA 90025
  Dreps, Josh              $100.00                1382 NW Elwha St #1, Oak Harbor, WA 98277
  Drew, Doug               $28.71                 5501 Southfield Rd S, Pinson, AL 35126
  Drew, Michael            $23.88                 429 Diedrich Drive P.O. Box 316, Carver, MN 55315
  Drexler, Alejandro       $963.78                3608 S 2nd Street, Austin, TX 78704
  drinkard, daniel         $3.81                  5581 clearlake dr, hickory, NC 28601
  Driscoll, Donald         $3,161.73              2001 Oxbow Cr., anchorage, AK 99516
  Droke, Bill              $7,109.05              13765 Lakeside Terrace Dr, Houston, TX 77044
  Drolet, John             $29.52                 206 Underwood Dr, Mount Holly, NC 28120
  Drotar, Michael          $73.80                 35 Pease Road, Manalapan, NJ 07726
  Drouin, Michael          $1,092.97              4074 Yaeger Rd, Saint Louis, MO 63129
  DRUMM,                   $0.04                  9 PEACE VALLEY RD, TOWACO, NJ 07082
  MATTHEW
  Drummond, David          $5,780.40              1915 Englewood Dr SE, Grand Rapids, MI 49506
  Du Plessis, willem       $170.25                6960 NW 68th Manor, Parkland, FL 33067
  DUA, ROOMA               $0.40                  27 MEYER AVE, YONKERS, NY 10704
  Duban, Landon            $9.46                  2635 Girard Ave S. Apt. #102, Minneapolis, MN 55408
  DuBois, Christine        $8.79                  788 Apple Valley Rd, Lyons, CO 80540
  DuBois, Paul             $0.01                  PO Box 1398, N. Eastham, ma 02651
  Dubose, Zachary          $149.85                68 Columbia Ave, Lynchburg, VA 24503
  DuBow, Nicholas          $15.69                 23515 E. Silsby Rd., Beachwood, OH 44122
  DuChamp, Philip          $2,213.48              1900 N. Auburn St., Speedway, IN 46224

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 30 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 31 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Duckworth, Tony          $14.51                 35 Camden Hills, montgomery, TX 77356
  Ducote III, Ceyork       $18,516.25             1219 Mackenzie St., San Angelo, TX 76901
  Dudley, James            $1,694.72              213 Belle Aire Ct., Champlin MN, 55316
  Dudley, Logan            $73.06                 16359 Shady View Ln, Los Gatos, CA 95032
  Duff, Marcus             $3,405.70              PO Box 102, Kingston, NJ 08528
  Duford, James            $0.03                  6917 Chester Drive Apt C, Madison, WI 53719
  Duggirala, Anantha       $264.34                17024 Silver Pine Rd, San Diego, CA 92127-2828
  Rama
  Dukes, Michael           $365.28                3401 Flite Acres Rd, Wimberley, TX 78676
  Dulin, Terence           $101.64                100 Conklin Street, Farmingdale, NY 11735
  Dulworth, Daniel         $147.40                11149 Via Temprano, San Diego, CA 92124
  DuMond, Jason            $280.44                250 Chesapeake Ave, Prince Frederick, MD 20678
  Dunaway, Jr., John       $10.00                 3500 Holingsworth, Williamsburg, VA 23188
  Dunbar, David            $54.85                 479 Hwy 746, Washington, LA 70589
  Duncan, Mark             $2,524.49              900 S. McDowell St, Charlotte, NC 28204
  Duncan, Tim              $14.28                 307 Deerfield Circle , Warner Robins, GA 31088
  dunham, richard          $516.60                rr 1 box 112, kane, IL 62054
  Dunlap, Luke             $1.25                  871 Providence Rd., Somerset, KY 42501
  Dunn, C David            $27,369.25             9581 W. Old Mill Dr., Boise, ID 83709
  Dunn, Kenny              $147.60                P.O. Box 30952, Salt Lake City, UT 84130
  Dunn, Marc               $6,798.46              2228 Carmel, Carrollton, TX 75006
  dunn, michael            $37.71                 PO 50383, amarillo, TX 79159
  Duong, Johnathan         $368.60                658 Still Hill Road, Hamden, CT 06518
  Duong, Johnathan         $25,335.32             100 Burke Street, Hamden, CT 06514
  duran, mario             $59.04                 1786 mesa dr, eagle pass, TX 78852
  Durden, Garry            $35.00                 6760 chips drive, grand ridge, FL 32442
  Durfee, Andrew           $9.18                  1202 D St Rear, Belmar, NJ 07719
  Durfee, Edward           $15,559.06             215 Livingston St, Northvale, NJ 07647
  Durfee, Michelle         $472.32                215 Livingston St, Northvale, NJ 07647
  durham, James            $8,078.24              2121 N. Post Rd., Arcadia, OK 73003
  durkee, brad             $1,655.40              224 e highwood, beaverton, MI 48612
  Dusin, Corey             $20.00                 305 D St, Washington, KS 66968
  Duske, Mark              $42.44                 3741 NW 95th TER APT 1505, Sunrise, FL 33351
  Dust, Thomas             $10.13                 24 Cleveland Road, Columbia, NJ 07832
  Dutt, Shiv               $1,945.55              1116 Brisbane Woods Way, Cary, NC 27518
  Dwyer, III, Lawrence     $423.26                15658 NE 100th Way , Redmond, WA 98052
  Dziekonski, Stanley      $6.07                  9 Azalea way, Hamilton Sq., NJ 08690
  Dzyndra, George          $44.98                 4305 Wesley Ln, North Port, FL 34287
  earley, ron              $30.21                 121 de shaw trail, pocahontas, AR 72455
  Earsley, Verne           $6,324.96              16426 paseo de rocha dr., hacienda heights, CA 91745
  Easley, Nayda            $855.59                88 Main St, Bern, ID 83220-5210
  Easterling, Kenneth      $1,579.54              10803 Ryan Trails Dr., Houston, TX 77065
  eastland, fred           $111.85                171 briar creek road, whitesboro, TX 76273
  Eastvedt, Daniel         $336.27                1826 E. 38th Loop, Vancouver, WA 98663
  Ebenezer, Victor         $5,000.00              9 Digital Dr Unit 107, Nashua, NH 03062
  Ebrahim, Riyaz           $0.18                  134 SHADOWHILL CIR, SAN RAMON, CA 94583
  Echols, Billy            $0.40                  17204 W 84th St S, Sapulpa, OK 74066
  Eckman, Matthew          $32.09                 3877 Hartland Hills Drive, Hartland, MI 48353
  Edge, David              $5,229.00              8212 Siringo Pass, Austin, TX 78749
  edgington, mike          $222.26                2873 w placita paciente, tucson, AZ 85742
  Edmark, Harvey           $16,499.62             7611 NE 296th Way, Battle Ground, WA 98604
  EDSON, RANDALL           $11.23                 2207 Red Bridge Ter, Kansas City, MO 64131

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 31 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 32 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Edson, William           $7,370.00              624 Exmoor Road, Kenilworth, IL 60043
  Edward, Wilmore          $147.60                348 NE Lazy cir., Lawton, OK 73501
  Edwards, Don             $40.00                 413 Hugh Jones Rd PO Box 367, Sunbright, TN 37872
  Edwards, James           $9,160.32              P.O. Box 251, Lafayette, CO 80026
  Edwards, Jeremy          $895.50                272 N Dithridge St, Pittsburgh, PA 15213
  Edwards, Joshua          $35.23                 219 Cedar Creek Dr, Princeton, TX 75407
  Edwards, Lance           $71.06                 15 E. Putnum Ave., Greenwich, CT 06830
  Edwards, Michael         $703.94                8 weldon lane, willingboro, NJ 08046
  Edwards, Shelley         $24.80                 219 Cedar Creek Dr., Princeton, TX 75407
  Edwards, Stephanie       $74.82                 809 Parkplace Ridge, Princeton, TX 75407
  Edwards, Travis          $75.00                 Address Unknown
  Eggleston, Terry         $5,769.99              14 Apricot St, Oak View, CA 93022
  Ego, Julie               $0.41                  6069 Comey Avenue, Los Angeles, CA 90034
  Eich Jr, Robert          $359.88                212 W Center St, White Oak, TX 75693-1204
  Eisenbraun, Tony         $110.36                200 Wilmington Circle, Clovis, NM 88101
  Eisendorf, Andrew        $6,621.60              100 Bayview Dr., Apt. 1919, Sunny Isles Beach, FL 33160
  Eissler, Elgin           $516.60                205 Beacon Light Road, Renfrew, PA 16053
  Ejgird, Marc             $1,112.01              106 Pinetree drive, for mill, SC 29715
  Ekambaram, Muthu         $88.30                 34441 Gove Ter., Fremont, CA 94555
  Elango
  Ekstrom, Robert          $1,229.00              Address Unknown
  Elder, jonathan          $14.48                 270 Bel Air dr. Apt #32, Vacaville, CA 95687
  Eldridge, Buck           $4,056.93              1623 S. Marwalk Dr., Joplin, MO 64801
  Eley, David              $0.84                  490 Rosemont, Galesburg, MI 49053
  elisei, ana              $25.00                 1423 onondaga place, fremont, CA 94539
  Elkin, Jule              $136.29                430 Jewell Boone Rd, Pelion, SC 29123
  Ellington, Dennis        $19.15                 18305 Reed Parks Rd., Jonestown, TX 78645
  ellis, forrest           $0.64                  4931 Steiner Rd, Sterling, OH 44276
  Ellis, Kevin             $972.84                887 Birds Mill SE, Marietta, GA 30067
  Ellis, Kimberly          $50.03                 117 Harry Bell Rd, Fort Leavenworth, KS 66027
  Ellis, Paul              $33.76                 290 Charlie Ragland Rd., Magnolia, KY 42757
  Ellis, Terry             $3.81                  2226 NW Military, San Antonio, TX 78213
  Ellison, Earl            $208.57                3534 Grove Ave, Berwyn, IL 60402
  Elluru, Nagendra         $0.82                  215 Yorktown Ct, Malvern, PA 19355
  Elson, John              $17,299.88             9516 Allande Rd NE, Albuquerque, NM 87109
  Ely, Joshua              $29.48                 46 Luke Dr., Pasadena, MD 21122
  Elzamek, Maissa          $37.48                 221 68th Street, Brooklyn, NY 11220
  Embry, Jake              $3,674.19              2105 Lake Ridge Way , Franklin, TN 37069
  Emery, David             $29,119.14             7932 Shady Oaks Dr, North Richland Hills, TX 76182
  emmer, jeff              $0.67                  PO box 5085, columbia, SC 29250
  Emslie, David            $310.00                2532 S College ave, fort collins, CO 80525
  enaganti, sunil          $11,036.00             741 E EL CAMINO REAL APT 223 223, SUNNYVALE, CA
                                                  94087
  Enders, Joseph           $3.59                  P.O.Box 1252, Globe, AZ 85502
  Endicott, Gary           $221.85                20401 W 88th St, Lenexa, KS 66220
  Enfield, William E.      $70.48                 661 summerville rd., kingsport, tn 37663
  Eng, Billie              $11,028.86             21188 East 111th place south, BROKEN ARROW, OK 74014
  Eng, Eugene              $4,705.52              21188 East 111th place south, Broken Arrow, OK 74014
  Eng, Peter               $362.98                2321 Woodlands Dr., Tyler, TX 75703
  Engblom, Dennis          $3,828.60              3312 Azalea Blossom Dr, Austin, TX 78748
  Engle, Tom               $29.52                 5525 South 400 West, Washington Terrace, UT 84405
  Engman, Rudolph          $422.14                330 S. Benton St., Palatine, IL 60067

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 32 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 33 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Ensminger, Martha        $16,560.56             1595 Herrington Rd., Lawrenceville, GA 30043
  Epperly, David           $26.92                 9423 East 117th Street South, Bixby, OK 74008
  erb, lance               $7.01                  302 kasson rd, camillus, NY 13031
  Erickson, Michael        $110.36                1169 121st Ave, New Richmond, WI 54017
  Ernst, C                 $955.19                615 Joans Quadrangle Rd., Front Royal, VA 22630
  Ertmer, Randolph         $0.02                  4625 PIP LN, Oshkosh, WI 54904
  Erway, Tim               $3,131.40              70 River Trail, Palm Coast, FL 32137
  escalante, alvaro        $45.21                 220 Virginia Ave, Vidalia, LA 71373
  escott, sabu-ra          $425.70                p.o. box 1560, bisbee, AZ 85603
  Espaillat, Robert        $49.99                 33 Grand View Terrace, Chester, NY 10918
  Espinosa, Alfred         $4.94                  1010 W. MacArthur Blvd. #77, Santa Ana, CA 92707
  Espinoza, Denis          $10,465.40             110 Adams Ave, Ladson, SC 29456
  espinoza, Gabriela       $4.49                  9109 Broad oak ave, bakersfield, CA 93311
  Esson, Cory              $7.65                  246 Susan Constant Dr, Newport News, VA 23608
  Estes, Mark              $147.60                2013 W Campbell rd #226, Garland, TX 75044
  Etherton, Eric           $105.53                187 Horizon Drive, Tiverton, RI 02878
  ETOP, FLORENCE           $44.28                 205 N. BENJAMIN HOWELL STREET, WILLIAMSBURG, VA
                                                  23188
  Etringer, Michael        $15,820.80             PO Box 627, Huntsville, UT 84317
  Ette, Praveen            $14,346.80             1208 Lafite Ln., Southlake, TX 76092
  Etzel, Berrie            $2,948.00              4936 Skull Creek Road, Fayetteville, TX 78940
  Eure, Bobby              $418.78                455 Browns Bridge Road, Purvis, MS 39475
  Evangelista, Bisked      $1,930.94              2120 Marymount Arch, Virginia Beach, VA 23464
  Evangelisti, John        $122.72                16 Anita Lane, Wichita Falls, TX 76306
  Evans, Chris             $147.60                3882 Mahinahina St, Lahaina, HI 96761
  Evans, Jess              $11,036.00             900 N Stuart St Apt 2009, Arlington, VA 22203
  evans, Keith             $633.30                1070 E. Regent Dr, Gilbert, AZ 85298
  evans, madeleine         $2,207.20              518 ilikahi st, lahaina, HI 96761
  Evans, Mark              $1,476.00              1804 N Dixie Hwy C, West Palm Beach, FL 33407
  Evans, Nathan            $260.48                P.O. Box 537, Osage Beach, MO 65065
  Evans, Parker            $0.40                  8904 124th Way North, Seminole, FL 33772
  Evans, Robert            $304.04                172 Wilderness Rd, Rustburg, VA 24588
  Evans, Wynne             $14.76                 US 1 South , St. Augustine, FL 32086
  Evans Jr, Lawrence       $4,221.36              11801 Juniper Hills Rd, Littlerock, CA 93543
  Everding, Timothy        $3.88                  418 Tarbutton Rd, Ruston, LA 71270
  Everson, John            $40.29                 310 Lincoln Drive, Ocean, NJ 07712
  Evock, James             $768.20                16380 SW 12th Ter, Ocala, FL 34473
  Ewaldt, Lawrence         $4.07                  3611 S Saint Lucie Dr, Casselberry, FL 32707
  Ewing, David             $6.01                  136 Hidden Meadows, Kissee Mills, MO 65680
  Exantus, John            $738.00                2 Sunnyside Dr 5J, Yonkers, NY 10705
  Fabisak, John            $19.52                 18 Auclair Rd., Middleton, NH 03887
  fackenthall, aleph       $1,655.40              6104 284th St NW, Stanwood, WA 98292
  Fahrenbacher, Ronald     $2,093.70              21009 9th Street, Kansasville, WI 53139-9634
  & Dorothea
  Failing, Paul            $0.67                  1226 Shoecraft Rd, Webster, NY 14580
  Fairfield, Eli           $2,505.80              1400 Chestnut Ave, Manhattan Beach, CA 90266
  Fairfield, Luke          $1,271.68              3089 c clairemont dr #251, san diego, CA 92117
  Fairfield, Robert        $1.44                  3711 Baker St, San Diego, CA 92117
  faison, john             $3.48                  346 cortland ave, syracuse, NY 13202
  Fakhoury, Basel          $3,488.15              1620 Liatris Ln, Raleigh, NC 27613
  Falcon, Tiernan          $3.20                  14031 N 72nd Ln, Peoria, AZ 85381
  Falcone, Matthew         $2.50                  31 America St., Prov., RI 02903

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 33 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 34 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Falwell, Adam            $4.60                  10 Primrose Way Apartment #8307, Haverhill, MA 01830
  FARABEE, JAMES           $148.83                P.O. BOX 2255 , MILLS, WY 82644
  FariasCorza, Jesus       $14.76                 9903 Paramount Blvd. #328, Downey, CA 90240
  Farkas, Yehuda           $841.34                480 harold street Side Apartment, Staten Island, NY 10314
  Farmarco, Russell        $516.60                809 Garfield Ave, South Pasadena, CA 91030
  Farnham, Philip          $70.00                 6565 Clearfield Ct, Loveland, OH 45140
  Farnham, Robert          $50.18                 1720 S Pea Ridge Rd, Temple, TX 76502
  FARR, JOSHUA             $0.65                  P.O. Box 512, Milan, OH 44846
  Farrelly, Peter          $1,680.36              4833 N Mississippi Ave., Portland, OR 97217
  farris, michael          $0.19                  25264 e 1850 rd, dennison, IL 62423
  Farrow, Jon              $93.45                 6806 Old Waco Lane, Temple, TX 76502
  Farrugia, Jaime          $295.20                4218 Shoal Creek Drive, Greensboro, NC 27410
  Fascett, Ernest          $5,812.55              1300 Crystal Dr., Apt. 302, Arlington, VA 22202-3208
  Faulkner, Josef          $96.62                 222 Newlake Dr, Boynton Beach, FL 33426
  Fava, Donald             $551.84                51 Hiering Ave Apt A5 Door Code 908, Seaside Heights, NJ
                                                  08751
  FEDERLINE, BRUCE         $3.27                  21400 NW. 3RD ST., PEMBROKE PINES, FL 33029
  Feet, John               $662.16                PO BOX 6390, Fredericksburg, VA 22403
  feigofsky, jay           $9.94                  110 Hopi Court, Pocono Lake, PA 18347
  Feldis, John             $40.53                 221 Marmona Dr, Menlo Park, CA 94025
  Feldman, Ross            $0.60                  304 Cedarbrook Ct, Austin, TX 78753
  Feliciano, Juan          $0.01                  187 Dahlia Village Circle, Orlando, FL 32807
  Felsted, Erik            $96,157.08             1932 S 4800 E, Heber City, UT 84032
  Felt, Walter             $25.38                 17948 Swans Creek Lane, Dumfries, VA 22026
  Femenella, Marc          $1,103.60              20-50 36th Street Basement, Astoria, NY 11105
  Fender, Timothy          $59.04                 1720 Princess Dr., Longmont, CO 80501
  Ferdnandez, Carlos       $1.33                  340 S LEMON AVE # 3061, Walnut, CA 91789
  Ferguson, Brandon        $18.85                 6547 SE Pickett Rd, Saint Joseph, MO 64507
  Ferguson, Daniel         $29.52                 1900 E. Sheridan Bridge Lane, Olathe, KS 66062
  Ferguson, Rod            $3.22                  734 Russell Ave, Winthrop Harbor, IL 60096
  fernandes, william       $3,310.80              1608 valencia, Placentia, CA 92870
  fernandez, jean          $15.91                 437 lands end, Fayetteville, NC 28314
  Ferreira, Henrique       $7.60                  8550 Costa Verde Blvd, #5225, San Diego, CA 92122
  Ferreyra, Homero         $2,030.11              P.O. Box 409, Harrison, NY 10528
  Feuling, Lee             $2,233.11              1028 Almeria Ave, Coral Gables, FL 33034
  Fick, Julie              $28,486.00             1536 S.E. Holyrood Lane, Port St. Lucie, FL 34952
  fideler, brian           $2,207.20              505 s. sutton lk. blvd, jordan, MN 55352
  Fields, Brian            $0.03                  1816 River Overlook Loop, Van Buren, AR 72956
  Fignar, Mark             $1,948.00              720 East Gorham Street Apt 203, Madison, WI 53703
  Figor, Scott             $471.64                3306 E Helena Dr., Phoenix, AZ 85032
  Fikes, Patrick           $7.05                  2720 Dan Street, Augusta, GA 30909
  Filipchyk, Petr          $533.66                2525 O'Neal Lane Apt 1003, Baton Rouge, LA 70816
  Filippelli, Vincent      $6,955.38              7376 Sunnydale Road, Niagara Falls, NY 14304-1335
  Fimbres, Edmund          $90.83                 13625 Mar Vista St. Apt. 7, Whittier, CA 90602-2391
  Finelt, Natalie          $14,451.00             19 Thoroughbred Dr., Holland, PA 18966
  Fink, Roger              $233.31                5133 Southern Hills Lane, Las Vegas, NV 89113
  Finkelstein, Jerry       $2,948.00              5214 Birdwood, Houston, TX 77096
  Finn, A Daniel           $545.38                101 Woodridge Dr., McDonald, PA 15057
  Finn, Jonathan           $442.20                4021 McGinnis Ferry Rd. Apt 932, Suwanee, GA 30024
  finn, robert             $147.60                3742 Winding Way, tyler, TX 75707
  Fiore, James             $5,518.00              3041 Coleridge Dr., Los Alamitos, CA 90720
  Fiorillo, Linda          $13.73                 23209 60th Ct S, Kent, WA 98032

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 34 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 35 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Fischer, Preston         $328.36                791 Hwy 77 N Suite 501C-256, Waxahachie, TX 75165
  Fischer, Robert          $179.76                Address Unknown
  FISHEL, GEORGE           $1.40                  24 BUTTONWOOD PLACE, SWEDESBORO, NJ 08085
  Fisher, Graham           $3.82                  5820 Lower York Road P O Box 301, Lahaska, PA 18931
  Fisher, Robert           $5.00                  2400 Palm Ridge Road, Sanibel, FL 33957
  Fisher, Stanley          $1,474.00              59 Newton Drive, Durham, NC 27707
  Fisk, Edith              $9,740.73              1667 Sagebrush Drive, Elko, NV 89801
  Fitch, George            $157.26                2381 Pierpont Blvd, Ventura, CA 93001
  Fitch, John              $288.88                PO Box 1356, Pine Valley, CA 91962
  Fitch, Osa               $72.95                 39378 Sunnyside Rd., Clements, MD 20624
  Fite, Holly              $14.76                 2962 shrider rd, colorado springs, CO 80920
  Fitzpatrick, Dennis      $54.00                 1540 S Lake George Drive , Mishawaka, IN 46545
  Fix, David               $3.00                  12153 W. Darkwood Dr., Star, ID 83669
  Fix, Douglas             $1,913.45              810 NW 18th Street, Oklahoma City, OK 73106
  Fizz, Roderick           $0.60                  3 Shady Hollow Lane, Shillington, PA 19607
  Fizznoglia, Daniel       $1,476.00              211 Still River Rd., Apt #3, Harvard, MA 01451
  Flaherty, John W. or     $7,377.37              1503 ESSEX DR, PORTER, IN 46304
  Marilyn
  Flanary, Jonathan        $1.00                  8040 37th Avenue North, Saint Petersburg, FL 33710
  Flasdick, Stephen        $149.01                25317 Winter Ln, South Riding, VA 20152
  Flaten, Christian        $12.53                 607 - 5th Ave South, Virginia, MN 55792
  Fleck, Richard           $13,416.08             13075 S. Blaney Rd, Peyton, CO 80831
  FLEISCHER, MARK          $1.01                  500 BOULDER LAKE DRIVE, OXFORD, MI 48371
  FLEMING, ROGER           $28.01                 17213 194TH AVE. S.E., RENTON, WA 98058
  Fletcher, Bradford       $2.99                  2422 Hungary Road, Richmond, VA 23228
  Fletcher, Brandon        $10.55                 131 W. Wood Hill Dr. 2 yrs., Nags Head, NC 27959
  fletcher, linda          $1,623.60              1189 Dyer Lake Rd, traverse City, MI 49684
  fletcher, william        $90.10                 131 olgia lane, johnson city, TN 37604
  Fletcher, William        $15,223.52             10102 Harvestyme Lane, Edmond, OK 73025
  Flett, John              $628.82                1536 Jasmine Court, Davis, CA 95618
  Flinn, Nathan            $1,160.87              10871 Penneyrail Place, Manassas, VA 20112
  Flor, Lawrence           $33.19                 120 Fair Ave, Middlebourne, WV 26149
  Florence, Daniel         $0.27                  2805 Cambria Court, Cumming, GA 30041
  Florence, Daniel         $73.80                 9080 Ivyshaw Landing, Gainesville, GA 30506
  Flores, Cesar            $590.40                8205 Micron Dr. Apt 804, San Antonio, TX 78251
  Flores, Florito          $738.72                3795 Brighton Way, Reno, NV 89509
  Floyd, James             $1.51                  508 Mark Green Ct., Spring Hill, TN 37174
  Flynn, Phoebe            $51,590.00             4505 Harden Blvd, Lakeland, FL 33813
  Flynn, Tim               $840.18                13519 Havershire, Houston, TX 77079
  Foley, Adam              $2.62                  100 Colonial Dr Apt 15, Ipswich, MA 01938
  Foley, Betty             $47.46                 760 New Hope Rd, Stuart, VA 24171
  folgore, louis           $9.32                  4 fallow way, monroe township, NJ 08831
  Follansbee III, John     $810.52                Address Unknown
  Foltice, Bryan           $10.59                 3410 Viceroy Ct. , Edgewater, MD 21037
  Foltz, Joshua            $2,177.64              4900 Solara Circle APT 1033, Sanford, FL 32771
  Folz, Mathew             $469.38                2210 S. Grace St #311, Lombard, IL 60148
  Fonseca, Art             $24,819.48             17140 Los Robles Circle, Fountain Valley, CA 92708
  Fonseca, Christina       $2,952.00              17140 Los Robles Circle, Fountain Valley, CA 92708
  Fonseca, Lorenzo         $114.40                1328 ryan ln, royal palm beach, FL 33411
  Fontaine, Will           $5,203.22              5217 Robinson Park Road, Moscow, ID 83843
  Ford, Joey               $2,022.12              517 Valarie Ln, Midlothian, TX 76065
  Fordyce, John            $103.68                7844 old rte 56, indiana, PA 15701

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 35 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 36 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Foreman, Thomas          $97.40                 13662 Choisser Ln, Lakeside, CA 92040
  Forlenza, Michael        $5.22                  79 Woodland Road, Bloomfield, NJ 07003
  Forster, William         $3,170.33              847 Jordanville Rd., Ilion, NY 13357
  Forsyth, Ronald          $72,582.71             PO Box 720042, Pinon Hills, CA 92372
  Forsyth, Sheila          $7,441.33              PO Box 720042, Pinon Hills, CA 92372
  Forsyth, Thomas          $5,324.30              2604 SE 14th Ave, Portland, OR 97202
  Fosgate, Roger           $88.44                 265 Winners Circle #8, Naples, FL 34112
  Foster, Brent            $19.78                 2706 Whittle Way, Midland, TX 79707
  Foster, Dale             $383.76                3160 Shady Side Drive, Sherwood, AR 72120
  FOSTER, DAN              $28.50                 BOX 31, NAUBINWAY, MI 49762
  Foster, John             $57.18                 1007 E. Bloomington st., Iowa City, IA 52245
  Foster, Keith            $0.66                  2640 Creekstone Circle, Maryville, TN 37804
  Foster, Richard          $1,416.06              351 Grandview Drive, Kodak, TN 37764
  FOSTER, STEPHEN          $292.55                273 SE 9th St, Bend, OR 97702
  Fotheringham, Chad       $57.85                 38 via timon, san clemente, CA 92673
  fouraker, rhett          $40.00                 p.o. box 207, bryceville, FL 32009
  Fournier, Kevin          $30.00                 6684 E. Cactus Wren Rd, Paradise Valley, AZ 85253
  Foust, Thomas            $143.71                13118 Burdette Cir, Omaha, NE 68164
  Fowler, Timothy          $0.10                  917 N 13th St Lot 46, Salina, KS 67401
  fox, jerry               $29.52                 826 s.r. 131 #110, milford, OH 45150
  Fox, Joseph              $31.36                 516 Main Street, Childs, PA 18407
  Fox, Kevin               $22,072.00             2904 W.112 St., Leawood, KS 66211
  Fox, Mark                $5,982.25              100 4th Avenue South, Unit 324, Saint Petersburg, FL 33701
  Fraino, Anthony          $13.20                 849 E. Stanley Blvd. #292, Livermore, CA 94550
  FRANEK,                  $608.14                7784 Pecan Creek Rd, Fredericksburg, TX 78624
  MATTHEW
  Frank, Charles           $95,772.02             206 Longs Peak Ave., Longmont, CO 80501
  Frank, Gary              $2,585.53              4425 Chaffin Road, McKinleyville, CA 95519
  Frank, Robert            $25.00                 4437 East Jude Lane, Gilbert, AZ 85298
  Franklin, Andrea         $105.53                PO Box 1678, San Andreas, CA 95249
  Franklin, Samieh         $295.20                203 Pearl Street, Paterson, NJ 07501
  Frankowski, David        $168.24                5140 W Meadow St. , Homosassa, FL 34446
  Franzmeier, Joseph       $1.55                  1670 Fernwood st apt 3, Saint Paul, MN 55108
  Frazer, Brandon          $29.52                 2300 Schultz St. TH2, Portage, WI 53901
  Frazier, James           $84.91                 Address Unknown
  Frazier, William         $442.20                623 Comet St Apt A, Jacksonville, FL 32205
  Freda, James             $1,874.52              89-41 221st Street, Queens Village, NY 11427-2507
  Frederick, Kelly         $15.21                 PO BOX 13595, Sacramento, CA 95853
  Freeman, Eric            $147.60                503 4th St E, South Point, OH 45680
  Freeman, Jack            $368.50                201 Wyndhurst Dr, Lynchburg, VA 24502
  Freeman, Phyllis         $0.02                  P. O. Box 384, McComb, MS 39649
  FREER, NEIL              $2,438.12              28 AVENIDA LAS NUBES, SANTA FE, NM 87508
  Frega, Christine         $8,294.69              4685 Orion Ave. Apt. 12, Sherman Oaks, CA 91403
  Frega, Nick              $97.38                 7838 Nita Ave., Canoga Park, CA 91304
  Freire, Luis             $147.61                3900 n sacramento, chicago, IL 60618
  French, Claire           $10.46                 905 N. LBJ Dr., San Marcos, TX 78666
  French, Jo Anne          $2,669.30              103 Beach Avenue, Altamonte Springs, FL 32701
  Freshour, Donald         $210.78                550 Plemmons Place, Marion, NC 28752
  Frey, John               $415.23                441 Wendy Way, Franklin, PA 16323
  Frey, William            $1.73                  P.O. Box 71 444 Main Street, Oley, PA 19547
  Frick, Jerry             $4.61                  751 N Bolingbrook Dr Link 5, Bolingbrook, IL 60440
  Fricke, Jason            $38,691.92             3211 Bronco Ct, Manvel, TX 77578

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 36 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 37 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Friday, Bret             $103.33                4518 Tesla Park Dr. Apt. 302, Wilmington, NC 28412
  frieden, matthew         $14.76                 2609 french dr., decatur, IL 62521
  Friend, Jed              $97.40                 9614 Summer Drive, Frisco, TX 75035
  Friesner, Gregory        $0.56                  3909 S. Southeastern Avenue, Sioux Falls, SD 57103
  Frievalt, Andy           $20,700.55             14010 Meadowshire Dr., New Berlin, WI 53151
  Frievalt, Sharon         $2,066.40              3340 Rodney La, Racine, WI 53406
  Frisby, John             $79.22                 P O Box 1000, Mission, TX 78573
  Fritz, Arno              $4,171.43              6140 Stoneridge Mall Rd., Ste. 100 Buxton Consulting,
                                                  Pleasanton, CA 94588
  Fritz, Jonathan          $207.33                1614 Lynndale Rd, Madison, WI 53711
  Froetscher, Steve        $7.20                  210 F St, Chula Vista, CA 91910
  Fry, wesley              $2,401.20              Address Unknown
  Fugal, Russel            $29.52                 337 Thomas Dr, Idaho Falls, ID 83402
  fUGATT, William          $26.68                  431 Glenhill Drive, Chattanooga, TN 37415
  Fugo, Richard            $375.23                100 West Fornance St, norristown, PA 19401
  Fultz, J Chris           $0.60                  401 Holland Lane, #1325, Alexandria, VA 22314
  Fung, Ronald             $485.18                1575 Tenaka Place Apt 5W, Sunnyvale, CA 94087
  Funk, Richard            $79.46                 107 W Prospect Ave, Langhorne, PA 19047
  Funtall, Christopher     $73.80                 270 East Douglas Avenue, El Cajon, CA 92020
  Futter, Martin           $0.30                  PO Box 838, Springtown, TX 76082
  Gabriel, Daniel          $110.36                95-222 Loea Place, Mililani, HI 96789
  Gabriel, John            $738.00                651 Secretariat Dr, Boiling Springs, SC 29316
  Gabrieleva, Natalia      $1,103.60              10 Hillcrest Rd, Waltham, MA 02451
  Gaffrey, Matt            $2,729.78              110 E Oak st. #11, Beresford, SD 57004
  Gagne, Michael           $4.37                  11445 Archer Circle, Monrovia, MD 21770
  Gahlsdorf, Rien          $2,774.02              38 Hawthorne Dr Apt E111, Bedford, NH 03110
  Gaikwad, Raghu           $8,828.80              2714 West Willow Lake Dr. Apt 302, Peoria, IL 61614
  Gaines, Travis           $0.90                  8703 River Park Rd, St. Augustine, FL 32092
  Gale, Michael            $7,911.15              7501 Poudre River Road, Greeley, CO 80634
  Galehouse, Daniel        $25,776.14             15764 Galehouse Rd., Doylestown, OH 44230
  Galerneau, Andrew        $15.84                 5457 Creel St Unit 4, Graceville, FL 32440
  Gallagher, David         $29.52                 39 Marion Street, Boston, MA 02128
  Gallaway, Scott          $14.76                 135 Stagecoach Drive, Red Oak, TX 75154
  Galloway, Marc           $59.04                 163 E Grant Ave, Roselle Park, NJ 07204
  Galloway, Robert         $3,023.91              419 NE Wild Rose Ct, Lees Summit, MO 64064
  Galotra, Preeti          $0.20                  3132 Mckinley Drive, Santa Clara, CA 95051
  Galperin, Stephen        $6.00                  2 Meadowbrook LN, Litchfield, NH 03052
  Galvin, Matthew          $318.50                CMR 420 Box 2683, APO, AE 09063
  Gamber, Kenneth          $33.76                 6030 sw 58 ct, Davie, FL 33314
  Gamble, Andrew           $1,384.00              804 Waverly St, Houston, TX 77007
  Gamble, Janice           $0.05                  24330 Rushmore Ranch Rd, Keystone, SD 57751
  Gambuti, Stephen         $2,553.48              281 Dunkerhook Rd, Paramus, NJ 07652
  Gamsen, Michael          $0.05                  8670 SW 16 ct, pembroke pines, FL 33025
  Ganapathy, Ashwin        $12.64                 11404 Galleria Dr, Tampa, FL 33618
  Gande, Sampath           $11,036.00             Address Unknown
  Gandhi, Prashant         $7,096.15              231 W Grant Ave, Edison, NJ 08820
  Gandullia, Jose          $5,396.00              5524 Deep Purple Way, San Jose, CA 95123
  Ganesan, Elango          $107.46                924 Sunnybrae Lane, Novato, CA 94947
  GANESAN, PALANI          $0.66                  67 CHESTNUT AVE FL 2, JERSEY CITY, NJ 07306
  Ganesan, Sridevi         $0.14                  400 W Rand Rd Apt A103, Arlington Heights, IL 60004
  Ganeshan, Abirami        $19,864.80             16175 Colchester Palms Dr, Tampa, FL 33647
  Ganzer, Dennis           $15.95                 5240 US 221 N. Lot 100, Union Mills, NC 28167

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 37 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 38 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Garapaty, Lalitha        $1,103.60              11520 crossington road, Alpharetta, GA 30005
  GARBAR, VADIM            $14.10                 20665 N CLARICE AVE, LINCOLNSHIRE, IL 60069
  garbe, robert            $0.19                  204 schoolhouse rd, old saybrook, CT 06475
  Garber-Wilburn, Lisa     $1,500.00              15203 Arabian Way, Montverde, FL 34756
  Garcia, Alfonso          $0.39                  P.O. Box 1895, Magdalena, NM 87825
  GARCIA, christopher      $0.93                  27746 130th street, woodward, IA 50276
  Garcia, Juan             $295.20                5092 academy rd, Concord, CA 94521
  Garcia, Moises           $50.00                 1719 N Ohio P.O. Box 8057, Roswell, NM 88201
  Garg, Anup               $13.86                 1912 Hyannis Ct Apt 103, McLean, VA 22102
  Garg, Deepak             $0.06                  6208 Les dorsen ln, Alexandria, VA 22315
  GARNER, GARY             $64.26                 8492 VALLEYVIEW RD, MACEDONIA, OH 44056
  Garnock, Andrew          $97.62                 188 Shepherd Ln, Roslyn Heights, NY 11577
  Garrett, Franklin        $295.20                P. O, Box 1398, Brawley, CA 92227
  Garrett, Stephen         $147.60                117 W Linn, Norman, OK 73069
  Garvin, David            $293.19                810 Hillyfield Ln., Devore Heights, CA 92407
  Garzee, Gavin            $10,428.81             15 Dorman Ave, San Francisco, CA 94124
  Gascho, James            $1,476.00              3803 Orchard Dr, Midland, MI 48640
  Gaston, Brian            $250.45                44 Tank Street Box 128, Alverda, PA 15710
  Gaston, Robert           $6.44                  44 tank street PO box 128, Alverda, PA 15710
  Gates, Lee               $17.03                 931 Deerhurst Circle, Fort Collins, CO 80525
  Gatto, Matthew           $45.21                 887 bethel church rd, jackson, NJ 08527
  Gatton, Byron            $290.12                3404 park ave. apt. 4, richmond, VA 23221
  Gaudet, Richard          $0.41                  71506 North Harrison Street, Covington, LA 70433
  Gaughan, Andrew          $76.03                 487 Deerfield Ave, Irvine, CA 92606
  Gaulke, Matt             $1,549.80              1403 Bluebird Drive, Oconomowoc, WI 53066
  Gauntt, Jim              $9,883.15              PO Box 476, Hallsville, TX 75650
  Gautier, Pedro           $129.00                PO Box 361039, San Juan, PR 00936
  Gavin, Terry             $316.10                59 Bradford ave, pittsburgh, PA 15205
  Gay, Bennett             $2,951.88              625 W HUMBOLDT st spc 71, BATTLE MOUNTAIN, NV
                                                  89820
  Gbur, Charles            $912.21                5705 MONCLOVA ROAD SUITE 201, MAUMEE, OH 43537
  Gearhard, James          $0.08                  9001 28th Ave. NW, Seattle, WA 98117
  Geden, Steve             $10.00                 4211 70th Street Circle East, Palmetto, FL 34221
  Gee, Robin               $176.88                482 Station Road, Lawrenceville, PA 16929
  Geer, Jack               $35.94                 1116 Monroe Road, Port Angeles, WA 98362
  Gehres, Tom              $147.60                15705 N.E. 18th Street Apt G-1, Bellevue, WA 98008
  GEIGER, JAY              $8.58                  811 AIRPORT NORTH OFFICE PARK, FORT WAYNE, IN
                                                  46825
  Geiger, Richard          $25.66                 865 Carlisle Way #117, Sunnyvale, CA 94087
  Genovese, Charles        $5.13                  502 79th Ave SE, Lake Stevens, WA 98258
  Gentile, Peter           $88.56                 15 Schooner Court, Little Egg Harbor, NJ 08087
  Geoly, Michael           $691.25                17704 Marbury St,, Round Hill, VA 20141
  George, Abraham          $2,066.40              1826 Black Lake Blvd, Winter Garden, FL 34787
  George, Biju             $47,840.80             10 Yosemite Court, South Barrington, IL 60010
  George, Christopher      $1,798.28              139 Sundance Retreat Lane, New Market, VA 22844
  George, Glen             $14.76                 502 Riverside Drive, New Braunfels, TX 78130
  Geraci, Dorothea         $29.52                 164 rome avenue, Staten Island, NY 10304
  Gerald, Christopher      $118.14                1456 Baldwin court, Little River, SC 29566
  Gerardi, Julie           $147.60                208 Black Eagle Ave, Henderson, NV 89002
  Gerber, David            $4.04                  2211 Hickory Lane, Pasadena, TX 77502
  Gerdes, Darrell          $2,565.95              1931 Crafton Blvd.,3rd Floor, Pittsburgh, PA 15205
  Geregach, Michael        $14.74                 3025 Valley Lane Drive, North Royalton, OH 44133

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 38 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 39 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  gerring, joyce           $467.03                3204 kings ridge terrace, deltona, FL 32725
  Gerschutz, Raymond       $242.76                4589 Rd 12, Leipsic, OH 45856
  Gertken, Salvatore       $15.06                 5 Thoroughbred Drive, Wright City, MO 63390
  GERVAIS, JOHN            $428.04                119 EAST CHATHAM STREET, BELLVILLE, TX 77418
  Getman, Anna             $440.73                3229 Richard Avenue, Louisville, KY 40206
  Getman, Thomas           $48.96                 3229 Richard Avenue, Louisville, KY 40206
  Ghevandian, Sarhad       $44.28                 1164 Allen Ave. #5, Glendale, CA 91201
  GHIOTTO, PAUL            $2,656.80              3673 NE SANDRA DR, JENSEN BEACH, FL 34957
  Giannini, Thomas         $3,287.78              3165 Earhart St. S, Salem, OR 97302
  Gibson, Charles          $3,737.01              7900 Hickory Hollow, Catlett, VA 20119
  Gibson, Ruth             $218.32                3947 Lakewood Avenue, White Bear Lake, MN 55110
  Gierman, Don             $28.93                 1131 23rd Street, Manhattan Beach, CA 90266
  Gila, Joy                $1,948.00              445 17th Street Apartment 2, Brooklyn, NY 11215
  gilardi, james           $48.40                 725 peach place, davis, CA 95616
  Gilbert, Donald          $3,312.35              2106 Woodruff Rd. Suite D, Greenville, SC 29607
  Gilbert, Marvin          $12,322.64             50 Hoonani St. #A, Kihei, HI 96753-9123
  Gilbert, Robert          $61.44                 630 W 2nd Ave. Apt. #1, Chico, CA 95926
  Gildner, Mel             $22,072.00             2800 Cantrell Rd. Suite 105, Little Rock, AR 72202
  GILDONE,                 $0.50                  8803 BRECKSVILLE RD #7-171, BRECKSVILLE, OH 44141
  CHRISTOPHER
  Giles, Clinton           $1.03                  407 Savannah Park Way, Panama City Beach, FL 32407
  Giles, David             $104,917.25            104 Woodhollow Dr, Bertram, TX 78605
  Gill, Anita              $6.71                  12900 Lake Ave. #520, Lakewood, OH 44107
  gillella, praveen        $5,166.00              8730 leeland archer blvd, orlndo, FL 32836
  Gilleo, Christopher      $235.84                282 Hawkwoodrive, Valparaiso, IN 46385
  Gillespie, Stephen       $882.88                5 Shadow Lake Lane, Shamong, NJ 08088
  Gillett, Steven          $3.00                  44442 Auberry Rd., Auberry, CA 93602
  Gillette, Derek          $1,222.65              Address Unknown
  Gillis, Daniel           $393.23                5978 Rustic Ridge Circle, Milton, FL 32570
  Gillis, Gregory          $369.00                903 N Division Street, Waunakee, WI 53597
  Gilllispie, Michael      $97.40                 114 N Main St, Huntsville, MO 65259
  Gillum, John             $11.17                 PO Box 1095, Warrensburg, MO 64093
  girod, lewis             $0.47                  32-g918 32 vassar st, cambridge, MA 02139
  Girouard, John           $1,997.97              118 north division rd, Silver lake, NH 03875
  Girton, Paul             $66,761.84             4514 Connecticut Ave NW, Apt. 108, Washington, DC 20008
  Giusti, Cara             $636.89                2045 Royal Fern Ct #12b, Reston, VA 20191
  givan, melody            $295.20                2615 SLEEPY HOLLOW RD, MONROE, GA 30655
  Gladden, Gary            $0.03                  156 Gladden Ln., Gadsden, AL 35904
  Gladden, Joel            $7,842.40              5 Calais Ct., Little Rock, AR 72223
  Gladu, Brian             $73.80                 484 W 1490 N #101, Logan, UT 84341
  Glasscock, William       $3.88                  8101 Woodlake Ave., West Hills, CA 91304
  Glavin, Frederick        $86,229.32             2119 NW 135th Terrace, Gainesville, FL 32606
  Glencoe, Thomas          $20.60                 251 Marina Village Rd., Benicia, CA 94510
  Glerum, Dennis           $19.52                 1750 19 Mile Rd, Cedar Springs, MI 49319
  Gliha, John              $147.60                P. O. Box 711, Lillian, AL 36549
  Glover, Jeannette        $12.84                 1316 Madison st.nw, washington, DC 20011
  glusiec, walter          $22,403.43             P.O. Box 158, montpelier, VA 23192
  Gocuay, Michele          $29.52                 7911 41st Ave Apt #C305, Elmhurst, NY 11373
  Godfrey, David           $14.72                 257 N Calderwood St #218, Alcoa, TN 37701
  Godin, Gene              $738.00                130 Barneson Ave #5, San Mateo, CA 94402
  Goebel, Werner           $7,790.10              116 Raymar Dr, Franklinville, NJ 08322
  Goeder, Nicholas         $12,527.05             2628 Tully, Toledo, OH 43614

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 39 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 40 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Goff, Caleb              $147.60                3620 County Road H, Lac du Flambeau, WI 54538
  Goff, Wanda              $5.18                  3671 Longleaf Dr, Elm City, NC 27822
  Goforth, Robert          $11.18                 2807 Arthur Minnis Rd, Hillsborough, NC 27278
  Gogas, Peter             $44.28                 2906 Pierre Pl, College Station, TX 77845
  Goin, Jeffrey            $354.81                P.O. Box 21, Silver City, NM 88062
  Goldman, Lee             $4.25                  1408 Whitley Dr, Vienna, VA 22182
  Goldsborough, Joseph     $14.89                 23250 Linden Court, Lexington Park, MD 20653
  Goldsmith, John          $1,761.15              154 Center St, Naples, FL 34108
  Goldstrohm Jr, Karl      $85.47                 23940 Nicole Way, Yorba Linda, CA 92887
  Golem, John              $373.75                609 Asheton Way, Simpsonville, SC 29681
  Golla, Chakravarthy      $1,476.48              4208 Red Wolfe Rd, Denton, TX 76208
  Gollaway, Bobby          $2.27                  21800 Town Center Plaza Unit 266A, Box 185, Sterling, VA
                                                  20164
  Gollaway, John           $10.98                 3886 Scibilia Rd., Fairfax, VA 22033
  Gollaway, Judy           $29.49                 3886 Scibilia Road, Fairfax, VA 22033
  Golseth, Thomas          $61.00                 43 Country Club Drive, Danville, IL 61832
  GONUGUNTLA,              $0.80                  4700 Tribeca Ln Apt 1213, PLANO, TX 75024
  GOPALA
  Gonzales, Abel           $199.21                P.O. Box 695, Wallis, TX 77485
  gonzales, stephen        $603.00                PO box 3842, San Luis Obispo, CA 93403
  Gonzalez, Aldo           $286.72                Address Unknown
  Gonzalez, Michael        $61.52                 2028 Hunters Trail, Baton Rouge, LA 70816
  Gonzalez, Nancy          $88.56                 220 Phoenetia Dr, Saint Augustine, FL 32086
  Goodman, James           $103.32                9353 Viscount Blvd. Apt. 2030, El Paso, TX 79925
  Goodman, Jeff            $15.00                 PO BOX 10531, Hilo, HI 96721
  Goodman, Ryan            $107.69                4701 Wayside Dr, Wimberley, TX 78676
  Goodrich, Paul           $1,748.57              900 29th ST SE Unit B11, Auburn, WA 98002
  Goodwin, Allen           $3,491.76              50710 IH-10 West, Comfort, TX 78013
  goodwyn, brad            $73.80                 307fm 2261, shelbyville, TX 75973
  Goolsby, Horace          $423.31                3421 walton way, augusta, GA 30909
  Gopalakrishnan,          $5,518.00              5404 W Desert Hollow Dr, Phoenix, AZ 85083
  Sivaraman
  Gopalan, Prasanna        $1,534.57              7 Lena Road, Natick, MA 01760
  Goranov, Nikola          $12,047.26             13708 MAGNOLIA LAKE CT, FORT MYERS, FL 33907
  Gordon, Brian            $43.54                 711 Main Street. Apt. 603, Houston, TX 77002
  Gordon, Earl             $23,169.98             10825 S Via Salida, Yuma, AZ 85367-7210
  Gorentla Venkata,        $0.50                  2831 Japonica Way Apt 1123, Knoxville, TN 37931
  Manjunath
  Gorley, Jared            $1,281.94              326 Blueberry Drive, Scotts Valley, CA 95066
  Gosalia, Keyoor          $5,088.13              954 Tide Court, Carlsbad, CA 92011
  Goslinga, Chris          $16.08                 22631 Pacific Coast Highway #266, MALIBU, CA 90265
  Gosper, Brian            $2,187.07              64 Picabo St., Danielson, CT 06239
  Gosper, Kirsten          $3,163.37              64 Picabo St., Danielson, CT 06239
  Goss, David              $265.68                1368 Saybrook Crossing, Thompsons Station, TN 37179
  goss, douglas            $5.55                  7595 post road, north kingstown, RI 02852
  GOTTIMUKKALA,            $19.71                 3475 DEERWOOD TER APT 201, FREMONT, CA 94536
  ROJA
  Gottschling, John        $405.23                10151 edgerton rd., north royalton, OH 44133
  Gotzh, David             $766.84                1015 Devonshire St, Hobart, IN 46342
  Gould, Carter            $0.04                  319 W 18TH ST Apt 4I, US, NY 10011
  Gould, Carter            $44.28                 319 W 18TH ST Apt 4I, US, NY 10011
  Gounder, Ramalingam      $5,518.00              5040 Inspiration Dr, Hilliard, OH 43026

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 40 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 41 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Gourley, Jerome          $15.05                 260 So. Ashcreek Dr., Toquerville, UT 84774
  Govindaram, Hari         $8,087.14              259 RIDGEFIELD DR, MIDDLETOWN, CT 06457
  Krishna
  Gowda, Ramakrishna       $32,055.60             533 Creek Pt, Mt. Juliet, TN 37122
  gozelanski, walter       $22,072.00             7237 baldwin ridge rd., warrenton, VA 20187
  Grace, William           $29.52                 7 Greenheys Street Apt 2, Dorchester, MA 02121
  Graff, Prescilla         $35.54                 1603 S. Highland Ave., Freeport, IL 61032
  GRAFT, JOSEPH            $29.21                 4625 CROSSFIELD CIRCLE, LOUISVILLE, KY 40241
  Graham, Chris            $377.05                446 Walnut Street, Jackson, TN 38301
  Graham, Randy            $6,323.46              P.O. BOX 835, PECOS, TX 79772
  Graif, Eyal              $1,474.00              pobox 552 9075 westwood trail, oregon house, CA 95962
  Grande, Gustavo          $11.10                 369 Village Drive, Frankfort, KY 40601
  Grandhi, chakkrapani     $0.71                  2903 Plaza Drive, Woodbridge, NJ 07095
  Granskog, Karl           $922.21                31 Hunters Run, Oakdale, CT 06370
  Granskog, Karl           $5,360.62              31 Hunters Run, Oakdale, CT 06370
  Grasser, Patricia        $2,214.00              39 Laurie Blvd., Bethpage, NY 11714
  grasso, louis            $147.60                19 dingee road, south salem, NY 10590
  Gratzel, Christopher     $369.75                7 Millers Lane Extension, Warwick, NY 10990
  Grau, Chris              $0.79                  1396 Mountain Creek Rd, Molena, GA 30258
  Graveline, Kurt          $147.60                35 beach Dr, Prospect, CT 06712
  graves, myron            $47,781.68             7 rocky hill rd, Assonet, MA 02702
  Gravis, John             $15.35                 1309 Cedar Oaks Dr, Cedar Park, TX 78613
  Gravis, John             $4.74                  1309 Cedar Oaks, Cedar Park, TX 78613-6719
  Gray, Brenda             $3.61                  1675 Old Trail Rd, Etters, PA 17319
  Gray, Glen               $4,881.23              5612 Loblolly Place, Grant, FL 32949
  Gray, Jeremy             $7.04                  10461 Mahogany Court , Rancho Cucamonga, CA 91737
  Gray, John               $48.64                 18 Chestnut Point, Petal, MS 39465
  Gray, Richard            $204,993.77            7466 Old Post Road, Boulder, CO 80301
  Gray, Steven             $6.65                  23 Spruce Street, Clifton Park, NY 12065
  Greblick, Julius         $441.40                9656 Troon Court, Lakeland, FL 33810
  Greco, Thomas            $14.92                 10 Washington, Middletown, NY 10940
  green, berkeley          $21.67                 2224 Laurel Pl, Newport Beach, ca 92663
  Green, Chris             $1,179.20              3134 mountain rd, front royal, VA 22630
  green, chris             $6.60                  3134 mountain rd, front royal, VA 22630
  Green, Jeff              $29.52                 8959 Hillview Rd, Morrison, CO 80465
  green, jeffrey           $88.56                 4960 hwy 90 #199, milton, FL 32571
  Green, Marjorie          $95.42                 P.O. BOX 1011, Shallowater, TX 79363
  Green, Mathew            $3,683.20              2104 Shadowood Ct, Valparaiso, IN 46383
  Green, Mitchell          $3,489.21              P.O. Box 630550, Simi Valley, CA 93063
  Green, Richard           $7,597.50              1 Hillside Lane, Huntington, NY 11743
  Green, Ward              $5,082.17              2045 White Lake Rd, Highland, MI 48356
  Green, William           $2,727.88              15 Green Drive, Brooklyn, CT 06234
  Greenberg, Daniel        $17.22                 329 Vista Suerte, Newport Beach, CA 92660
  Greenberg, JORDAN        $1.15                  9 vose ave Apt 118, south orange, NJ 07079
  Greenberg, Jordan        $50,765.60             9 vose ave Apt 118, south orange, NJ 07079
  Greenberg, Mathew        $4,398.00              1946 NW Overton St, Portalnd, OR 97209
  Greenblatt, Jon          $945.78                210 West 101st Street, New York, NY 10025
  Greene, Jason            $20.34                 2223 Palmetto St., Clearwater, FL 33765
  Greene, Kirk             $7.43                  1410 2nd ave n, Texas City, TX 77590
  Greenleaf, Clint         $11,539.95             P.O. Box 92664, Austin, TX 78709-2664
  GREENLEY, Roger          $9.61                  1601 Mt Rushmore Rd #3, Rapid City, SD 57701
  Greenwood, Joe           $41.95                 7220 Blue Creek RD, Billings, MT 59101

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 41 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 42 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Greer, Kerry             $29.52                 217 Salt Grass Place, Melbourne Beach, FL 32951
  Greer, Raymond           $214.86                708 E. Grayson St., Mexia, TX 76667
  Greer, Sean              $6,319.07              4607 Somerset Way South, Carmel, IN 46033
  Gregg, Daniel            $1.74                  1956 Lobdell Point Road, Washington Island, WI 54246
  gregg, jermaine          $222.20                309 mac dougal st apt 14e, brooklyn, NY 11233
  GREGG, JOHNNIE           $61.75                 p.o. box 99, Henryvile, PA 18332
  Gregie, Kenneth          $1,841.60              413 W. Saint Charles Rd., Villa Park, IL 60181
  Gress, John              $41.04                 19550 Victory Chapel Rd, Noblesville, IN 46060
  Grey, Henry              $8.00                  4732 Howard Avenue, Western Springs, IL 60558
  Grier, Wayne             $1,546.40              3552 Gladstone St, Sarasota, FL 34231
  GRIEVES, RICHARD         $4.58                  15 ROUND HOUSE RD, BOURNE, MA 02532
  griffin, brett           $147.60                12900 westmoreland rd, huntersville, NC 28078
  Griffin, Michael         $3,844.56              19555 N. 59th AVE BLDG AGAVE, GLENDALE, AZ 85308
  Griffin, Shaun           $3.68                  1126 Dominion Dr., Katy, TX 77450
  Griffith, David          $2.87                  1867 Claude Parks Rd, Murrayville, GA 30564
  Griffiths, Donald        $315.51                10915 S.W. 41 Street, Miami, FL 33165
  Grigsby, Bradley         $2.92                  18803 E Via Del Oro, Queen Creek, AZ 85142
  Grimm, Jason             $1,213.80              4650 E Carmen St, Phoenix, AZ 85044
  Grinaker, Carol          $4,428.00              2346 Rice Mill Ave., Katy, TX 77493
  Grisham, Jamie           $18,450.08             P. O. Box 1695, Leander, TX 78646
  Griswold, David          $1,780.95              203 S. Orchard St. #7-D, Ormond Beach, FL 32174
  groff, marion            $118.08                1501 dove dr, garland, TX 75040
  GROH, Stephen            $19.86                 4806 Sheri Lane, Crosby, TX 77532
  Groom, Stuart            $57,188.24             116 Retford Drive, Liverpool, NY 13088
  Grooms, Donna            $3,537.60              P.O. Box 396, Suwannee, FL 32692
  Gros, Jonathan           $70.88                 5815 van winkle lane, austin, TX 78739
  Grosserhode, Peter       $894.50                721 Pinnacle Heights Ln, Las Vegas, NV 89144
  Grumney, David           $0.45                  3685 Updike rd., Centerburg, OH 43011
  GRUPA, LINDA             $15.02                 42445 IVERSON DRIVE, WINONA, MN 55987
  Grushko, jack            $275.90                1281 fox chase, bloomfield, MI 48301
  Gryder, Jonas            $37.66                 408 South Woods Road, Hillsborough, NJ 08844
  Guardino, Joseph         $8,063.52              P.O. Box 1721, SAN JOSE, CA 95109
  Gubala, Edward           $53,009.91             9250 Hogan Road, Fenton, MI 48430
  Gubala, Laura            $4,675.61              9250 Hogan Road, Fenton, MI 48430
  Guerrieri, Gary          $2,615.81              99 Dolphin Lane, Freeport, TX 77541
  guichard, joseph         $9.93                  10591 gibbs dr, oakdale, CA 95361
  Guilette, Rick           $6,685.67              1403 Monroe Street, Onalaska, WI 54650
  Guisar, Martin           $18.53                 7690 SW 140th Ave, Beaverton, OR 97008
  Gula, Darrick            $88.56                 1054 Chelsea Blvd, Oxford, MI 48371
  Guldenschuh, William     $2.15                  123 Northeast Dr., New Stanton, PA 15672
  & Claudia
  Gum, Randel              $25,053.92             52 Juniper Dr, Bridgeport, WV 26330
  Gundarapu, Surendra      $5,518.00              1401 Carpenter Town Ln, Cary, NC 27519
  Gunderson, Edward        $73.80                 7930 Saint Ives Rd APT 5C, Charleston, SC 29406
  Gunn, Herbert            $987.76                2150 Metropolitan Pkwy, Atlanta, GA 30315
  Gunter, James            $139.88                401 Oberlin Road #116, Raleigh, NC 27605
  gunther, frederick       $1.98                  128 mountain view road, somers, ct 06071
  Guo, Hua                 $8,268.37              206 Florence Ave, westfield, NJ 07090
  Gupta, Kshitiz           $13,980                153 Cold Spring Street Apt C5, New Haven, CT 06511
  Gupta, Rajan             $11,391.84             12499 Folsom Blvd, Apt. 257, Rancho Cordova, CA 95742-6438
  Gupta, Shiv              $0.05                  7 Farrier Way, Plainville, MA 02762
  Gupta, Tamanna           $18.76                 10300 Cypresswood Dr APT 2126, Houston, TX 77070

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 42 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 43 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Gurung, Komal            $78.02                 8606 Espanola Drive, Helotes, TX 78023
  Gurzynski, Andy          $500.00                471 N. Church St., Moorestown, NJ 08057-1158
  Gurzynski
  Gutch, Dean              $4.35                  3565 Scotts Hill Loop Rd., Wilmington, NC 28411
  Gutermuth, Susanne       $1,476.00              7 East 8th Street #242, New York, NY 10003
  Guthrie, John            $14.76                 5270 Porter Lane, Gainesville, GA 30506
  guthrie, shawn           $18.41                 2131 Patricia Ct Se, Lacey, WA 98503
  Guty, Michael            $259.52                PO Box 576, Springville, CA 93265
  Guymon, Michael          $26,651.97             10041 Tarrington Way, Spotsylvania, VA 22551
  Gwinn, Lee               $1,243.75              28 Francis Way, Lewisburg, WV 24901
  Haas, Adam               $747.13                721 Lacey Way, North Salt Lake, UT 84054
  Habermehl, Paul          $6,621.60              1503 Oakridge Drive, Round Rock, TX 78681
  Hackett, Earl            $154.61                3 Forest Lane, Hockessin, DE 19707
  Hackett, Rob             $16.43                 1206 W 11th Rd, Aurora, NE 68818
  Hackler, Micah           $3,690.00              5526 Ashgate Drive, Spring, TX 77373
  HADDAD, DAVID            $50.87                 PO 911 , westbrook, CT 06498
  Hadden, Benjamin         $77.37                 1133 7th St., Hermosa Beach, CA 90254
  Hafemann, Mark           $1,280.27              12605 E Abshire Rd, Maurice, LA 70555
  hafer, william           $63.25                 312 bahia circle, ocala, FL 34472
  Haft, Lee                $0.55                  22425 Ventura Blvd #454, Woodland Hills, CA 91364
  Hagey, David             $4,737.57              26899 ferguson rd PO Box 572, Springfield, OR 97477
  Hahl, Alexander          $0.03                  610 Bremer Drive, Lawrence, KS 66049
  Hahn, Juliet             $1,476.00              2200 NW 59th St. #404, Seattle, WA 98107
  Haidet, Russell          $0.48                  13155 Beloit Snodes Rd, Beloit, OH 44609
  Hail, Jr., James         $56,775.36             8780 Crestview Drive, Frisco, TX 75033
  Hairston, Gregory        $12.04                 14401 Savage View Court, Midlothian, VA 23112-4391
  Hajek, Barbara           $1,280.84              108 Hillside Avenue, Shelton, CT 06484
  Hakey, Patrick           $13.82                 12958 Centre Park Circle Apartment 427, Herndon, VA 20171
  Halasz, Frank            $17.00                 110 S Jacaranda CC Dr #208, Plantation, FL 33324
  Haldorson,               $2.14                  289 Ely St. NE, Fridley, MN 55432
  Christopher
  Hale, William            $4,787.37              220 Brookside Dr, Longview, TX 75602
  Halepoto, Zeba           $3,310.80              PO BOX 250053, PLANO, TX 75025-0053
  Haley, Bryan             $9.34                  9 Candlewood Way, Shrewsbury, MA 01545
  Haley, Jeff              $15.33                 9712 Talman CT, Raleigh, NC 27615
  Haley, William           $18.20                 7 Rocky Woods Rd, Hopkinton, MA 01748
  Halfhill, Margaret       $22.52                 41431 Schadden Rd., Elyria, OH 44035
  Hall, Andrew             $1,757.08              16812 NE 106th St, Redmond, WA 98052
  Hall, Bill               $1,445.47              4835 old 13 rd , port wing, WI 54865
  Hall, Christopher        $0.52                  11011 Cherry Hill Drive, Cowan Heights, CA 92705
  Hall, Clyde              $35.13                 P.O. Box 442, Drakes Branch, VA 23947
  Hall, Daniel             $187.71                5201 E. Tunder Cir., Phoenix, AZ 85044
  Hall, Fenwick            $4,414.40              5886 Lorene Dr, Bethel Park, PA 15102
  Hall, Hyatt              $3,112.44              10242 HWY 87 NORTH, JULIETTE, GA 31046
  Hall, James              $7.70                  10945 71st. ave. no., Seminole, Fl 33772
  Hall, Jerry              $811.80                P.O. Box 174, Lindsborg, KS 67456
  Hall, Kevin              $6.78                  6521 MAYNARDVILLE PIKE, KNOXVILLE, TN 37918
  Hall, Robert             $5,918.93              3900 W. Brown Deer Rd. PMB 260, Milwaukee, WI 53209
  Hall, Sheila             $1,906.36              343 melton hill dr, clinton, TN 37716
  Hall, Thomas             $25.16                 203 Loganberry Ct, Louisville, KY 40207
  Hall, William            $83.60                 100 russell lane, lenoir city, TN 37772
  Haller, Sue              $6,642.00              7301 Aska Road, Blue Ridge, GA 30513

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 43 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 44 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Haller, Terry            $295.20                6724 Russell Ave S, Richfield, MN 55423
  Halteman, Justin         $757.83                11419 Pickerel Lake Rd, Petoskey, MI 49770
  Ham, James               $1,137.66              4636 Flagstone Dr, Schertz, TX 78154
  Hamill, James            $6,062.76              Address Unknown
  Hamill, Jared            $1,027.68              2732 Albany Drive, McKinney, TX 75070
  Hamilton, Howard         $10,542.97             6228 Candies Creek Ridge Rd NW, Charleston, TN 37310
  Hamilton, Mark           $861.34                1010 Fox Hollow Trail, Canton, GA 30115
  Hamilton, Traci          $5,073.13              6228 Candies Creek Ridge Rd NW, Charleston, TN 37310
  Hamilton, William        $1,332.74              10593 Champion Village Drive, Conroe, TX 77303
  Hamlin, Maurice          $18.85                 111 S. Disston Ave, Tavares, FL 32778
  Hamm, Scott              $21,454.25             1071 Westaire Way, Ann Arbor, MI 48103
  Hamma, Christopher       $2,882.49              630 Lancaster Dr., Arroyo Grande, CA 93420
  Hamman, Dustin           $3,155.72              2655 Native Rd NE, Waverly, KS 66871
  Hammond, Jeffery         $13.29                 33085 Camas Swale Road, Creswell, OR 97426
  Hammons, Jill            $369.00                3435 Tony Drive, San Diego, CA 92122
  Hampton, Fred            $147.60                PSC 76 Box 5614, APO, AP 96319
  Hampton, James           $87.89                 26 Amber Lane, Newland, NC 28657
  Han, David               $5,729.07              1404 S. 12th St., Waco, TX 76706-2179
  Handy Sr., David         $2.49                  700 West 10th, Weslaco, TX 78596
  Haney, Patrick           $354.24                6929 SW Wilsonville Rd. Apt. 163, Wilsonville, OR 97070
  Haney, Robert            $230.47                1266 Longport Way, Corona, CA 92881-0981
  Hanley, Michael          $332.06                1040 N. 2nd St, Watertown, WI 53098
  Hanna, Richard           $255.06                18795 Oak Leaf Lane, Northville, MI 48168
  Hannigan, James          $18.42                 67-35 Yellowstone Blvd Forest Hills, New York, NY 11375
  Hansaria, Pradyut        $19.06                 7205 Ashview Dr, Springfield, VA 22153
  Hansen, Peter            $61.81                 44-304 Olina Street #3, Kaneohe, HI 96744
  Hansen, Willis           $1.07                  1405 West Green Street, Marion, AL 36756
  Hanson, Dwight           $42,193.96             3882 S Eucalyptus Place, Chandler, AZ 85286
  Hanson, Jean             $23.95                 4133 dupont ave. S., Minneapolis, MN 55409
  Hanson, Nataly           $2,970.81              3882 S Eucalyptus Place, Chandler, AZ 85286
  Hanson, Russell          $5.25                  14157 S Placita La Veronica, Sahuarita, AZ 85629
  Haqi, Reinhardi          $3.75                  3814 West Devon Avenue, Lincolnwood, IL 60712
  Haralamos, Peter         $9.46                  1786 Upper Forde Ln., Hampstead, MD 21074
  Harborth, Sandi          $12.45                 4315 FM 2623, Seguin, TX 78155
  Hardesty, Gerald         $147.40                1317 E 11th, Tulsa, OK 74120
  Hardwick, Joseph         $7,223.17              6803 Walton Heath, Houston, TX 77069
  Hardy III, H. Dwight     $11.29                 8754 S. College Ave, Tulsa, OK 74137
  Hare, John               $212.16                9621 Club Rd., Brenham, TX 77833
  Hargreaves, John         $100.00                1467 Tyler Park Way, Mountain View, CA 94040
  Harke, Thomas            $2.33                  N5200 Deer Run Trail, De Pere, WI 54115
  Harlow, Brian            $6,071.50              27 Larkspur Way #1, Natick, MA 01760
  Harlow, David            $1,476.00              7348 17th Ave NE, Seattle, WA 98115
  harlow, garren           $0.20                  749 moss creek drive, matthews, NC 28105
  Harness, William         $4.82                  P.O. Box 1957, Carmel Valley, CA 93924
  Harper, David            $59.04                 13918 E Mississippi Ave #255, Aurora, CO 80012
  Harper, Joshua           $11.27                 6809 Ivy Glenn Way, Fort Collins, CO 80525
  Harper, Kenneth          $11,146.36             14394 5950 Rd, Montrose, CO 81403
  Harris, Anastashia       $59.04                 2492 Regal Place, Waldorf, MD 20601
  Harris, Christopher      $0.30                  3005 MAverick Drive, Lake Havasu City, AZ 86404
  HARRIS, ELBERT           $29,810.80             1826 Fremont St., ASHLAND, OR 97520
  Harris, James            $0.57                  Address Unknown
  Harris, James            $100.00                7003 East Hills Way, Woodstock, GA 30189

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 44 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 45 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Harris, John             $18.90                 48189 Four Seasons Blvd, Northville, MI 48168
  Harris, Martin           $35.54                 1434 Lakeshore Ave #8, Oakland, CA 94606
  Harris, Patrick          $6,668.29              6651 Tamarack Trails, Lake, MI 48632
  Harris, Paul             $240.24                2500 H Street, Eureka, CA 95501
  Harris, Richard          $25.24                 429 E. San Jose Ave, Burbank, CA 91501
  Harris, Sheryl           $1.61                  POB324 46 Doric Ave, West Dennis, MA 02670
  Harris, Stefan           $3,502.81              CMR 445 BOX 953, APO, AE 09046
  Harris, Wayne            $5.30                  1305 E. Charles Drive, shawnee, OK 74804
  Harrison, John           $110.36                6504 Shiner ST, Austin, TX 78729
  Hart, David              $147.60                64 Grove st #2, Somerville, MA 02144
  Hart, Loren              $10,310.52             4254 Indigo Drive, San Jose, CA 95136
  Hart, Tom                $44.22                 32372 Baintree Rd, Farmington Hills, MI 48334
  Hartford, Ajalon         $1,107.00              1416 hunters gln, Royse City, TX 75189
  Hartje, Joachim          $879.94                715 Cherry Street, Neptune Beach, FL 32266
  Hartman, James           $0.17                  77 Wilcox Rd, Binghamton, NY 13903
  Hartman, John            $42.88                 5703 Clark Ave, Lakewood, CA 90712
  Hartman, Teresa          $5,173.78              874 SW Lighthouse Drive, palm city, FL 34990
  Hartman, Wesley          $6.91                  15 Bass Dr. Apt 403, Stafford, VA 22554
  Hartnell, Sally          $236.43                113 Preston Pines Drive, Cary, NC 27513
  Hartong, Keith           $19.24                 513 silver leaf dr, joliet, IL 60431
  Hartranft, Claire        $369.00                409 E Navarro Ave, DeLeon, TX 76444
  Hartshorn, Hubert        $6,633.00              708 magruder landing, evans, GA 30809
  Harvey, Darrell          $1,430.94              5402 FM 1488, Magnolia, TX 77354
  Harvey, Guy              $39.10                 1852 Crystal Springs Lane, A1, Fairfield, IA 52556
  Harvey, Thomas           $3,310.80              80 tyler rd, winter haven, FL 33884
  Harwood, Andrew          $1,555.60              614 calder street, lafayette, LA 70506
  Hasenbank, Kevin         $24.76                 9804 Hwy 177, Alta Vista, KS 66834
  Haskell, Larry           $147.60                1640 KINGSTON DR, ESCONDIDO, CA 92027
  Haskett, Russell         $33.33                 9805 Farmington Rd., Tuscaloosa, AL 35405
  Hassan, Syed             $147.60                2109 tamarin trail, golden valley, MN 55427
  Hatanaka, Rodney         $44.02                 3420-A Kaau Street, Honolulu, HI 96816
  Hategan, David           $4,097.72              46 Via Lavendera, Rancho Santa Margarita, CA 92688
  Hatesohl, Mark           $1,948.00              10376 Tuttle Creek Blvd, Manhattan, KS 66503
  Hauber, Marilyn          $6,622.32              180 River Ridge Way, Folsom, CA 95630
  Hauer, Jason             $915.88                255 DURIAN RD, VENICE, FL 34293
  Hauf, Stephen            $4.89                  2006 Lone Star Court, Santa Rosa, CA 95407
  Havanas, Stephen         $14,346.80             1667 Drenik Drive, Wickliffe, OH 44092-1507
  Havelin, Elizabeth       $0.99                  box 130, makawao, HI 96768
  Haveliwala, Sajeda       $1,103.60              1863 Francis Mill Court, High Point, NC 27265
  Havrilla, Nicholas       $1.17                  5211 Daybrook Circle 429, Rosedale, MD 21237
  Hawkins, Rebecca         $2,157.51              POB 3086, Jackson, WY 83001
  Hawkins, Thomas          $147.60                1239 14th Street APT F, Santa Monica, CA 90404
  Haworth, Jeff            $35,891.69             115 Afton Dr, Corinth, MS 38834
  Hayden, Joshua           $59.04                 17656 Macon Dr., Baton Rouge, LA 70817
  Hayes, Arthur            $840.39                375 Miles Drive, Blue Bell, PA 19422
  Hayes, Kurt              $0.01                  167 Tamarack Lane, Boxborough, MA 01719
  Hayes, Neal              $3.56                  134 harness dr, huntsville, AL 35806
  Hayes, Raymond           $1.66                  221 Windridge Cir, Midland, TX 79705
  Haynes, Bryan            $260.62                14255 Rankin Rd, Elbert, CO 80106
  Haynes, Charles          $27,503.03             43 Main Street, Stafford, VA 22554
  Haynes, Dennis           $294.80                10126 Meadow Glen Way East, Escondido, CA 92026
  Haynes, James            $16,178.23             2311 Skyview Dr., Sierra Vista, AZ 85635

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 45 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 46 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Hayward, Lee             $33,412.00             31 Central Street, Saratoga, NY 12866
  Hayward, Lisa            $14.76                 6790 Central City Pkwy., Westland, MI 48185
  Haywood, Dustin          $20.28                 8548 Kenneth View Ct, Fair Oaks, CA 95628
  He, HONGLU               $295.20                1927 Benton St, santa clara, CA 95050
  He, Yuchong              $110.36                11806 Wilcrest Dr Ste 210, Houston, TX 77031
  Head, Dean               $2,948.00              16307 Rock Lane, Culpeper, VA 22701
  Healy, Robert            $12,179.22             225 Brookview Lane, Pittsburgh, PA 15237
  Heath, Roger             $21.95                 1025 Skyline Court, Woodland Park, CO 80863
  Heatherington, Jared     $2.98                  865w cr 303, Orange Grove, TX 78372
  Heaton, Gaylene          $199.43                14337N Stateline Road, Hurley, WI 54534
  hebbani, phanindra       $13.76                 4230 Barnsley Gardens Way, Cumming, GA 30040
  hebert, gary             $0.60                  55 shoreline dr, ware, MA 01082
  Hebert, Shannon          $0.53                  7006 River Mill Drive, Spring, TX 77379
  Hecht, Kevin             $1,098.97              PO Box 17535, Clearwater, FL 33762
  Heckel, Rod              $2,516.65              508 ridgemont, El Paso, TX 79912
  Heckman, Thomas          $1.60                  5545 S. Kanner Highway, A-5, Stuart, FL 34997
  Hegerfeld, alex          $1,985.87              21794 473rd Ave, brookings, SD 57006
  Hehn, Sean               $0.02                  4099 Hemlock Drive, Medford, OR 97504
  Heidal, Christopher      $73.70                 972 Guist Creek Drive, Shelbyville, KY 40065
  Heidenreich, Gerald      $172.41                10612 237th PL SW, Edmonds, WA 98020
  Heider, Lonnie           $88.56                 855 Milefield Rd., Glennville, GA 30427
  heidger, robert          $4,866.36              8128 calle catalonia, carlsbad, CA 92009
  Heilman, Jay             $147.60                6025 Suffolk Drive, Corpus Christi, TX 78414
  Heilman III, K John      $12,165.44             3854 Elysian Ct., Rapid City, SD 57702
  Heilshorn, Timothy       $2,054.76              13604 Neahlongquah Lane, Roanoke, IN 46783
  Heinemann, Mark          $589.60                P.O. Box 143, Palm Harbor, FL 34682
  Heinicke, David          $4,445.16              410 E. Hillcrest Dr., Seward, NE 68434
  Heinowski, Kathleen      $50.30                 332 Powderhorn Rd, St. Marys, GA 31558
  Heise, Brooks            $8.27                  52 Landing Rd, Higganum, CT 06441
  Helbig, Stephen          $11,055.00             25325 E River Rd, Otis Orchards, WA 99027-9443
  Helppie-Schmieder,       $3,201.20              2350 Byron Street, Palo Alto, CA 94301
  Andrew
  Hemmerle, Jonathan       $0.96                  343 N. West St., Xenia, OH 45385
  Henagan, Paul            $167.27                17627 Highway 105, Melville, LA 71353
  hendershot, Rick         $2.52                  291 Edison Furlong rd, Doylestown, PA 18901
  Hendershott, Chris       $0.98                  8015 Dover Ave., Lubbock, TX 79424
  Henderson, Billy         $15.36                 4805 Lady jane ave, Hilliard, OH 43026
  Henderson, Greg          $14,962.18             113 Kendl Ct, Florisssant, MO 63031
  Henderson, Sven          $10.10                 67 Wall St 13L, New York, NY 10005
  Hendrickson, Charles     $0.01                  P.O. Box 20437 4700 Reed Road - Suite I, Columbus, OH 43220
  Hendrickson, Joshua      $2,460.33              351 Triangle Avenue, Dayton, OH 45419
  Hendrix, Michael         $14.27                 4344 Orbit Ave, Saraland, AL 36571
  Hendrix, Russell         $2.71                  4206 Ascot LN, Houston, TX 77092
  Henke, Clarence          $147.60                PO Box 1061, Morrison, CO 80465
  Henneberger, Mark        $52.44                 5115 22nd St N, Arlington, VA 22207
  hennessey, john          $14.23                 9 east country walk dr, round lake beach, IL 60073
  Hennessey, Patricia      $738.00                2400 Alpine Blvd Space 72, Alpine, CA 91901
  Hennessey, Timothy       $19,067.02             10056 Via Grande, Navarre, FL 32566
  Hennessey, William       $4,752.72              5268 La Jolla Blvd, La Jolla, CA 92037
  Henny, Paul              $83,873.60             1213 Corporate Circle, SW, Roanoke, VA 24018
  Henry, James             $117.72                3525 Andrews Highway, Midland, TX 79705
  Henry, Kira              $14.76                 326 Riverside Rd, Van Meter, PA 15479

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 46 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 47 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Henry, Richard           $17.86                 817 W Washington Blvd #101, Chicago, IL 60607
  Henry, Roland            $44.30                 28B Fairview Ave, Perkasie, PA 18944
  Hensley, Aaron           $0.54                  6822 Folsom Oaks Ct., Granite Bay, CA 95746
  Hensley, Jeff            $133.77                5333 Floating Flower Ave., Las Vegas, NV 89139
  Henson, Bryce            $339.48                PO Box 11926 1133 Camelback St., Newport Beach, CA 92658
  Henson, Dan              $1,038.24              251 Mary Lawson rd, Raeford, NC 28376
  Henson, Mike             $671.44                2718 Whistler Lane, Hampton Cove, AL 35763
  Hentrich, Ljames         $1.41                  12681 Trillium Way, Rockbridge, OH 43149
  Her, Ploua               $134.67                7926 Albion Way, Sacramento, CA 95832
  Herbert, Phil            $14.05                 1500 16th Terrace NW, New Brighton, MN 55112
  Herdt, Robert            $15.84                 1220 dolostone dr, pocatello, ID 83201
  Hernandez, Angel         $44.28                 14123 Putnam St, Whittier, CA 90605
  Hernandez, Martin        $369.00                1904 Jackson St, Sidney, NE 69162
  Herrera, Xavier          $0.45                  46 Terrace View, Charles Town, WV 25414
  Herrin, Charlene         $7.64                  11049 N Belleview Ave, Kansas City, MO 64155
  Herrin, Mark             $2,936.81              33 Eastlake Road, Mount Pleasant, SC 29464
  Herrmann, Scott          $295.20                3125 270th st,, orient, IA 50858
  Herron, Chris            $124.37                831 Owens Swamp Rd., Johnsonville, SC 29555
  Hertz, William           $5,838.71              841 Frederica St NE Apt 26, Atlanta, GA 30306
  Herzfeld, Mark           $8,593.28              2022 Montane Drive East, Golden, CO 80401
  Hess, Michael            $84.12                 925 Ingleside Ave #303, Columbus, OH 43215
  Hess, Ryan               $73.80                 1602 Bolton rd, Wilmington, DE 19810
  Hesselbrock, Gary        $431.38                708 talbert ave, simi valley, CA 93065
  Heublein, Andrew         $12,691.40             256 Elm Street, Stonington, CT 06378
  Hewitt, Darryl           $959.40                20139 Crow Creek Road, Castro Valley, CA 94552
  Hewitt, Douglas          $589.60                52815 Minnewakon Drive, North Mankato, MN 56003
  Hewitt, Jeremy           $0.50                  1815 Eastern Dr, Jacksonville beach, FL 32250
  Hewitt, Matt             $24.47                 4659 Oregon Way, Clayton, WA 99110
  Hiatt, Winston           $57.17                 9404 Bellechase Rd., Granbury, TX 75049
  Hickey, Gregory          $324.54                161 Riley Dr., Days Creek, OR 97429
  Hickle, Brian            $25.92                 3780 Withrow road, hamilton, OH 45011
  Hicks, Greg              $0.30                  1133 Oriental Gardens Rd, Jacksonville, FL 32207
  Hicks, Keith             $17.15                 2708 Purtell Circle, Las Vegas, NV 89117
  Hicks, William           $31.11                 3555 Lucia Drive, Vero Beach, FL 32967
  Higgins, Jeremy          $1.03                  6620 S Lucas St, Cheney, WA 99004
  High, Christopher        $13,274.70             441 Chenango St., Binghamton, NY 13901
  High, Shannon            $2,207.20              2390 Quarry Road, Beavertown, PA 17813
  Hill, Clint              $39.62                 4824 Bannock Circle, San Jose, CA 95130
  Hill, Cory               $14.81                 264 Mountain Top Dr., Lehighton, PA 18235
  Hill, Donna              $19.20                 54 Pine View Court, Terryville, CT 06786
  Hill, Howard             $4.38                  83-5397 Mamalahoa Hwy Apt B, Captain Cook, HI 96704
  Hill, James              $861.62                623 FLOWERS ST, GREENVILLE, AL 36037
  hill, marcus             $6.45                  8097 Chalet Lane Nw, Seabeck, WA 98380
  Hill, Michael            $1.15                  12 Robin Road Apt. 104, West Hartford, CT 06119
  Hill, Reginald           $68.09                 45 Saint Phillips Blvd, Beaufort, SC 29906
  Hill, Ricky              $400.00                1400 Village Square Blvd, Ste 3-416, Tallahassee, FL 32312
  Hill, Steven             $2,240.00              264 Mountaintop drive, Lehighton, PA 18235-9233
  Hillis, Gregory          $147.60                5530 Hoffman Rd., Rome, OH 44085
  Hillman, Timothy         $15.00                 1569 Vassar Ct, Mobile, AL 36695
  Hilmer, Wayne            $501.51                9415 Jet Lane #3, Easton, MD 21601
  Hilton, Bradley          $5,208.85              Unit 15750, Box 268, APO, AP 96205
  Himsel, Luther           $88.56                 3360 Hidden Hills Drive, Brookfield, WI 53005

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 47 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 48 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Hinchcliff, Laurie       $7.50                  281 Lyra Lane, Las Vegas, NV 89110
  Hindie, David            $96.35                 100 S. 4th Street, #2K, Brooklyn, NY 11211
  Hine, Christian          $346.51                735 Shellstone Place, Fort Mill, SC 29708
  Hines, Palmer            $738.00                6518 Zack Road, Oak Ridge, NC 27310
  Hinke, Themba            $2,549.13              420 N Franklin St, Stanley, WI 54768
  Hirohata, Derek          $4,050.47              5741 Evergreen Knoll Crt, alexandria, VA 22303
  Hirschi, Josh            $4,051.60              47 East Hawthorne Hill Lane, Draper, UT 84020
  Hite, Cheryl W. and      $2.33                  30 TIDBALL ROAD, FORT MONROE, VA 23651
  Edward W.
  Hixson, Jim              $3.77                  1480 Samedra, sunnyvale, CA 94087
  Hixson, Matthew          $2,851.48              317 County Road 609, Athens, TN 37303
  ho, Danh                 $147.60                7610 se taggart ct 7610 se taggart ct, portland, OR 97206
  Ho, Quan                 $9,946.00              2643 S FAIRHILL ST, PHILADELPHIA, PA 19148
  Hoag, Tate               $118.08                6322 St Hwy 10, Canajoharie, NY 13317
  Hobbs, Kelli             $0.38                  782 Hwy 294, Lonoke, AR 72086
  Hodal, Peter             $5.62                  PSC 80 Box 11815, APO, AP 96367
  Hodge, Kevin             $219.30                1516 Russell St., Green Bay, WI 54304
  Hodges, Daniel           $14.38                 3412 W 116th St, Chicago, IL 60655
  HODGES, JUSTIN           $1,697.40              10149 W CR 1170, STIGLER, OK 74462
  Hoehne, Darrell          $3,008.09              2489 jefferson wapello rd, eldon, IA 52554
  Hofer, David             $316.17                604 Foxwood Drive, Washington, GA 30673
  Hoffman, Marc            $310.68                9440 SE 169th Viewmont Ln., The Villages, FL 32162-1835
  Hoffman, Steve           $5,543.70              PO Box 133, Lake Orion, MI 48362
  Hoffmann, George         $1,033.86              20 Angela Lane, York, PA 17402
  Hoffmann, Jonathan       $2.34                  2101 Lampwick Circle, Austin, TX 78727
  Hofmann, Bradley         $1,623.60              3034 McClain Ave, Bremerton, WA 98310
  Hofmann, Rhonda          $4,498.40              PO Box 81542, Billings, MT 59108
  Hofrichter, Roy          $101,035.63            2906 Pleasant Glen Dr, Oak Hill, VA 20171
  Hogan, James             $29.52                 10 Adirondack Circle Apt B, Wilton, NY 12831
  hogan, james             $28.78                 2516 central dr., joliet, IL 60435
  Hoke, George             $4.46                  1421 Pecan Hill Drive, Stephenville, TX 76401
  Holacka, Donald          $37.51                 625 Mallard Dr, Saginaw, TX 76131
  Holby III, William       $158.82                218 3rd St, Wilmerding, PA 15148
  Holcomb, Howard          $126.00                12312 NW 34 Ave, Vancouver, WA 98685
  Holden, Susan            $3,690.00              PO BOX 1393, Blue Ridge, GA 30513
  Hollinger, Warren        $31.15                 235 HARVEY DR, SENECA, PA 16346
  Hollingsworth,           $5.97                  555 N Woodlawn, #300, Wichita, KS 67208
  Thomas
  Holloway, Jeremy         $56.90                 1405 South Fern Street #134, Arlington, VA 22202
  Holloway, Nathaniel      $1,033.20              707 The Oaks, Clarkston, GA 30021
  Holman, Bailey           $7.33                  101 N W A Allen Blvd, Wylie, TX 75098
  Holmes, Chris            $200.25                6500 Lake Park Drive, Greenbelt, MD 20770
  Holmes, David            $342.00                6 Vale View Circle, Missouri City, TX 77459
  Holmes, Donna            $0.20                  112 County Road 517, Valley Grande, AL 36703
  Holmes, Jordan           $9,847.53              715 Altavista Ave, Charlottesville, VA 22902
  Holsclaw, Terry          $621.63                907 S. Birch Street, Yuma, CO 80759
  Holtzblatt, Mark         $5.00                  5239 Suffield Court, Skokie, IL 60077
  HOLYOAK, RANDY           $21.79                 296 N BLUFF ST., ST GEORGE, UT 84770
  Holzinger, Carl          $147.60                4874 Limeport Pike, Coopersburg, PA 18036
  Hong, Christine          $884.40                12920 Long, Overland Park, KS 66213
  Honkus Iii, Frank        $1,179.20              5018 Forge Rd, Perry Hall, MD 21128
  Hood, Milton             $0.20                  665 Village Drive, Zwolle, LA 71486

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 48 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 49 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Hood, Robert             $2,814.60              8207 Anacortes street, Houston, TX 77061
  Hooper, Donald           $110.95                7302 Spring Ct, Boulder, CO 80303
  hooper, jeffrey          $21.71                 130 Public Road 1207, Kopperl, TX 76652
  Hooper, Wesley           $18.87                 14203 S. 21st Street, Bellevue, NE 68123
  Hooyboer, Daniel         $131.79                3835 CO RD P38, Omaha, NE 68152
  Hopkins, George          $633.52                PO Box 1786 31 Highland Ridge Rd, New London, NH 03257
  Hopkins, Kathleen        $80,275.03             3727 Equation Road #124, Pomona, CA 91767-1149
  Hopwood, Edward          $133,136.87            1 Cedar Ridge Lane, Warren, NJ 07059
  Horn, Jane               $14.76                 2400 Oxford Dr. #215, Pittsburgh, PA 15102
  Hornbostel, Charles      $163.02                80 C Ambassador Dr, Manchester, CT 06042
  Horne, John              $12,377.32             9612 NE Livingston Mountain CT, Camas, WA 98607
  Horner, Thomas           $13.68                 121 Marceline Circle, Springville, TN 38256
  Horning, William         $2,412.00              3619 OAKWOOD, DENISON, TX 75020
  Hornocker, Frank         $1,114.09              7653 Anchor Dr., Goleta, CA 93117
  Hornsby, Jack            $4,428.00              406 Lakeshore Dr, Seabrook, TX 77586
  Horrell, Gary            $0.05                  14413 25th Avenue SE, Mill Creek, WA 98012
  Hortman, Jonathan        $0.24                  12370 Alameda Trace Cir. Apt. #1535, Austin, TX 78727
  Horton, Mark             $7.05                  1407 S. Carson, Tulsa, OK 74119
  Horton, Tina             $14.76                 782 Highway 294, Lonoke, AR 72086
  Houchin, Suzanne         $4,422.00              10668 Vanora Dr., Sunland, CA 91040
  Houchins, Michael        $146.16                4728 REDFERN COURT, ANNANDALE, VA 22003
  Hough, Nicklaus          $6.36                  221 Two River Ct, Romeoville, IL 60446
  Hourmanesh, Azadeh       $14.50                 667 Kodiak Court #7, Sunnyvale, CA 94087
  Houseman, David          $506.80                PO Box 1013, Kodak, TN 37764
  Houser, Edward           $34.15                 1532 Bench Trail, Schertz, TX 78154
  Houser, Eliot            $5,210.38              5860 Eatons Creek Rd. #910, Joelton, TN 37080
  Houser, Eric             $147.60                2 Glenray Ct, New Freedom, PA 17349
  Houser, Keith            $73.80                 700 W. Coal St., Trevorton, PA 17881
  Hove, Troy               $3.98                  4701 Mill Road, Red Wing, MN 55066
  Hoverter, Eric           $14.76                 6604 Tierra VIsta NW, Albuquerque, NM 87120
  Hovsepian, Nancy         $3,306.00              8525 NE 176th St, Bothell, WA 98011
  Howard, Kenneth          $1.00                  301 Ramsey Court, Norman, OK 73072
  Howard, Lee              $0.10                  242 N Tranquil Path, The Woodlands, TX 77380
  Howard, Ryan             $48.60                 570 Roosevelt Ct., Grayslake, IL 60030
  Howard, Scott            $38.93                 1805 S. Julian Blvd., Amarillo, TX 79102
  Howard, Vance            $36,832.00             263 Barcelona Rd, West Palm Beach, FL 33401
  Howard, Walter           $894.43                243 Wilton Gansevoort Road, Gansevoort, NY 12831
  howell, ronald           $57.73                 324 first ave 2nd Floor, Phoenixville, PA 19460
  Howell, Jr., Patrick     $1.96                  1601 16th Street, Apt. 8, Sacramento, CA 95814
  hoxie, steven            $0.20                  33 algonquin st, BUZZARDS BAY, MA 02532
  Hoyos, Carlos            $0.05                  15091 sw 49 Ct, Miramar, FL 33027
  Hranek, Michael          $590.40                68 Jefferson Drive, Hillsborough, NH 03244
  Hren, Karl               $19,032.03             11829 Falls Road, Potomac, MD 20854-2804
  Hronec, Shawn            $106.50                307 Xavier St, Elyria, OH 44035
  Hryncewich, John         $5,024.00              53 Braen Avenue, Hawthorne, NJ 07506
  Hsieh, Jerry             $23,971.45             833 lippert pl., santa clara, CA 95050
  Hsu, Kevin               $9.85                  52 Dispatch Drive, Washington Crossing, PA 18977
  Hsu, Pai Chen            $9,140.17              209 1st Ave N #6, Seattle, WA 98109
  Hsu-Reed, Clara          $20.64                 1051 2nd Ave S, Edmonds, WA 98020
  Hua, David               $11,036.00             1884 Spring Mill Creek, Saint Charles, MO 63303
  Huang, Kun               $2,354.80              4664 Cutwater Lane, Hilliard, OH 43026
  Huang, Paul              $17,657.60             981 Green Meadow Lane, Mamaroneck, NY 10543

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 49 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 50 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Huang, Rocky             $5,003.75              p.o. box 1086, salida, CA 95368
  Huang, Sherman           $24.32                 1417 Huron Trl, Plano, TX 75075
  Hubbard, Kirsten         $22.11                 3043 Old Bridgeport Way, San diego, CA 92111
  Huber, John              $14.74                 5306 Forge Rd., White Marsh, MD 21162
  Hubert Richardson,       $11,046.30             P.O. Box 39, Monticello, NM 87939
  John
  Huckabay, Wade           $4,500.00              9200 Lundy Lane, Amarillo, TX 79119
  Huckaby, Kenneth         $39.01                 P.O. Box 1442, Ash Fork, AZ 86320
  Hudson, Helen            $31.99                 6708 Paces Ferry Lane, Charlotte, NC 28226
  Hudson, Thomas           $33.77                 1931 Woodbury Ave #272, Portsmouth, NH 03801
  Hudspeth, Greg           $269.98                4156 Highbury, Springfield, IL 62711
  HUERTA,                  $4.19                  P.O. BOX 1691, PELL CITY, AL 35125
  ANTHONY
  Huff, Joshua             $0.60                  2444 Shelby Cr, Kissimmee, FL 34743
  Huff, Justin             $6.19                  219 Ellis Rd., Hawkinsville, GA 31036
  Huffaker, Joyce          $43.65                 725-16 Tramway Vista Dr NE, Albuquerque, NM 87122
  Huffman, Edward          $147.40                6580 Cowell Road, Brighton, MI 48116
  Huffman, Samuel          $23.70                 13409A SADDLEBROOK TRL, AUSTIN, TX 78729
  Hughes, Chris            $74.19                 1030 FOX BEND WAY, PROSPER, TX 75078
  Hughes, Craig            $1,871.70              2405 Rising Sun Court, Virginia Beach, VA 23454
  Hughes, Eric             $14.83                 5422 Ginger Rise, San Antonio, TX 78253
  Hughes, James            $191.40                Address Unknown
  HUGHES, JIMMY            $2.12                  12410 BEAU FOREST DR, GULFPORT, MS 39503
  OR DONNA
  Hughes, Paul             $0.59                  8321 Summerwood Dr SE, Olympia, WA 98513
  Hughes, Peter            $6,627.60              20195 Dovekie Lane, Fort Mill, SC 29707-0083
  Hughes, Robert           $0.53                  8605 Chelsea Bridge Way, Lutherville, MD 21093
  Hughes, Robert           $177.12                33298 Sweet Nectar Rd., Wildomar, CA 92595
  Hughes jenkins,          $17.53                 112 Johnson Woods Drive Unit #102, Reading, MA 01867
  Elizabeth
  Hughson, Chad            $7.40                  18 N Van Kal St, Kalamazoo, MI 49009
  Huitt, Allan             $2,098.74              479 Postoak Point Road, New Ulm, TX 78950
  Huitt, Janis             $19.49                 141 Ahrens Ave, Brenham, TX 77833
  huitt, jimmie            $147.60                14 clarke road, richmond, VA 23226
  Huitt, John              $67.74                 23914 Western Meadow, San Antonio, TX 78261
  Huitt, Laura             $19,467.88             Box 238 #1 Currie Road, Garden City, TX 79739
  Hulett, michael          $0.06                  403 gooseneck drive Unit A-6, Cary, NC 27513
  Hull, Brian              $21.28                 214 Miracle Strip Pkwy SW Apt A214, Fort Walton Beach, FL
                                                  32548
  Humberston, Mark         $13,884.51             2865 Chuckanut St, Eugene, OR 97408
  Humecki, Daniel          $2,069.27              1441 Wiesner St., Green Bay, WI 54304
  hunt, corey              $16.87                 10925 Briarforest Drive Apt 1002, Houston, TX 77042
  Hunt, David              $2,361.60              2982 Whites Memorial Rd, Franklinville, NC 27248
  Hunter, Tom              $589.66                1935 Fall Creek Tr, Keller, TX 76248
  Hurley, Beth             $4,601.96              2009 Meadowaire Dr., Fort Collins, CO 80525
  Hurley, Patrick          $2,579.60              45 Mearns Ave, HIGHLAND FALLS, NY 10928
  Huseman II, Joseph       $1,767.80              4455 Boeing Road, Scott AFB, IL 62225
  Hussaini, Sohail         $21,870.87             358 Garden Drive SE, Cedar Rapids, IA 52403
  Hutchins, Robert         $1,703.75              1201 Hudson Street Apt. 605S, Hoboken, NJ 07030
  Hutchinson, Carl         $1,327.26              208 Burbank Road, Sutton, MA 01590
  Hutson, Ryan             $146.86                3607 Phyllis Court, Hephzibah, GA 30815
  Hutton, Jane             $4.48                  10 Thistle Down, Cromwell, CT 06416

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 50 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 51 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  hyche, joshua            $14.76                 589 Valley School Rd., Jasper, AL 35504
  Hydes, Thomas            $52.31                 325 N. Gibson Rd #1811, Henderson, NV 89014
  Hyland, Michael          $10,394.86             28 Bettswood Rd, Norwalk, CT 06851
  Iacovelli, Renald        $2,618.67              61-61 Woodhaven Blvd #2N, Queens, NY 11374
  Ibarra, Thomas           $4,414.40              8924 Cannstatt Dr., Huntsville, AL 35802
  IDZIOR, louis            $1.20                  30358 Warner, Warren, MI 48092
  ignaczak, stefan         $3.00                  731 nicholson ave, santa clara, CA 95051
  Ilano III, Edilberto     $2,948.00              21-27 Utopia Parkway, Whitestone, NY 11357
  Illgen, Steven           $147.60                3610 S Mt Juliet Rd, Hermitage, TN 37076
  Illingworth, William     $548.09                1118 Almond Drive, Phoenixville, PA 19460
  Imbrogno, Daniel         $0.50                  5012 Edgewood Dr., Lorain, OH 44053
  imes, doug               $2.00                  504 hammett rd, greer, SC 29650
  Imus, Austin             $143.97                117 East 3100 South, Bountiful, UT 84010
  inashima, kunikazu       $18.83                 34 Almont Ave Apt#1, Worcester, MA 01604
  Inge, Joe                $1,103.60              3008 Maravillas Loop, Austin, TX 78735
  Ingvaldsen, Paul         $59.14                 5736 Fanwood Avenue, Lakewood, CA 90713
  Inman, Vinsen            $9,545.46              3411 Garth Rd.- 201, Baytown, TX 77521
  Intoranat, Sithipong     $147.60                13519 Latrobe Lane, Clarksburg, MD 20871
  Ip, Raymond              $1,403.20              8 Tulip Grove Drive, Lake Grove, NY 11755
  Irvine, Christian        $181.00                3332 Marrast Dr, Clarksville, TN 37043
  Irwin, Pamela            $4,687.65              3625 Duval Rd Apt 1136, Austin, TX 78759-3473
  Isaacs, Gary             $25.19                 112 35th ave nw, Gig Harbor, WA 98335
  Iseldyke, Eric           $3,881.55              513 Cobert Lane, Franklin, TN 37064
  Ishaque, Aisha           $190.40                3512 Christopher Lane, Richardson, TX 75082
  Ishaque, Nasir           $1.69                  3512 Christopher lane, Richardson, TX 75082
  ivancevich, steven       $179.83                413 wildwood dr, georgetown, TX 78633
  Iyer, Anand              $3,507.40              1 Randall Dr, Monmouth Jct, NJ 08852-2528
  Izatt, Andrew            $9,256.56              110 Pine Street, East Aurora, NY 14052
  Jablonski, Janusz        $5,042.99              5431 N East River Road Apt. 605, Chicago, IL 60656
  Jablow, Harris S         $1,087.42              2474 Bartel St , San Diego, CA 92123
  Jablow
  Jabs, Harry              $4,535.86              6114 LaSalle Ave., #605, Oakland, CA 94611
  Jack, Bryson             $1,179.20              4332 Golf Circle, South Jordan, UT 84009
  Jackson, Charles         $3,468.46              178 Sugar Loaf Rd, Amity, AR 71921
  jackson, john            $31.49                 124 w tinsley dr., robinson, TX 76706
  Jackson, Robert          $2.05                  3203 Benton St, Santa Clara, CA 95051
  Jackson, Yolanda         $44.28                 7622 Merlot Ct, Gurnee, IL 60031
  jacob, alan              $13.26                 9941 n. warren road, niles, IL 60714
  Jacob, Jeffrey           $14.81                 1561 Crescent Drive, Tarrytown, NY 10591
  Jacob, William           $213.52                8326 Autumnwood Way, Dublin, OH 43017
  Jadhav, Madhura          $5,496.93              7501 Devin Lane, Shakopee, MN 55379
  Jaeckle, Fred            $7,524.07              7610 Gray Fox Trail, Madison, WI 53717
  jafferi, ali             $9.87                  4654 west ave j1, lancaster, CA 93536
  Jagana, Sunita           $9,384.27              11980 Fox Rd, Alpharetta, GA 30005
  Jagarlamudi, Chandra     $11,101.88             11784 CORINO WAY, RANCHO CORDOVA, CA 95742
  Sekhar
  Jahn, David              $295.20                1 Gentry Ct, Trophy Club, TX 76262
  jahnke, gregg            $3,583.05              5425 county road jj, green bay, WI 54311
  Jahnke, Jeremy           $885.70                2771 Bay Settlement Rd, Green Bay, WI 54311
  Jahnke, Steven           $479.04                1653 Payseno Ln, Port Orchard, WA 98366
  Jain, Abhishek           $1,458.08              4300 The Woods Drive APT #1925, San Jose, CA 95136
  Jain, Amit               $7,064.06              4174 Horizon Court, San Jose, CA 95148

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 51 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 52 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Jain, Payal              $11,036.00             1 infinte loop MS 60MS, Cupertino, CA 95014
  Jaladi, Sudha            $2,207.20              11156 Rio Vista Dr, Austin, TX 78726
  Jalozie, Durdana         $3.75                  2613 Redford Way, Wesley Chapel, FL 33544
  James, Johnathan         $500.00                12880 E Kansas Place, Aurora, CO 80012
  James, Robert            $4.59                  1167 Antioch Road, Centreville, AL 35042
  jampala, chaitanya       $24.55                 613 stonecroft lane, cary, NC 27519
  Janes, Lee               $3,743.87              815 Lewis Ridge Circle, Lawrenceville, GA 30045
  Janicki, Jason           $147.60                15725 S 113th CT, Orland Park, IL 60467
  Janisch, Jeffrey         $294.80                1713 SW 4TH COURT, Fort Lauderdale, FL 33312
  Janowak, Matthew         $80.41                 11311 Fawn Valley Trail, Fenton, MI 48430
  Janowski, Gregory        $110.36                3024 Hidden Creek Dr., Antioch, TN 37013
  janto, janto             $14.31                 2607 Drexelwood dr., Springdale, AR 72762
  Janzing Jr, Michael      $59.04                 6811 86th st ct nw, Gig Harbor, WA 98335
  Jareckas, David          $3,282.40              1525 Madison Ct., Mays Landing, NJ 08330
  Jarvis, Colleen          $49.59                 1106 Donnell Dr, Port Orange, FL 32129
  Jaynes, Craig            $360.01                415 Southpoint Rd, Kilgore, TX 75662
  Jaynes, Shirley          $39,554.47             3139 Suffolk Drive, Shelby, NC 28152
  jcolburn, jeff           $16.60                 2543 arbor ct., davidsonville, MD 21035
  Jeanes, Henry            $1,091.98              60 Sunset Lane, Berkeley, CA 94708
  Jean-Pierre, Ken-Berly   $0.05                  213 E. 9th Avenue, Roselle, NJ 07203
  Jedele, Philip           $112.91                2433 Burns, Ypsilanti, MI 48197
  Jeffries, George         $5,518.00              3171 N. Canal Dr., Palm Harbor, FL 34684
  jegatheesan, jawahar     $4,006.02              61 Willis Drive, N Chelmsford, MA 01863
  Jenkins, Brian           $147.60                3227 W. Rockwood ST, Springfield, MO 65807
  Jenkins, Christopher     $18.60                 9627 W. Chaparral, Eagle, ID 83616
  Jenkins, Gregory         $1,993.19              9725 Mill Creek Place, Carmel, IN 46032
  jennings, brandon        $7.80                  1517 union church rd , asheboro, NC 27205
  Jennings, Kenneth        $1.72                  261 Friends Rd., Nottingham, PA 19362
  Jennings, Thomas         $1,293.30              P.O. Box 1516, Tonopah, NV 89049-1516
  Jennings Jr., William    $17.50                 946 Edwards Drive, Springfield, PA 19064
  Jensen, Marilyn          $29,076.00             20792 Shadow Rock Lane, Trabuco Canyon, CA 92679
  Jensen, Shawn            $4,805.24              2849 135TH LN NW, ANDOVER, MN 55304
  Jepson, Shawn Jepson     $204.26                PO Box 667 101 Tacklin Creek Road, Lakeside, MT 59922
  Jess, Donald             $105.00                980 192nd Avenue, New Richmond, WI 54017
  Jesse, Joel              $1,103.60              43 Oakwell Farms Parkway, San Antonio, TX 78218
  Jessup, Lew              $3,420.00              351 Evergreen St. NE, Palm Bay, FL 32907
  Jeter, William           $2,122.02              2908 Loring Street, Bentonville, AR 72712
  Jett, Walter             $80,442.97             2000 Swamp Fox Road, Midlothian, VA 23112-5302
  Jiao, Long               $1,513.41              6127 Shadygrove Dr. , Cupertino, CA 95014
  jimenez, jesse           $2.00                  p.o. box 56463, sherman oaks, CA 91413
  Jochen, Albert           $101.68                1928 Wauwatosa Avenue, Wauwatosa, WI 53213
  Jochums, Carl            $30.82                 29173 Blake Dr, Corvallis, OR 97330
  Joglekar, Ketan          $0.16                  103 Cluff Crossing Road Bldg V, Apt #7, Salem, NH 03079
  Johansen, Glenn          $7.69                  75-5768 Kaila Place, Kailua Kona, HI 96740-1955
  John, Kensen             $0.45                  4400 West University Blvd Apt 9104, Dallas, TX 75209
  Johns, Timothy           $9.10                  508 Sunfish Court, Crowley, TX 76036
  Johnson, Brent           $15.17                 P.O. box 15396, Boise, ID 83715
  Johnson, Brian T.        $16,358.31             1109 Cedarview Drive, Claremont, CA 91711
  Johnson, Brian C.        $3,099.60              P.O. Box 380312, East Hartford, CT 06138-0312
  Johnson, Byron           $118.08                819 Rigel Dr. SW, Decatur, AL 35603
  Johnson, Calvin          $1,322.95              2418 Tuscany Drive, North Charleston, SC 29406
  Johnson, Christopher     $47.09                 984 North Greece Rd, Rochester, NY 14626

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 52 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 53 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Johnson, David           $70.32                 3009 Bruton Rd, Plant City, FL 33565
  Johnson, Flynn           $891.42                Address Unknown
  Johnson, Gary            $0.07                  10313 S 194th E Av, Broken Arrow, OK 74014
  Johnson, Gary            $34.81                 1962 Toroda Ck. Rd., Wauconda, WA 98859
  Johnson, Glenys          $954.28                HC 33 BOX 33625 Cherry Creek, ELY, NV 89301
  Johnson, Gordon          $2,022.96              2651 Blossom Road, Hope Mills, NC 28348
  Johnson, Gregory         $3.99                  2509 County Road 6, Collinsville, AL 35961
  Johnson, Hazel           $1,398.80              3517 Preston Trail, Martinez, GA 30907
  Johnson, James           $10.44                 660 Via Paraiso Cir, Corona, CA 92882
  Johnson, Jeff            $0.30                  103 N Harbor Dr, Surf City, NC 28445
  johnson, josh            $147.60                2350 state route 944 S, Wingo, KY 42088
  Johnson, Mark            $118.26                RR 4 Box 44041, Piedmont, MO 63957
  Johnson, Mark            $50,722.17             1134 Paquita St, Camarillo, CA 93012-8158
  johnson, mark            $18.08                 14107 S.E. Webster Rd, milwaukie, or 97267
  Johnson, Michael         $6,098.20              1824 Robindale Rd, Richmond, VA 23235
  Johnson, Michael         $378.00                1314 Cottonwood Dr, Celina, TX 75009
  Johnson, Mike            $1,103.60              150 E. Robinson St 601, Orlando, FL 32801
  JOHNSON, PHILIP          $20,516.26             pobox 2526, Waco, tx 76710
  JOHNSON,                 $13.30                 739 S HENDERSON ST, GALESBURG, IL 61401
  PRESTON
  Johnson, Randall         $14.76                 1414 Bay Ridge Pkwy, Brooklyn, NY 11228
  Johnson, Richard         $491.90                250 East Main Street, Chillicothe, OH 45601
  Johnson, Robert          $0.07                  2759 Crosstown Road, Berlin, VT 05602
  Johnson, S               $14.33                 325 E Washington St #208, Sequim, WA 98382
  Johnson, Spencer         $3,166.02              1870 Middlefield Road, Palo Alto, CA 94301
  Johnson, Stephan         $58.96                 7310 Hawks Point Ct, Jacksonville, FL 32222
  Johnson, Stewart         $264.47                417 Pacific St, Brooklyn, NY 11217
  Johnson, Timothy         $41.11                 1305 Hartford Street, Indianapolis, IN 46203
  Johnson, Tom             $610.57                1962 Toroda Ck Rd, Wauconda, WA 98859
  Johnson, Travis          $41.85                 45 Winnebago Circle, Saint Clair, MN 56080
  Johnson, Vincent         $3,380.56              2814 Catalina Drive, Rocklin, CA 95765
  Johnston, Andrew         $8,038.31              5710 Lehnhard Rd., McAlester, OK 74501
  Johnston, Kenneth        $2,583.16              1393 W. Glenwood Drive, Columbia City, IN 46725
  Johnston, Michael        $1,055.34              3014 Kimberly Dr., Norristown, PA 19401
  johnston, raymond        $88.56                 1568 glenview ave, madison, OH 44057
  Jolet, Paul              $19.31                 1367 Bonnyview Dr, Canyon Lake, TX 78133
  Jonassaint, Gregory      $2.49                  511 east 38 street, Brooklyn, NY 11203
  Jones, Chevay            $152.77                705 Comondu Ct, El Cajon, CA 92020
  Jones, Craig             $825.44                114 S 3rd St., Richmond, IN 47374
  Jones, David             $21.75                 429 Wenthrop Cir, Rockledge, FL 32955
  Jones, David             $54.93                 DOS AirWing Camp Phoenix, APO, AE 09320
  Jones, Edward            $110.36                P.O. Box 1094, Frisco, CO 80443
  Jones, Gary              $22,828.41             845 Lookout Point Drive, Columbus, OH 43235
  Jones, H.Glenn           $295.20                PO Box 786, Wortham, TX 76693
  Jones, Martin            $3,463.90              4892 Blue Meadow Lane Colerain Township, cincinnati, OH
                                                  45251
  Jones, Milton            $296.88                218 Linn Drive, Trussville, AL 35173
  Jones, Nathan            $1,180.80              2240 E. Maple Dr., King Hill, ID 83633
  Jones, Robert            $147.40                2488 Sturrock Dr, Henderson, NV 89044
  Jones, Robert            $22.31                 11010 Cosby Mill Rd., Quinton, VA 23141
  Jones, Thomas            $16.85                 11862 Fred Harvey Rd, Sanderson, FL 32087
  Jones, Venson            $31.46                 3031 seville st., Pahokee, Fl 33476

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 53 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 54 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Jones, William           $9,225.70              3500 Radio Road , Naples, FL 34104
  Jong, Liien              $12,276.06             4410 Oak Trail CT, Sugar Land, TX 77479
  Jonnalagadda, Rupini     $2,207.20              1737 Langholm Way, Folsom, CA 95630
  joosten, adam            $7.69                  1205 rio grande street suit c, austin, TX 78701
  Jordan, Bev              $9.00                  137 South Forest Street, Denver, CO 80246
  Jordan, Brenna           $174.17                4992 Riverside Dr, Murray, UT 84123
  jordan, christopher      $147.60                656 perry dr, north brunswick, NJ 08902
  Jordan, Jeff             $4,719.80              17703 Carr Creek Lane, Humble, TX 77346
  Jordan, Jennifer         $147.60                994 Jonquill Ave, Ventura, CA 93004
  Jordan, Larry            $147.40                4961 Hwy. 68, Turtletown, TN 37391
  Jordan, Michael          $3,235.96              PO Box 420638, San Diego, CA 92142
  Jordan, Susan            $214.00                Address Unknown
  jorgensen, tamara        $200.00                4905 wolf rd, port washington, OH 43837
  Joroff, Steven           $93.70                 72 Birchwood Terrace, Wayne, NJ 07470
  Jose, William            $15,305.86             30 Balsam Circle, Shelton, CT 06484
  Joseph, Gerald           $177.46                182 Holly Hill Drive, Barboursville, VA 22923
  Joseph, Joshua           $118.08                190 Grand Oaks Dr, Ladson, SC 29456
  Joshi, Hiren             $2,207.20              2734 Covered Bridge Rd, Merrick, NY 11566-4814
  JOSHI, RAMESH            $1,103.60              19242 Pepper Grass Dr., TAMPA, FL 33647
  Joson, Ingrid            $1,573.93              13741 Wyeth Road, El Cajon, CA 92021
  Joson Jr, Venerando      $12,508.10             2426 Sheldon Drive, Fairfield, CA 94533
  Josyula, Ramesh          $4,414.40              19153 NE 66th Way, Redmond, WA 98052
  jowers, eric             $73.80                 501 north st., gleason, TN 38229
  Joyce, Rick              $8.80                  55 Rollingmead Road, Princeton, NJ 08540
  Joyner, Christopher      $6,607.67              4316 Loyola Avenue, Alexandria, VA 22304
  Jubera, John             $1,271.40              6531 Jumilla Ave., Woodland Hills, CA 91367
  Jubran, Sid              $1,950.00              45046 Oakford Court, Temecula, CA 92592
  Judy, Oren               $15,373.74             P. O. Box 1741, Spartanburg, SC 29304
  Juedes, William          $231.16                500 Howard Ave, Slinger, WI 53086
  Juneau, Leo              $2.03                  145 Link Avenue, Kingston Springs, TN 37082
  jung, carlos             $42.27                 7820 drake st, clive, IA 50325
  just, judson             $29.52                 4640 middaugh ave, donwers grove, IL 60515
  Kaelin, Dennis           $8,214.92              38A Parkway Village, Cranford, NJ 07016
  KAKULA,                  $0.08                  6883 S IVY WAY 13 # 106, CENTENNIAL, CO 80112
  LOKESWARA RAO
  Kalbach, Calvin          $1,447.36              1233 Cypress Cir, Carson, CA 90746
  Kale, Sachin             $1,491.99              923 Augusta Cir, North Liberty, IA 52317
  Kalivarapu, Kishor       $0.74                  8227 Liberty Walk Dr, Round Rock, TX 78681
  Kallgren, Jeremiah       $6.36                  P. O. Box 97, Smoot, WY 83126
  Kalyanam,                $1.48                  136 Country Manor Way, Apartment 29, Webster, NY 14580
  Venkatahemanth
  Kanan, Pat               $13.25                 28633 N. Deer Springs Dr, Santa Clarita, CA 91390
  Kanar, Sudhir            $14.73                 794 Autumn Ridge Dr., Westland, MI 48185
  Kandaris, Jack           $29.52                 PO Box 33833, Phoenix, AZ 85067
  Kandaris, Todd           $5,409.04              2753 E Broadway Rd #101-109, Mes, AZ 85204
  kandpal, harish          $9.45                  19976 beekman place, cupertino, CA 95014
  Kandukuri,               $9,594.00              3843 Ramirez Ct, San Jose, CA 95121
  RajendraPrasad
  Kane, John               $7,111.63              2255 Brookhaven Ct., San Pablo, CA 94806
  Kang, Soon               $295.20                229 John St., Carmel, IN 46032
  Kang, Su                 $5,248.15              4019 woodstone way , louisville, KY 40241


  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 54 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 55 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  kanik, bodhinath         $9.30                  3400 Old Arlington Heights Rd Unit 306, Arlington Heights, IL
                                                  60004
  kanitkar, jayant         $959.40                5550 plaza nogal, concord, CA 94521
  Kannan, Narayanan        $6,015.56              1130 Elk Ridge Drive, Stephenville, TX 76401
  Kanning, Todd            $13.59                 1607 Sienna Drive, Cedar Park, TX 78613
  Kapadia, Kamal           $2,207.20              130 Longview Avenue, Lake Hiawatha, NJ 07034
  Kapelkin, Stanislav      $295.20                1071 Annie Ln S, Salem, OR 97306
  Kaplan, Brian            $6.93                  2914 plumrose ln, mchenry, IL 60050
  Kaplan, Jacob            $16.33                 312 Bell, Cary, IL 60013
  Kaplan, Kevin            $2.13                  558 Barbary Ln., Woodstock, IL 60098
  Kapner, Kenneth          $1,636.24              2421 Poplar Road, Havertown, PA 19083
  kapoor, amar             $21.44                 7161 avenida altisima, rancho palos verdes, CA 90275
  Karl, Timothy            $14.76                 319 NW 13 Street, Cape Coral, FL 33993
  Karnik, Vishal           $4,414.40              1560 Southwest Expy Unit 152, San Jose, CA 95126
  Karpa, Aaron             $103.03                365 Newtown Road Apt D 13, Warminster, PA 18974
  Karpe, Kendall           $6.69                  1310 Sycamore Lane, Plymouth, MN 55441
  Karstrom, Charles        $0.32                  601 Marine st, La Jolla, CA 92037
  Kartchner, Zane          $22,488.19             6785 W Ina, Tucson, AZ 85743
  Kase, George             $3.64                  631 14th Street, Manhattan Beach, CA 90266
  Kaspar, Robert           $241.58                2915 Via Carrio, Carlsbad, CA 92010
  Kassetty, Ravi           $12.37                 105 Kings Ct, Woodbridge, NJ 07095
  Kastel, David            $43.56                 1500 Bedford St #208, Stamford, CT 06905
  Kasyanenko, Peter        $0.10                  188 Garfield Place , Maplewood, NJ 07040
  Katerere, David          $221.40                206 Aaron Circle, Durham, NC 27713
  Kath, Schaefer           $176.88                210 Susan Drive, Garner, NC 27529
  Kathiravan, Nagireddi    $1,103.60              3812 E Parkside Ln, Phoenix, AZ 85050
  KATKOVSKY,               $14.20                 555 KAPPOCK ST APT 7L, Bronx, NY 10463
  DMITRIY
  Katla, Ramesh            $4,027.53              116 Aberdeen Circle, Cordele, GA 31015
  Katleman, Gary           $14,822.10             7618 Woodhaven, San Antonio, TX 78209
  Kattan, J Richard        $3,985.20              204 Hickory Circle, Canonsburg, PA 15317
  Kauble, David            $19.50                 2371 Sunrise Drive, Navarre, FL 32566
  Kauffeld, Josh           $5,336.13              Address Unknown
  Kauffman, Peter          $17.00                 8811 Aberdeen Rd, Aberdeen, NC 28315
  Kaufman, Mark            $3,753.00              5 Buckeye Way, Kentfield, CA 94904
  Kawaguchi, Riki          $6,776.72              5674 Windsor Way Unit 109, Culver City, CA 90230
  Kawatsky, Ronald         $26.60                 70 S. Bryant Avenue, Pittsburgh, PA 15202
  Kazdan, Scott            $8.02                  2496 Provence Circle, Weston, FL 33327
  Ke, Ai                   $348.60                5910 9th Avenue 2FL, Brooklyn, NY 11220
  Kearns, Timothy          $10,613.46             4589 Spanish Oaks Dr, San Luis Obispo, CA 93401
  Keen, Jeffrey            $694.61                29 Misty Creek Ln., Fredericksburg, VA 22406
  keenan, matthew          $9.85                  38 aubrey rd, montclair, NJ 07043
  Keene, Ronald            $59.04                 383 Briarwood Road Lot 200, Meridian, MS 39305
  KEENEN, WILLIAM          $833.20                PO BOX 5106, FRISCO, TX 75035
  Keener, Randy            $0.07                  876 Twp Rd 875, Ashland, OH 44805
  Keeney, Adam             $14.15                 5143 BAKMAN AVE UNIT 420, NORTH HOLLYWOOD, CA
                                                  91601
  Keenon, Patrick          $7,681.31              PO BOX 265, VAN VLECK, TX 77482
  Keerthy, Chandra         $3,878.60              225 Rose Brier Dr, Rochester Hills, MI 48309
  Keesara, Vishnu          $8,199.95              47939 Cardiff Ave, Canton, MI 48188
  Keeton, Keith            $25.49                 1366 Henderson Creek Dr Lot 13, Naples, FL 34114
  Keith, William           $2,725.00              3504 anderson pike, signal mountain, TN 37377

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 55 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 56 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Kellems, Kevin           $10.90                 P.O. Box 2294, Running Springs, CA 92382
  Kellems, Lloyd           $28,903.35             2575 Valkyrie Dr.#2294, Running Springs, CA 92382
  Kellum, Susan            $9,357.54              10165 Highland Meadow Loop #106, Parker, CO 80134
  Kelly, Constance         $567.64                318 Duvall Blvd, Highland Village, TX 75077
  Kelly, Grant             $3,096.20              6975 SW Oakwood Drive, Beaverton, OR 97008
  Kelly, Paul              $11.73                 194 King George Rd, Georgetown, SC 29440
  kelly, robert            $664.20                7374 carmen ave, inver grove heights, MN 55076
  Kelly, Timothy           $4,368.96              1926 NE Bethel Street, Olympia, WA 98506
  Kelsey, Joseph           $424.26                1117 Falling Stream, Sanford, NC 27332
  Kemble, Susan            $136.31                P.O.Box 311, Conway, WA 98238
  Kemisetti, Anil          $295.20                11003 Northsky square, Cupertino, CA 95014
  Kemp, Charles            $1,948.00              PO Box 2015, Vail, CO 81658
  Kemp, Richard            $32.05                 P.O. Box 7136,, Pensacola,, FL 32534
  Kempf, Jonathan          $47.73                 56390 Birkdale, Macomb, MI 48042
  Kenagy, Darrel           $9,053.60              1640 Nebergall Lp. Rd., Albany, OR 97321
  Kendall, Michelle        $12.57                 6585 Sawgrass Drive SE, Grand Rapids, MI 49508
  Kendirgi, Frederic       $10,644.22             4135 N Beech Creek Way Apt 301, Fayetteville, AR 72703
  Kenis, William           $0.40                  421 Madison Forest Dr, Herndon, VA 20170
  kennedy, daniel          $43.60                 1633 park rigde ln., toledo, OH 43614
  Kennedy, Peter           $16.05                 6941 Bay Dr. Apt C1, Miami Beach, FL 33141
  Kenney, Gregory          $635.60                14 Crescent Ave, Newark, NJ 07112
  KENSLER,                 $45.54                 18007 Badger Mt. Rd, East Wenatchee, WA 98802
  DWAYNE
  Kent, Craig              $857.95                2080 Citrus Cove Drive, Oviedo, FL 32765
  Kent, Roy D or Lynn J    $1,475.00              2817 E BARKLEY AVE, ORANGE, CA 92867
  Kenyon, Christopher      $5,593.60              211 Parkroyale Ln, Cary, NC 27519
  Keohane, Jennifer        $11,036.00             862 McEllen Way, Lafayette, CA 94549
  Kerasotes, Galen         $57.48                  400 N LA SALLE DR APT 2103, Chicago, IL 60654
  Kermali, Husein          $3.42                  114 Benson Avenue, Elmont, NY 11003
  Kerns, Thomas            $739.16                3192 Rappahannock Rd, Colonial Beach, VA 22443
  kerr, roger              $1,407.79              p.o. box 95, aspen, CO 81612
  Kersjes, Jack            $384.28                904 Surrey Trail, Cincinnati, OH 45245
  Kerzee, Robert           $2,522.06              P.O. Box 21, Dewey, AZ 86327-0021
  Ketchum, Mark            $15.98                 6835 Millhaven Ave, Canal Fulton, OH 44614
  Ketring, Thomas          $10.70                 40 Kristopher Woods Dr, Youngsville, NC 27596
  Kettunen, Eric           $61.52                 2323 Inverness Dr NW, Cleveland, TN 37312
  Keuler, Peter            $14,395.46             101 Ferchland Pl 402, Monona, WI 53714
  Keung, Stephen           $9.95                  19 Rhode Island, Irvine, CA 92606
  Keuning, Lorna           $55.18                 315 Ocean Parkway Apt 3K, Brooklyn, NY 11218
  keville, donna           $3.83                  101 smallwood court, cary, NC 27513
  Key, Kevin               $328.36                PSC 901 BOX 20155, FPO, AE 09805
  Key, Scott               $16,110.00             55 Tokalon PL, Metairie, LA 70001
  Khachatryan, Irena       $12,334.51             2854 Kennedy Blvd., Apt 508, Jersey City, NJ 07306
  khalfe, wajiuddin        $3,600.00              1333 Thornwood Drive, Murphy, TX 75094-5102
  khalid, fauzia           $1,717.10              8752 Heathwood bend, Knoxville, TN 37923
  Khalil, Afaf             $34.72                 4540 Aspen Glen Rd., Plano, TX 75024
  Khan, Murtuza            $3,276.28              6505 W. Oakton St. S-3, Morton Grove, IL 60053
  khan, Salman             $0.69                  3110 Cliff Swallow Ct, Spring, TX 77373
  Khan, Salman             $324.84                112 Argus Pl, Sterling, VA 20164
  Khimsara, Siddharth      $13.97                 Address Unknown
  khorsand, farideh        $8.16                  3028 wauneta st., newbury park, CA 91320
  Khotemlyansky, Lina      $14,346.80             14115 NE 73rd Str., Redmond, WA 98052

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 56 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 57 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Khusid, Mark             $4,864.12              566 Highland Avenue, Buffalo, NY 14223
  Kibler, Christopher      $31.68                 15 Muakau Loop, Kihei, HI 96753
  Kick, Brian              $38,348.29             P.O.Box 7197, Spanish Fort, AL 36577
  Kieffer, Michael         $374.00                124 Cottage Dr., Osceola, WI 54020
  Kietsakorn, Tanarat      $811.80                13105 Willow Edge Ct., Clifton, VA 20124
  Kilcline, Mark           $2.77                  50 Green Farms Ln, North Kingstown, RI 02852
  Kilpatrick, Rebecca      $7,725.20              2462 Dutch Mill Drive, Fairborn, OH 45324
  Kilpatrick, William      $1,108.43              2462 Dutch Mill Drive, Fairborn, OH 45324
  Kim, Ernest              $0.01                  15212 NE 81st Way #102, Redmond, WA 98052
  Kim, Kerry               $294.80                10851 Parkgate Ln, Knoxville, TN 37934
  Kim, Sun-il              $1,124.26              113 Netherbury Ln., Madison, AL 35758
  Kim, Thomas              $93.95                 25 Leroy Place Apt 202, New Rochelle, NY 10805
  Kimber, Chuck            $7.64                  310 W 200 S, Hyrum, UT 84319
  Kimbrel, Kelen           $265.32                10413 Nita Place NE, Albuquerque, NM 87111
  Kimmy, Gregory           $2,319.53              400 Greenlawn Blvd, Round Rock, TX 78664
  kincannon, josh          $1,549.77              306 highland ave, neptune, NJ 07753
  Kinch, Dale              $91.15                 6287 County Road B, Siren, WI 54872
  Kindland, Suzanne        $3,310.80              P. O. Box 654, Cannon Beach, OR 97110
  Kiner, Brian             $7,266.00              Address Unknown
  king, anthony            $29.52                 33 chestnut circle, randolph, MA 02368
  King, Joe                $20.25                 1333 W. Spruce Ct., Rifle, CO 81650
  King, Kenneth            $4.87                  1 Midway Track Place, Ocala, FL 34472
  King, Richard            $0.01                  3 Allegheny Center Apartment 510, Pittsburgh, PA 15212
  King, Robin              $30.53                 429 Magnolia St, Half Moon Bay, CA 94019
  King, Samuel             $1,918.80              17118 124TH AVENUE EAST            APT J201, Puyallup, WA
                                                  98374
  Kingery, Josh            $15.21                 1213 158th AVE SE, Bellevue, WA 98008
  kinney, thomas           $18.89                 21 musconetcong avenue, stanhope, NJ 07874
  Kipp, Dale               $4,001.00              1910 Lacy Lane, Blacksburg, VA 24060
  Kirby, Charles           $211.07                790 Park Ln, Lakewood, CO 80214
  Kirby, Klayton           $3,104.61              33299 County Rd 371, Buena Vista, CO 81211
  Kirchen, Thomas          $20.00                 501 East Main Street, Dewitt, MI 48820
  Kirchmeyer, Benjamin     $7,311.35              11045 Westport Station Drive Apt K, Maryland Heights, MO
                                                  63043
  Kirchner, David          $1,329.87              671 Coachway Ln., Hazelwood, MO 63042
  kirchner, timothy        $0.25                  2121 n racine, chicago, IL 60614
  Kirgis, Brenton          $29.52                 2709 Powhattan PKWY, Toledo, OH 43606
  Kirk, Daniel             $2,785.86              18 west 15th road, Broad channel, NY 11693
  Kirk, Jennifer           $29.52                 45 Trail rd, Marietta, GA 30064
  Kirk, Robert             $20,512.36             12 Atlantic Walk, Rockaway Point, NY 11697
  Kirk, Ryan               $29.52                 231 beach 126 street, Rockaway park, NY 11694
  Kirk, Whitson            $39,008.53             1108 Lawrence Drive NE, Albuquerque, NM 87123
  Kirkham, Robert          $0.35                  4506 E. Sunnyslope Dr., Martinsville, IN 46151
  Kirkland, Galen          $5,518.00              4810 broadlake view, colorado springs, CO 80906
  Kirkness, Chris          $38.26                 21 Marldon Rd RR#3, Brookfield, CT 06804
  kirschner, Allen         $14.22                 125 S. State Road 7 Suite 104-227, Wellington, FL 33414
  Kirschner, David         $2,553.12              950 CR 214, Liberty Hill, TX 78642
  Kirt, Donald             $433.35                2339 Mohr ave, Racine, WI 53405
  Kiser, Samuel            $1.06                  498 Watt Cemetery Rd, Loudon, TN 37774
  Kish, Jonathan           $45.00                 P.O.Box 391005, Solon, OH 44139
  Kishter, Paul            $14.84                 435 Neepier Rd., Catonsville, MD 21228
  Kisiel, Bryan            $3,901.20              1 Edith Pl., Pittsburgh, PA 15213

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 57 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 58 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Kitchell, Jane           $8,047.40              2706 Crestridge Ct., Boulder, CO 80302
  Kitchin, Lawton          $61.39                 751 Dry Creek Cove Rd, Laceys Spring, AL 35754
  Kitto, Craig             $1,112.56              PO BOX 291788, PHELAN, CA 92329
  KIVETT, JOE              $767.52                1512 Spry St, Greensboro, NC 27405-3720
  Kivus, Linda             $1,328.40              324 Gannett Drive Suite 500, South Portland, ME 04106
  Kjeer, Clayton           $7,420.85              PO Box 331, Springer, OK 73458
  Kjeldgaard, Larry        $24.31                 7229 Londonderry Drive, North Richland Hills, TX 76182
  Klatt, Barbara           $76.99                 29532 Shelbourne Rd, Perrysburg, OH 43551
  Klee, Richard            $1,503.24              3076 Curtis Drive, Flint, MI 48507
  Klein, Jason             $147.60                2529 Du Lac Trace, Seabrook, TX 77586
  Klein, Robert            $5,041.00              210 Woodcrest St., Weatherford, TX 76087-7158
  Klewiec, Jamieson        $0.60                  226D Ulrich Ln, Leesport, PA 19533
  Kline, Curtis            $35.00                 0N837 Harley Rd, Elburn, Il 60119
  Kline, Francis           $427.22                5309 Wallingford Drive, Raleigh, NC 27616
  Kline, James             $20,608.47             29 Lenape Drive, Morgantown, PA 19543
  kline, jeff              $37,610.39             1025 Windsong Ln., Moscow, ID 83843
  kline, Kristy            $7,041.93              29 Lenape Dr, Morgantown, PA 19543
  Kline, Theodore          $14.74                 102 Red Oak Dr, Weedville, PA 15868
  Klippstein, Jonathan     $4.18                  2807 Sussex Ln, Waukesha, WI 53188
  Kluckowski, Vince        $655.01                1126 E Apple Ave, Muskegon, MI 49442
  klugo, richard           $7,439.22              2705 wickwesham dr, temple, TX 76502
  Knight, Kirk             $28,485.46             3123 W Knights Ave., Tampa, FL 33611
  Knight, Tim              $0.10                  5777 West Oak Rd.-90, Markle, IN 46770
  Knight, Vivian           $1.19                  2619 49th Street South, Gulfport, FL 33707
  Knocke, Wayne            $15.32                 992 Breezemont Ct, Port Orange, FL 32127
  knoll, james             $574.35                161 east chicago ave #56C, chicago, IL 60611
  Knope, Bradley           $4.26                  402 Theodore Street, Loves Park, IL 61111
  Knoper, Lee              $12,158.95             2510 E Towner St, Tucson, AZ 85716
  Knowles, William         $13.25                 852 County Road 61, Ozark, AL 36360
  Knox Jr, Kelvin          $14.76                 18130 Pride Baywood Rd, Greenwell Springs, LA 70739
  Knudtson, Mark           $3,830.80              3047 East Bank Road, Lime Springs, IA 52155
  Knyt, Eric               $5,904.00              P.O. Box 3077, Amherst, MA 01004
  koblack, beatrice        $47.19                 73 alpine ridge rd, west milford, NJ 07480
  Kocak Gin, Fulya         $12,394.95             9211 Mintwood Street, Silver Spring, MD 20901
  Koch, Matthew            $56.85                 800 N Smith Rd Apt J3, Bloomington, IN 47408
  Koch, William            $12.67                 18 Silver Fox Lane, Sussex, NJ 07461
  Kocher, Michael          $6.22                  6614 Clayton Road #360, Saint Louis, MO 63117
  Koenig, Richard          $5.00                  650 S. Rancho Santa Fe Rd. #5, San Marcos, CA 92078
  KOGA, KEN                $8,881.92              8141 Park Villa Circle, Cupertino, CA 95014-4046
  Kohfield, Shane          $44.28                 121 Caron Circle, Beaufort, SC 29902
  Koike, Allen             $441.44                1255 Nuuanu Ave suite 1206, Honolulu, HI 96817
  Koines, Alan             $17.64                 1313 Grand Street #402, Hoboken, NJ 07030
  Kokoris, Sam             $0.08                  50 Mountain Spring Ave, San Francisco, CA 94114
  Kolasa, John             $147.60                115 First Ave, Kingston, NY 12401
  Kolkey, Kimmy            $672.16                1605 Eolus Ave., Encinitas, CA 92024
  Kolla, Venkat            $13.81                 13 Johns Dr, Enola, PA 17025
  Kollar, Dennis           $5.27                  249 Minz Park Circle #4, West Bend, WI 53095
  Kolletr, James           $16.23                 2144 Roosevelt Ave., Two Rivers, WI 54241
  Kolluru, Vatsalya        $1,103.60              2855 Apalachee PArkway Apt #29A, tallahassee, FL 32301
  Komarek, Stefan          $2,246.02              3406 Bayview Dr., Grandview, MO 64030
  Kondratovich,            $14.88                 14306 Crazy Quilt Court, Boyds, MD 20841
  Vladimir

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 58 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 59 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Konduri, Santhosh        $1,381.63              2257 S Lexington Dr Apt #102, Mount Prospect, IL 60056-5849
  Kong, Gilbert            $59,090.79             4935 Norwich Place, Newark, CA 94560
  Konstantellis, Edward    $311.33                2941 Braddy Rd, Fayetteville, NC 28306
  Koontz, Jeffrey          $4.69                  93 Wenwood Circle, Council Bluffs, IA 51503
  Kopp, John               $2.58                  436 N Harrison St, Algonquin, IL 60102
  Kopp, Shane              $2,214.00              3814 Marcus Court, Monkton, MD 21111
  Kopparapu,               $2,212.60              12 Young Way, Bridgewater, NJ 08807
  Satyanarayana
  Koptev, Igor             $14,546.44             6 York Drive Apt 18, Edison`, NJ 08817
  Korba, Timothy           $14.81                 3104 Thatcher Ave, Marina del Rey, CA 90292
  Koren, Tim               $8,733.40              901 N Nelson St, Apt 206, Arlington, VA 22203
  Korimilli, Madhuri       $0.40                  14533 newton street, overland park, KS 66223
  Koroshikh, Andrey        $295.20                181 Bay 28th street, Brooklyn, NY 11214
  Korpalski, Jon           $14.75                 2676 Porcupine Trail, Lapeer, MI 48446
  Korpalski, Kyle          $2,938.92              1355 Hinault Way, Carmel, IN 46032
  korse, pascal            $8.74                  120 South Drive, Miami, FL 33166
  KOSANN SKT LLC,          $826.20                445 PARK AVE. 9TH FLOOR, NEW YORK, NY 10022
  SIDNEY
  Koser, Gary              $90.74                 6726 Bent Oak Dr, Fayetteville, PA 17222
  Koshgerian, Richard      $211.07                13 Orchard Lane, Glen Mills, PA 19342
  Kosior, Anthony          $45.78                 914 Betty Drive, Marietta, GA 30066
  Kostelc, Ronald          $2.16                  21944 South River rd, Shorewood, IL 60404
  Kota, Rama Krishna       $0.20                  611 Bounty Dr, Apt#107, Foster City, CA 94404
  Kotseas, John            $3,739.47              5 Maple Lane, Sutton, MA 01590
  Kottamasu, Santosh       $2,207.20              2416 NORWOOD DR SE, SMYRNA, GA 30080
  Kouyoumdjian, Harout     $0.10                  1802 Rosita Ave, Burbank, CA 91504
  Kovaleski, Kurt          $0.10                  2857 Prairie Drive, Lewis Center, OH 43035
  Kozelisky, Jaime         $3.57                  1112 South Jacob Miller Road, Port Townsend, WA 98368
  Koziak, Vit              $1,103.60              3523 International Ct., Washington, DC 20008
  Kracht, Charles          $920.30                5713 Southampton Dr, Richardson, TX 75082
  krahling, viktoria       $5,528.20              8019 lakewood, st.louis, MO 63123
  Kraine, Jr., Edward      $147.49                 Address Unknown
  kral, alexandre          $18.99                 27861 ISELA CT, Laguna Niguel, CA 92677
  Kralick, Robert          $2,401.28              17 Linden Place, Glen Head, NY 11545
  Krall, William           $2.27                  6130-7 Northtowne Ct, Toledo, OH 43612
  Krasil, Victoria         $1,166.07              Address Unknown
  Kratzer, John            $3,685.00              5602 48th St #46, Lubbock, TX 79414
  Krause, Gerald           $5,702.76              6241 Russia Rd, South Amherst, OH 44001-3029
  Krause, Paul             $34.64                 3303 E. Heatherock Cir, Sugar Land, TX 77479
  Krauss, Debra            $33.15                 120 Brookmoor Road, Avon, CT 06001
  Kraut, James             $169.40                524 NW 97 Avenue, Plantation, FL 33324
  Krblich, Charles         $4,465.00              5522 Goodpasture Glenn, Lakewood Ranch, FL 34211
  Krebsbach, Thomas        $12,362.72             2630 Wild Rose LN SW, Rochester, MN 55902
  Kreymborg, Bruce         $16.00                 1659 North Sea Road, Southampton, NY 11968
  Krishnamachari,          $16,554.00             6030 Tamilynn Street, San Diego, CA 92122
  Sridhar
  krishnaswamy, kishore    $3.23                  2251 Dorchester Dr N Apt 104, Troy, MI 48084
  kumar
  Krivitsky, Michael       $271.84                33 Country Club Pl. W. , Camp Hill, PA 17011
  Krogstad, Susan          $6.54                  Po Box 33232 Juneau, Juneau, AK 99803
  Krohn, Toby              $5,691.11              2775 Aldrich Drive, Cumming, GA 30040
  Kromm, Derek             $3,439.08              344 Hunters Run Dr, Bel Air, MD 21015

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 59 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 60 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Krueger, Donald          $142,563.47            3701 Sea Cliff St, Santa Ana, CA 92704
  Krueger, Greg            $73.70                 329 S Fairview, Park Ridge, IL 60068
  kruger, chris            $4,414.40              563 holden hill rd, langdon, NH 03602
  Kruse, Robert            $118.08                5725 Wattles Drive, Apt. D, Indianapolis, IN 46224
  Krushka, James           $17.37                 47 Hartman Rd, Hunlock Creek, PA 18621
  Kryza, Frank             $295.20                4227 N. Capistrano Drive, Dallas, TX 75287-4002
  kubec, vojtech           $0.67                  53 windham depot rd derry, nh, NH 03038
  Kudinov, Nikolay         $21,342.96             6124 Lakeview Drive, Apt. 92, Indianapolis, IN 46224
  kuebler, robert          $19.34                 34 essex rd, cedar grove, NJ 07009
  Kuehn, Richard           $22.74                 3701 Trellis Ct, Oklahoma City, OK 73107
  kuethe, clint            $0.13                  1080s 1500e apt319, clearfield, ut 84015
  Kugler, Edward           $22.25                 10067 Planters Row Dr, Frisco, TX 75034
  Kugler, Jacques          $529.20                288 Lexington Avenue Apt 5F, New York, NY 10016
  Kulkarni, Anand          $15.94                 274 Cresta Vista Way, San Jose, CA 95119
  Kulkarni, Santosh        $5,896.00              2835 Lauryl Dr, Commerce Twp, MI 48382
  Kumar, Ajay              $4,414.40              11366 Creekstone Lane, San Diego, CA 92128
  Kumar, Nalini            $3,993.60              1301 Mathews Way, Erie, CO 80516
  Kumazawa, George         $41.93                 28732 Greenwood Pl, Castaic, CA 91384
  Kunaparaju, Raju         $13.91                 637 Metro Ct, West Chester, PA 19380
  Kundan, Jayabalan        $537.74                11107 Muddler Cove, Austin, TX 78733
  Kunnathur Ragupathi,     $0.56                  515 E PALM VALLEY BLVD APT#1517, ROUND ROCK, TX
  Dinesh                                          78664
  Kunz, Bryon              $13.08                 3094 FREEPORT BOULEVARD #5, SACRAMENTO, CA
                                                  95818
  Kuo, Jing ping           $18.60                 651 countryside drive, fairview, TX 75069
  Kuppa, Aditya            $1,700.00              18666 REDMOND WAY APT EE2038, REDMOND, WA 98052
  Kurkut, Mukesh           $0.47                  10225 Beardon Dr Apt 1, Cupertino, CA 95014
  Kwai, Litman             $0.01                  2427 E 16 St, Brooklyn, NY 11235
  Kwok, Diane              $2,952.00              9 harter road, morristown, NJ 07960
  Kwok, Robert             $14.76                 9 Harter Rd, morristown, NJ 07960
  Ky, Jing-Thuan           $16,078.38             WATER'S EDGE 40-2 WEST 4TH STREET, PATCHOGUE, NY
                                                  11772
  La Rocque, Mark          $22.69                 725 30th Street, #100, Sacramento, CA 95816
  La Voie, Mary            $0.60                  815A Brazos St. #75, Austin, TX 78701
  Labarre, Cassandra       $73.80                 6000 Alperton Court, Liverpool, NY 13090
  Labate, Donna            $1.00                  2460 Muirfield Avenue, Henderson, NV 89074
  Labin, Jonathan          $91.76                 6478 Macbeth Way, Eldersburg, MD 21784
  Lacano, Abelardo         $369.00                6091 n. tropical trail, merritt island, FL 32953
  Lack, Steven             $250.24                14 Carter Lane, Stafford, VA 22556
  Ladd, Tom                $1,103.81              47721 Allegheny Cir, Sterling, VA 20165
  Ladygo, Melissa          $14.76                 1638 SE 35th Ave, Portland, OR 97214
  Lagoo, James             $13.12                 2435 E Magdalena Drive, West Covina, CA 91792
  LaGrasse, John           $16,940.00             1205 Beddington Park, Nashville, TN 37215
  LaGuardia, Robert        $5.80                  1526 Highbluff Dr., Diamond Bar, CA 91765
  Lai, Kane                $2,214.00              2820 Stonington Ct, Highlands Ranch, CO 80126
  Laidlaw, Chris           $0.80                  1496 de rose way, san jose, CA 95126
  Lake, Jan                $14.49                 Rt. 2, box 76, Geary, OK 73040
  lake, raymond            $14.65                 167 sherman street, muscatine, IA 52761
  Lake, Richard            $33.10                 233 Watterson Way, Madison, AL 35756
  Lakra, Oscar             $490.31                135 Jefferson Avenue, Jersey City, NJ 07306
  Lally, Gregory           $0.30                  341 Yorkshire Circle, Anaheim, CA 92808


  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 60 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 61 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  LaLumiere, Joseph A      $45.98                 Houston VA Hospital 2002 HolcombeBlvd.Ward2C-248,
                                                  Houston,, TX 77030
  Lamarca, Nicholas        $890.08                28 Autumnwood Dr., Cheektowaga, NY 14227
  Lamb, William            $1,103.60              21417 W Sycamore Dr, Plainfield, IL 60544
  Lamberis, George         $26.49                 1311 Chancellor Street, Evanston, IL 60201
  Lambert, Allen           $14.76                 526 S. Boyle, Los Angeles, CA 90033
  Lambert, Greg            $78,793.79             316 Orchard Hill SE Apt. 2, Grand Rapids, MI 49506
  Lambert, James           $77.27                 4228 S Fulton Ave, Tulsa, OK 74135
  Lambert, Michael         $16,749.03             103 Deer Creek Crossing, Kennett Square, PA 19348
  Lambeth, Mark            $202.16                208 West Terrace Court, Aledo, TX 76008-4132
  Lambson, John            $17.54                 7051 Howard Ave, Anchorage, AK 99504
  lampach, david           $1.73                  16211 ridgeview rd, willits, CA 95490
  Lampkins, Alfonzo        $29.52                 1942 S GArth Ave $2, Los angeles, CA 90034
  Lanahan, Sean            $171.08                19902 Karla Court, Mount Vernon, WA 98274
  Lance, Steve             $305.69                1575 Hawthorn Rd, Salem, IL 62881
  Landis, Derek            $3.17                  7735 Kings Mills Rd, Maineville, OH 45039
  Lane, Michael            $10.14                 3388 Schaefer Drive, Hampstead, MD 21074
  Lane, Stephen            $295.20                39582 Plumas Court, Fremont, CA 94538
  Lange, David             $14.76                 8290 David Hwy, Lyons, MI 48851
  Langford, Joseph         $855.10                824 S. Arroyo St., Visalia, CA 93292
  Langhoff, Laurie         $11,564.00             5002 Lingo Lane, Victoria, TX 77904-2050
  Langlais, Dean           $94.00                 237 Ginger Lane, Torrington, CT 06790
  Langlais, Renault        $8.12                  67 Posa Drive, Bristol, CT 06010
  Langley, Patricia        $100.00                103 Rockywood Way, Niceville, FL 32578
  langlois, adam           $4.20                  3029 valley view ave, norco, CA 92860
  Lanni, Anthony           $369.31                1091 Bay Rd, Webster, NY 14580
  Lanza, Jacob             $73.80                 1605 Johnston Drive, Raymore, MO 64083
  LaRoche, Michael         $2.34                  65 High st N, Barre, MA 01005
  Larsen, Peter            $0.27                  3212 Sonoma Ct., Dekalb, IL 60115
  Larson, Aaron            $265.76                369 E Pioneer Ave, Suite B, Homer, AK 99603
  Larson, David            $58.65                 2306 E Wigle Dr , Meridian, ID 83646
  Larson, Nik              $35.62                 3831 Balchen Drive, Anchorage, AK 99517
  Larson, Richard          $4.75                  5395 Belshaw Rd., Lowell, In 46356
  Larue, Jason             $5.11                  116 Elanor Way, Weare, NH 03281
  Lasky, Matthew           $106.41                20020 Purnell Ave, Rocky River, OH 44116
  LaSpina, David           $147.60                401 N Alden, Muncie, IN 47304
  Lastowiecki,             $25,684.31             1570 N. California Ave, Rolling Meadows, IL 60008
  Przemyslaw
  Latham, Bradley          $31.57                 7800 Senrab Dr, Bradenton, FL 34209
  Laudone, Michael         $14.76                 4523 Kathi Dirve, Bethlehem, PA 18017
  Launey, John             $12,792.23             210 Cedar Street, Louisburg, NC 27549
  Laverty, Denise          $29,434.75             42225 Minnesota Cr. Rd., Paonia, CO 81428
  Laverty, Ryan            $110.36                10251 Halawa Dr, Huntington Beach, CA 92646
  Lavicka, Benjamin        $6,932.95              3560 Deerbrook Dr., Bettendorf, IA 52722
  Lavin, Gerald            $0.60                  2226 Louetta Brook Lane, Spring, TX 77388
  Law, Derek               $331.08                5200 Hollywood Blvd Apt 201, Los Angeles, CA 90027
  Lawlor, David            $5.31                  16610 Eastlake Pkwy, Lockport, IL 60441
  lawrence, wendall        $2,092.65              609 Myers Court, Severn, MD 21144
  LAWRENCE,                $101.53                1453 ASBURY, WINNETKA, IL 60093
  WILLIAM
  Lawson, Aaron            $44.28                 126 Red Barn Lane, Acworth, GA 30102
  Lawyea, Michael          $7,380.00              247 Pangborn Rd, Hastings, NY 13076

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 61 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 62 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Layman, Bob              $295.20                370 mount Zion Road, Dongola, IL 62926
  Layo, Frank              $294.80                2063 Dellwood Dr, Atlanta, GA 30309
  Lazada, David            $409.52                306 North Midland ave., Upper Nyack, NY 10960
  Lazelle, Glenn           $309.36                110 Chestnut Ridge Rd., #136, Montvale, NJ 07645
  Lazich, Matthew          $2,952.00              9260 Hall Rd., Downey, CA 90241
  Leahy, Francis           $2.45                  744 South Lake Avenue, Delray Beach, FL 33483
  Leahy, Marybeth          $1,103.60              298 saw mill river road, Millwood, NY 10546
  Leake, Joshua            $1,175.04              38380 E. 147th Pl., Keenesburg, CO 80643
  Leary, Michele           $295.20                7208 Rebel drive, Warrenton, VA 20187
  Leavitt, Ross            $442.80                2398 Grant Dr, Ann Arbor, MI 48108
  LeBlanc, Calvin          $160.64                25636 Wax Rd., Denham Springs, LA 70726
  LeBlanc, Marcus          $295.20                10510 Chadwick, New Orleans, LA 70123
  LeBlanc, Rene            $14.76                 10208 Villa Ridge Dr, Las Vegas, NV 89134
  Ledford, Mary            $5,743.46              13009 Point, Willis, TX 77318
  Leding, Jonathan         $8,114.12              501 Chisolm Ct, Colleyville, TX 76034
  LEE, ALLAN               $1,103.60              173 BEMIS ST., SAN FRANCISCO, CA 94131
  Lee, Charles             $14.76                 P.O. Box 85, Old Appleton, MO 63770
  Lee, Charlotte           $18.39                 1015 Table Top Terrace, Colorado, CO 80904
  Lee, Chin-Chen           $295.20                708 Ashton Oaks Court, San Ramon, CA 94582
  Lee, Daniel              $6.91                  139 Broadway St., Rockingham, NC 28379
  Lee, David               $193.83                9129 Bunnell Hill Rd, Dayton, OH 45458
  Lee, Esther              $20.00                 1002 Bennington Ave., Turlock, CA 95382
  Lee, Jacob               $20.00                 8723 Dayflower dr, ooltewah, TN 37363
  Lee, Jerry               $8.72                  4938-A Cordes St., Ft . Campbell, Ky 42223
  Lee, Joong               $4,501.80              2349 Jefferson St. #110, Torrance, CA 90501
  Lee, Kandi               $88.56                 3020 SW Heaton Ln, Mountain Home, ID 83647
  Lee, Khai                $1,845.00              PO BOX 970544, Ypsilanti, MI 48197
  Lee, Kyoo                $2,243.85              25-313 Barker St., Mt.Kisco, NY 10549
  Lee, Robert              $179.06                9726 Panther Creek Road, Iola, TX 77861
  lee, samuel              $1,478.18              360 E 1st Street, #928, Tustin, CA 92780
  Lee, Si-Hoon             $239.98                7849 S. Leewynn Ct., Sarasota, FL 34240
  Leff, Barry              $25,027.60             6326 WHITMAR PL N., MEMPHIS, TN 38120
  lefton, marc             $147.60                941 Ocean Avenue, Brooklyn, NY 11226
  Legault, Peter           $368.50                1121 Symons St., Laramie, WY 82070
  Lei, Yuxiang             $221.40                43 Meadowbrook Rd, Short Hills, NJ 07078
  Leichsenring, Michael    $0.06                  16950 jasmine st. apt. 170, victorville, ca 92395
  Leigh, Christopher       $73.80                 4021 Surfside Blvd, Cape Coral, FL 33914
  Leigh, David             $1,311.12              386 old sherman hill road, woodbury, CT 06798
  Leister, Gordon          $144.88                512 Corinthian Ave, Hatboro, PA 19040
  Lekkala, Maneesh         $0.18                  18001 Richmond Place Dr Apt 636, Tampa, FL 33647
  Lekwa, Andrew            $72.17                 4422 East Highway 96, Ozark, AR 72949
  Lekwa, Larry             $0.30                  105 Lowery Street Apt. 1301, Hot Springs, AR 71901
  Lemay, Christine         $1,415.04              7747 Graybill Dr, Harrisburg, PA 17112
  Lemieux, Ron             $419.15                100 Kent Place, Newmarket, NH 03857
  Lemon, John              $2,207.20              2116 Lone Oak Ave., Napa, CA 94558
  LeMonnier, rickie        $53.91                 826 Ash, pawnee, OK 74058
  lenane, paula            $883.15                8408 mesa top road nw, albuquerque, NM 87120
  Lenardson, James         $1,625.97              6821 Ridgewood Trail, Toledo, OH 43617
  Lennen, Ralph            $12,114.80             14246 Gold Bridge Drive, Orlando, FL 32834
  Lenz, Anderw             $0.83                  PO Box 12102, Orange, CA 92859
  lenz, ella               $12.04                 768 Rowland Blvd, Novato, CA 94947
  leo, mun                 $10,735.00             3561 Homestead Rd. #195, Santa Clara, CA 95051

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 62 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 63 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Leonard, Chris           $0.66                  5951 Vista Dr # 524, West Des Moines, IA 50266
  Leonard, James           $834.75                7136 Lakebrook Blvd, Columbus, OH 43235
  LEONDOPULOS,             $4,393.96              PO Box 1245, Princeton, NJ 08542
  STATHIS
  Leong, Derek             $7,380.00              6152 Ivar Ave, Temple City, CA 91780
  leong, kevan             $14.84                 3219 bon air ave, louisville, KY 40220
  Lesher, Gaelyn           $0.81                  1950 Portsmouth, Houston, TX 77098
  Leslie, Warren           $110.36                1203 N Anoka Ave, Avon Park, FL 33825
  Lesniak, Jason           $383.76                2901 W. Hartford Dr., Phoenix, AZ 85053
  Lester, Marc             $4.13                  2304 W. Heading Ave., West Peoria, IL 61604
  Lester, Stephen          $44.28                 410 Quay Assisi, New Smyrna Beach, FL 32169
  Letizia, Joseph          $294.80                401 Main St Apt 2B, Metuchen, NJ 08840
  letke, eric              $1,899.82              2751 Whispering Woods, Ann Arbor, MI 48103
  LETKE, FRANK             $14.99                 1509 HAMMEL DRIVE, ANGOLA, IN 46703
  Lettang, Peter           $74,378.54             28115 Hibiscus Dr, Laguna Niguel, CA 92677
  Leung, Brian             $236.16                1200 Lakeview Drive, Hillsborough, CA 94010
  Levandoski, Steve        $89.84                 2707 140th Ave, Dorr, MI 49323
  Levey, Norman            $1,260.64              1168 Kahului Street, Honolulu, HI 96825
  Levine, Phyllis          $294.80                456 Limestone Flats, Palm Springs, CA 92262
  Lewellen, Ric            $0.25                  PO Box 451 Bonner Mtn Road, Dryfork, WV 26263
  Lewelling, Frederick     $15.49                 113 Petticoat Hill Road P.O. Box 338, Williamsburg, MA 01096
  Lewis, Craig             $828.35                700 E Rodeo Road Apt. 170, Casa Grande, AZ 85122
  Lewis, James             $8.89                  523 N Ave F, Elgin, TX 78621
  Lewis, Joshua            $1,476.00              1707 Flager Ave, Jacksonville, FL 32207
  Lewis, Karen Richards    $17,020.34             8209 Flourtown Ave, Glenside, PA 19038
  & Lyle E
  Lewis, Steve             $72.49                 PO Box 1631, Lowell, AR 72745
  Lewis, Todd E.           $158.41                Address Unknown
  Lewis, Todd G.           $10,996.20             21 West St #6A, New York, NY 10006
  Lewison, Jeremy          $592.01                Po Box 153, Milan, IL 61264
  Lewton, Daniel           $1,243.95              1198 Thomas Farm Rd SE, Floyd, VA 24091
  Lewton, Michael          $169.65                11121 31P St SW, Dickinson, ND 58601
  Li, Emily                $1,655.40              16914 Royal View Road, Hacienda Heights, CA 91745
  Li, Jin                  $10,087.40             2540 Corporate Place Suite#B205, Monterey Park, CA 91754
  Li, Ming                 $1.83                  1171 S. Robertson Blvd. #311, Los Angeles, CA 90035
  Libby, Harold            $103.32                138 Tarzon, Gwinn, MI 49841
  Lieb, Lyndsey            $7.68                  1011 Malibu Drive, Marietta, GA 30066
  Liggett, Marianne        $418.66                297 Parkchester dR., Spring Creek, NV 89815
  Light, Richard           $515.90                P.O. Box 4144, Key West, FL 33041
  Lightsey, Dudley         $1,771.10              11798 Nancy Dr, Collinsville, MS 39325
  Liles, Jonathan          $885.60                1115 Wheaton Way Apartment C-13, Bremerton, WA 98310
  Liller, Elizabeth        $8,313.00              60351 Cottage Mill Dr, Washington, MI 48094
  Liller, Gilbert          $9,874.22              60351 Cottage Mill Dr, Washington, M 48094
  Lilly, Carly             $106.13                1729 Lexington ave, moscow, ID 83843
  Lilly, Mark              $1,808.09              3445 SE Grant St, Portland, OR 97214
  Limbach, Steven          $148.10                550 riverview Dr, Marshall, WI 53559
  Lin, Jason               $295.20                1527 Esparza Ct., Pomona, CA 91766
  Lincoln, Malcolm         $8,666.20              109 ollie drive, belle chasse, LA 70037
  Lindbeck, Rudolph        $48.36                 122 Richard Branum Dr, Owens Cross Roads, AL 35763
  Lindebak, Kenneth        $13.91                 P.O. Box 1051, Auburn, WA 98071
  Lindgren, Eric           $5,518.00              6049 W Founders Dr, Eagle, ID 83616-0060
  Lindland, Erik           $59.04                 1112 Westwood Drive, Las Vegas, NV 89102

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 63 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 64 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Lindstrom, Russell       $44.28                 1755 123rd Lane NW, Coon Rapids, MN 55448
  Linehan, Daniel          $1,103.60              11412 Red Cedar Dr, San Diego, CA 92131
  Liner, Tim               $2,417.98              2028 E. Ben White Blvd., Suite 240-1118, Austin, TX 78741
  Linetski, Alex           $32.95                 60 Anona Dr., U. Saddle River, NJ 07458
  Lingo, Monty             $2.87                  1613 S Indiana, Perryton, TX 79070
  linkous, michael         $4.80                  270 haymaker st., christiansburg, VA 24073
  Linsmeier, Randy         $2,082.40              3625 E Cherokee Rd., Duncan, OK 73533
  Linthicum, Steven        $51.44                 P.O. Box 778, Loomis, CA 95650
  Lisech, Bryan            $9.45                  4 Greenridge Ct., St. Peters, MO 63376
  Lisiak, Kenneth          $15.72                 17 Ross Lane, Middleton, MA 01949
  Little, Mark             $3.00                  1123 South Luna Circle, Santa Fe, NM 87501
  litton, adam             $0.01                  6805 24th st, Fort Hood, TX 76544
  Littrell, Garrett        $5.69                  17819 161st Ave SE, Renton, WA 98058
  Liu, Ning                $167.60                15 Nassau, Winchester, MA 01890
  Liu, Shang               $1,501.99              39181 Water Oak Ave, Prairieville, LA 70769
  Liu, Tom                 $1,046.54              2449 wyndham place s, columbus, IN 47203
  Lloyd, Lizette           $5,069.46              7101 SW 129 Ave. #8., Miami, FL 33196
  Locke, Fred              $663.30                625 Olympia Ave, Longmont, CO 80504
  Locke, Gregory           $19.68                 5309 Tallowtree Drive, Raleigh, NC 27613
  Locke, Mark              $317.00                3285 County Road 196, Jonesboro, TX 76538
  Lockwood, Dale           $2,796.80              955 conner rd, west chester, PA 19380
  Lockwood, Michael        $0.40                  3324 Century Plant st, Las Vegas, NV 89117
  Loebach, Valerie         $5,293.56              7916 Anoka Dr., Ft Wayne, IN 46809
  Loffredo, Davide         $442.20                771 Baltic Drive, Brick, NJ 08723
  Lofgren, James           $7,129.08              3259 E. Sunshine St. Suite K, Springfield, MO 65804
  Loftis, Ronald           $25,058.82             101 Devon Road, Chalfont, PA 18914
  logan, barry             $27.54                 9928 protea gardens rd, escondido, CA 92026
  Logan, Joseph            $699.20                3866 Maplewood Dr., Seaford, NY 11783
  LOGOS, HAL               $6,621.60              PO BOX 250053, PLANO, TX 75025
  Lokhandwala, Elias       $2,211.00              251-02 elkmont av, Bellerose, NY 11426
  Lomas, Kevin             $1,484.62              11988 Hathaway Cyn. Rd., Banning, CA 92220
  Lombardi, Robert         $29.52                 9 Walsh Terrace, Jericho, VT 05465
  Lombardo,                $9,000.00              702 South 2nd Avenue, Alpena, MI 49707
  Christopher
  Lombardo, Joseph         $23.98                 843 Kingston Ave., Oakland, CA 94611
  long, anthony            $1.59                  3227 w rockwood st., springfield, MO 65807
  long, bob                $1.36                  964 nw 375 rd, holden, MO 64040
  Long, Calvin             $11.18                 1030 N Governor St., Iowa City, IA 52245
  Long, Donald             $2,597.26              233 Bent Oak, Harvest, AL 35749
  Long, Erik               $150.69                325 Melvin Dr, Brookhaven, PA 19015
  Long, Tim                $147.60                2678 Albatross way, Sacramento, CA 95815
  Long III, Clarence       $13.48                 6727 Beach Road, Warrenton, VA 20187
  Longgrear, Jack          $12.11                 2466 Lakeview Circle, Arlington, TX 76013
  Longmire, David          $18.79                 7812 S.W. 6 Street, North Lauderdale, FL 33068
  loock, christopher       $396.67                7906 S. 2310 E., South Weber, UT 84405
  Looney, David            $54.78                 4210 Aldawood Hills Dr., Akron, OH 44319
  Loose, Joshua            $8,513.12              5323 S. Pine St., Beaverton, MI 48612
  Lopes, fernando          $147.60                381 Fairway Dr, Somerset, MA 02726
  lopes, jon               $14.76                 17509 vip jon road, ruther glen, VA 22546
  Lopez, Eugenio           $24.17                 Aleli 1426 Round Hill, Trujillo Alto, PR 00976
  lopez, jefferey          $0.43                  6919 e mansfield, spokane valley, WA 99212
  Lopez, Ruben             $13.76                 2621 E 4th St, Fort Worth, TX 76111

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 64 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 65 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Lord, Shelmadine         $27.96                 4820 Petersen Street, Chino Hills, CA 91709
  Loredo, Edward           $43,203.54             PO BOX 162192, FORT WORTH, TX 76161
  Lorentz, Donald          $94.64                 1225 Bayview Ave., Rice Lake, WI 54868
  Losio, Lawrence          $29,520.00             342 Chestnut Hill Rd, Norwalk, CT 06851
  Lothes, Teddi            $9.90                  P.O. Box 814, Pea Ridge, AR 72751
  Lotz, Luther             $14.22                 1100 Sandal Lane Apt 1116, Panama City Beach, FL 32413
  Loudon, Sharon           $72,898.00             24203 N 200 E Rd, Long Point, IL 61333
  Louie, Richard           $0.76                  11664 National Blvd #343, Los Angeles, CA 90064
  Lounsbury, Michael       $783.28                318 N. Lincoln, Moscow, ID 83843
  Lovdahl, Christopher     $12,531.20             7284 N. Figueroa Street, Los Angeles, CA 90041
  Love, Patrick            $6.45                  636 Presidio Ave #6, San Francisco, CA 94115
  Love, Walter             $24.49                 P.O. Box 911, Nowata, OK 74048
  Lovelace, Ariel          $8.80                  2011 North Ninth Street, Fort Smith, AR 72904
  LOVELACE, PAUL           $7.19                  P.O. BOX 55, CRANE HILL, AL 35053
  Low, Eugene              $20,500.39             1906 North Mountain Road, North Ogden, UT 84414
  Lowrie, Forrester        $38,296.72             613 Ticonderoga Drive, Denton, TX 76205
  Loya, Jason              $7.06                  6263 Grant St., Chino, CA 91710
  Lu, Ke                   $724.48                2309 Hoonanea St. #4, Honolulu, HI 96822
  Lu, Ronald               $13.47                 3126 river birch dr, pearland, TX 77584
  Lu, Weibin               $118.08                8443 hunters creek drive, houston, TX 77024
  Lu, Xiangfei             $3,809.00              9349 E. Daniel Place, tucson, AZ 85710
  Lubahn, Brandon          $19.36                 938a wilmington ave, saint louis, MO 63111
  Lubitski, Craig          $129,046.93            153 Oswegatchie Road, Waterford, CT 06385
  Luby, Bryan              $0.64                  470 W Mahogany Ct Unit 201, Palatine, IL 60067
  Luca, Elena              $83.45                 321 waterford place, atlanta, GA 30342
  Luca, Mircea             $10,731.14             321 waterford place, atlanta, GA 30342
  Lucas, Adam              $275.90                1703 A Sherman St, Alameda, CA 94501
  Lucas, Paul              $100.00                223 N 4th St, Plattsmouth, NE 68048
  Ludden, Brian            $17,707.16             1847 n. fremont st, chicago, IL 60614
  Ludrick, Brad            $2.09                  1303 Rolling Hills, Kingston, OK 73439
  Ludwig, III, Otto        $1,180.80              6156 Hampton Oaks Dr., Mobile, AL 36693
  Luebeck, Steven          $4,447.80              496 Ida Lane, Bradley, IL 60915
  Luebke, Tyler            $413.28                519 washington avenue, neenah, WI 54956
  Luetschwager, Jeff       $14.88                 1619 Highland Ave, Hubertus, WI 53033
  lukasiewicz, brian       $59.04                 1350 Hiway 281, St. Paul, NE 68873
  Lukaszewski, Marcin      $1,033.20              1003 Yellowstone Ave, Belgrade, MT 59714
  Luks, Howard             $62.49                 36 Fieldstone Drive, Katonah, NY 10536
  Lund, John               $0.38                  2326 S Lynch, Mesa, AZ 85209
  Lungrin, Bobby           $25.39                 238 Ray Coody Road, DeRidder, LA 70634
  Lunsford, Emma           $0.50                  P.O. Box 491, London, KY 40743
  Lunt, Kevin              $10,243.64             5616 Decatur St, Omaha, NE 68104
  lustig, david            $7.56                  4876 princess anne road, virginia bech, VA 23462
  Luton, Edward            $6,625.00              904 Peninsula Ave. Apt. 204, San Mateo, CA 94401
  Luttrell, Larry          $6,361.41              P.O. Box 1016 , Yosemite, KY 42566
  Lutz, Henry              $168.60                7278 Lochhaven ST., Allentown, Pa 18106
  Lutz, Robert             $5,382.16              377 Metcalf Rd., Winthrop, ME 04364
  Luvert, Jimmie           $29.52                 P.O. Box 210, Freeport, NY 11520
  Lynch, Alton             $199.85                354 Cleve Cole Rd, Denison, TX 75021
  Lynch, William G.        $434.34                160 Flat Rock Ridge Road, Blairsville, GA 30512
  Lynch, William           $236.17                7 S 501 Lynn Dr, Naperville, IL 60540-9577
  LYNN, BOBBY              $5.00                  2369 CR 213, CALICO ROCK, AR 72519
  Lyons, Christopher       $22.58                 4520 Silver Mountain Loop, Broomfield, CO 80023

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 65 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 66 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Lyons, Zachary           $4,650.00              12042 SE SUNNYSIDE RD #509, CLACKAMAS, OR 97015
  Lysicatos, Helen         $13.82                 213-05 32nd Avenue, Bayside, NY 11361
  Lytle, Joy               $295.20                13915 Gillum Creek Dr., Leander, TX 78641
  Lyu, Sylvia              $1,103.60              413 Corinthia Dr, Milpitas, CA 95035
  Ma, Yuklong              $1,977.28              14 Bay 19th street, brooklyn, NY 11214
  MaCal, Walter            $7.72                  10723 Cat Mountain, San Antonio, Tx 78251
  Macek, Janell            $3,168.46              1784 E. Sundown Dr., Coeur d Alene, ID 83815
  Macek, Jason             $4,178.86              1784 E. Sundown Dr., Coeur d’Alene ID 83815
  MacEwen, Malcolm         $15.26                 11324 N. 129th Way, Scottsdale, AZ 85259
  Machler, Joel            $7.66                  5121 Foster Lane, Belgrade, MT 59714
  Macho, Craig             $24.77                 832 Zumstein Drive, Ripon, CA 95366
  Machonis, James          $6.59                  126 Amherst Drive, Bartlett, IL 60103
  Machovina, Michelle      $339.48                444 Songbird Street, Elyria, OH 44035
  Maciejewski, Maciej      $427.46                3924 Park pl #22, Montrose, CA 91020
  Maciejewski,             $4.64                  385 Midland Ave Apt#4, Garfield, NJ 07026
  Sylwester
  Macklin, William         $1,103.60              908 S. 8th Street, Saint Charles, IL 60174
  Mackowiak, Peter         $44.28                 18636 Highland Ave., Homewood, IL 60430
  MACQUEEN, MARK           $17.76                 5900 SOUTHWEST PARKWAY BUILDING 1,SUITE 100,
                                                  AUSTIN, TX 78735
  Madbouly, Adel           $14.76                 2707 N Mont Clare, Elmwood Park, IL 60707
  Madden, Edward           $7.66                  11100 Bothwell St, Richmond, VA 23233
  Maddox, Robert           $494.55                2190 SW Dove Canyon Way, Palm City, FL 34990
  Madigan, John            $738.00                2720 Meadow Road, West Palm Beach, FL 33406
  madigan, lorette         $7,955.64              3738 west 178th, cleveland, OH 44111
  Madigan, Rory            $14,760.00             3738 W.178st., Cleveland, OH 44111
  madison, ken             $3,771.76              6713 linacre ct., brighton, MI 48114
  Madjak, Robert           $3,030.00              1800 W. Roscoe # 205, Chicago, IL 60657
  Madole, Jim              $180.99                150 Pecan Street, Denison, TX 75020
  Madonia, Adam            $17.44                 3 River Rd Apt. B, Hanover, NH 03755
  Maduri, Varun            $31.56                 5335, N Macarthur Blvd Apt#3113, Irving, TX 75038
  Maggiore, Jeremy         $79.57                 3135 Otter Lane, Springfield, IL 62712
  Magill, John             $2.81                  5810 High Bluff Ct, Burke, VA 22015
  Magno, John              $1,015.84              8 Smithfield Terrace, Nashua, NH 03064
  Magri, David             $33.44                 5900 Marcie St, Metairie, LA 70003
  Magrogan, Sarah          $958.10                2337 E. Paradise Drive, Phoenix, AZ 85028
  Mahler, Jeff             $33,894.44             409 Eric St., Lafayette, IN 47904
  mahon, james             $105.53                124 e lavender rd, wildwood crest, NJ 08260
  Mahon, Kirk              $64,297.54             221 W. 6th St., Ste. 960, Austin, TX 78701
  Majors, Robert           $16.33                 23744 Bigham Rd., Rockbridge, OH 43149
  Mak, Calvin              $1,931.30              2326 Ortega Street, San Francisco, CA 94122
  Maki, Aaron              $516.60                307 E. Armory, #103, Champaign, IL 61821
  Malaviya, Ashish         $9,932.40              1001 Yosko Drive, Edison, NJ 08817
  MALIK, TAHIR             $29.52                 7123 RIVERHILL DR, RIVERDALE, GA 30274
  Malley, George           $0.82                  3720 Teaberry Ct, Charlotte, NC 28227
  Malling, Richard         $110.43                75 Forest Drive, Pittsboro, NC 27312
  Mallozzi, Diane          $3,940.80              501 Bell Lane, Maple Glen, PA 19002
  Mallozzi, Joseph         $21,107.68             1145 Easton road, Willow grove, PA 19090
  Malone, Nathan           $884.43                PO Box 381, Texhoma, OK 73949
  malone, pat              $0.11                  47 cotter street, west islip, NY 11795
  Maloney, Larry           $5,300.00              750 Sylvan Ave #46, Mountain View, CA 94041
  Mamidi, Srikanth         $13.81                 2045 Kirkhaven Road, Morrisville, NC 27560

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 66 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 67 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Manasewitsch, Joe        $1,549.80              4685 Orion Ave. Apt. 10, Sherman Oaks, CA 91403
  Manchala, Venugopal      $1,236.13              11-5 Arthur Dr, South Windsor, CT 06074-3673
  Mancini, John            $2,509.20              25 Sherman Avenue 4D, Staten Island, NY 10301
  Mancini II, Andrew       $139.88                15741 Cedar Grove Lane, Wellington, FL 33414
  Mandel-Mosko,            $6,393.18              7917 Roble Pl., Carlsbad, CA 92009
  Suzanne
  Mandisodza, Melanie      $114.35                14761 LeClaire, Midlothian, IL 60445
  Manek, Ashish            $1,666.06              4820 livernois, Troy, MI 48098
  Manelski Jr, William     $4,239.57              636 S Willowood Dr, Yukon, OK 73099
  Mangel, Russell          $67.24                 452 E. Silverado Ranch Blvd., Las Vegas, NV 89183
  Mangelsdorf, David       $732.25                P.O Box 541, Raton, NM 87740
  Manis, walter            $0.20                  400 Crestwood Circle Suite J, Mena, AR 71953
  Mann, Christophe         $29.71                 1041 Beam St, Porter, IN 46304
  Mann, Lydia              $0.50                  3401 Anchor Drive, Plano, TX 75023
  Manson, Debbie           $0.30                  409 Park Ridge Rd, Bellingham, WA 98225
  Mansour, David           $5.09                  7759 blackberry lane, Gates mills, OH 44040
  Mansperger, Craig        $295.20                5082 Glenmeir Court, Powell, OH 43065
  Mansukhani, Ajay         $110.36                1002 Yosko Drive, Edison, NJ 08817
  Manthei, Eric            $14.76                 8140 Ginger Ln, Lumberton, TX 77657
  mantle, mark             $100.00                3101 columbia road, medina, OH 44256
  Manuele, Jim             $50.90                 PO box 187, Lawrenceburg, TN 38464
  Manville, Daniel         $59.07                 100133 CR 4, Lyman, NE 69352
  Mara, Robert             $225.72                201 Railroad Ave #114, East Rutherford, nj 07073
  Maragoluf, Ramssen       $3,706.00              1900 Preston Rd. STE 267 PMB 223, Plano, TX 75093
  MARAKALA,                $14,747.82             601 binghampton ln, livingston, NJ 07039
  ARAVIND
  Maraldo, John            $324.28                323 shaw rd, middletown, NY 10941
  Marcelino, Roberto       $59.78                 23 Prince St #15, Danvers, MA 01923
  Marchand, Belinda        $49.01                 P.O. Box 332, Ball, LA 71405
  Marchand, Charlotte      $9.46                  10388 SW 49 Manor, Cooper City, FL 33328
  Marchenko, George        $5.52                  10828 Old Prescott Road, Richmond, VA 23238
  Mareddy, Mahendhar       $1,210.83              5509 SW 9th Ave,Apt #614, Amarillo, TX 79106
  Marek, Brad              $5,810.10              3333 Cummins Apt. #314, Houston, TX 77027
  Margo, John              $1,255.28              361 Mowry's Mills Rd, Imler, PA 16655
  Margolis, Amy            $11.44                 27100 Moody Rd, Los Altos Hills, CA 94022
  Mark, Marissa            $368.50                258 Clendenny Ave Unit 1, Jersey City, NJ 07304
  Marker, James            $1.00                  PO Box 1517, Soldotna, AK 99669-1517
  markham, leah            $315.00                CMR 414 Box 2303, APO, AE, NY 09173
  Markley, Craig           $15.44                 897 Elmwood st, Colton, CA 92324
  Marks, Shirley           $590.40                6 Tuscan Villa Cir., Lubbock, TX 79423
  Maroney, Claudia         $0.91                  2028 Hunters Trail Dr., Baton Rouge, LA 70816
  Maroon, James            $10,513.34             2 Dale Circle, Methuen, MA 01844
  Marquez, Alex            $2.18                  427 E. Greensboro Court, Claremont, CA 91711
  Marsh, John              $1,257.45              1114 Hidden Cove Cir. S., Atlantic Beach, FL 32233
  Marsh, Paul              $1,297.63              610 N. Chestnut Street, Apt 1, Lansing, MI 48933
  Marshall, Eric           $3,017.90              16300 Egbert Rd, Walton Hills, OH 44146
  Marshall, Mark           $374.50                18 Channing St. #2 #2, Newport, RI 02840
  marshall, richard        $903.88                202 Capricorn Dr. Apt. 5, Hillsborough, NJ 08844
  Marshik, Jerome          $15.95                 P O Box 177 205 S Main, Pierz, MN 56364
  Marston, Thomas          $147.60                166 Reynolds Dr, Meriden, CT 06450-2535
  Marti, Roger             $4,966.03              107sw 120th Lane, Liberal, MO 64762
  Martin, Allen            $73.80                 1070-C Cabrillo Park Dr Unit B, Santa Ana, CA 92701

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 67 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 68 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Martin, Casey            $22.80                 12809 Pheasant Cir, Nampa, ID 83686
  Martin, Chris            $24.25                 6949 Oakcrest Ave. NW, North Canton, OH 44720
  Martin, Christian        $9,296.85              566 Accabonac Road, East Hampton, NY 11937
  MARTIN, DON              $0.30                  4954 APPLE VALLEY RD., DOUGLASVILLE, GA 30135
  Martin, John             $194.09                96 Woodhill Rd, Bow, NH 03304
  Martin, John             $28.34                 202 Winding Way, Morrisville, PA 19067
  martin, keith            $62.72                 1996 Olde Ridge Road, Edmond, OK 73012
  Martin, Keith            $427.10                19 S 4th Street, Evansville, WI 53536
  Martin, Mark             $495.60                29030 SW Town Center Loop, Ste. 202 #230, Wilsonville, OR
                                                  97070
  Martin, Matthew          $63.85                 1521 Orrington Payne Pl, Casselberry, FL 32707
  Martin, Michael          $147.40                3304 Afton Circle, birmingham, AL 35242
  Martin, Michael          $1,882.16              810 S Kolb Rd Unit 35, Tucson, AZ 85710
  martin, richard          $29.52                 2331 bartlett oaks dr., bartlett, TN 38134
  Martin, Rollin           $3,821.02              12809 Pheasant Cir, Nampa, ID 83686
  Martin, Sara             $7.38                  1152 Hinson Springs Road, Lobelville, TN 37097
  martin, scott            $18.07                 2336 SE OCEAN BLVD #197, STUART, FL 34996
  Martin, Timothy          $103.32                608 Pendleton Ln, Strasburg, VA 22657
  Martin, Wayne            $10,378.95             12809 Pheasant Cir, Nampa, ID 83686
  Martin Cenizo,           $29.52                 6350 N. 78th St. #278, Scottsdale, AZ 85250
  Guillermo
  Martindale, Alicia       $3,245.25              4004 Liberty Avenue Fl 2, North Bergen, NJ 07047
  Martinez, Jorge          $1,103.60              877 Avenue C, Bayonne, NJ 07002
  Martinez, Pedro          $24.17                 2425 Ramsey Court, Henrico, VA 23228
  Martinez, Petra          $4,432.82              25339 camino de chamisal, Salinas, CA 93908
  Martinez, Ruber          $7.43                  10101 Sunrise lakes blvd apt 310, Sunrise, FL 33322
  Martinez, Sherry         $500.70                P.O. Box 1934 54421 S. Circle Dr., Idyllwild, CA 92549
  Martinon, Julio          $44.28                 912 1/2 E 42 pl, Los Angeles, CA 90011
  Martyka, Zbigniew        $22,403.39             2 Jeanine Ln., Wallington, NJ 07057
  Maruta, Jun              $5,844.00              5 East 131st Street 1A, New York, NY 10037
  MARYNOVSKA,              $0.15                  2919 E. 33RD AVE, SPOKANE, WA 99223
  NATALIYA
  Marzahl, John            $10,446.45             2016 Columbus Circle, Leesville, LA 71446
  Marzella, Giuseppe       $147.60                383 Ridgedale Ave, East Hanover, NJ 07936
  Masek, Kevin P Masek     $3,331.94              2940 Walnut Ridge Drive, Ann Arbor, MI 48103
  Masek, Pat               $24,225.31             4409 South 150th St., Omaha, NE 68137
  mask, neal               $3.66                  4735 east 98th street, tulsa, OK 74137
  Mason, Christian         $200.00                3981 Parkway Dr, Edinboro, PA 16412
  Mason, Darrin            $1,807.27              4615 County Road 33, New Germany, MN 55367
  Mason, Henrietta         $33.91                 20101 Arroyo, Lynwood, IL 60411
  Mason, William           $0.06                  PO Box 400, Round Rock, TX 78680
  Massimino, Anthony       $2,583.00              4 New Haven Ave., Orange, CT 06477
  Massina, Jeffrey         $2,289.05              10 Andover Ct, Garden City, NY 11530
  Massina, Vincent         $3,199.79              1 Butler Street, Westbury, NY 11590
  Mast, Timothy            $12.37                 328 Jarvis Hollow RD, Sugar Grove, VA 24375
  Mastroberti, Howard      $893.16                P.O. Box 25514, Fort lauderdale, FL 33320
  Masulis, Karen           $58.96                 5100 Vandalia Ave, Cleveland, OH 44144
  Matassa, Frank           $18,077.21             92 Cherry Drive West, Plainview, NY 11803
  Mateo, Michael           $572.38                3 Fiaba Ct., Doylestown, PA 18901
  Mathews, Brad            $0.10                  10639 Brookline NW, Albuquerque, NM 87114
  Mathewson, Garry         $29.52                 1813 Evergreen, Garland, TX 75040
  Matlock, Lance           $18.85                 88 Natures Bounty Trail, St Marys, GA 31558

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 68 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 69 of
                                        120


  Claim Holder (Last        General Unsecured     Distribution Address
  Name, First Name)         Claim Amount
  Matson, Chris             $105.39               22 Prospect St., Millbury, MA 01527
  Mattera, Lynn             $520.95               8 Cozy Lane, Northport, NY 11768
  Matthews, Kenneth         $0.01                 1889 Alpha Rd apt 9, Glendale, CA 91208
  Mattingly, Debra          $5,518.00             6505 Hidden Beach Circle, Orlando, FL 32819
  Matyas, Joan              $271.50               8241 ST JOHNS DR, Waxahachie, TX 75167
  Matyas, Shaun             $31,878.98            PO Box 234, Midway City, CA 92655
  Matysik, Arthur           $945.58               6517 W. 83rd St., Burbank, IL 60459-1721
  Matzke, Flint             $18.26                4807 Wayne Court, College Station, TX 77845
  Maurer, Joseph            $69.93                28 Ladera Rd., Belen, NM 87002
  mauro, Ian                $179.33               735 sandra ave, west islip, NY 11795
  Maus, Jack                $107.82               211 W 56th St Apt 33-K, New York, NY 10019
  Maxwell, David            $15.89                1243 HIGH SCHOOL STREET APT B, GARDNERVILLE, NV
                                                  89410
  Maxwell, William          $34.48                9 Walnut Lane, doylestown, PA 18901
  May, Francisco            $19,864.80            22 Chestnut Place #615, Brookline, MA 02445
  May, Paul                 $17.65                34000 NE Mershon Rd, Corbett, OR 97019
  Mayberry, Rodney          $15.56                2946 Chain Bridge Road Suite N, Oakton, VA 22124
  Maycock, Jr., Neville     $792.00               1153 Brumpton Place, Rockledge, FL 32955
  Mayer, Frank              $369.00               26C Edgewater Park, Bronx, NY 10465
  Mayer, John               $54,081.29            104 Carrie Lane, Manitowoc, WI 54220
  Mayer, Siegfried          $6,971.57             5170 N. Union Blvd Suite 201, Colorado Springs, CO 80918
  Mayes, Christopher        $1.92                 9609 Vista View Drive, Austin, TX 78750
  Mayne, Geoffrey           $3,319.00             13718 Via Cima Bella, San Diego, CA 92129
  Mayor, Eduardo            $6.65                 4541 artesa way south, Palm beach gardens, FL 33418
  Mazanec, Martin           $7,370.00             9240 Bruckhuas St Apt 419, Raleigh, NC 27617
  Mazel, Kathleen           $10.00                7346 E. Placita Luz De La Luna, Tucson, AZ 85715
  Mazukabzov,               $321.29               18014 NE 95th CT Unit 4, Redmond, WA 98052
  Alexander
  Mazzochi, Deanne          $23,038.12            156 S Sunnyside Ave., Elmhurst, IL 60126
  McAfee, Ian               $11.60                9 Birdsong Lane, El Sobrante, CA 94803
  McArthur, Douglas         $223.80               1930 Walmann Rd. SW, Roanoke, VA 24018
  McArthur, Troy            $3.95                 223 Papworth Ln, Afton, WY 83110
  McArthur, Vera            $101.97               1930 Walmann Rd. SW, Roanoke, VA 24018
  McCandless, Ana           $12.79                2035 NE Adams St, McMinnville, OR 97128
  McCann, Louis             $226,333.45           2108 Crown Drive, Saint Augustine, FL 32092
  McCann, Michael           $34.21                217 N Washington Ave, Park Ridge, IL 60068
  McCardle, Edward          $1,186.33             11100 Snowheights Blvd NE, Albuquerque, NM 87112
  McCarren, Donald          $200.00               106 Park View Circle, Media, PA 19063
  McCarthy, John            $295.20               25 Columbia Ave, Kearny, NJ 07032
  McCarthy, Michael         $10,761.63            55 Quinby Ave., White Plains, NY 10606
  McCartney, James          $0.41                 14702 Dawn Vale Drive, Houston, TX 77062
  Mcclelland, Howard        $6.90                 18258 Covina Way #101, Boca Raton, FL 33498
  McClellen, Travis         $35.05                USS Antietam CG-54 CS/CE, FPO, AP 96660-1174
  mccleve, galen or ellen   $73.80                21315 wyandotte street, canoga park, CA 91303
  McClure, John             $0.57                 138 Larkspur Circle, Durham, NC 27713
  McConnell, William        $31.62                3205 Ridge Oak Drive, Garland, TX 75044
  McCormick, Lewis          $4,272.65             PMB 108 2532 North 4th, Flagstaff, AZ 86004
  McCormick Jr, Francis     $3,315.77             1230 BROADWAY AVE, READING, PA 19606
  McCoy, Jack               $2,003.96             4641 Central Ave, Western Springs, IL 60558
  mccoy, jason              $4.57                 1152 madeline street, new braunfels, TX 78132
  mccraw, john              $442.80               16335 valley ranch rd, canyon country, CA 91387
  McCraw, John              $9.31                 119 Henry Rd, Lambsburg, VA 24351

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 69 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 70 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  mccray, sam              $17.08                 4608 SUNSHINE CIR, ENID, OK 73703
  McCreary, Brian          $1,954.38              314 Fitch Ave, Monterey, CA 93940
  McCreary, Michael        $22,730.40             6460 SW Bessie St., Palm City, FL 34990
  McCreedy, Brian          $33.09                 PO BOX 41962, Bakersfield, CA 93384
  McCrensky, Myron         $12,222.39             314 N. Patrick St, Alexandria, VA 22314
  McCullough, David        $2,815.70              891 Maywick Dr., Lexington, KY 40504
  McDaniel, Max            $394.40                1601 Melmart Drive, Bartlesville, OK 740065334
  McDermott, David         $100.00                1703 Roosevelt Dr. #3, Anchorage, AK 99517
  McDermott, Kirk          $1,401.07              969 E Oakland St , Gilbert, AZ 85295
  McDevitt, Brendan        $1,476.00              PO Box 385, Brisbane, CA 94005
  McDonald, Allen          $0.12                  2637 140TH Ave SW, Tenio, WA 98589
  McDonald, Brian          $16.60                 655 E. Sussex Ave., Missoula, MT 59801
  McDonald, Evan           $171.59                312 N 40th Ave, Hattiesburg, MS 39401
  McDonald, Kevin          $1.71                  5173 County Road 456, Tebbetts, MO 65080
  McDonald, Pamela         $89.00                 6932 Rosa Vista Avenue, Citrus Heights, CA 95610
  McDonald, Patrick        $14.74                 405 Oak St, Pattonsburg, MO 64670
  McDougal, Ian            $21.82                 516 W 21st AVE, Kennewick, WA 99337
  Mcelroy, Daniel          $0.94                  117 split creek drive, crestview, FL 32539
  McEvoy, Aaron            $295.20                3200 Canyon Rd 2301, Los Alamos, NM 87544
  McFadden, Kassia         $79.40                 9901 Brockington Road, Apt. G-23, Sherwood, AR 72120
  McFall, A Taylor         $1,258.50              13571 Turkey Trail, Wamego, KS 66547
  McGargill, David         $59.35                 206 Longworth St., Alburnett, IA 52202
  McGee, Colin             $413.56                554 Maribella Ct, New Smyrna Beach, FL 32168
  McGee, Gregory           $295.20                10 Phyllis Lane, Coram, NY 11727
  McGee, Jim               $14,919.89             103 Blackberry Trail, Florence, AL 35630
  McGinnis, David          $14.74                 539 Sundown Trail, Casselberry, FL 32707
  MCGIVERN, JAMES          $13.49                 1028 E 26TH AVE, SPOKANE, WA 99203
  McGovern, Sarah          $8.60                  Box 1104, Oregon House, CA 95962
  McGowan, Steve           $634.68                14381 Blackberry Dr., Wellington, FL 33414
  McGraw, Joseph           $0.40                  10 Wildwood La, Mountain Top, PA 18707
  McGregor, Malcolm        $1,057.80              3090 Mark Ave, Santa Clara, CA 95051
  McGroarty, Dennis        $3,633.32              25502 SW 127th Place, Princeton, FL 33032
  MCGUIRE, JOHN            $16.23                 1304 WEST ELM, BLOOMINGTON, IL 61701
  McGuire, Michael         $12.73                 38811 Burgess Rd., Decatur, MI 49045
  McGuire, Patrick         $115.24                117 North Little, Cushing, OK 74023
  McIntosh, Glenn          $31.02                 4750 Lower Mountain Road, Lockport, NY 14094
  mcintosh, josh           $192.75                108 Bradley Creek Xing, Savannah, GA 31410
  McKee, Brigitte          $8,107.00              519 Laurel Fork Drive, Matthews, NC 28105
  Mckelvey, Brad           $2,157.51              1306 Arronimink Cir, Austin, TX 78746
  Mckie, Kevin             $3,578.55              479 Springflower Dr, Norway, SC 29113-9462
  Mckinney, Kelly          $1,103.60              PO Box 43068, Minneapolis, MN 55443
  McKinnon, John           $3,410.95              PO Box 848, Schertz, TX 78154
  McKinnon, Larry          $11,000.00             2024 Pinot Court, Livermore, CA 94550
  MCLAIN, MELISSA          $46.20                 4446 N. BEACON ST #G, CHICAGO, IL 60640
  McLane, Karen            $147.60                3211 Windy Bank Ln, Pearland, TX 77581
  Mclean, Paul             $369.66                1106 Fawn Meadow Trail, Kennedale, TX 76060
  McLendon, Shawn          $15.84                 1000 rickman creek road, Franklin, NC 28734
  Mcleod, Michael          $2,384.42              Post Office 2155, Lakeside, AZ 85929
  Mclernon, Lawrence       $1,352.25              2505 Seabrook Island Rd, Johns Island, SC 29455
  McManus, Helen           $17.08                 1163 RT. 31, Acra, NY 12405
  McMichael, Robert        $14.81                 221 Grange Rd, Rochester, PA 15074
  Mcmurray, Steven         $7,479.27              108 Lynber Lane, Clyde, OH 43410

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 70 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 71 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  mcmurry, Kelly           $512.91                2501 w behrend dr #69, Phoenix, AZ 85053
  McNaughton, Kade         $18,967.21             306 N. Kelly Street, Statesville, NC 28677
  McNeal, Craig            $220.72                10 Caleb Rd, Shirley, MA 01464
  McNeil, Serena           $9.49                  P.O. Box 67, Sudbury, MA 01776
  McNeill, John            $740.06                422 Jerome, Hot Springs, AR 71913
  Mcnicholl, Denis         $7,885.10              15021 N. 74th Street, Scottsdale, AZ 85260
  MCPHEE, MICHAEL          $7,380.00              8600 OLD STAGECOACH RD, LAPLATA, MD 20646
  McPherson, Andrew        $5,578.00              16866 Hillcrest Ave, North Edwards, AZ 93523
  Mcqueen, Kelly           $131.00                6587 Derby Ln NW, Concord, NC 28027
  mcrae, dexter            $756.54                1140 5th st ne, washington, dc 20002
  McSwain, Grover          $14.74                 PO Box 246, Pavillion, WY 82523
  McWilliams, Gregg        $0.01                  PO Box 2238, Salinas, CA 93902
  McWilliams, James        $1.09                  300 Clayton Ave, Wilmington, DE 19809
  McWilliams, John         $18.50                 19 Avenida De La Paz, Lamy, NM 87540
  Meacham, Laurel          $88.56                 2564 Florence Lane, Clarkston, WA 99403
  Meads, Rodney            $515.90                502 Japonica Drive, Camden, NC 27921
  Mearlon, Robert          $1,546.40              6723 Elmdale Street, Navarre, FL 32566
  mearns, mark             $3.50                  11208 hutchison #144, panama city beach, FL 32407
  Medeiros, Anthony        $3,382.00              890 Dwelly Street, 1st Floor, Fall River, MA 02724
  Medina, Edgar            $6,621.60              15811 River Birch Way, Houston, TX 77059
  Medina, Ramon            $8.58                  9 Avanti Dr, ROCHESTER, NY 14606
  Medvec, Christopher      $3,813.95              3501clinton ave. apt#106, cleveland, OH 44113
  Meehan, Thomas           $1,841.35              742 Kennedy Avenue, Mertztown, PA 19539
  Meek, Melinda            $101.71                1203 E Baker St., Laramie, WY 82072
  Meeker, Paul             $0.42                  1220 bay street apt 302, florence, OR 97439
  Meeks, Doug              $19.50                 14000 Noel #1216, Dallas, TX 75240
  Megliola, Leonard        $3,074.54              15523 S. Vermont Ave., Gardena, CA 90247
  Mehta, Atul              $7,861.66              19612 Ray Cir, Cerritos, CA 90703
  Mehta, Lovedeep          $2,907.16              207 Sorrel Dr, Morganville, NJ 07751
  Mehta, Parth             $603.00                15930 Marlinton Dr, Whittier, CA 90604
  Meier, Stephen           $89.28                 9000 Chestnut Ridge Rd, Fairfax Station, VA 22039
  MELANSON,                $90.21                 7341 NATIONAL ROAD, BROOKVILLE, OH 45309
  MICHELE
  Melvin, Jermain          $14.76                 3455 Harris Drive, College Park, GA 30337
  Memon, Kashif            $14,346.80             1216 Jackson Pond Circle, Cordova, TN 38018
  Mendez, Efren            $26,863.20             26292 Via Logrono, Mission Viejo, CA 92691
  Mendez, Jose             $49,662.00             2208 Hibbert Place, El Paso, TX 79903
  Mendoza, Josue           $24.11                 870 Jessica Plc, Nipomo, CA 93444
  Menifee, Douglas         $5.92                  2605 Wellesley Road, Columbus, OH 43209
  Menke, Andrew            $374.53                346 County Route 17, Brushton, NY 12916
  Mensch, Philip           $103.32                2802 Windcliff Drive, Marietta, GA 30067
  MERCHANT,                $122.48                56 CENTER STREET, CLINTON, NJ 08809
  BEVERLY
  Mercker, Edward          $13.97                 2805 Loftview Square, Atlanta, GA 30339
  Mericle, Jeffrey         $396.17                9930 Bacanora Ave, Whittier, CA 90603
  Merrill, Sam             $8,828.80              5931 Marquita Ave, Dallas, TX 75206
  Merritt, Hunter          $3,458.40              245 Shrader Street, San Francisco, CA 94117
  Merritt, James           $16.42                 2121 Oak Leaf Court, Powhatan, VA 23139
  Merritt, Thomas          $203.23                1007 W Brigantine Avenue Apartment B, Brigantine, NJ 08203
  Merryman, David          $42.04                 22124 Draw Bridge Drive, Leesburg, FL 34748
  Mertens, Matthew         $73.80                 266 NW Georgetown Blvd, Ankeny, IA 50023
  Messer, Timothy          $12.07                 8024 Wilkinsville Rd., Millington, TN 38053

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 71 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 72 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Messner, Steve           $294.80                31076 Canada Ave, Northfield, MN 55057
  meszaros, imre           $1,638.36              PO Box 631, Hawley, PA 18428
  Metcalf, Joy             $0.22                  c/o 23 Cobb Meadow Lane, Northport, ME 04849
  Metzler, Michael         $19,510.48             4426 SW Hillside Drive, Portland, OR 97221
  Meyer, Corry             $88.44                 12909 72nd Dr SE, Snohomish, WA 98296
  Meyer, LD                $211.07                2803 Northcote Dr, Palm Harbor, FL 34684
  Meyer, Peter             $18,108.50             921 Orchid Point Way, Vero Beach, FL 32963
  Meyers, Andrew           $88.09                 214 W. South St., Knoxville, IA 50138
  Meyers, charles          $8.24                  P.O. box 265, Lyman, WA 98263
  Meyyappan,               $0.05                  1320 Azalea Dr, North Brunswick, NJ 08902
  Karthikeyan
  Mezzalira, Luca          $18.51                 7525 W. Colorado Dr., Lakewood, CO 80232
  Miars, David             $91.60                 9005 Wayne St., Aubrey, TX 76227
  Michaan, michael         $14.76                 1601 central ave, alameda, CA 94501
  Michels, David           $3.92                  1010 Christmas Lane, Gambrills, MD 21054
  Mihlebach, Bruce         $0.26                  120 Little Mill Road, Laurel Springs, NJ 08021
  Mika, Christopher        $1.95                  319 26th Avenue, Altoona, PA 16601
  Miles, Randall           $27,500.00             5409 Marsh Hawk Way, Columbia, MD 21045
  Miles, Stephen           $2,016.66              333 W Franklin St., Tupelo, MS 38804
  Miles, Susan             $0.02                  155 Dawson Drive, Elgin, IL 60120
  Milici, Joseph           $2,614.61              2086 Nolt Road, Mount Joy, PA 17552
  milkov, Dimitre          $16.56                 2885 Sanford Ave SW #20081, Grandville, MI 49418
  Millen, Mike             $6,359.40              119 Calle Marguerita #100, Los Gatos, CA 95032
  miller, adam             $590.40                558 huckleberry finn road, batesburg, SC 29006
  Miller, Beverly          $0.43                  15980 N. 300 East Rd, Danvers, IL 61732
  Miller, Bryan            $1,373.84              15980 N 300 East Rd, Danvers, IL 61732-9063
  Miller, David            $58,183.92             2005 Jamestown Court, Ardmore, OK 73401
  Miller, David            $73,046.66             15905 East Oklahoma Street, Tulsa, OK 74116
  Miller, Edward           $11,036.00             6490 SW 154th Place, Beaverton, OR 97007
  Miller, Erin             $3,310.80              3980 NE Laura St, Hillsboro, OR 97124-6361
  Miller, Frances          $2,665.87              7191 Citrus Valley Ave, Corona, CA 92880
  Miller, George           $43.27                 1424 U St, Sacramento, CA 95818
  Miller, Jacki            $5,524.80              1811 Old Coochs Bridge Road, Newark, DE 19702
  Miller, Jacob            $178.03                123 Perry St, Connellsville, PA 15425
  Miller, James            $9,198.37              204 Pinewood Avenue, Hyndman, PA 15545-7425
  Miller, Jan              $366.02                3053 Argonaut Ave, South Lake Tahoe, CA 96150
  Miller, Joe              $27,548.17             801 W. Michigan Avenue, Marshall, MI 49068
  Miller, Joseph A and     $73.80                 933 E. Agape Ave, San Jacinto, CA 92583
  Jean
  Miller, Judy             $48,646.09             15905 East Oklahoma Street, Tulsa, OK 74116
  Miller, Mark             $14.99                 252 Forest Parkway, Alabaster, AL 35007
  Miller, Mark             $12.51                 3581 Meadowgate Court, Pickerington, OH 43147
  Miller, Patrick          $164,659.60            15523 SPUNKY CYN RD, GREEN VALLEY, CA 91390
  Miller, Raymond          $15.92                 5036 Rangeland Ave., Loveland, CO 80538
  Miller, Roy              $28.92                 5608 Yorke Street NW, Concord, NC 28027
  Miller, Samuel           $107.83                11901, Mason Park Way, Glen Allen, VA 23059
  Miller, Stephen          $21,086.40             1811 Old Coochs Bridge Road, Newark, DE 19702
  Miller, Thomas           $12,713.88             20 Beverlee Drive, Nashua, NH 03064
  Miller, William          $211.90                8032 Elmstone Cir., Orlando, FL 32822
  Millhouse, Kurt          $1,621.40              346 Primrose Lane, Mountville, PA 17554
  Millican, Gary           $2,207.20              P.O. Box 984, Cleveland, TX 77328
  Mills, Christine         $590.40                691 East Matchwood Place, Azusa, CA 91702

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 72 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 73 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Mills, Ellena            $88.56                 8534 Birmingham Dr, Austin, TX 78748
  Mills, John              $0.60                  629 Gold Creek Ave., Battle Mountain, NV 89820
  Mills, Kent              $24.13                 1208 Parkwatch Ct, Batavia, OH 45103
  Mills, Lowell            $5,300.88              4502 Wagner Rd., Marine, IL 62061-1255
  Milton, Robert           $64.53                 2243 East Cherokee St, Blacksburg, SC 29702
  Milton, Walter           $41.33                 6719 Lindbergh Blvd, Philadelphia, PA 19142
  Minar, Robert            $122.55                103 E Delaware Street, Evansville, IN 47711-5403
  Minev, Michael           $1,476.00              2164 Hidden Ranch Terrace, Henderson, NV 89052
  Minin, Germano           $1,626.03              602 Montana Ave, Santa Monica, CA 90403
  Minkoff, George          $0.50                  26 rowe rd, great barrington, MA 01230
  Minster, Randall         $1,382.48              5551 Cornerstone Drive #A-1, Fort Collins, CO 80528
  Minto, Walter            $59.04                 700 Fabers Road, Reading, PA 19606
  Mir, Tauseef Ali         $2,924.50              2506 Normandy DR SE, Apt 209B, Grand Rapids, MI 49506
  Mira, Wesley             $8.36                  1150 Lakeshore Drive, Franklin, NC 28734
  Mishra, Mayank           $5,180.72              10620 Andiron Dr, Matthews, NC 28105-7208
  Misiolek, Wanda          $8.57                  216 Overlook Ave., New Briatin, CT 06053
  Mistovich, Marc          $221.40                1134 W Granville Unit 810, Chicago, IL 60660
  Mitarnowski, James       $4.35                  168 Cragle Hill Rd, Shickshinny, PA 18655
  Mitchell, Charles        $76.18                 2770 Carters Ferry Roiad E, Milam, TX 75959
  Mitchell, Dan            $590.40                4931 Lake Daniel Court, Richmond, TX 77407
  Mitchell, Dr. Renee      $7.42                  4018 Dorcheter Walk, Kennesaw, GA 30144
  Mitchell, Lee Ann        $0.23                  4275 Monarch Way, Salt Lake City, UT 84124
  Mitchell, Paul           $5,173.97              184 Ashbury Park Lane, Richlands, NC 28574-7448
  Mitchell, Vicki          $147.40                9471 Fairfax Blvd #104, Fairfax, VA 22031
  Mitchum, Christopher     $442.80                PO Box 50851, Santa Barbara, CA 93150
  Mitsis, Spiros           $7,380.00              819 University BLVD Apt 106, jupiter, FL 33458
  Mittal, Amitabh          $14.79                 120 Easy Street Suite 1, Carol Stream, IL 60188
  Mitter, Amit             $13.71                 640 BOXWOOD TER, ALPHARETTA, GA 30005
  Mixer, Steven            $21.69                 1055 Agnes Rd #A, Richmond, TX 77469
  Mkckinney, Gary          $9,400.89              1277 LCR 496, Mexia, TX 76667
  Mo, Chen Tung            $2,360.95              97 FOREST DRIVE, PISCATAWAY, NJ 08854-2274
  Mobiglia, Simon          $176.56                14 St. Anthony Pl., Mahopac, NY 10541
  Mogallapu,               $22.23                 4503 GUISO COMMON, FREMONT, CA 94536
  Satyanarayana
  Mohamed Ismail,          $10.00                 600 MERIDIAN ST. EXT. #205, GROTON, CT 06340
  Habibur
  Mohn, Jeffrey            $202.85                979 Ridge Road, Shippensburg, PA 17257
  Moline, Steve            $66.99                 36648 Wood Duck Court, Purcellville, VA 20132
  mollena, jared           $5.76                  1518 10th ave, honolulu, HI 96816
  Molnar, Robert           $3.60                  5 Hosell Ct, Bluffton, SC 29909
  Molstad, Charles         $20,244.19             302 East 6th Street, Canton, SD 57013
  Moltzan, Terrence        $518.84                205 E Magnolia DR, Belgrade, MT 59714
  Monica, Charles          $11,036.00             5 mabro drive, denville, NJ 07834
  Montanez, Nelson         $29.52                 11400 Banner Court Suite 1204, Orlando, FL 32821
  Montell, Leland          $13,634.50             4711 N Sandstone Place, Tucson, AZ 85750
  Montemurro, Steven       $58.96                 145 Chatterton ave Apt 2, White Plains, NY 10606
  Montgomery, Robert       $3,862.60              12701 Pembroke Lane, Leawood, KS 66209
  Moody, James             $9,440.16              7409 NE 95th St, Oklahoma City, OK 73151
  Moody, Mircea            $3,840.53              21 E Bar Le Doc Drive, Corpus Christi, TX 78414
  MOON, INUNG              $9,080.00              152 WESTPORT AVENUE APT 424, NORWALK, CT 06851-
                                                  5224
  Moore, David             $13.65                 116 Company Street, Wetumpka, AL 36092

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 73 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 74 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Moore, Gareth            $73.80                 700 32nd ST #303, Bellingham, WA 98225
  Moore, Robert            $730.00                Address Unknown
  Mooty, Mohamad           $52,972.80             7693 Crooked Cove Street, Kalamazoo, MI 49009
  Moramganti, Vishali      $4,016.50              1 Canter Pl., Chesterfield , NJ 08515
  Moran, Brandon           $220.72                1416 W Allegheny, Tucson, AZ 85705
  Moran, Shaun             $22.13                 400 Euclid Ave , Greenwood, IN 46142
  Moran, Thomas P          $10,285.81             1288 SE Commercial Drive, College Place, WA 99324
  Moreau, Daryl            $324.72                670 115th Ave NW, Coon Rapids, MN 55448
  Moreland, Marie          $22.25                 258 27 1/2 Road, Grand Junction, CO 81503
  Morelli, Americo         $19,048.44             2150 Central Park Avenue Suite 211, Yonkers, NY 10710
  Moreno, Jose             $88.56                 861 Sandia Ave, La Puente, CA 91746
  Morgan, Drake            $415.91                115 Morris St. Apt 1136, Jersey City, NJ 07302
  Morgan, Drake S and      $10.40                 20021 Lakemore Dr., Canyon Country, CA 91351
  Martha
  Morgan, Jacob            $314.36                1041 bennett ave Apt 5, Long Beach, CA 90804
  Morgan, Jayme            $14.76                 PO box 651, north bend, OR 97459
  Morgan, Monroe           $885.60                1605 bridge mill road se apt b, Marietta, GA 30067
  Morgan, Warren           $13,243.25             194 Narrows Creek Drive, Birmingham, AL 35242
  Morgan Jr, Alan          $11.15                 5314 Inverness, Corpus Christi, TX 78413
  Morgulas, Seth           $1.98                  325 East 57th Street Apt 6C, New York, NY 10022
  Morkner, Henrik          $3,252.46              2710 Emerson Street, Palo Alto, CA 94306
  Morris, Andrew           $12.37                 6553 w andrea dr , phoenix, AZ 85083
  Morris, Evan             $295.20                354 NE 22nd ave, Minneapolis, MN 55418
  Morris, John             $3,478.64              2105 Fairway Drive, Dodge City, KS 67801
  Morris, Robert           $10,332.00             415 Orange Grove Circle, Unit 101, Pasadena, CA 91105
  Morrisett, Robert        $9.88                  5660 Payne Rd., North Zulch, TX 77872
  MORRISON, BRIAN          $3.30                  P.O.BOX 5014, SANTA FE SPRINGS, CA 90670
  M & MONICA P
  Morrison, Lindsey        $34.20                 2926 County Road 131, Bryant, AL 35958
  MORSE, CHRIS             $137.57                P.O. BOX 758 174 PATTEE HILL ROAD, GOFFSTOWN, NH
                                                  03045
  Morse, Robert            $117.92                4440 S. HIGHWAY 95, STE A, FORT MOHAVE, AZ 86426
  Mortensen, Justin        $738.00                1935 Westlake Loop, Newberg, OR 97132
  mortensen, phillip       $0.02                  814 Augusta Drive, Lufkin, TX 75901
  Morton, Gregory          $738.00                55 Plymouth Street, Quincy, MA 02169
  Morton, Jane             $16.28                 43 Pleasant Valley Rd, Wimberley, TX 78676
  Morton, Kenneth          $661.92                3704 Shantara Lane, Plano, TX 75093
  Morton, Marjean          $23.69                 32135 Skyway Lane, Waller, TX 77484
  Morton, Wayne            $11,751.00             Collins & Jones, PC 1010 W. Foxwood Dr. Raymore, MO 64083
  morukurthi, prabhakar    $0.64                  8215, Vinoy BLVD, APT417, Charlotte, NC 28262
  Mosblech, Robert         $3.59                  124 Vincent Ave, Lemay, MO 63125
  Moscicki, Neil           $6,601.97              1440 Wilmette St, Wheaton, IL 60187
  moser, clyde             $1,500.00              3645 N. Cottonwood Dr., Enoch, UT 84720
  Moser, Mark              $23.08                 10605 West 165th Street, Overland Park, KS 66062
  Moskala, David           $707.00                526 Bairdford Road, Gibsonia, PA 15044
  Mosko, Joseph            $5,904.00              225 Mount Hermon Rd Spc 210, Scotts Valley, CA 95066-4017
  Mosko, Robert            $8,135.53              615 whalebone gulch, boulder creek, CA 95006
  Mosko, Rollan            $6,224.28              7917 Roble Place, Carlsbad, CA 92009
  Moss, Thomas             $25.39                 110 Bree Dr, Poplar Grove, IL 61065
  Mosso, Karl              $0.14                  4420 Random Court, Annandale, VA 22003
  mosteller, matthew       $14.99                 4206 colorado ave, nashville, TN 37209
  Motta, Barbara           $221.40                308 Bishops Road, Smithtown, NY 11787

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 74 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 75 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Motyka, Phil             $9.68                  29 Bayview rd. North, Southampton, NY 11968
  Motyl, Richard           $37.23                 Rt 3 Box 3550, Ava, MO 65608
  mouradians, henrik       $234.49                PO box 802, burbank, CA 91503
  Movre, Matt              $4.91                  85 Lee Creek Cv., Byhalia, MS 38611
  Moy, Brian               $283.04                924 Bell Road, Greenwood, AR 72936
  Mrazik, Nancy            $10.86                 300 Belle Ridge Court, Chesapeake, VA 23322
  Muddana, Neela           $7,962.47              3220 Duval road apt 2002, Austin, TX 78759
  Mudradi, Balaji          $1,268.82              1309 Tilton Drive, Franklin, TN 37067
  Mueller, Michael A       $6,676.83              353 River Birch Circle, Mooresville, NC 28115
  Mueller, Michael         $414.78                1783 Seneca Blvd, Winter Springs, FL 32708
  Mues, Charles            $11,797.37             3440 Edison Ave., Sacramento, CA 95821
  Muir, Steven             $162.36                14410 NE 38th St. Apt. 2116, Bellevue, WA 98007
  Mujahid, Noah            $0.48                  13355 Research Blvd #1217, Austin, TX 78750
  MUJTEBA, NAYYER          $18.50                 5211 KINGSTON ST, DULUTH, MN 55804
  mujteba, samaira         $4.18                  5211 kingston st, duluth, MN 55804
  Mulhall, Michael         $1,476.00              P.O. Box 1048, Idyllwild, CA 92549
  MULKEEN, JAMES           $33.04                 7 DEAN ST. UNIT #303, DANBURY, CT 06810
  Mullen, Scott            $50.00                 460 Adrian Dr, St. Louis, MO 63137
  Mullen, Shawn            $0.02                  2332 E Military Ave, Fremont, NE 68025
  Muller, Christopher      $2,571.42              634 Oak Neck Road, West Islip, NY 11795
  Muller
  Mundy, Jerry             $17,959.60             300 N. El Molino Ave, Pasadena, CA 91101
  munnerlyn, mazon         $13.90                 PO box 857, rankin, TX 79778
  Muppavarapu, Krishna     $0.20                  1 Canton Rd Apt 45, Quincy, MA 02171
  Muppavarapu, Ramu        $2,207.20              700 Lower State Rd Apt 5C1, North Wales, PA 19454
  Murad, Sikandar          $8,856.00              129 Holland Lane, Little Rock,, Little Rock, AR 72223
  murdock, jr., michael    $3,960.44              14800 rock cliff dr, leander, TX 78641
  Murph, C.                $44.28                 34 Carlyle Place, The Woodlands, TX 77382
  Murphy, Dennis           $1,894.09              141 Surrey Ct., Ramsey, NJ 07446
  murphy, graham           $3.14                  94 new norwalk road, New Canaan, CT 06840
  MURPHY, JOHN             $15.35                 34 los platillos, rancho santa margarita, CA 92688
  Murphy, John             $29.52                 12427 Forest Lake Cir. N. Unit 1, Jacksonville, FL 32225
  Murphy, Kyle             $1.02                  P.O. Box 971, New London, CT 06320
  Murphy, Michael          $3.02                  86 Valley Brook Drive, Hendersonville, TN 37075
  Murphy, Timothy          $1.33                  1212 East Pointe Dr, Durham, NC 27712
  Murray, Christopher      $16.84                 1326 Stetson St., Orlando, FL 32804
  Murray, Daniel           $982.25                2 Presidential Circle, Hampton, NH 03842
  Murray, Darryl           $19,509.60             99 jericho turnpike, mineola, NY 11501
  Murray, Jenifer          $442.80                1016 11th Ave W #2, Dickinson, ND 58601
  Murray, John             $10.10                 7718 Falcon Oak Drive, San Antonio, TX 78249
  Murray, John             $815.66                2 Hemlock Dr, Duncannon, PA 17020
  Murray, Paula            $147.60                630 77th Ave. NE, Olympia, WA 98506
  Murrow, Richard          $0.74                  5111 Manett APT 206, Dallas, TX 75206
  Murry, Tom               $363.49                2697 Raven Road, Cinnaminson, NJ 08077
  Muse, Kevin              $6,577.50              1700 Baker St., Gary, IN 46404
  Muse, Maxwell            $1,653.12              5635 Alhambra Court, Rancho Cucamonga, CA 91739
  Musser, Christopher      $152.25                128 Franklin Street, St. Clairsville, OH 43950
  Muszynski, George        $2.90                  11720 Via Lucerna Cir., Windermere, FL 34786
  muth, ken                $0.01                  1615 N Grandview Ave, Daytona Beach, FL 32118
  Muthekepalli, Srinivas   $20,102.07             3405 Weeping Cherry Ct, Champaign, IL 61822
  Muthuramalingam,         $0.06                  2540 Sunset Drive Apartment # 20, Longmont, CO 80501
  Gopalakrishnan

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 75 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 76 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Myers, James             $250.58                118 J Bagget St, Amity, AR 71921
  myers, michael           $177.12                12416 west 61st street, shawnee, KS 66216
  Myhre, Kevin             $7.62                  88 Piikoi Street # 1902, Honolulu, HI 96814
  Nachtigal, Maurice       $6,394.25              111 Westlake Ridge Drive, Blythewood, SC 29016
  Nadarajan, Kanjana       $1,232.63              419 Pierce Dr, Chester Springs, PA 19425
  Nadendla, Venkata        $0.36                  260 N Mathilda Ave L7, Sunnyvale, CA 94086
  SrinivasaRao
  Nadler, Shawn            $35.52                 3806 Manordale dr., Houston, TX 77082
  Naik, Milind             $2,700.00              66 Southwind, Aliso Viejo, CA 92656
  Naik, Shreepad           $2,207.20              27331 gardenway road, franklin, MI 48025
  Naikare, Hemant          $1.00                  6603 Foothill Drive, Amarillo, TX 79124
  Nainani, Karl            $1.67                  28188 Moulton Pkwy Apt 723, Laguna Niguel, CA 92677
  Nair, Darsan             $5,518.00              14 gilchrest road, congers, NY 10920
  Nair, Sanjay             $1.00                  15841 Rosewood Dr, Overland Park, KS 66224
  Najafi, Mina             $38,831.48             3285 Pinaoula Street, Honolulu, HI 96822
  Nanduri, Nageshwara      $0.01                  1507 145 th Pl SE#B-08, Bellevue, WA 98007
  Raju
  Napier, David            $293.31                703 neal howell road, bowling green, KY 42104
  Napoli, Mark             $124,907.70            649 Mount Laurel Road, Mount Laurel, NJ 08054
  Napoli, Mike             $88,560.00             6502 Radcliffe st, Bristol, PA 19007
  Narayanan,               $6,863.95              1208 Parkview Ln., Alpharetta, GA 30005
  Krishnappan
  Narvaez, Oscar           $1,474.00              2855 Rocky Ridge AVE SE, Salem, OR 97306
  Narwold, Martha          $17.87                 30751 Palm Dr, Big Pine Key, FL 33043
  Nash, David              $442.80                107 Peavine Creek Court, Decatur, GA 30030
  Nash, Thomas             $20.81                 7040 Burwick Run, Beech Island, SC 29842
  Natale, Peter            $2,877.76              112 St. Nicholas Avenue #3-L, Brooklyn, NY 11237
  Natale, Peter            $24,648.20             405 East 63rd Street Apt 2 C, New York, NY 10065
  Natesan, Raju            $442.20                5303 N Macarthur Blvd Apt 3002, Irving, TX 75038
  Nathan, Ranga            $16.71                 13500 Ansel Ter, Germantown, MD 20874
  Natour, Jamie            $15,760.60             5480 Wisconsin Ave, Apt 1511, Chevy Chase, MD 20815
  Naville, David           $10,249.75             8335 N Homers Drive, Monticello, IN 47960
  Naville, Francis         $14.19                 1011 Shady Lane, Monticello, IN 47960
  Nawandar, Dhananjay      $173.22                819 S 70th Plaza Apartment # 11, Omaha, NE 68106
  Nazarenko, Lyudmyla      $30,917.80             736 Bounty Drive Apt. 3613, Foster City, CA 94404
  nazarian, jasmen         $185.19                P.O. BOX 802, Burbank, CA 91503
  Neal, Brad               $1,474.00              25024 Thrushwood, Spring, TX 77373
  Neal, Brandon            $8,418.38              14011 Millers Creek Lane, Charlotte, NC 28278
  Neal, Clark              $0.60                  850 beech street unit 805, San Diego, CA 92101
  Neal, Mary               $9,397.51              P.O. Box 11929, Jackson, WY 83002
  Neal, Robert             $24.63                 29 Fox Sparrow Road, Beckley, WV 25801
  NEAL, SYRAVUTH           $26,206.79             15347 LEAHY AVENUE, BELLFLOWER, CA 90706
  Neale, James             $47.96                 1901 N. Akard St. #220, Dallas, TX 75201
  Neboori, Prabhakar       $1,822.51              9520 Christina Joy Place, Dublin, CA 94568
  Nedley, Neil             $11,036.00             P.O. Box 584, Lone Grove, OK 73443
  Nedrow, Greg             $14.99                 990221 S. Hwy. 102, Wellston, OK 74881
  Nedrow, Tod              $15.67                 15504 SE 178th Place, Renton, WA 98058
  Neelam, Babu             $0.63                  3770 Flora vista Avenue APT 1206, santa clara, CA 95051
  Neill, Richard           $14.76                 1105 Valleyview rd, Ashland City, TN 37015
  NEILSEN, ERIC            $1,398.80              3015 E. New York St., Ste. A2-194, Aurora, IL 60504
  Neilson, Krisstopher     $2,490.00              1110 Fieldstone Dr, Cedar Hill, TX 75104-5562
  Neisler, Mark            $2,467.36              7318 s. cypress st, midvale, UT 84047

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 76 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 77 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Nellist, David           $18.85                 76 Church St., East Aurora, NY 14052
  nelms, mark              $882.88                126 candlewyck drive, avondale, PA 19311
  Nelson, Bryan            $147,600.00            17540 S. Iroquois Trace, Tinley Park, IL 60477
  nelson, dennis           $6,762.92              3713 P A W, mansfield, OH 44903
  Nelson, Jacob            $14.76                 2406 W Wadley, Midland, TX 79705
  Nelson, James A.         $1,918.80              4 McKissic Creek Rd., Bentonville, AR 72712
  Nelson, Jim              $24,649.30             60 Lyndhurst Drive, Bella Vista, AR 72714
  Nelson, Lee              $24,334.92             Rt 1 Box 428, Fay, OK 73646
  Nelson, Michael          $12.08                 1105 5th Ave s.e., Little Falls, MN 56345
  Nelson, Rodney           $118.80                3402 W Devonshire Dr, Saint Joseph, MO 64506
  NELSON, RONALD           $1,146.57              2739 NORTH 25 STREET, PHILADELPHIA, PA 19132
  Nelson, Ryan             $0.36                  W4929 Gunnar Rd, Westboro, WI 54490
  Nelson, Wendy            $73.80                 121 Orchard Lane, Kokomo, IN 46901
  Nepliouev, Igor          $377.90                3725 Knollwood Dr, Durham, NC 27712
  Nerella,                 $1,545.80              2224 Wild Timothy Rd, Naperville, IL 60564
  Venkatapadmanabham
  nesbit, w. michael       $5,518.00              1833 meadowood lane, charlotte, NC 28211
  Nesmith, Veckser         $193.64                1003 60 th Ave, Fairmont Hts, MD 20743
  Ness, Ryan               $1,103.60              2478 NW Marken St, Bend, OR 97701
  Nestor, Chad             $13.12                 1739 Arlington Ave. E., St. Paul, MN 55106
  Nethi, Vinay             $12.29                 15255 N Frank Lloyd Wright Blvd Apt 2116, Scottsdale, AZ
                                                  85260
  Netterfield II, David    $197.57                712 N Street, Rock Springs, WY 82901
  Netti, Harry             $66.20                 3000 Fall Creek Estates Drive, Spicewood, TX 78669
  Neuenhoff, Tod           $211.11                PO box 316, Smallwood, NY 12778
  Neumeyer, Franz          $393.30                41675 Glade Road, Canton, MI 48187
  Newcomb, Bill            $19.84                 PO Box 1411, Owasso, OK 74055
  Newell, Jonathan         $15.83                 206 Rolling Hills Road, Liberty Hill, TX 78642
  Newell, Scott            $73.80                 2204 W Britton Rd, Oklahoma City, OK 73120
  Newkirk, Marc            $1,927.49              1350 15th RD SE, Burlington, KS 66839
  Newlon, Brian            $1.70                  6149 Roberta St., Burton, MI 48509
  Newman, William S.       $5,979.21              126 North Pauahi St. Rm. #214, Honolulu, HI 96817
  Ney, Julian              $1,658.62              125 17th St Pl NW, Hickory, NC 28601
  Neyer, David             $38,039.71             9449 Woods Circle, Brown Deer, WI 53223
  Ng, Cody                 $2,952.00              147-35 38 Ave B25, Flushing, NY 11354
  Ngo, Desiree             $15.98                 537 Castle St, Daly City, CA 94014
  Ngo, Hau                 $23.24                 84 Dovetail , Irvine, CA 92603
  Ngo, Michael             $17,688.00             1373 Braebridge Road, San Jose, CA 95131
  Nguyen, Dustin           $2,640.20              1449 Bob White Place, San Jose, CA 95131
  Nguyen, Hung             $3,677.88              65 Wentworth St., Apt 1, Dorchester, MA 02124
  Nguyen, Huy              $14,346.80             11901 Swearingen Drive APT # 113, Austin, TX 78758
  Nguyen, Kelvin           $3,918.90              2938 Vanport Dr, San Jose, CA 95122
  Nguyen, Le               $221.40                1 Joelle Way, Telford, PA 18969
  NGUYEN, PHUONG           $0.77                  6002 MAYWOOD FOREST DR., HOUSTON, TX 77088
  nguyen, Quy              $0.26                  9568 colington pl , stockton, CA 95209
  Nguyen, Trinh            $295.20                1294 Old Manor Place, San Jose, CA 95132
  Nguyen, William          $11.39                 168 Mountain View Dr., Tustin, CA 92780
  Nibley, David            $125.87                10269 Los Palos Dr, Rancho Cordova, CA 95670
  Nichols, Brian           $907.67                5461 Connie Ln, Shingle Springs, CA 95682
  Nichols, Charles         $16.28                 10314 Saint Georges, Rowlett, TX 75089
  Nichols, Edwin           $16,028.52             4951 Reynolds Cove, Birmingham, AL 35242
  Nichols, John            $0.46                  PO box 2, WHITE LAKE, NY 12786

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 77 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 78 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Nickerson, John          $9.95                  35A Village Landing Road, Chatham, MA 02633
  Nicpon, Dariusz          $110.36                379 Peconic St., Ronkonkoma, NY 11779
  Niedzwiecki, Antoni      $16,554.00             144 S 3rd Street Unit 609, San Jose, CA 95112
  Niehaus, Ken             $3,870.76              85098 chezem Rd, Eugene, OR 97405
  Nielsen, Hal             $442.20                5039 Bellthorn Dr, Orlando, FL 32837
  Nielsen, Kenneth         $295.20                85 Minthal Dr., Southington, CT 06489-1232
  Nielsen, Kimberly        $2,697.36              698 Wild Acres Road, Osteen, FL 32764
  Nielsen, Mark            $11.49                 3109 West 86th Street, Bloomington, MN 55431
  Nielsen, Matthew         $5,187.95              4079 E. Marlene Dr., Gilbert, AZ 85296
  Nielsen, Thomas          $1.00                  2801 Blarney Stone Lane, Bloomington, IL 61704
  Nieves, Charity          $55.18                 P.O. Box 11933, Kansas City, MO 64138
  NIKLAS, JOSEPH           $21.49                 324 SLEEPY CREEK ROAD, HEDGESVILLE, WV 25427
  Nilsen, Oyvind           $26.05                 5896 Orchard Creek Lne, Boulder, CO 80301
  niolet, jeffrey          $270.68                141 mossy oaks drive, slidell, LA 70458
  Nisbet, John             $23.83                 251 Medical Ctr. Blvd. Ste 300, Webster, TX 77598
  Nishikawa, Yoshitaka     $19,244.80             2-505, Rue Regina, Verdun, QC H4G 2H2, Canada
  Nissen, Mitch            $82.77                 133 Fantages Way, Folsom, CA 95630
  nivens, james            $22.34                 9018 holly rd., neosho, MO 64850
  Nixon, Kas               $19,011.39             9107 Amanda Dr., Austin, TX 78729
  Nixon, Robert            $6.45                  8086 S Yale Ave PMB 220, Tulsa, OK 74136
  Noack, Frederick         $7,069.00              5361 Black Ave Unit 4, Pleasanton, CA 94566
  Noble, Christopher       $1,031.80              15821 Golden Club St, Clermont, FL 34711
  Noble, Patricia          $44,019.28             P.O. Box 451159 , Westlake, OH 44145
  Noble, Russell           $8,130.38              7612 Batavia Lane, Charlotte, NC 28213
  Noblitt, Brent           $44.28                 4 Gentian Ct., Taylors, SC 29687
  Noe, Jeremy              $0.85                  5717 Rex Mill Drive, Rex, GA 30273
  Noes, Joseph             $51.71                 627 Natalie Lane, Lebanon, OH 45036
  Nolan, Daniel            $295.20                773 N 11th St. , Coeur d'Alene, ID 83814
  Nolan, Justin            $2,211.00              5035 Rainbow Blvd., Westwood, KS 66205
  nolan, ronald            $2,662.20              2020 w 89th st, leawood, KS 66206
  Nolan, Steve             $1,394.68              3420 So. 79th Street, Lincoln, NE 68506
  Noll, James              $20,661.43             165 Wades Lane, Christiansburg, VA 24073
  Nomura, Robert           $147.60                1717 Oak Country Lane, Las Vegas, NV 89144
  Noone, Sowmya            $369.00                4211 harwin pl Apt 315, Glen allen, VA 23060
  Norby, Linda             $0.05                  P.O. Box 1021, Hardeeville, SC 29927
  Nordby, Mark             $2,520.48              850 Talbot E-6, Canutillo, TX 79835
  Norman, Brian            $306.71                1220 Gettysburg Drive, Cheyenne, WY 82001
  Norman, David            $32.49                 6005 S US Highway 1 Unit 103, Rockledge, FL 32955
  Norman, Jeffrey          $0.71                  16 Oriole Drive, Poughkeepsie, NY 12601
  Norred, Jonathan         $876.78                127 Sinclair Rd, LaGrange, GA 30240
  Norris, Steve            $53,993.43             P.O. Box 3771, Carefree, AZ 85377-3771
  Norrish, Norman          $4,350.09              704 228th Ave NE #773, Sammamish, WA 98074
  North, David             $11.72                 APO, MRAP Vehicles - LEIDOS, APO, AE 09354
  northcutt, joshua        $14.76                 1804 blair oak dr, lewisville, TX 75067
  Northway, Steve          $478.36                5028 Lower Roy Lake Road, Nisswa, MN 56468
  norton, alexandra        $271.40                44 Roberts Rd, Sandia Park, NM 87047
  Novice, David            $25,200.00             6711 Westbrook Road, Baltimore, MD 21215
  Novotny, Mona            $39.30                 PO Box 123, Powell Butte, OR 97753
  Nowokunski, Edward       $110.42                187 coach club drive, titusville, FL 32780
  Nudd, Lyn                $3,125.36              2916 Wedemeyer St, Sheboygan, WI 53081
  NUKALA,                  $2.93                  1196 WILLIAM PENN DR, BENSALEM, PA 19020
  PASUPATI

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 78 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 79 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Nunemaker, Robert        $499.53                9662 Ridgecrest Ct, Davie, FL 33328-6923
  Nurmi, James             $1,690.53              2468 Funston Ave, San Francisco, CA 94116
  nurss, ronald            $32.20                 7592 pineridge lane, fair oaks, ca 95628
  Nussbaum, Gila           $0.20                  55 Forest Park Circle, Lakewood, NJ 08701
  Nycz, Elaine             $0.06                  19 Essex Road, Cedar Grove, NJ 07009
  OBarr, Johnny            $14.79                 4517 Hees Court, Pflugerville, TX 78660
  Obarski, Slawomir        $1.00                  110 Midland Ave 2b, Midland Park, NJ 07432
  Oberpriller, Cheri       $35,518.90             11 N Leverett Rd, Leverett, MA 01054
  OBRADOVIC,               $7,200.00              363 Friendship Drive, Paoli, PA 19301
  DRAGANA
  OBRIEN, John             $14.48                 83 Massanutten Farms Rd., Front Royal, VA 22630
  OBRIEN, John             $771.88                389 Darby Drive, Front Royal, VA 22630
  O’Brien, Maria           $2,642.43              83 Massanutten Farms Rd., Front Royal, VA 22630
  O'Callahan, Rob          $35.00                 1116 Banks St #18, Houston, TX 77006
  O'Connell, Edward        $195.68                183 Forest Blvd, Ardsley, NY 10502
  O'Connell, Richard       $590.40                1404 Williams Drive, Wall Twsp., NJ 07719
  O'Connor, Terence        $0.24                  1 annex circle, Mount Dora, FL 32757
  Odegaard, Craig          $13.76                 2608 N. Prindle Ave, Arlington Heights, IL 60004-2244
  ODell, David             $0.69                  932 Le Brun Dr., Jacksonville, FL 32205
  Odle, Roger              $0.16                  1802 Aviation Way, Redondo Beach, CA 90278
  odom, johnny             $0.07                  2702 zachary dr., corinth, TX 76210
  Odom, Robert             $42.79                 1601 Carmen Dr. Suite 207, Camarillo, CA 93010
  ODonnell, Mark           $5,000                 351 County Road 462, De Leon, TX 76444
  ODONNELL,                $672.70                8604 CROYDON LOOP, AUSTIN, TX 78748
  PATRICK
  Odonnell, Timothy        $3,487.16              438 river isle ct, longwood, FL 32779
  Oelrich, Scott           $4,422.00              4145 Riverside Ave, Boulder, CO 80304
  ogden, charles           $5.68                  PO box 1365, pagosa springs, CO 81147
  Oh, Sook                 $1,328.40              9488 Cooley Lake Rd., White Lake, MI 48386
  O'Hara, Glen             $7,390.97              1019 W. Cooley Dr., Gilbert, AZ 85233
  Ohlandt, Laurie          $11,006.45             349 Willoway Drive, Bolingbrook, IL 60440
  Ohlinger, Richard        $8.38                  506 700th St., Portsmouth, IA 51565
  Ojeda, Gerard            $2,267.63              81-11 45th Ave., Apt. 7B, Elmhurst, NY 11373
  okashima, easttina       $2,578.54              2706 muscatel ave, rosemead, CA 91770
  Okazaki, Glenn           $12,114.97             1303 Cherry Court, San Jose, CA 95118
  Oladele, Jean-David      $1,024.00              Address Unknown
  Oldenburg, Allen         $822.15                W308 S2322 Brecon Way, Wales, WI 53183
  O'Leary, Thomas          $738.00                78-6917 Mamalahoa Hwy, Holualoa, HI 96725
  Oleksa, Ronald           $20,870.33             134 Wilkins Dr, Winchester, VA 22602-6052
  Oleneack, Timothy        $275.90                2965 Sacramento St Apt 102, San Francisco, CA 94115
  Olesen, Craig            $784.02                650 Maple Avenue, Lake Bluff, IL 60044
  oliva, nancy             $19.68                 1155 willow lane PO box 0572, big bear city, CA 92314
  Oliver, L. Robert        $101.86                1400 w 24th loop, kennewick, WA 99337
  Oljaca, Peter            $105.53                2504 Larkin Rd. Apt 75, Lexington, KY 40503
  Olsen, Calvin            $295.20                10221 Indian Hill Rd, Newcastle, CA 95658
  Olsen, Michael           $147.40                35974 442nd Lane, Aitkin, MN 56431
  Olsen, Thomas            $369.00                14629 Tiara Street, Van Nuys, CA 91411
  Olson, Jonathan          $9,778.83              16405 126th Ave SE, Renton, WA 98058-5556
  Olson, Kathy             $0.44                  4022 41st ave S., MPLS, MN 55406
  OLSON, RON               $4.27                  1903 5TH ST., TILLAMOOK, OR 97141
  ONAMI, ONGERI            $4,428.00              174 GARFIELD PLACE, MAPLEWOOD, NJ 07040
  Onderdonk, John          $6,236.50              583 Fairway Drive, Novato, CA 94949

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 79 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 80 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  O'Neal, Paul             $25.19                 1701 Jacqueline Ct, Fort Worth, TX 76112
  ONeil, Bryan             $4.22                  21 Lawson Farm Road, Londonderry, NH 03053
  O'Neill, Thomas          $4,606.00              c/o David Schramm 201 River's Edge, amherst, OH 44001
  Oo, Thet                 $3.96                  2961 Summer Mist Court. #92, Anchorage, AK 99507
  Ooyevaar, Ted            $3,187.14              2640 Oak Ridge Trail NE, Grand Rapids, MI 49525
  OQuinn, Jackie           $147.60                1806 Barrington Overlook, Marietta, GA 30066
  Orhanovic, Neven         $90,251.77             10925 SW 121 Ave., Tigard, OR 97223
  Orihuela, Evelio         $1.48                  5433 Sweetwater Terrace Circle, Tampa, FL 33634
  Orion, Kathleen          $124.26                PO BOX 10726, Blacksburg, VA 24062
  Orlandella, Michael      $1,303.97              7755 H littlefield Street, Fort Knox, KY 40121
  Orlowsky, Russell        $4,868.02              1323 Jefferson Avenue, Portage, PA 15946
  Orosco, David            $499.29                16347 Shady View Lane, Los Gatos, CA 95032
  ORourke, Kenneth         $1,841.60              1029 Broadmoor Dr, Elgin, IL 60124-3119
  orr, mauricce            $2,195.84              8940 Jaqutia Ave, Las Vegas, NV 89149
  Orr, Richard             $7,297.07              215 Kenmore Drive, Longmeadow, MA 01106
  Orrell, Devin            $1,097.70              308 E. Ridgewood Dr., MWC, OK 73110
  Orrick, Ronald           $24.40                 7398 County Road O, Wausau, WI 54401
  Orsini, Myrna            $111.21                8431 Waldrick Road SE, Tenino, WA 98589
  Ortega, Yvonne           $2,416.90              4841 Cove Creek Dr. SE, Brownsboro, AL 35741
  ORTIZ, ROMEO             $2.86                  3051 JEMEZ RD., SANTA FE, NM 87507
  Ortwein, Jeffrey         $191,571.46            6227 Acorn Drive, Emmaus, PA 18049
  Orzech, James            $0.50                  8741 W. 167th St., Orland Park, IL 60462
  osborne, david           $19.33                 10405 62nd dr ne, marysville, WA 98270
  Oskay, Koray             $3,249.06              1020 Palomar Dr, Redwood City, CA 94062
  Osorio, Simon            $9.48                  3421 E. Tropicana ave Suite P, Las Vegas, NV 89121
  Ostertag, Gerhardt       $3,256.98              6921 Horrocks St, Philadelphia, PA 19149
  Ostrovsky, Igor          $1,901.94              75 Oceana Drive East 3C, Brooklyn, NY 11235
  Oswood, Jon              $147.60                364 Park Terrace SE, Cedar Rapids, IA 52403
  Otil, Mihai              $36,595.87             7946 Park Ave, Skokie, IL 60077
  Otto, Edward             $149.89                270 Delaware Ave., Oxford, PA 19363
  Oury, Paul               $3.50                  1249 Valparaiso Dr. N., Placentia, CA 92870
  oushakoff, andy          $191.88                10901 barossa court, rancho cordova, CA 95670
  outar, dave              $147.60                20 sweeten creek rd, asheville, NC 28803
  Oviatt, Brian            $1.27                  3120 D Ave NE, Cedar Rapids, IA 52402
  Owen, Mark               $191.62                4911 Donna St., North Las Vegas, NV 89081
  Owens, David             $4.33                  9169 Ashburn Ln, Gulfport, MS 39503
  Owens, Michael           $59.04                 11653 Chelsea Ct, Fishers, IN 46038
  oza, khatija             $61.98                 10000 Whitley Bay Dr, Austin, TX 78717
  oza, Rajshekhar          $7,832.38              2574 Admirals Walk Drive, Orange Park, FL 32073
  pacheco, r               $7,773.91              5572 foxtail loop, carlsbad, CA 92010
  pacheco, steven          $19.65                 16 hunter st, acushnet, MA 02743
  Pacheco, Wesley          $2,317.43              1292 South Ave, Gustine, CA 95322
  Packard, Rebecca         $1,103.60              1209 Agnew Drive, Drexel Hill, PA 19026
  Packard, Ronald          $2,001.89              3965 Packard Ln., Carlsbad, CA 92008
  Paff, Troy               $1,600.22              4257 NDCBU 417 Ranchitos Road, Taos, NM 87571
  Page, John               $4,872.31              31720 Bretton, Livonia, MI 48152
  Page, Leland             $29.98                 8230 Windsor Crest CT, Las Vegas, NV 89123
  page, nathan             $530.07                10246 S SILVER MINE RD, South Jordan, UT 84095
  Page, Silvia             $2.28                  2709 Woodflower Ave., Henderson, NV 89052
  Pahima, Amnon            $228.11                10713 Sprucedale ave, Las Vegas, NV 89144
  Pai, Ashlynn             $1,238.27              1050 N. Taylor St, Apt 604, Arlington, VA 22201-4794
  Paik, Josh               $3.69                  7644 Melba Ave., Canoga Park, CA 91304

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 80 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 81 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Painter, Samuel          $54,588.01             222 Skinner Rd, Augusta, GA 30907
  Pair, Lawrence           $12,810.84             P. O. Box 1055, Cookeville, TN 38503
  Pais, Richard            $2,517.75              1404 Tayside Way, Bel Air, MD 21015
  Paison, Eric             $7.50                  9311 Kern Ave, Westminster, CA 92683
  Pakenham, Brian          $17.51                 5754 applefield path, new market, MD 21774
  Pakes, David             $18.20                 319 Oak Lane, Rome, PA 18837
  Paladugu, Madhu          $0.14                  57 S Bath Ave Apt A, Long Branch, NJ 07740
  Palanisamy,              $1,103.60              9436 ELM ST, PAINTED POST, NY 14870
  Rajeshkannan
  Palas, Alexander         $24,938.07             43 SE OCEAN BLVD, STUART, FL 34994
  Palas, Alexander         $43,190.95             300 S Australian 306, west palm beach, FL 33401
  Palet, Nathaniel         $31.73                 1106 E. Knapp Street apt. #106, Milwaukee, WI 53202
  Paleyes, Boris           $9,932.40              2684 Magee Place, Oceanside, NY 11572
  Palladino, Frank         $7,198.79              614 E Merrimack St, Lowell, MA 01852
  Palliyil, Sarada         $0.32                  6502 Lake Pembroke Place, Orlando, FL 32829
  Palma, Joseph            $13.80                 537 Adams ave, Langhorne, PA 19047
  Palmer, Chris            $3,922.00              PO box 538, crandall, TX 75114
  Palmer, Corey            $2,211.00              1704B LLANO ST #421, Santa Fe, NM 87505
  Palmer, Randy            $13.51                 14376 Belle Valley Rd., Caldwell, OH 43724
  Palmiere, Daniel         $26,959.23             156 Weldon Road, Manchester, NJ 08759-6220
  Palmiotto, Anthony       $589.60                70 Breza Rd, Allentown, NJ 08501
  Panaggio, Vincent        $13.03                 Address Unknown
  Pancras, Patrick         $1,103.60              309 Down East Pl, Cary, NC 27519
  Pang, Incheol            $11,036.00             6325 Torrence St, Burke, VA 22015
  Pang, Siu                $7,362.40              342 East 53rd Street Apt 2F, New York, NY 10022
  Panneerselvam,           $0.15                  2802 Saint Croix Drive, Vienna, VA 22180
  Sharvan
  Pantaleev, Aleksandar    $4.13                  550 W 1st St, Apt. 1122, Oswego, NY 13126
  Pantuso, Corey           $82.38                 P.O. Box 174, Freedom, WY 83120
  Papa, David              $43.54                 12345 Lamplight Village Ave. Apt. 1213, Austin, TX 78758
  Papile, John             $8.32                  2885 Sanford Avenue SW# 19995, Grandville, MI 49418
  Papp, David              $891.91                8089 Gracie Drive, Manassas, VA 20112
  Paprocki, Edward         $6,184.00              7673 Orchid Lane North, Maple Grove, MN 55311
  Paradise, Zach           $1,986.96              9713 Ceralene Drive, Fairfax, VA 22032
  Paragas, Daniel          $198.92                2547 Glen Alma Way, San Jose, CA 95148
  Parakoti, Suresh         $12.54                 3373 Napoli PL, San Jose, CA 95135
  Kumar
  Parambil, George         $1,476.00              53-38, 35 Street n/a, Long Island City, NY 11040
  PARASARAM,               $1,885.33              822 235TH Pl SE, BOTH ELL, WA 98021
  UDAYA BHASKAR
  Parashak, Paul           $841.32                1820 Colonial Shores Dr., Hixson, TN 37343
  Pardue, Lawrence         $1.38                  1906 Flint Glenn Lane, Charlotte, NC 28262
  Pardue, Stephen          $0.30                  1906 Flint Glenn Lane, Charlotte, NC 28262
  Pareigis, Aaron          $14.84                 243 Hope St., Marietta, GA 30064
  Parente, Joesph          $58.96                 4224 Whiting Rd., Philadelphia, PA 19154
  Parikh, Mayank           $86,080.80             3 Millcroft Pl, Sugar Land, TX 77479
  parikh, nikunj           $0.16                  1343 gravatt way, midlothian, VA 23114
  Parish, Wanda            $6,346.80              3017 Wayne Dr, Manhattan, KS 66502
  Parker, Alan             $147.60                PO Box 745, Pleasanton, TX 78064
  Parker, Gordon           $385.81                56 Track Lane, Reedsville, PA 17084
  Parker, Jonathan         $106.94                13 Greyton Ln, Houston, TX 77024
  Parker, Richard          $19,498.20             11738 Airport Rd, Mount Vernon, OH 43050

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 81 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 82 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Parks, Dale              $0.26                  4605 W Custer Ln Unit 203, Sioux Falls, SD 57106
  Parmeley Carter, Paula   $14.76                 1200 NE 72nd Terrace, Gladstone, MO 64118
  Parnell, Burton          $0.06                  2723 Pascua Ct Apt E, Kailua, HI 96734
  Parraga, Charles         $17.91                 PO Box 781318, Sebastian, FL 32978
  Parrish, Steven          $369.00                9802 Kenosha, Lubbock, TX 79423
  parsley, shannon         $23.05                 4340 beau terra ln, pensacola, FL 32514
  Parsons, John            $3,310.80              133 Willis Creek Rd, Warner Robins, GA 31088
  Parton, Kem              $28.07                 603 Coniston Court, Peachtree City, GA 30269
  Partridge, Anthony       $16.79                 1204 N Park Road, Hollywood, FL 33021
  Pascale, Cynthia         $147.60                14223 Frances St., Omaha, NE 68144
  Pascale, Jean            $18,376.20             11425 Frederick St, Omaha, NE 68144
  Pascale, Jeremy          $29,621.32             13516 Hillsborough Drive, omaha, NE 68164
  Pascale, Jordan          $2,715.84              3828 Georgia Ave. NW Apt 301, Washington, DC 20011
  Pascale, Nicholas        $3,424.32              13516 Hillsborough Drive, Omaha, NE 68164
  Pascale, Tim             $369.00                12122 Roberts Road, La Vista, NE 68128
  Paschal, Eric            $4.74                  2840 NE Daphne St, Issaquah, WA 98029
  Pasche, Luke             $10,332.00             121 memorial drive NW, Hoffman, MN 56339
  Passanisi, Anita         $31,531.37             7442 County Road 9, Orland, CA 95963
  Passmann, Frederic       $3,097.00              120 n franklin ave, aspermont, TX 79502
  Pasternak, Kristen       $2,952.00              5311 Maplewood Ave, Portage, IN 46368
  pastore, raymond         $4,241.18              143-35 sanford avenue, flushing, NY 11355
  Patel, Amrish            $6,621.60              28 Old Coach Road, Nashua, NH 03062
  Patel, Ketan             $18,750.00             74 Premier Blvd., Roanoke Rapids, NC 27870
  Patel, Lakir             $43.03                 1217 Avondale Drive, Murphy, TX 75094
  Patel, Mahesh            $1,251.20              4731,Kirkwall dr, Sugarland, TX 77479
  Patel, Pranav            $14.45                 8 High Ridge Road, Cromwell, CT 06416
  Patel, Purvang           $1.53                  59 Lockwood Avenue, South Attleboro, MA 02703
  Patel, Raj               $0.91                  1136 Canterbury Drive, Lansdale, PA 19446
  Patel, Sonik             $1,103.60              58 Sequoia Road, TYNGSBORO, MA 01879
  Patil, Surgounda         $1.33                  529 PLEASANT HILL DR, COOKEVILLE, TN 38501
  Patterson, George        $147.40                4823 Pecan Ln, Granite Falls, NC 28630
  Patterson, Regg          $59.09                 402 N Sheridan Rd #1016, Lawton, OK 73505
  Patti, Charles           $3,556.48              PO Box 5944, Pahrump, NV 89041
  Patton, John             $220.72                3 Coolidge Ave, Sellersville, PA 18960
  Patton, Linney           $331.08                310 E Kolstad, Palestine, TX 75801
  Patton, Melissa          $1.60                  14000 NE 100th Cir, Vancouver, WA 98682
  Paul, Michael            $25.59                 Address Unknown
  Paul, Richard            $27.64                 818 South Tenth Street, Lanett, AL 36863
  Paul, Rick               $129.81                23400 old ferry rd, spicewood, TX 78669
  Pavia, Kenneth           $20.00                 11087 Sandy Creek Drive, Sandy, UT 84094
  Pavuk, Michal            $109.37                Address Unknown
  Pawlish, Carolyn         $2.04                  143 Vance St., Burgettstown, PA 15021
  Paxton, Joseph           $2,000.00              Address Unknown
  Payamps, Jose            $551.80                12 CONCORD ST, JERSEY CITY, NJ 07306
  Payne, Collin            $6,766.65              3624 laredo st, carlsbad, CA 92010
  Payne, Curtis            $100.00                2593 Cardinal Drive, Rock Creek, OH 44084
  Payne, Jared             $3,063.86              P.O. Box 5326, Pagosa Springs, CO 81147
  Payne, Jeremy            $2.93                  848 N. 6th St., Bayport, MN 55003
  Payne, John              $44.28                 17807 Lakecrest View Dr #5208, Cypress, TX 77433
  Pea, Debra               $29.52                 457 OAK STREET, CONNERSVILLE, IN 47331
  Pea, Terry               $1,192.04              212 Millie St., Longview, TX 75602
  pearce, paul             $0.55                  125 ashmore rd, greer, SC 29650

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 82 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 83 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Pearsall, Anthony        $1,476.00              592 Central Ave, Pacific Grove, CA 93950
  Pearson, Andrew          $649.03                33 A St, Reading, MA 01867-1904
  Pearson, John            $4,573.96              21626 CR 3747, Splendora, TX 77372
  Pearson, Mike            $51.28                 156 River Ranch Road, Edwards, CO 81632
  Pearson, Steve           $8,706.16              2011 s Greenhaven way, Nampa, ID 83686
  Peck, Norman             $0.60                  579 Riverview Sr., Marshll, WI 53559
  Peck, Richard            $13.99                 2348 Northfield, Trenton, MI 48183-2423
  Peddada, Ravikanth       $8,095.60              575 Hampshire Road #122A, Westlake Village, CA 91361
  Peddireddi,              $1,631.37              5671 Spry Common, Fremont, CA 94538
  Umashankar
  Pedersen, Jeffrey        $324.00                7811 Shadycove Ave., Burbank, CA 91504
  Pedi, Siva               $1,263.06              9001 Clovercroft Preserve Dr, Franklin, TN 37067-2549
  Peet, John               $21.61                 24482 Antler Circle, Porter, TX 77365
  Pelka, Dale              $3.16                  23445 Balmoral Ln., West Hills, CA 91307
  Pelletier, Jason         $737.00                5640 nw 61st Street #1424, Coconut Creek, FL 33073
  Peltier, Joseph          $1,810.79              P.O. Box 160, Lytle, TX 78052
  Pelton Jr, Larry         $19.70                 2541 Broad Leaf Cove, Germantown, TN 38139
  Pelyhes, David           $3,350.12              8403 N 40th St, Augusta, MI 49012
  Pemberton, Richard       $8.74                  2722 ridge avenue, Philadelphia, PA 19121
  Pendergrass, Tony        $442.80                PO Box 1214, Henderson, NC 27536
  Pendleton, Terrie        $40.86                 1323 Ullainee Rd, Caret, VA 22436
  Peng, Victor             $27.00                 1028 Saxon Hill Drive, Cockeysville, MD 21030
  Pennington, Addison      $0.24                  Po box 43, Andover, MN 55304
  Penny, Ronald            $18.17                 220 fuquay springs ave., fuquay varina, NC 27526
  Pepin, Ludger            $2,378.00              Address Unknown
  Perdue, Riley            $103.78                Address Unknown
  Pereira, Jennifer        $0.62                  90 Garden Drive, Apt #1, Manchester, NH 03102
  perez, andres            $295.20                # 9757 Military Parkway, Dallas, TX 75227
  Perez, Eduardo           $7.63                  2885 Sanford Ave SW #19671, Grandville, MI 49418
  Perez, Elvira            $818.54                2885 Sanford Ave SW #19684, Grandville, MI 49418
  Perich, charles          $0.16                  5061 mountain Rd, slatington, PA 18080
  Perkins, Jared           2,806.19               1018 CAIRO, CORPUS CHRISTI, TX 78412
  Perkinson, Gary          $13,250.80             3875 Waldo Ave. Apt. 2F, Bronx, NY 10463
  Perri, Michael           $3,012.04              404 first ave. ext., frankfort, NY 13340
  Perri, Shelly            $1,830.24              404 FIRST AVE EXTENSION, FRANKFORT, NY 13340
  Perry, Armistead         $33.76                 2867 Sequoyah Dr, Atlanta, GA 30327
  Perry, Dennis            $14.76                 206 N. Front St. PO Box 493, Okawville, IL 62271
  Perry, James             $3,986.73              7610 Sir Kevin, Lumberton, TX 77657
  Perry, Susan             $2.98                  11352 Breckenridge Drive, Davison, MI 48423
  Perry, Thomas            $125,116.98            2229 15th ST, Monroe, WI 53566
  Person, Gretchen         $2,554.20              4018 3rd St S, Moorhead, MN 56560
  Peryam, John             $295.20                40 W. 53rd Terrace, Kansas City, MO 64112
  Peso, Anthony            $4.05                  102 Howe st, Framingham, MA 01702
  Pesterfield, Jason       $3.00                  PO Box 26008, Hoover, AL 35260
  Petal, Dennis            $4,228.17              2101 Dowell Rd, Grants Pass, OR 97527
  Peters, Anthony          $7,173.40              42225 Minnesota Creek Rd, Paonia, CO 81428
  Peters, Greg             $18.91                 814 Singing Hill Dr., Garland, TX 75044
  Peters, Karen            $25,088.31             118 Cherokee Court, Effort, PA 18330
  Peters, Karl             $15.95                 211 Pohatcong Road, Highland Lakes, NJ 07422
  Peters, Mike             $147.60                28 Soluri Lane, Tomkins Cove, NY 10986
  Peters, William          $4,074.42              118 Cherokee Ct., Effort, PA 18330


  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 83 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 84 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Petersen, John           $26.43                 9101 East Bay Harbor Drive Apt. 404, Bay Harbor Islands, FL
                                                  33154
  Peterson, Bruce          $2,222.64              25881 Lingo Ln, Millsboro, DE 19966-6617
  Peterson, Christopher    $1.74                  N8252 West Rd, Watertown, WI 53094
  Peterson, Cierra         $472.32                7733 Cerry Hts. Apt 204, Fountain, CO 80817-4811
  Peterson, Dallen         $0.05                  3150 GIN LANE, NAPLES, FL 34102
  Peterson, Greg           $36,884.51             1900 Wooden Drive, Placentia, CA 92870
  Peterson, Kurt           $61.98                 2901 E Santan St, Chandler, AZ 85225
  Peterson, Loren          $29.52                 2133 n. jefferson, springfield, MO 65803
  Peterson, Paul           $14.18                 114 Ridgewood Drive, Landenberg, PA 19350
  Peterson, Ralph          $219.49                12 Mariners Point, Fairfield Glade, TN 38558
  Peterson, Richard        $1,651.23              520 Roslyn, kenilworth, IL 60043
  Peterson, Robert         $3,355.34              2425 W Bannock St, Boise, ID 83702
  Peterson, Scott          $711.72                1718 Ridgevue Ave, Clifton Forge, VA 24422
  Peterson, Shari          $9.74                  1293 South Beverly Glen Blvd. Apartment 308, Los Angeles, CA
                                                  90024
  Petkus, Donald           $23.27                 108 Shivers St., Patterson, LA 70392
  Petrelli, Marcus         $0.02                  20181 LORA LANE, BEND, OR 97702
  Petrik, Dustin           $1,779.71              1949 NW 44th St, Lincoln, NE 68528
  Petropoulos, Christos    $60.59                 21 Marial Rose Dr., Portsmouth, RI 02871
  Pettit, Phil             $3,386.57              2701 tumlinson, leander, TX 78641
  Petty, Deborah           $108,751.12            1203 Benton Hill Drive, Mount Juliet, TN 37122
  Petty, Mark              $0.51                  P O BOx 3063, Peachtree City, GA 30269
  Peyronel, Raymond        $24,508.35             10409 Reymouth Ave., Rancho Cordova, CA 95670-5816
  Pfeffer, Jeffrey         $12.22                 1101 wisconsin ave, racine, WI 53403
  Pfefferle, Scott         $0.20                  171 Ambler St Apt B, Westville, NJ 08093
  Pfister, Raven           $105.53                910 N. 11th St., Lafayette, IN 47904
  Pfisterer, Janet         $73.80                 6558 So. Hill St., Littleton, CO 80120
  Pfluke, John             $1,103.60              1501 S. Mason Ave., Tacoma, WA 98405
  Pham, Hop                $10,382.40             7126 Stanchion Lane, Burke, VA 22015
  Phan, Anh                $5,890.40              5406 hitcher bnd, Austin, TX 78749
  Phelan, Georgia          $6,621.60              916 Ferguson St., Nacogdoches, TX 75961
  Phelps, Kristofer        $255.36                15772 Stable Run Dr., Spring Hill, FL 34610
  Philips, Robert          $551.80                716 E. FRANCIS AVE, PAMPA, TX 79065
  Phillips, Carol          $2,170.58              2160 Terrace St., Redding, CA 96001
  Phillips, Derek          $60.24                 1305 West Martin luther King Hwy, Tuskegee, AL 36083
  Phillips, Don            $1.11                  104 Lindbergh Ct., Dayton, NV 89403
  Phillips, Elizabeth      $3,986.68              363 Windermere Blvd. Unit 107, Alexandria, LA 71303
  Phillips, Joshua         $875.04                8405 Kirkby Circle, Leeds, AL 35094
  Phillips, Kevin          $44.28                 23 arlington terrace, utica, NY 13501
  Phillips, Micah          $1.66                  7717 e greenway rd, scottsdale, AZ 85260
  Phillips, Nathan         $127.40                6 Dobell LN, Savannah, GA 31411
  Phillips, Pamela Lynn    $589,637.31            565 Eagle Watch Lane, Osprey, FL 34229
  Phillips, Rodney         $13,415.85             1167 Coggins St. , Redding, CA 96003
  phillips, william        $17.24                 6012 apt d garcia blvd, ft. lewis, WA 98433
  Phillis, Tyler           $1,339.26              14303 NE 7th Ave, Vancouver, WA 98685
  Philpot, Mark            $4.68                  5727 Butternut dr, Machesney Park, IL 61115
  phinney, jeff            $3,686.78              421S.2nd Ave., Oakdale, CA 95361
  Phlaum, Jason            $989.25                100 South Seranado Apt. 47, Orange, CA 92869
  Phung, Kim               $3,775.16              8207 Simpkins Way, Melbourne, FL 32940
  Pianarosa, Denis         $29,384.02             11 Elizabeth Avenue, Kingston, ON, CN K7M 3G9
  Picard, Jeremiah         $1,338.00              2833 N. 57th, Lincoln, NE 68507

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 84 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 85 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Pickens, Andrew          $91.01                 Box 127 200 Wilborn Brake, Pickens, AR 71662
  Pickens, Michael         $147.60                795 Laurel Dr, Greenwood, AR 72936
  Pickering, Jonnie        $3.60                  7617 NE Easy Street, Gladstone, MO 64118
  Pickett, Joseph          $185.09                18403 Redriver Dawn, San Antonio, TX 78259
  Pierce, Daniel           $61.54                 6082 Ansley Court, Manassas, VA 20112
  Pierce, Denae            $14.76                 7505 Down Hill Dr, Fort Worth, TX 76120
  Pierce, Douglas          $0.15                  521 Winter Ave., Big Rapids, MI 49307
  Pierce, John             $477.89                4545 Lower Klamath Lake Road, Klamath Falls, OR 97603
  Pierce, Steven           $28.58                 6261 Elesa Way, Fontana, CA 92336
  Pietri, Stefano          $6,043.82              14195 Running Deer Trail, Austin, TX 78734
  Pifher, William          $14.36                 66 Chapel St, Monroeville, OH 44847
  Piland, Terry            $1,215.63              3040 B 1/2 Rd., Grand Junction, CO 81503
  Pillow, Christopher      $59.04                 1324 Williams Dr., Sulphur, OK 73086
  Pillow, Douglas          $191.88                1324 Williams Dr., Sulphur, OK 73086
  Pinard, Jean             $292,831.93            Rue des Mouettes 7, 1400 Yverdon-les-Bains, Switzerland
  Pine, Carrie             $2,531.48              PO Box 407, Stittville, NY 13469
  pines, jack              $576.22                3860 n. 39th ave., hollywood, FL 33021
  Pinkham, James           $2,637.95              Address Unknown
  Pinnamaneni, Vidya       $0.87                  2335 Club Meridian Dr APT# B3, OKEMOS, MI 48864
  Pinni, Sreenivasa Rao    $14.03                 203 Pine Knoll Drive APT 3A, Battle Creek, MI 49014
  Pinsky, David            $8,704.64              2020 Adair Ave N, Golden Valley, MN 55422
  Pinson, Roger            $9.61                  181 Bergstrom Rd, Sulphur, LA 70665
  Pippig, Gary             $3,125.95              2645 Vartikian Ave, Clovis, CA 93611
  Pirog, Wojciech          $73.80                 45 Viola Lane, New Britain, CT 06053
  Pirrie, Mark Pirrie      $2,871.30              20058 Ventura Blvd. #10, Woodland Hills, CA 91364
  Pisano, Frank            $10.00                 313 Monmouth Avenue, New Milford, NJ 07646
  Pistorius, Joseph        $0.59                  307 Kent Lane, Perkasie, PA 18944
  Pitblado, Jeff           $253.13                4257 E Expedition Way, Phoenix, AZ 85050
  Pitcairn, David          $17,098.57             25905 Melrose LAne, Madison, AL 35756
  Plant, Rick              $73.80                 4570 28th Ave, Sacramento, CA 95820
  Plante, Joseph           $6,417.20              805 Monterrey Drive, Roswell, NM 88201
  Plante, Lisa             $88.92                 7703 Camino Real, A307, Miami, FL 33143
  Platt, John              $1,476.00              P.O. Box 1348, Colfax, CA 95713
  Platzer, Michael         $1,679.95              P.O. Box 300291, Casselberry, FL 32730-0291
  Pletcher, Adam           $1,474.00              872 Hunters Ridge Drive, Genoa City, WI 53128
  Plies, Bradley           $27.02                 217 Camperdown Elm Dr, Austin, TX 78748
  Plume, Susan             $13,536.01             19056 US 23 South, Presque Isle, MI 49777
  Plunkett, Donald         $63.79                 1653 CR 124, Floresville, TX 78114
  pluskat, thomas          $1,782.36              5917 elm grove rd, port allen, LA 70767
  Plymale, Shands          $1.11                  1246 Doralee Drive, Mogadore, OH 44260
  Poch, Daniel             $554.40                26 Bradbury Rd., Lancaster, MA 01523
  Podgis, Tammy            $6,532.59              520 Rt 103 E, Warner, NH 03278
  Pola, Srikanth           $869.66                2536 yorktown st apt 238, houston, TX 77056
  Pola, Srinivas           $0.96                  2536 yorktown st apt 239, houston, TX 77056
  Polanco, Rene            $2,948.00              100 Central Ave, 1st floor, Metuchen, NJ 08840
  Polavarapu,              $3,310.80              144 South St, Northborough, MA 01532
  Venkateswarlu
  Pollack, Richard E.      $0.30                  1312 139th Ave NE Apt 6, Bellevue, WA 98005
  and Jeounghwa
  Pollack, William         $5.78                  200 East Pike St, South Lebanon, OH 45065
  Poller, Adam             $331.46                78 Jennifer Dr, Red Bank, NJ 07701
  Polmanteer, Yvonne       $206.64                715 8th Street, Marysville, CA 95901

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 85 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 86 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Polzien, Douglas         $0.72                  55275 Cemetery Rd., Calumet, MI 49913
  Pomaranski, Ken          $14.70                 406 Las Cruces Ct, Roseville, CA 95747
  Ponce, Ricardo           $15.03                 7417 Beckford Ave., Reseda, CA 91335
  Pone, Michael            $1,325.00              8336 River Road, Inver Grove Heights, MN 55076
  Pong, Xu                 $1.81                  316 SE Pioneer Way #488, Oak Harbor, WA 98277
  Poniewaz, Scott          $12.18                 1404 glenbrook drive, grafton, WI 53024
  Ponzani, Frank           $737.00                10965 Lakebrook Drive, Kirtland, OH 44094
  Poole, Ashton            $2,110.68              PO Box 2186, Homer, AK 99603
  Poole, Bennie            $2.00                  751 martin st sw, hartselle, AL 35640
  Poole, John              $5.49                  6245 237th Ave, Salem, WI 53168
  Poonthanomsook,          $610.00                113 Cupp Ct., Raleigh, NC 27603
  Chanwut
  Poore, Sean              $132.66                3050 Toga Dr, Twentynine Palms, CA 92277
  Pop, Michael             $2.17                  7634 lakeview ter, frankfort, IL 60423
  Pope, Mark               $30.12                 116 Paseo de San Antonio, San Jose, CA 95112
  Popiel, Eric             $1,250.00              2339 Sandy Walk Way, Odenton, MD 21113
  Poplar, Benjamin         $65.34                 1239 Stephora, Glendora, CA 91740
  Popp, Phillip            $3,206.75              3744 Cedar Drive, Walnutport, PA 18088
  Porter, David            $7.45                  7512 Enland Dr., Plano, TX 75025
  Porter, Deshon           $79.82                 8113 chatham manor blvd 12106, orlando, FL 32821
  Porter, Vernon           $3,245.13              2224 Osburn Road, Arrington, TN 37014
  Portman, Howard          $83.74                 PO Box 570036, Tarzana, CA 91357
  Poser, Randy             $3,845.82              4535 Park Road, Greenleaf, WI 54126
  Posey, Kevin             $1,278.14              P.O Box 6215, Frazier Park, CA 93222
  Posten, Lance            $59.74                 85 n 2nd street, Stroudsburg, PA 18360
  Potter, Dan              $29.52                 706 Cassaday Ct., San Jose, CA 95136
  Potter, Shawn            $1,476.00              623 N 15th St, Bismarck, ND 58501
  Potts, Ralph             $8,375.56              7191 Citrus Valley ave, Corona, CA 92880
  Potturuhari, Venkata     $1,194.71              714 Limelight Ct, Edison, NJ 08820
  poulin, gary             $0.64                  619 spring st, somerset, WI 54025
  Powell, David            $503.05                45 Stowe Way, Sharpsburg, GA 30277
  Powell, John             $228.96                5067 Cartwright Rd, Montgomery, TX 77316
  Powell, Mark             $8,328.06              PO Box 156, Eldridge, IA 52748
  Powell, Mark             $4,069.70              7214 Emerald Run Lane, Spring, TX 77379
  Powell, Raleigh          $13.73                 3001 Condie St, Richmond, VA 23221
  Powell, Richard          $3,847.14              196 Union Hill Road, Pelham, GA 31779-4323
  Powell, Willard          $1,505.52              6209 E. McKellips Rd., Lot 54, Mesa, AZ 85215-2837
  Powell, William          $292.31                91-1032 KANIHAALILO ST, KAPOLEI, HI 96707-3012
  Powers, Danny            $1.00                  3866 Spring Mill Way None, Maineville, OH 45039
  Prasannan, Sumathy       $0.06                  39 Buckland Street Apt # 10333, Manchester, CT 06042
  PRATT, CHARLES           $13.72                 29 PROSPECT ST, CHARLESTOWN, MA 02129
  Pratt, Noah              $14.76                 357 lakewind dr, moncks corner, SC 29461
  Pratte, Nicholas         $147.60                1069 Borden Road, San Marcos, CA 92069
  Preiser, Jason           $4.66                  207 Fan Branch Lane, Chapel Hill, NC 27516
  Preiser, Philip          $14.57                 854 Valley Dr, Canton, GA 30114
  Prepelka, David          $11,036.00             1569 Staunton Drive, Moon Township, PA 15108
  Presant, Ivan            $74.50                 1406 Tower Drive, Edgewater, NJ 07020
  Previti, Robert          $405.11                107 Orchard Lane, Glassboro, NJ 08028
  Price, Carolyn           $14.47                 PO BOX 35377, Las Vegas, NV 89133
  Price, Clinton           $45,247.60             3024 Saddlehorn Dr., Seguin, TX 78155
  Price, Dean              $2.84                  1112 W. 4th St., Kewanee, IL 61443
  Price, James             $11,938.55             1450 RAYBURN DR, RENO, NV 89503

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 86 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 87 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Price, Mary              $0.41                  690 Crestline Drive, Colorado Springs, CO 809163991
  Price, Matthew           $482.80                6415 s 110th e ave, tulsa, OK 74133
  Price, Richard           $4,200.90              136 Rivers Edge Dr., Conway, SC 29526
  Priester, Joshua         $0.39                  2045 Royal Fern Ct. #12B, Reston, VA 20191
  Prieto, Luis             $0.04                  8935 sw 5 terrace, Miami, FL 33174
  Prieto, Victor           $2.12                  71 Emanuel Church Rd, Killingworth, CT 06419
  Prince, Cynthia          $1.46                  101 Amherst Road, Merrimack, NH 03054
  Prince, David            $12,132.45             Address Unknown
  Prince, Lee              $73.80                 PO BOX 940595, Houston, TX 77094
  Prince, Natasha          $6.85                  75 Caboose Court, Lawrenceville, GA 30044
  Priscak, Timothy         $147.60                2510 Howellwood Way Unit A, Austin, TX 78748
  Prisoc, Cynthia          $0.96                  12734 County Road 32, Greensboro, AL 36744
  Pritchard, Jon           $20.41                 4049 A Jagusch Dr, Red Wing, MN 55066
  Privett, Kelly           $294.80                6448 Chase, Millington, TN 38053
  Probus, William          $847.87                9108 harrogate way, elk grove, CA 95758
  Proffitt, Gary           $39.67                 449A Webb Dr., Bowling Green, KY 42101
  Proffitt, James          $2,606.48              23513 W Frances Ct., Channahon, IL 60410
  Profili, Andrea          $35.54                 19 w 129th st Apt. 5A, NYC, NY 10027
  Proios, James            $2,207.20              215 uniondale ave, uniondale, NY 11553
  Prostler, Richard        $309.54                4433 Addy Loop, Washougal, WA 98671
  Proto, Timothy           $6.87                  2010 SW 20th PLACE, Boynton Beach, FL 33426
  Prugar, David            $19,372.34             4205 Arlington Dr, Brunswick, OH 44212
  Puchakjian, Charles      $32.73                 28 North Third Street, Waterford Works, NJ 08089
  Pulijala, Ashwin         $4.44                  5173 ashley cir, lisle, IL 60532
  Pullo, Jason             $93.09                 1095 willow cove ct w, Atlantic Beach, FL 32233
  Pumfrey, James           $14.76                 1156 Lester Avenue, Ypsilanti, MI 48198
  Puntino, John            $0.40                  7131 oatbird rd, weeki wachee, FL 34613
  Punzalan, Elaine         $19.24                 1818 Statz Street, North Las Vegas, NV 89030
  Purumala, Ravinder       $13.86                 160 LOCKSUNART WAY APT 23, sunnyvale, CA 94087
  Purushothaman,           $21,263.60             3600 W RAY RD APT 1035, CHANDLER, AZ 85226
  Sathesh
  Purvis, Sidney           $2,152.04              157 Honeywood Drive, Slidell, LA 70461
  Putnam, Cornelius        $3.33                  6754 Bronze Post Road, Centreville, VA 20121
  Putt-Bounds, Bridgett    $0.12                  315 pearson dr, asheville, NC 28801
  Pyne, Sean               $59.54                 2550 Valencia Road, Aptos, CA 95003
  Pysh, Paul               $44.28                 60 Graham Avenue, Brookville, PA 15825
  Qi, Yao                  $25.00                 696 Towle Pl. #33, Palo Alto, CA 94306
  Qiu, Peter               $2,952.00              518 W. 26th Street, Chicago, IL 60616
  Qu, Yan                  $2.36                  10567 Glenview Ave, Cupertino, CA 95014
  Quadri, Aman             $423.30                2305 Turtle Mountain Bend, Austin, TX 78748
  Quagliano, Peter         $1,982.50              31 Countryside Lane, Richmond, VA 23229-7929
  Quanz, Bernard           $19.86                 9116 Story Rd., Wayland, NY 14572
  Quiggle, Tim             $3,291.00              636 A Jolie Way, Port Townsend, WA 98368
  Quigley, James           $1,006.16              4844 Pine Grove Circle, Wescosville, PA 18106
  quinlisk, james          $4.30                  3856 avonia rd, fairview, PA 16415
  Quinn, Christopher       $2,792.93              648 Vassar Rd, Wayne, PA 19087
  Quinn, Daniel            $4.12                  26 Eagle Vista Ct., Oroville, CA 95966
  Quinn, Joseph            $0.30                  6 Edwards Place, Ewing, NJ 08628
  quinn, stacy             $9,674.30              11997 US 31, Berrien Springs, MI 49103
  Quirk, Vincent           $8,496.80              108 Newbridge Road, Sudbury, MA 01776
  Qureshi, Muhammad        $3,049.20              5133 Washington St Apt 4B, Downers Grove, IL 60515
  Rabb, Keith              $17.50                 PO BOX 43432, Atlanta, GA 30336

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 87 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 88 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  rabida, alejandro        $6.18                  7668 telegraph road, commerce, CA 90040
  Rabinowitz, Gary         $819.84                49 West 12th Street, 7E, New York, NY 10011
  Rachakunta, Vinodk       $1,768.80              221 FOREST DR, EDISON, NJ 08817
  Rackin, Mitchell         $369.00                1825 Foster Ave. 2B, Brooklyn, NY 11230
  Rackliffe, John          $11.88                 811 Center Park St., Daniel Island, SC 29492
  Radcliffe, Thomas        $1,266.19              209 Independence St., Cumberland, MD 21502
  Radford, Stanley         $16.81                 1114 Ogden Parma Town Line Road, Spencerport, NY 14559
  Radhakrishnan,           $11,036.00             37201 PASEO PADRE PKWY, APT 226, FREMONT, CA 94536
  Hariharasuthan
  Radovich, Edwin          $14.67                 221 Beebe Road, Mineola, NY 11501
  Radvinsky, Leo           $48,539.41             2123 Warwick Lane, Glenview, IL 60026
  Raftshol, Warren         $417.05                1865 N West Bay, Suttons Bay, MI 49682
  Rager, Scott             $29.52                 72 Wellspring pt., HIram, GA 30141
  Ragnetti, Matthew        $7,732.80              8767 Cathedral Forest Dr, Fairfax Sta, VA 22039-2752
  Rago, Anthony            $14.76                 3300 Holeman Ave., So. Chicago Heights, IL 60411
  Rahman, Sabiha           $212.77                308 E. Avenida De Los Arboles, Thousand Oaks, CA 91360
  Rai, Bhanu               $6.90                  113 Grandview circle, columbia, SC 29229
  rai, parminder           $0.20                  503 171 St. SW, Lynnwood, WA 98037
  Rai, Rudra               $13.81                 11715 Pindell Chase Drive, Fulton, MD 20759
  Raine, Jr., Arthur       $186.51                POB 3282, Salisbury, MD 21802
  Raines, Bryce            $35.54                 311 landing cove, Camarillo, CA 93012
  Rainier, Aaron           $177.12                6056 knollwood dr, ridge manor, FL 33523
  Rainko, Mark             $997.81                17480 S NUNNELEY, CLINTON TWP, MI 48035
  Raj, Sanjay              $369.00                15 stafford drive, princeton jct, NJ 08550
  Rajagopalan,             $1,291.43              4903 Bella Vista Drive, Longmont, CO 80503
  Paranthaman
  Rajendran, Nethra        $1,103.60              114 Fairmount ave, clifton, NJ 07011
  Rajendran, Vani          $1,243.88              5222 Fioli Loop, San Ramon, CA 94582
  Rajinikanth, Bhama       $1,103.60              12113 Metric Blvd. Apt# 1521, Austin, TX 78758
  Rakevich, Filipp         $2,155.31              22 Shackle Way, Swampscott, MA 01907
  Raley, Fred              $1,151.28              5106 Leatherback Rd., Woodbridge, VA 22193
  Ralston, Brandon         $459.12                1111 Winter Pine, Van Buren, OH 45889
  Ramabhadran, Sriman      $850.00                14, Arnheimer Strasse, Dusseldorf, Germany 40489
  Ramachandran,            $0.31                  35995 Fremont Blvd Apt 106, Fremont, CA 94536
  Shenbagavalli
  Ramakrishnan,            $0.20                  4930 Sugar grove blvd Apt No 3001, Stafford, TX 77477
  Kathirvelavan
  Ramaley, Michael         $1,665.46              13574 Orchid Circle NW, Andover, MN 55304
  Ramanathan,              $13.81                 1174 Sandy Springs Lane, Marietta, GA 30062
  Natarajan
  Rameau, Dionne           $8.13                  9005 S. Cherry Lane, Upper Marlboro, MD 20774
  Ramineedi, Venkata       $1.00                  1121 Bald Eagle CT, Norman, OK 73072
  Ramos, Marco             $1,103.60              24 Union Square APT. 317, Union City, CA 94587
  Randall, Paul            $14.76                 5113 Lessa St, Midland, MI 48640
  Randall, Thomas          $312.95                10983 Windjammer North, Indianapolis, IN 46256
  Raney, Michael           $7.68                  UNIT 3230 BOX 0210, DPO, AA 34031-0210
  Ranganathan, Prakash     $10.61                 12349 Metric blvd #1710, austin, TX 78758
  Raoof, Saeeda            $6,051.45              24598 Lincoln Ct Apt 186, Farmington Hls, MI 48335
  Rapps, Steven            $1,112.82              1924 Savannah Parkway, Westlake, OH 44145
  Rashid, Taimur           $9,994.79              5005 114th Ave NE, Kirkland, WA 98033
  Raskin, Anne             $18.96                 2889 22nd Street , San Francisco, CA 94110
  Rasmussen, Debra         $78,200.05             8533 Vehlin Ct, Navarre, FL 32566

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 88 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 89 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Rasmussen, Leonard       $118,349.97            8533 Vehlin Ct, Navarre, FL 32566
  Rasmussen, Mark          $35.74                 629 140th Lane NW, Andover, MN 55304
  Rasmussen, Rex           $12.05                 4986 County Road 124, Elizabeth, CO 80107
  Rasmusson, Jack          $59.04                 4716 NE 130th Ave, Vancouver, WA 98682
  Rathod, Dharmesh         $356.48                N99 W17482 Meadow Creek Way, Germantown, WI 53022
  Raudzius, Tadas          $147.60                16204 golf view dr, lockport, IL 60441
  Ravi Sekhar,             $6,426.64              27106 Walden Gulch Ln, Katy, TX 77494
  Bellamkonda
  Rawls, Shawn             $427.45                P.O. Box 537 28 Lott Circle, Sumrall, MS 39482
  Ray, Bryan               $1,834.39              162 dawson dr, camarillo, CA 93012
  Ray, David               $17,947.10             c/o Brend Devere 1411 West Ave. #200, Austin, TX 78701
  Ray, Fred                $2,438.70              8 Pelham Road, Asheville, NC 28803
  Ray, Jeffrey             $4.48                  10 Rivermede Rd, Fryeburg, ME 04037
  Ray, Perry               $442.20                221 N 100 W, Cedar City, UT 84721
  Raymond, Edris           $52.03                 288 Sykesville rd, Chesterfield, NJ 08515
  Raymond, Marie           $191.88                585 Lansfaire Ave NW, Concord, NC 28027
  Razzaq, Asim             $10,036.07             3406 Wasson Court, San Jose, CA 95148
  Read, Jeff               $391.23                711 Stanton Ave, Terrace Park, OH 45174
  Real, Chris              $0.84                  15609 S. College Avenue, Glenpool, OK 74033
  Redabaugh, Darin         $2,948.00              4167 E. Davies Place, Centennial, CO 80122
  Redd, Don                $1,103.60              6112 East Masters 2012, Fort Worth, TX 76137
  Redding, Lynn            $221.10                P. O. Box 721724 13275 Mountain Road, Pinon Hills, CA 92372
  Redding, Ryan            $59.04                 202 Donner Pass Apt C, Saint Peters, MO 63376
  reddy, sahana            $0.60                  14689 grandrue place, chinohills, CA 91709
  Redkar, Kedar            $0.40                  8C Garden Terrace, North Arlington, NJ 07031
  Redman, Heath            $15.56                 250 Rawlings Dr., Tonganoxie, KS 66086
  Redrup, Sally            $1,177.81              4816 Port, Maumee, OH 43537
  Reece, Bridgette         $4,414.40              7001 Western Oaks Blvd, Austin, TX 78749
  Reece, Craig             $250.76                General Delivery, Las Cruces, NM 88001
  Reece, Sharon            $23,175.60             37 Deer Ridge Road, Wimberley, TX 78676
  Reece, Walter            $5,205.52              37 Deer Ridge Road, Wimberley, TX 78676
  Reed, Barbara            $105,896.64            13 Hyde Ct., Bedminster, NJ 07921
  Reed, Brian              $1.20                  9370 East county road 950 South, Galveston, IN 46932
  Reed, Jason              $4.75                  42 Elk Lane, Littleton, CO 80127
  Reed, Jefferson          $44.28                 620 Broadway, Columbus, GA 31901
  Rees, Patrick            $2,421.63              1161 Farmstead St., Fairview, TX 75069
  Reeve, Mark              $14.76                 102 El Craigo Drive, Greer, SC 29651
  Reeves, Samuel           $10.19                 80 Fairlawn Ave, Woonsocket, RI 02895
  Reher, Thomas            $943.36                4650 w121st st, Zionsville, IN 46077
  Reice, Leo               $4.58                  1206 Division Ave, Willow Grove, PA 19090
  Reid, Robert             $0.01                  4 Old Chester Road, Goshen, NY 10924
  Reiley, Thomas           $1.60                  615 Park Avenue, Laurel Springs, NJ 08021
  Reilly, Anthony          $18.84                 1172 Broadway, San Francisco, CA 94109
  Reilly, Christopher      $10.80                 440 Irving St., Winston-Salem, NC 27103
  Reilly, William          $572.76                13 Walnut Street, Selbyville, DE 19975
  Reineck, Herman          $23.80                 3150 Twp Rd 62, Woodville, OH 43469
  Reiner, Seth             $3,390.20              10207 Bluffmont Drive, Lone Tree, CO 80124
  Reiners, Kevin           $1.74                  13043 Nebraska Ave, Omaha, NE 68164
  Reinschmidt, Robert      $4,077.31              157 Wheeler Road, Hollis, NH, NH 03049
  Reiter, Benjamin         $91.91                 1325 Westview Ave 1, East Lansing, MI 48823
  Reiter, Kenneth          $32.48                 94-531 Waipahu St., Waipah, HI 96797
  Renich, linda            $39.62                 20205 shadyside st, Livonia, MI 48152

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 89 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 90 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Resciniti, Matthew       $8.43                  1076 Rivermeade Drive, Hebron, KY 41048
  Resto, Wilfredo          $6,185.46              112 Knollwood Rd, East Hartford, CT 06118
  Rew-Hunter, Jason        $73.80                 P.O. Box 91749, Austin, TX 78709
  Reyes, John              $5,313.60              PO Box 2134, Healdsburg, CA 95448
  Reynolds, Charles        $1,277.44              224 Westshore Drive, Morton, IL 61550
  Reynolds, John           $8,065.40              P.O. Box 73, Clarendon, PA 16313
  Reynolds, Thomas         $39.31                 5716 Mira Grande, El Paso, TX 79912
  Reynolds, Travis         $2,831.20              21052 1st Avenue, Cudjoe Key, FL 33042
  Rhodes, Richard          $6.20                  225 S St. Andrews Place, Los Angeles, CA 90004
  Rhodes Jr., Forrest      $4,268.88              1865 Kendrick Ln, El Dorado, KS 67042
  Rhoe, Robert             $1,477.48              5284 Randolph Road #140, Rockville, MD 20852
  Riback, Daniel           $1,667.98              8620 Riverwood Drive, Placerville, CA 95667
  Riback, Larry            $29,597.55             8 Sussex Ave, Chatham, NJ 07928
  Ricasa, Roy              $1,082.17              4640 Col. Fenwick Place, Upper Marlboro, MD 20772
  Ricciardella, Joseph     $83.98                 220 N. Lima st, BURBANK, CA 91505
  Rice, Aaron              $2.00                  5133 Babbit Drive, Troy, MI 48085
  Rice, Antonio            $7,093.28              906 North Fifth Street, Saint Charles, MO 63301
  Rich, Mark               $1.71                  2549 W. Tango Creek Dr., Meridian, ID 83646
  Rich, Stephen            $465.25                77 N 100 W, Monroe, UT 84754
  Richard, Michael         $295.20                4802 Winster Drive, Fulshear, TX 77441
  Richardi, Joseph         $5,754.08              300 Rockville St., Rockport, ME 04856
  Richards, Brent          $0.10                  7227 Corona Valley Avenue, Corona, CA 92880
  Richardson, Bradley      $59.67                 53 winding brook drive, sumrall, MS 39482
  Richardson, Richard      $74.31                 P.O. Box 401, Twin Peaks, CA 92391
  Richey, Cooper           $1,998.89              4602 Banning Dr, Houston, TX 77027
  Richins, John            $7,056.29              1108 W. Ropcke Dr., Murray, UT 84123
  Richmond, Dennis         $174.86                7651 Three Arch Overlook, Noblesville, IN 46062
  Richmond, James          $29.20                 52 Bassett Lane, Newfields, NH 03856
  Richmond, Richard        $126.96                8410 Barnstable Pl, Orlando, FL 32827
  Richmond, Tammy          $14,422.80             1530 Unison Drive, Midlothian, VA 23113
  Richolson, Greg          $738.00                1365 Ridgefield Dr, Roswell, GA 30075
  Richter, Benjamin        $0.08                  1282 fairmount avenue, saint paul, MN 55105
  Richter, William         $3.31                  4250 hilray dr, saginaw, MI 48638
  Rickman, Michael         $1,187.51              218 Union Pacific, Homedale, ID 83628
  Riden, Isaac             $384.96                400 Timbercreek dr #304, Richwood, TX 77531
  Rider, Carson            $0.31                  404 N. Metropolitan, Waukegan, IL 60085
  Ridley, David            $4,414.40              58 HIGHLAND DRIVE, RANSOM CANYON, TX 79366
  Riebe, Jay               $1,131.60              648 Chelham Way, Santa Barbara, CA 93108
  Riedel, Mark             $0.01                  75 hardwick rd, bristol, CT 06010
  Rieger, James            $5,679.08              2328 North Rosemont Ct, Wichita, KS 67228
  Riehl, James             $1,568.48              4881 Cheryl Ave., La Crescenta, CA 91214
  Riemer, Axel             $6,302.45              N5044 Elm Valley Rd, Ogdensburg, WI 54962
  Riggins, Thomas          $17,190.72             150 East 2 street #3B, New York, NY 10009
  Riggs, Daniel            $59.10                 518 Hazel Ave, Vineland, NJ 08360
  Riggs, Jason             $0.19                  1419 Front St, Louisville, CO 80027
  RIGGS, MICHAEL           $442.80                25021 AURORA RD TRLR #13, BEDFORD HEIGHTS, OH
                                                  44146
  Riley, David             $5,518.00              1204 Delaware Drive, Mansfield, TX 76063
  Riley, Hosie             $185.15                145 Shoreland Drive, Osprey, FL 34229
  Rinaudo, Nicholas        $7.61                  202 Golden Eagle Dr., Kathleen, GA 31047
  Rinella, David           $6,665.10              17955 Sunrise Dr., Weston, MO 64098
  Ring, Joseph             $15.66                 1035 E. Thornwood Dr, Globe, AZ 85501

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 90 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 91 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Ring, Michelle           $205.28                1035 E. Thornwood Dr, Globe, AZ 85501
  RINGLAND SR,             $4.67                  27382 MARK WAYNE, SAN ANTONIO, TX 78261
  ALAN
  Rings, Ben               $369.56                535 W Kimball Ave, Visalia, CA 93277-6505
  Rios, Frances            $3,108.12              1207 W Expressway 83, Pharr, TX 78577
  Ripley, John             $31.10                 2108 Meridian Dr, Sherwood, AR 72120
  Rivers, Richard          $12,454.47             23 Barnside Rd, Boxford, MA 01921-2665
  Roach, Christopher       $1.64                  3310 Clay Avenue Apt. 105, Orlando, FL 32804
  Robbins, David           $15.44                 2870 Rancho Rea, Aromas, CA 95004
  Robert, Walser           $145.68                65 Vail Lane, WATCHUNG, NJ 07069
  Roberts, Chris           $7.55                  1238 NE GARDEN RD, Madison, FL 32340
  Roberts, Edward          $14.76                 1314 South Mesquite Ave, New Braunfels, TX 78130
  ROBERTS, JOSEPH          $15.92                 513 ALLCOTT STREET, MARSHALL, MI 49068
  Roberts, Joshua          $15.48                 6322 Hixson Pike Apt: B-68, Hixson, TN 37343
  Roberts, Kevin           $678.04                105 Buckingham Ct, Roanoke, VA 24019
  Roberts, Rance           $11.19                 6018 Jessica Place, Clarence Center, NY 14032
  Roberts, Jr., Eliot      $0.40                  2080 Red Rd., SPARTA, TN 38583-3959
  Robidoux, Nolan          $2,330.27              696 Sodom Rd, Westport, MA 02790
  Robillard, Martin        $27.56                 19506 A Industrial Dr., Sonora, CA 95370
  Robinson, Adam           $1,830.24              8015 NE 142nd Ave, Vancouver, WA 98682
  Robinson, Edgar          $11.59                 8631 Charing Cross Lane, Dallas, TX 75238
  Robinson, John           $2,794.12              1836 S. Lowell Ave., Springfield, IL 62704
  Robinson, Mark           $498.79                17224 N West Shore Rd, Nine Mile Falls, WA 99026
  Robinson, Mark           $118.08                2100 Fairway Winds Court, Wylie, TX 75098
  Robinson, Rosa           $1,546.04              2867 Highland Park Dr., Stone Mountain, GA 30087
  Robinson, Timothy        $148.69                474 Oxford Way, Pelham, AL 35124
  Robison, Daniel          $3,390.20              17640 Lilac Ln., Tinley Park, IL 60477-6576
  Robison, Michael         $5,759.78              7345 S Durango Dr B107-107, Las Vegas, NV 89113
  Robles, Chris            $2,737.09              1060 South 3rd Street Apt 326, San Jose, CA 95112
  Robles, David            $3,527.64              1021 North Palmway, Lake Worth, FL 33460
  Rocchio, Rock            $0.68                  2270 PEPPERMINT LANE, LEMON GROVE, CA 91945
  Rocha, Mitchell          $0.13                  162 west 226 street, carson, CA 90745
  Rodammer, Eugene         $12,258.23             630 Island Drive, Key Largo, FL 33037
  Rodermund, Doug          $87.10                 17418 ponderosa pines, houston, tx 77090
  Rodgers, Erick           $75.00                 3451 E. 98th St., Cleveland, OH 44104-5501
  Rodgers, John            $6,926.90              3212 43rd, Lubbock, TX 79413
  Rodrigues, James         $73.80                 91-1019 Makaike STREET, Ewa Beach, HI 96706
  Rodriguez, Edwin         $2,745.36              5644 Myrtle Ave, Long Beach, CA 90805
  Rodriguez, Emmanuel      $20.62                 CMR 437 BOX 664, APO, AE 09267
  Rodriguez, Jorge         $225.06                84 Stanton Street Apt 2, Worcester, MA 01605
  Rodriguez, Luis          $3.44                  PO Box 2796, Carolina, PR 00984
  Rodriguez, Robert        $258.58                3600 Charles Court Unit 19, North Bergen, NJ 07047
  Rodriguez, Roberto       $14.22                 8203 Glenloch Dr., Houston, TX 77061
  Rodriguez, Tim           $2.12                  1222 Sunset Lane, Blackwell, OK 74631
  Roe, Alton               $14.76                 9724 N. 44th. E. Ave., Sperry, OK 74073
  Roe, Judith              $10,015.80             1022 Nasturtium Way, Apex, NC 27539
  Roebuck, Randy &         $2,759.00              14 Darian Dr, Bentonville, AR 72712
  Kelly
  Roeck, Fred              $90.27                 601 PONDVIEW DRIVE, ANTIOCH, IL 60002
  Rogers, Christopher      $11,070.00             3805 West Chapel Road, Aberdeen, MD 21001
  Rogers, James            $0.33                  1332 Ave. F, Fort Madison, IA 52627
  ROGERS, MICHAEL          $473.57                1750 GARDEN OAKS DRIVE, MARSHALL, TX 75672

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 91 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 92 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Rogers, Phil             $7.43                  6710 Pilot Dr, Lyles, TN 37098
  Rogers, W Greg           $43.95                 3815 W School Ave, Visalia, CA 93291
  Rogers Jr., Dewayne      $294.52                6789 Southern Trace Cir., Leeds, AL 35094
  Rohr, Ryan               $0.09                  15206 Arcadia Street NW, Canal Fulton, OH 44614
  Rohrmayer, Ronald        $1,399.52              S50 W34390 Parkview Dr, Dousman, WI 53118
  Roland, Seth             $18,299.78             7100 Gentle Oak Drive, Austin, TX 78749
  Romain, Wayne            $0.25                  1103 E Irma, Phoenix, AZ 85024
  Romanek, Brandon         $3,145.26              3010 Marta Circle 303, Kissimme, FL 34741
  Romano, Sean             $0.90                  515 Krebs Lane 206, Austin, TX 78704
  Romanowski, Vincent      $933.59                811 Netherlands Drive, Hermitage, TN 37076
  Romans, Leonard          $44.50                 7514 Gibraltar St Apt E, Carlsbad, CA 92009
  Romeo, Joseph            $22,278.82             27 North Moore St. Apt 8F, New York, NY 10013
  Roney, Ernie             $6,621.60              604 Ridge Lane, Kilgore, TX 75662
  Rooney, Robert           $1,446.10              8125 E Zimmerly, Wichita, KS 67207
  Rooney, Thomas           $646.61                5405 Kennington Place, Fairfax, VA 22032
  Roope, George            $13.76                 16340 Lower Harbor Rd, #112, Brookings, OR 97415
  Roose, Kenneth           $7,380.00              1033 CR 557, Farmersville, TX 75442
  Root, Orin               $1.00                  2125 Nebraska Ave. E., St. Paul, MN 55119
  Roper, Jeremy            $1.75                  9506 Misty Mountain Trail, Chattanooga, TN 37421
  Rosa, James              $5,000.00              32130 115TH AVE SE, AUBURN, WA 98092
  Rose, Timothy            $10,816.13             1180 Firethorn Ct, Crozet, VA 22932
  Rosen, Stan              $32,256.08             100 Calima Cove, Round Rock, TX 78681
  Rosenfeld, Richard       $3.00                  P.O. Box 941789, Atlanta, GA 31141
  Ross, Cheryl             $6,621.60              5235 Gibbons Drive, Carmichael, CA 95608
  Ross, James              $59.04                 372 Tulip Trail, Wadsworth, OH 44281
  Ross, Shaun              $982.36                2841 LAKESIDE DRIVE, POPLAR BLUFF, MO 63901
  Rossfeld, Ladonna        $25.54                 3460 gallatin, longmont, CO 80504
  Rossi, Eric              $117.37                P.O. Bx 294, Roscoe, PA 15477
  Roth, Arlin              $1,149.72              844 Heather Place, Canon City, CO 81212
  Roth, Jonathan           $147.60                41 bar beach rd., port washington, NY 11050
  Roth, Sophia             $8,828.80              400 Whitehead Street #4144, Key West, FL 33041
  Rothdiener, Mary         $5,077.44              9 Northwood Circle, New Hartford, NY 13413-4940
  Rothman, David           $100.89                8704 Shaffer Dr, Powell, OH 43065
  Rothman, Quinton         $13.29                 1041 Station Loop Rd, Park City, UT 84098
  Rountree Jr., James      $17.05                 13711 Milton ave suite E, Westminster, CA 92683
  Rouse, Penny             $17.52                 8589 M.5 Rd, Gladstone, MI 49837
  Rousseau, Stephen        $12,018.00             1105 Orinoco Way, Palm Beach Gardens, FL 33410-2154
  Rowe, Donald             $4,809.60              8830 s tamiami trail suite 110, sarasota, FL 34238
  Rowe, Jon                $73.80                 223 Yesler Way APT 909, Seattle, WA 98104
  Rowland, Wayne           $23,602.54             1177 Park Ave, #5, Orange Park, FL 32073
  Rowley, James            $9.05                  18926 sun pass drive, tomball, TX 77377
  Roy, David               $0.09                  100 Harbor Blvd. SPACE #16, Belmont, CA 94002
  Rozenberg, Yelena        $23,175.60             1130 Red Oak Cove, Tucker, GA 30084
  RUBEN, HOWARD            $0.31                  P.O. BOX 5111, DEERFIELD BEACH, FL 33442
  Rubin, Richard           $13.09                 470 D Heritage Hills Dr, Somers, NY 10589
  Rucker, Patrick          $0.06                  2502 Caldwell, Abilene, TX 79603
  Rudge, Stephen           $0.04                  1 Camelia Ct, Lawrenceville, NJ 08648
  Ruffell, DeWayne         $19.51                 411 N Stein Way, Layton, UT 84040
  Ruggiero, Natalie        $200.00                6220 N. 14th St. #B, Phoenix, AZ 85014
  ruiz, bill               $88.58                 1808 provine st., fortworth, TX 76103
  Ruiz, Gilbert            $3,762.00              533 3rd Ave 6A, New York, NY 10016
  Ruiz, Justin             $1,535.93              7570 E. Acre Way, Prescott Valley, AZ 86315-4834

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 92 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 93 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Rundell, William         $388.02                380 N Washington Street, Waterloo, IN 46793
  Ruppert, Kai             $2,463.94              2499 Spindlehill Dr. #5, Cincinnati, OH 45230
  Rush, Steven             $1,653.12              436 DISHMAN LN LOT 16, Bowling Green, KY 42101
  Rushing, Darin           $22.24                 304 14th place s.e., arab, AL 35016
  Rusiecki, Richard        $1,033.20              211 scott rd, terryville, CT 06786
  Russell, Eric            $166.05                17200 Old Kelly Rd, Vancleave, MS 39565
  Russell, John            $0.68                  172 Dutchess Way, Sacramento, CA 95827
  Russell, Shelton         $14,520.94             4226 Airline Blvd, Chesapeake, VA 23321
  Russell, Virgil          $2.07                  2762 FM 27, Wortham, TX 76693
  Rutar, Richard           $10,184.49             702 Thurston Ave., Pender, NE 68047-5026
  Ruth, Kerry              $47.47                 2516 Binz St, Houston, TX 77004
  Rutherglen, Jason        $103.13                848 Rainbow Blvd. #817, Las Vegas, NV 89107
  Ruths, Joel              $2,284.70              833 McCosh Street, Hanover, PA 17331
  Ryan, Andrew             $1.00                  418 Oceanside Ave, Breezy Point, NY 11697
  Ryan, Darryl             $9.25                  126 K ST., Bakersfield, CA 93304
  Ryan, Kenneth            $417.18                36750 Bobrich St., Livonia, MI 48152-2708
  Ryan, Patrick            $2.82                  1793 ELLENWOOD DR., ROSWELL, GA 30075
  Ryan, Robert             $38.25                 20 Bethany Ln, Youngsville, NC 27596
  Ryan, Stephanie          $147.60                258 BELLMAN AVE, WARWICK, RI 02889
  Ryll, Roger              $2,000.00              PO box 71, gotha, FL 34734
  Ryniewski, Glen          $2,656.80              6104 W. Henderson, Chicago, IL 60634
  Sabapathi, Mani          $1,476.00              55 Woodland Dr, Plainsboro, NJ 08536
  Sabatino, Mark           $16.20                 106 Wellington Drive, Media, PA 19063
  Saceanu, Dan             $400.73                P.O. Box 251, Waverly, NY 14892
  Sachs, Louis             $627.61                7002 S CHAPPARAL CIR E, CENTENNIAL, CO 80016
  Sacks, John              $6.71                  5707 80th Ave Ct W, University Place, WA 98467
  Sadousky Jr, Jack        $1.00                  15 Greenfield Manor Road, Porter Corners, NY 12859
  Saeed, Kevin             $0.01                  800 West Ave Apt# 933, Miami Beach, FL 33139
  Saha, Binoy              $11.18                 2203 E Tonto Pl, Chandler, AZ 85249
  Sahoo, Manash            $4,629.45              110 W Main Street, Apt. 451, Carmel, IN 46032
  Sahoo, Nihar             $4,414.40              904 Farm House Ln, Rocklin, CA 95765
  sain, colleen            $1,771.20              PO box 141 1 sain dr., lehigh, OK 74556
  Sain, Donald             $0.90                  1197 S.Bentley Rd., Atoka, OK 74525
  Sainath, Kishan          $1,004.19              1310 W SANDPIPER DR, GILBERT, AZ 85233
  Saini, Atul              $1.52                  1529 Sicily Drive, Longmont, CO 80503
  Sakthikumar, Palsamy     $59.80                 11703 138th Street Ct E, Puyallup, WA 98374
  Sakura, Chester          $83.35                 6921 venice ave. ne, albuquerue, NM 87113
  Salahpour, Richard       $15.91                 3249 California Ave, Carmichael, CA 95608
  Salahuddin, K. Yusuf     $1.01                  8460 Greystone Ln. Apt. 1G, Columbia, MD 21045
  Salata, Tom              $14.90                 3242 Sutton Ct., Fremont, Ca 94536
  Salcedo, Jonathan        $36,900.00             1681 9TH AVE, SAN FRANCISCO, CA 94122-3620
  Salem, Barry             $30.68                 1612 East Olive St, Shorewood, WI 53211
  Salgado, Ronaldo         $14.76                 20600 SW 122 AVE, Miami, FL 33177
  Salsburg, Ricki          $11.21                 3950 N 28th Terrace, Hollywood, FL 33020
  Salsbury, Daniel         $706.76                621 Fox Hound Way Apt 1C, Fort Wayne, IN 46804-2343
  Salter, Robert           $0.50                  30636 peterson road, corvallis, OR 97333
  Saltzman, Catherine      $50.00                 5320 N. Indian Rice Rd, Hackberry, AZ 86411
  Saltzman, Russell        $14.76                 4515 NW 79th Terrace, Kansas City, MO 64151
  Saman, sudad             $2.33                  1247 Edgell Rd, Framingham, MA 01701
  Samet, Joshua            $10.23                 536 11th St. SE, Washington, DC 20003
  Sammut, Kenneth          $12.59                 1187 Smithbridge Rd, Chadds Ford, PA 19317
  Samorez, Carol           $1,841.60              559 North OPlaine Road, Gurnee, IL 60031

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 93 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 94 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Sample, Jason            $73.80                 8544 Hawthorn Hill, Dexter, MI 48130
  Sanchez, Cristina        $295.20                7404 Outpost Dr., Las Vegas, NV 89123
  Sanchez, Francisco       $73.80                 4434 N. Brunswick Ave. # C, Los Angeles, CA 90039
  Sanchez, Sean            $6.11                  12136 N Riverwood Dr, Spokane, WA 99218
  Sand, Mark               $4,099.21              115 Ravenna Course, Chesapeake, VA 23322
  Sandage, Samuel          $29,779.05             213 N. Illinois St., Chandler, IN 47610
  Sanders, Will            $232.09                701 E 8th St, Cameron, TX 76520
  Sandgren, John           $189.57                3285 Navigation Drive, Colorado Springs, CO 80920
  Sandone, J               $14.99                 211 Dresher Woods Drive, Dresher, PA 19025
  Sands, Donald            $38.23                 2058 S Broadway Ave, Springfield, MO 65807
  SanFillipo, Mark         $4,164.60              303 Brown St, Wauconda, IL 60084
  SanFillipo, Mark G.      $30.76                 303 Brown St, Wauconda, IL 60084
  and Robin M.
  Sangani, Mihir           $6,909.08              2563 Aster Place South, Westbury, NY 11590
  Sanka, Venkata S K       $5,518.00              1261 Cortez Drive Suite 3, Sunnyvale, CA 94086
  Gupta
  Sannapureddy,            $0.68                  9407 Morley Lake Dr, Houston, TX 77095
  Venkata
  Santhi, Fenil            $23.70                 511 Spanish Mustang Dr, Cedar Park, TX 78613
  Santiago, Miguel         $15.00                 12700 ELLIOTT AVE SPC 242, EL MONTE, CA 91732
  Santos, Tiberio          $1,076.80              51 Jouvette St. Apt #1, New Bedford, MA 02744
  Sapadin, Stuart          $39,939.63             188 LUCINDA LANE, PLEASANT HILL, CA 94523
  Sarappa, John            $10.23                 7145 Michigan Isle Rd, Lake Worth, FL 33467
  Sarchet, Raymond         $42.96                 2520 Cowan Place, Moore, OK 73160
  Sarikonda, Srinivas      $2,682.50              5415 Wells Dr., Parlin, NJ 08859
  Sarver, John             $14.22                 1475 Majestic Dr, Washington, UT 84780
  Sassman, Timothy         $27,315.20             4017 Aggie Dr., Bay City, TX 77414
  Satterfield, Steven      $17,568.27             174 Falcon Lane, Winfield, WV 25213
  Satterlee, Joshua        $29.52                 CMR 459 Box 02012, APO, AE 09139
  Satterthwaite, Linda     $2.65                  3600 Willoughby, Butte, MT 59701
  sattler, scott           $0.47                  PO box 989, Brewster, WA 98812
  Sauer, George            $708.48                3419 Rosedale Apt. 3, Houston TX 77004
  Saueressig, Jeffrey      $601.43                13191 W Scarborough Dr, New Berlin, WI 53151
  Saulnier, David          $196.47                12 Warren Drive, Northborough, MA 01532
  Saunders, Bernard        $19,206.95             228 Bellingrath Dr, Houma, LA 70360
  Saunders, Katherine      $369.00                W309N5518 Windrise Circle, Hartland, WI 53029
  SAUNDERS,                $0.28                  418 HAWLEY CREEK RD, PROSPERITY, SC 29127
  THOMAS
  Savage, Gerald           $63.00                 1132 Welcome Circle, Golden Valley, MN 55422
  Savage, Reid             $527.67                4015 Hiawatha Drive, Madison, WI 53711
  Sawtelle, Cynthia        $10,025.73             9015 Frostwood Trail, Austin, TX 78729
  Sawyer, Dennis           $24.63                 P.O. Box 8405, Hot Springs, AR 71910
  Saxena, Manish           $13,390.60             1799, 229th place, SE, Sammamish, WA 98075
  Saxton, Janeane          $107.90                1338 N Belt Hwy, Saint Joseph, MO 64506
  Saxton, Phillip          $2,648.64              23-10 29th Av Apt 2F, Astoria, NY 11102
  Scaravaglione, Frank     $0.08                  215 Carriage House Lane, Nokomis, FL 34275
  Schaapman, Garret        $17.15                 5416 Blazer Ct., Riverbank, CA 95367
  Schaefer, David          $7.09                  5240 W. Poinsettia, Glendale, AZ 85304
  Schaeffer, Bruce         $3,258.25              1212 N Valley Rd., Pottstown, PA 19464-2438
  Schaeffer, Jon           $408.78                124 Lansfair Way, Greenville, SC 29607
  Schafer, Robert          $124.19                5035 Bristle Cone Circle, Aberdeen, MD 21001
  schaffer, marvin         $19.87                 11101 walkmill reach trail, chesterfield, VA 23832

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 94 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 95 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Schaffert, Kim           $2.39                  55 deckertown tpke., montague, nj 07827
  Schank, Craig            $1,706.60              108A Meteor Dr, Austin, TX 78745
  Schaser, Michael         $6,085.75              7475 Flying Cloud Drive Apt. 410, Eden Prairie, MN 55344-3823
  Schaub, Benjamin         $10,553.40             PO Box 4517, Salinas, CA 93912
  Schauvliege, Donald      $17.50                 5936 Woodhaven Ct, Virginia Beach, VA 23464
  Schechter, Zev           $29.52                 5611 NE 9th AVe , Fort Lauderdale, FL 33334
  Scheffer, James          $1,571.32              612 Randolph Ave, Warner Robins, GA 31098
  scheffler, scot          $16.60                 438 Lagoon Ave, Naples, FL 34108
  Schell, Sandor           $157.29                2228 Katy Ln, Georgetown, TX 78626
  Scheller, Javan          $252.71                300 Main Street, Berlin, PA 15530
  Scheller, Neil           $116.04                217 Broadway St., Berlin, PA 15530
  Schenck, Lawrence        $11,934.04             5161 W Lake Rd, Canandaigua, NY 14424
  Scherer, Michael         $7,211.20              124-16 84th Road Apt 5 E, Kew Gardens, NY 11415
  Scherrer, Heiko          $0.28                  PO Box 932, Talbott, TN 37877
  Schiermeyer, Michael     $22.80                 630 W. Park St., Grants Pass, Or 97527
  Schiermeyer, Scot        $9,949.23              600 TRIPLE E LN, FALLON, NV 89406
  schild, josh             $295.20                921 S 4th Ave Libertyville, IL 60048-3428
  Schill, Jay              $10,445.00             84 Lord Hill Road, Rindge, NH 03461
  Schilling, Michael       $122.97                21 Glen Hollow Drive G19, Holtsville, NY 11742
  Schindler, Michael       $77.50                 277 Cherry Hill Rd, Nazareth, PA 18064
  Schlabach, Tim           $397.86                5845 Twp. Rd. 351, Millersburg, OH 44654
  schlatter, james         $60.41                 1014 s 70th, tacoma, WA 98408
  Schleicher, Steven       $17,142.56             550 S. Main St., Woonsocket, RI 02895
  Schlender, TY            $0.90                  2089 Potter Ave, Simi Valley, CA 93065
  Schmackpfeffer, Craig    $295.20                4306 Emerald Hill Circle, Canandaigua, NY 14424
  Schmand, Jr., Delbert    $3,464.38              2462 E Hawthorne Road, Bartlett, TN 38134
  SCHMIDLE,                $1.45                  1150 CHAPMAN LANE HOUSE 13, MEDINA, OH 44256
  KENNETH
  Schmidt, James           $9.04                  23232 SE 148th St, Issaquah, WA 98027
  Schmidt, Warren          $1,735.36              672 Hamel Rd, Medina, MN 55340
  Schmitt, John            $44.28                 P O Box 92 4267 old hwy 63, Speedwell, TN 37870
  schmitz, gary            $112.03                335 oak st, sheffield lake, OH 44054
  Schmitz, Robert          $960.81                5748 W Ken Caryl Pl, Littleton, CO 80128
  Schmotolocha, Daniel     $3.71                  1 High Oaks Drive, Berkeley Heights, NJ 07922
  schneider, jacob         $1.20                  255 firecrest lane, lawrenceville, GA 30046
  schneider, jorge         $2,361.60              28043 sun city blvd, sun city, CA 92586
  Schneider, Orren         $15,484.40             3 Ashford Dr, Plainsboro, NJ 08536
  Schneider, Richard       $17.39                 1811 Maple, Northbrook, IL 60062
  Schnelle, Jason          $100.98                885 Sandstone Ridge, Cold Spring, KY 41076
  Schoenecker, James       $28.28                 1812 Samish Crest Way, Bellingham, WA 98229
  Schoff, Robert           $1.00                  1455 Melrose Ave, Columbus, OH 43224
  schoffstall, martin      $342.61                5790 devonshire road, harrisburg, PA 17112
  Scholz, Scott            $0.21                  608 Bending Oak Drive, Dripping Springs, TX 78620
  Schreiner, Walter        $2.02                  21 Macaulay Rd, Katonah, NY 10536
  Schroter, John           $5.00                  2 Wheelwright Rd, Medfield, MA 02052
  schroth, robert          $0.05                  21 lovers lane, plainfield, CT 06374
  Schroyer, Steve          $4,568.85              260 Fulmer Rd., Perkiomenville, PA 18074
  Schuelke, Daniel         $2,207.20              2782 E. Currier Ave, Simi Valley, CA 93065
  Schuhrke, Curtis         $80.05                 2870 Saddle Ln., Dryden, MI 48428
  Schuhrke, Melissa        $23.45                 1090 Coolidge Ave., Clawson, MI 48017
  Schuler-Weingarten,      $17,652.96             13516 Hillsborough Drive, Omaha, NE 68164
  Betty

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 95 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 96 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Schuller, Peter          $24,878.69             35445 Topping Rd if US mail: POB 577, Pacific City, OR 97135
  Schulman, Jacob          $147.40                5850 W Third St #313, Los Angeles, CA 90036
  Schulte, Mark            $2,726.90              14809 Stonegreen Lane, Huntersville, NC 28078
  schultz, brad            $2,245.80              5126 e shomi st, phoenix, AZ 85044
  Schultz, Kyle            $44.28                 331 Fox Lane, Woodstock, IL 60098
  Schulz, Dennis           $9.16                  1005 So. 24th. St., Manitowoc, WI 54220
  Schupp, Barbara          $2,500.00              42 Old Bolton Road, Hudson, MA 01749
  Schuster, Charley        $2,024.16              280 Lido Drive, Henderson, NV 89015
  Schuster, Daniel         $1,002.32              902 South 17th Street, Oskaloosa, IA 52577
  Schwab, Dominik          $359.70                P. O. Box 4881, Santa Rosa, CA 95402
  Schwartz, Barry          $8,190.24              7215 Cardinal Lane, Longmont, CO 80503
  Schwartz, David          $449.78                1931 N Nevada Avenue, Colorado Springs, CO 80907
  Schwartz, Robert         $75.48                 25944 Coleridge Pl., Stevenson Ranch, CA 91381
  SCHWEGMAN,               $974.16                1844 e hermosa dr , Tempe, AZ 85282
  MITCH
  Schwegman, Mitch         $706.76                1844 e hermosa dr , Tempe, AZ 85282
  Schwisow, Clyde          $148.11                806 Palomino, Midland, TX 79705
  sciulli, anthony         $2.31                  32 crestline ave, bethpage, NY 11714
  Scoccimaro, Ralph        $88.71                 P.O. Box 71866 1801 Gillionville Rd, Albany, GA 31708
  Scofield, Raymond        $295.20                ,,
  Scott, Claude            $2,549.14              1220 Chopin Drive, Bossier City, LA 71112
  Scott, Douglas           $10,983.76             5400 Pineridge Dr., Arlington, TX 76016
  Scott, Felicia           $9,106.86              ,,
  scott, samuel            $82.02                 3360 Wooded Acres Rd, Belton, TX 76513
  Scott, William           $242.77                PO Box 4047, Bellevue, WA 98009
  Scott JR, Jesse          $2,323.00              2818 Plymouth Colony, Webster, TX 77598
  Scott, Jr., William      $943.33                10650 NE 9th Pl #622, Bellevue, WA 98004
  Scovern, Raymond         $87.40                 871 S. Main St. Lot 153, Fond du Lac, WI 54935
  Scriven, David           $271.20                6911 Casper Mountain Road, Casper, WY 82601
  Scuderi, Neil            $294.80                14 Fran Lane, Selden, NY 11784-2614
  scully, daphne           $59.04                 1018 mt holly road, edgewater park, NJ 08010
  Seaboldt, James          $13,452.72             18124 Wedge Parkway Suite 2006, Reno, NV 89511
  searls, levi             $0.01                  32100 bailey run road, pomeroy, OH 45769
  Sears, Patrick           $48.40                 11705 SW 143RD CT, Miami, FL 33186
  Sechrest, Rocky          $530.64                7012 Cape Harbor Dr Apt C, Wilmington, NC 28411
  Sechrest, Tara           $2,125.40              P.O. Box 1145, Pilot Mtn., NC 27041
  Secrest IV, Joe          $73.80                 417 Longleaf Dr, Summerville, SC 29483
  Secreti, Robert          $1,244.12              915 state route 50, ballston lake, NY 12019
  Seely, Karen             $19.33                 12900 Oak Hill Rd., Brookesmith, TX 76827
  Seemakurthy, Samaj       $5,531.42              3735 Bentbill Xing, Cumming, GA 30041
  Segall, Grant            $7,200.00              100 Marina Bay Drive, Unit 6, Flagler Beach, FL 33216
  Segraves, Jonathan       $59.04                 4247 Hunt Club Circle Apt 1413, Fairfax, VA 22033
  SEGURA, GALUD            $0.80                  903 NW SPRUCE RIDGE DRIVE 203, STUART, FL 34994
  Sehr, Jeff               $67.52                 208 E Dodge St, Luverne, MN 56156
  Seidel, Jean             $61,726.17             609 Hillcrest Avenue, McKees Rocks, PA 15136
  Seidel, Julian           $118.08                1150 E 8th St Apt 223, Tucson, AZ 85719
  Seidler, Michael         $7,279.39              ,,
  Seipel, Brian            $7.52                  P.O. Box 34070, Omaha, NE 68134
  Sekhar, Bellamkonda      $0.07                  27106 Walden Gulch Ln, Katy, TX 77494
  Seland, Linda            $4,570.05              1617 Marion Street, Scranton, PA 18509
  Sellars, Michael         $48.27                 5222 Comercio Ave, Woodland Hills, CA 91364
  Sellers, Lydia           $619.92                4114 Springer Drive, Aliquippa, PA 15001

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 96 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 97 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Sells, Gary              $1,715.65              10 Oxford Drive, Endicott, NY 13760
  Seltz, Roger             $33.93                 310 Freshwater Dr., Blounts Creek, NC 27814
  Semmler, Henry           $3.84                  435 Bogert Rd., River Edge, NJ 07661
  Sendurpandian,           $1,268.30              2071 San Antonio Ave, Alameda, CA 94501
  Selvanayagam
  Senestraro, Cyndee       $17.23                 PO Box 1652, Fort Mill, SC 29716
  Seol, Joonhee            $58.96                 17891 72nd Street, South Haven, MI 49090
  Seppala, Doyle           $23.94                 949 Willow Creek Dr, La Porte, TX 77571
  sepulveda, marvin        $725.74                1183 grand concourse apt. 3-C, bronx, NY 10452
  Serdinak, Michael        $2,207.20              12464 Robson Rd, Grafton, OH 44044
  Sereno, Angelina         $531.36                1081 Camino Del Rio S. #127, San Diego, CA 92108
  Seritt, Scott            $557.71                125 Victoria Station, Woodstock, GA 30189
  Serocki, John            $295.20                184 Regency Blvd., Pueblo, CO 81005-2125
  Serreyn, Matt            $236.16                1382190 th st., Russell, MN 56169
  seshiyer, kannan         $1,443.25              2733 coreopsis ct, Okemos, MI 48864
  Session, Peaches         $3.28                  286 South Street 2F, New York, NY 10002
  Seth, Samrat             $4,414.40              9 kenmar dr Unit #6, Billerica, MA 01821
  sevachko, michael        $154.89                P.O.Box 2203, Palm Harbor, FL 34682
  Severance, Randy         $7,058.59              28200 254th ST SW, Ryder, ND 58779
  Severance, Richard       $4,493.26              3570 Gettysburg Place, Jefferson City, MO 65109
  Sewell, Glen             $51,024.41             53 fords road, randolph, NJ 07869
  Sewell, Joe              $86.45                 ,,
  Sewell, Stanley          $147.60                985 cr 183, hallettsville, TX 77964
  Sexty, William           $3,310.80              1770 Post Street #265, San Francisco, CA 94115
  Seymour, James           $13.81                 418 South Putnam Street, Meredosia, IL 62665
  Shaddock, Frederick      $9.28                  PO Box 1732, Fairfield, IA 52556
  Shade, Gary              $88.56                 PO BOX 1621, Mountain View, CA 94042
  Shaffer, David           $14.76                 9156 Fm 1783, Gatesville, TX 76528
  Shaffield, Lawrence      $14.45                 3101 Colgan Ct, St Johns, FL 32259
  Shafi, Noman             $2,462.59              158 Cynthia Lynn Drive, bowling green, KY 42103
  Shah, Ajay               $1,103.60              5875 Aster meadows, San Diego, CA 92130
  shah, chirag             $1,398.80              270 Larkspur lane, hatfield, PA 19440
  Shah, Darshika           $590.40                5447 NW Crady Lane, Portland, OR 97229
  Shah, Jolly              $4,051.60              1836 Mento Dr, Fremont, CA 94539
  Shah, Kuldeep            $1,103.60              84 Meadow Brook RD, EDISON, NJ 08837
  Shah, Milan              $7,725.20              880 Cherry Hill Blvd, Erie, PA 16509
  Shah, Rajiv              $2,948.00              32 KINGSLAND CIRCLE, MONMOUTH JUNCTION, NJ 08852
  Shah, Sameer             $811.80                10403 BERE ISLAND DRIVE, CHARLOTTE, NC 28278
  Shah, Vipul              $442.20                27 Woodfern Street, Edison, NJ 08820
  Shahid, Vickramjit       $207.05                13935 Pilcher Dr., Charlotte, NC 28278
  Shaikh, Mohammed         $8,828.80              5231 Genovesio Dr, Pleasanton, CA 94588
  Shainin, Donald          $16.04                 3429 Hunters Meadows, Rio Rancho, NM 87144
  Shamblin, Allen          $0.04                  5780 Davis Hollow Road, Franklin, TN 37064
  Shamblin, Joan           $9,724.60              103 Hopewell Circle, Georgetown, TX 78628
  Shanmugam, Ganesh        $43.75                 171 Springberry Lane, Chapel Hill, NC 27517
  Shantz, Ray              $19.95                 26518 N. Kinglet Pl., Canyon Country, CA 91351
  Shapiro, Joseph          $13.66                 6525 S. Himes Ave.,, Tampa, FL 33611
  Sharma, Vivek            $1,876.80              2610 Kendrick Ct, West Melbourne, FL 32904
  Sharvit, Daniel          $19,864.80             388 Hall Ct, South Orange, NJ 07079
  Shattah, Michael         $10.20                 500 E. Riverside Dr. #233, Austin, TX 78704
  Shaughnessy, Mike        $112.20                15226 Vetel Ct, Plainfield, IL 60544
  Shaut, Alton             $11.12                 14 Grigsby Lane, Tijeras, NM 87059

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 97 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 98 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Shaw, Michael            $22.41                 5921 Yakima Ave, Tacoma, WA 98408
  Shaw, Richard            $22,187.88             201 Brookline St #1, Cambridge, MA 02139
  Shawhan, Dan             $5.51                  2939 Timberview Dr, Cincinnati, OH 45211
  Shea, John               $448.78                5120 Rockridge Rd., La Mesa, CA 91941
  Sheahan, John            $3.34                  131 Mamanasco Rd, Ridgefield, CT 06877
  Shearon, Elena           $4.84                  1904 miccosukee rd., #26, Tallahassee, FL 32308
  Sheehan, Robin           $41.03                 5433 County Road 961, Brazoria, TX 77422
  Sheeley, Julie           $3,691.76              2437 WATERSTONE DR, CEDAR HILL, TX 75104
  Sheeley, Tim             $256.94                2437 Waterstone Dr, Cedar Hill, TX 75104
  Shefchik, Ross           $9.47                  3013 S. 46th Street, Milwaukee, WI 53219
  Shelby, David            $14.76                 4516 RAYMOND STOTZER PKWY., COLLEGE STATION,
                                                  TX 77845
  Sheldon, Neil            $105.00                PO Box 4931 Zip+4 85211-4931, Mesa, AZ 85211
  Shelley, Martin          $299.97                3808 Bonwood Drive, Chalrotte, NC 28211
  Shellman, Joel           $298.50                1324 SE 283rd Ave, Camas, WA 98607
  Shelton, James           $0.18                  335 e 3rd str, papillion, NE 68046
  Shen, Benjamin           $1,559.73              217 Saint Marks Square, Philadelphia, PA 19104
  Shen, William            $0.48                  307 East Luray Ave., Alexandria, VA 22301
  Shenberger, Alicia       $4.33                  488 Yarnell Road, Kailua, HI 96734
  Shenberger, Matthew      $5,700.00              501 Kailua Road #1303, Kailua, HI 96734
  Shepard, John            $14.87                 775 Vintage Green Way, Centerville, OH 45458
  Shepherd, Ray            $960.39                4081 FERN COURT, PENSACOLA, FL 32503
  Shepler, Bryan           $103.18                111 Evergreen Dr, Elkins, WV 26241
  Sheridan, John           $12.04                 3569 Jacqueline Drive, Erlanger, KY 41018
  Sheridan, Michael        $132.84                6215 E. Spring Road, Coal City, IL 60416
  Sheridan, Michael        $26.68                 13719 autumn vale ct, chantilly, VA 20151
  Sheridan, Norman         $14.87                 35625 linda drive, fremont, CA 94536
  Sherman, Adam            $369.02                7596 Birkdale Dr, Newark, CA 94560
  Sheth, Harsha            $3.33                  8223 NORTHVIEW CT, LAUREL, MD 20707
  Sheth, Minesh            $0.95                  1113 native garden cv, roundrock, TX 78681
  Shiarella, Kenneth       $15,751.76             12601 NCR 25E, Loveland, CO 80538
  Shifflett, Kenneth       $29.52                 P.O.Box 307, Brigantine, NJ 08203
  Shimkanin, Gerry         $29.52                 651 Johnson Rd, Ulysses, PA 16948
  Shin, Dale               $9.13                  6003 Andross Ct, Hutto, TX 78634
  Shindel, Lori            $182.68                585 Sugar Mill Pl, Longmont, CO 80504
  Shipley, Bruce           $838.94                18837 State Highway 89, Spartansburg, PA 16434
  Shippee, Stuart          $4.70                  3770 Edwards Dr, King George, VA 22485
  Shire, Michael           $11.38                 107 E 8th St, Spencer, IA 51301
  Shoaff, Robert           $0.65                  4077 S. Meadow Lane #321, Mount Morris, MI 48458
  Sholder, Shaun           $18,015.08             63 Woodchuck Hill Rd., Savannah, Ga 31405
  Shorr, Edward            $176.15                10561 Richfield Way, Boynton Beach, FL 33437
  Shortess, Richard        $3.02                  13414 Longnecker Road, Glyndon, MD 21136
  Shortland, Billy         $4,501.85              Bx 51, Old Harbor, AK 99643
  Showalter, Stephen       $705.07                7 Leighton Court, Simpsonville, SC 29680
  Shrock, Emanuel          $885.60                2025 N Park Blvd, Knoxville, TN 37917
  Shrotriya, Saharsh       $13.76                 14335 Wynhollow Downs Lane Apt # 211, Charlotte, NC 28277
  Shubert, Todd            $2,358.50              6493 N. Northwest Hwy APT 210, Chicago, IL 60631
  shuey, clinton           $1,967.98              4592 eastside hwy, grottoes, VA 24441
  Shuhler, Daniel          $40.90                 1950 N Calvert St Apt 301, Arlington, VA 22201
  Shukla, Omprakash        $155.41                25092 farthing st Apt # 73, Lake forest, CA 92630
  shuler, steven           $18.88                 4195 HWY 68 C 834, Golden Valley, AZ 86413
  Shumaker, Stephen        $12.82                 538 Venard Rd, Clarks Summit, PA 18411

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 98 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 99 of
                                        120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Siber, James             $22,072.00             9912 Silvertree Dr., Dallas, TX 75243-5040
  Sicher, Derek            $9,745.88              5122 E Shea Blvd # 2152, Scottsdale, AZ 85254
  Sickman, Elizabeth       $1,398.40              445 W. Miner street Apt. 4, Arlington Heights, IL 60005
  Siegenthaler, Peter      $4.32                  2631 Wawona Drive, Santa Rosa, CA 95405
  Sierra, Albert           $12,376.83             112 Kays Cove, San Marcos, TX 78666
  siglain, wiliam          $74.84                 12025 shenandoah rd., middletown, CA 95461
  siglain, william         $0.10                  1511 sw park av apt 411, portland, OR 97201
  Sigua, Charito           $6,621.60              4215 Pensacola Oaks Lane, Sugar Land, TX 77479
  Silberg, Thomas          $1,211.00              Address Unknown
  Siller, James            $5,106.07              2495 Garland, Sylvan Lake, MI 48320
  Siller, John             $6,292.10              4376 Driftwood Drive, Commerce Township, MI 48382
  Siller, Randall          $2.32                  2631 Center Court Drive, Weston, FL 33332
  Silva, Frank             $15.80                 7634 Clearbrook Dr, Corpus christi, TX 78413
  Silva, John              $637.64                7636 Palmilla Dr Unit 110, San Diego, CA 92122
  SILVA, JUAN              $443.10                8700 COMMERCE PARK DR 225, HOUSTON, TX 77036
  Silva, Yvonne            $191.26                2507 SE 12th Ct, Homestead, FL 33035
  Silva, Jr, Manuel        $3,183.84              3146 Jarvis Street, San Diego, CA 92106
  Simao, Pamela            $103.32                681 Willow Way, Los Banos, CA 93635
  Simicic, Alex            $40.00                 220 West Pine Street, Long Beach, NY 11561
  Simmons, Arlis           $4.29                  903 South 8th St., Comanche, OK 73529
  Simmons, Wayne           $52.48                 80 Hiwon Dr, Conroe, TX 77304
  Simmons jr, Clifton      $6.01                  5331 Hwy 11, Inman, SC 29349
  Simon, Alan              $1,024.47              14253 N. 50th DR., Glendale, AZ 85306
  Simon, Albert            $29,485.86             967 NW First Place, Hillsboro, OR 97124
  Simon, Brian             $15.91                 3808 Buckingham Loop Dr, Valrico, FL 33594
  Simon, Evelyn            $579.28                882 East 2830 South, Hagerman, ID 83332
  simon, norman            $13.19                 3915 bowman lane, chattanooga, tn 37416
  Simon, Paula             $7,004.85              967 NW First Place, Hillsboro, OR 97124
  simones, thomas          $20.03                 46 gallup lane, wtfd, CT 06385
  Simonsen, Phillip        $2,735.84              738 East 900 North, Bountiful, UT 84010
  Simpson, David           $19,066.00             3639 Magnolia Blvd. W., Seattle, WA 98199-1843
  Simpson, Margaret        $1,180.80              719 W. Michelle Dr. , Phoenix, AZ 85023
  Sims, L.                 $4,920.15              214 Emery St., Mulvane, KS 67110
  Simsak, Benjamin         $1,774.49              1916 Pike Pl. Ste. 12-701, Seattle, WA 98101
  Simurdak, Frank          $0.17                  4796A E. Hwy 67 , Rainbow, TX 76077
  Sinclair, David          $4.35                  1101 Duchess Lane, Hubert, NC 28539
  Singal, Tek              $6,315.10              3510 MCCLURE WOODS DRIVE, DULUTH, GA 30096
  Singer, Nathan           $14.76                 1466 9th Ave, San Francisco, CA 94122
  Singh, Arminder          $27,984.00             8200 Stockdale hwy M10 # 216, Bakersfield, CA 93311
  Singh, Geeta             $7,405.83              57 Morris Lane, Piscataway, NJ 08854
  Singh, Surya             $295.60                114 Blackford Ave, Piscataway, NJ 08854
  Sinha, Meenakshi         $110.36                36 Union Street, Trenton, NJ 08691
  Sink, Tyler              $43.54                 502 E.Williams St., Benton, IL 62812
  Siry, Richard            $42,925.36             P.O. BOX 772192, EAGLE RIVER, AK 99577
  Sisk, Bryon              $147.60                328 Trinity Church Road, Mooresboro, NC 28114
  Siska, David             $962.28                5112 Cumberland Place NW, Albuquerque, NM 87120
  Sita, Megan              $211.07                302 W. 38th St. apt 114, Austin, TX 78705
  Sithambaram,             $289.00                15341 Stearns St, Overland Park, KS 66221
  Ramasamy
  Sittinger, Eugene        $10,747.80             1305 Red Caoch Lane, Algonquin, IL 60102
  Sitton, Joe              $56.23                 Address Unknown
  Sivva, Madhusudan        $6,634.71              9608 Oak Glade Ave, Tampa, FL 33647

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                     Page 99 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 100
                                      of 120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Sizemore, James          $738.00                888 Wandering Pines Trail, Rockledge, FL 32955
  Skeete, Richard          $390.12                6 Willetta Drive, Jackson, NJ 08527
  Skinner, Kenneth         $8,750.00              P.O Box 333, Stockton, MO 65785-0333
  Skipton, David           $14.81                 W 6579 Schilling Road, Onalaska, WI 54650
  Sklenka, Brian           $204.95                P.O. Box 6202, Springfield, IL 62708
  Sklenka, Michelle        $64.83                 1231 w vine st, Taylorville, IL 62568
  Skrinik, Sergey          $2,476.32              3066 sunset ln, schenectady, NY 12303
  Slattery, James          $10,936.30             1307 22 Ave S, Moorhead, MN 56560
  Sleap, Terence           $1,004.82              8306 Crystal Harbour Dr., Tampa, FL 33615
  Sledge Sr., Mitchell     $106.29                PO Box 26444, Saint Louis Park, MN 55426-0444
  Slepian, Phillip         $618.63                221 Hillside Road, Elizabeth, NJ 07208
  sloan, calvin            $105.53                pobox 1268, riverveiw, FL 33568
  sloan, dawn              $184.16                400 mercer street, butler, PA 16001
  Sloan, Norman            $44.33                 PO Box 873, Canton, NC 28716
  Slysh, Sonya             $2,523.74              1634 Lookout Landing Circle, Winter Park, FL 32789
  Small, Patrick           $29.52                 5505 Melville Road, Fort Pierce, FL 34982
  Smart, Timothy           $11.19                 23 Pinedale Road, Hauppauge, NY 11788
  Smeak, Daniel            $29.52                 6046 Pollard, East Lansing, MI 48823
  Smedra, Diane            $8,000.00              823 Mount Champion Dr, Livermore, CO 80536-8637
  Smelick, Chris           $9,124.00              615 Sausalito blvd, Sausalito, CA 94965
  Smelick, Robert          $55,180.00             615 Sausalito Blvd., Sausalito, CA 94965
  Smith, Allex             $7.24                  933 College St, Wenatchee, WA 98801
  Smith, Barry             $5.83                  11730 Old Back Valley Road, Soddy Daisy, TN 37379
  Smith, Brent             $29.52                 2112B McMillan Ave, Dallas, TX 75206
  Smith, Brian             $2,228.42              111 N 1540 E, Springville, UT 84663
  Smith, Bruce             $30.51                 152 SW Iriquois Trail, greensburg, IN 47240
  Smith, Christopher       $3,038.30              13918 E. Mississippi Ave. #68953, Aurora, CO 80012
  Smith, Cole              $8.08                  2351 Cardenas NE, Albuquerque, NM 87110
  Smith, Dale              $11.17                 1025 S Wilbur, Walla Walla, WA 99362
  Smith, Dana              $30.00                 3220 Old State Route 32, Batavia, OH 45103
  Smith, David             $1,031.80              3410 S. Hillcrest Drive, Butte, MT 59701
  Smith, David             $9,350.35              279 Swanzey Lake Road, Swanzey, NH 03446
  Smith, Derick            $0.65                  37310 Marion Dr., Sterling Heights, MI 48312
  Smith, Douglas           $8.73                  41820 Manor Park Dr Apt. 75, Novi, MI 48375
  SMITH, EDITH             $885.60                834 HITT ST., OTTAWA, IL 61350
  Smith, Flint             $900.36                19922 Park Ranch, San Antonio, TX 78259
  Smith, Garrett           $75.00                 160 Bay St #221, San Francisco, CA 94133
  smith, gerald            $273.46                15 indian river drive #1002, cocoa, FL 32922
  Smith, Gregory           $5,447.90              4320 Harding Highway, Lima, OH 45804
  Smith, Jeffrey           $12,529.44             524 West 23rd Street, Houston, TX 77008
  Smith, Jerry             $3,600.00              8593 Bay Road, Pasadena, MD 21122
  smith, Jesse             $147.60                105 lynn street, washington, IL 61571
  Smith, John              $73.70                 107 Bellaire CT, Bellaire, TX 77401
  Smith, Jonathan          $88.56                 3805 Buchanan Drive, virginia beach, VA 23453
  Smith, Justin            $8,245.20              3634 Joshua Ln, Lakeland, FL 33812
  Smith, Justin            $29.52                 7360 Ripley Road, Point Pleasant, WV 25550
  Smith, Laura             $19.35                 6262 Auglaize Road, Cridersville, OH 45806
  smith, lincoln           $147.60                932 talon way, birmingham, AL 35242
  Smith, Louis             $0.09                  831 Palo Verde Dr., Sierra Vista, AZ 85635
  Smith, Mark              $2.55                  PO Box 1738, Enka, NC 28728
  Smith, Matthew           $16.00                 3901 SE 25th ST, Des Moines, IA 50320
  Smith, Matthew           $369.00                114 B South Palm Ave, Virgina Beach, VA 23452

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                    Page 100 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 101
                                      of 120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Smith, Melissa           $242.77                579 Knightly Lane, Mount Sidney, VA 24467
  Smith, Micah             $0.15                  2730 Northwoods Dr. S., Macon, GA 31204
  Smith, Michael           $575.64                16402 Farmers Mill Lane, Chesterfield, MO 63005
  Smith, Nathan            $1,256.31              1201 Hillside Ave, Richmond, VA 23229
  Smith, Orlando           $0.11                  15215 Blue Ash Dr Apt 906, Houston, TX 77090
  Smith, Pedro             $8,015.20              220 mesa lane, jacksonville, nc 28546
  Smith, Peggy             $5,290.04              279 Swanzey Lake Road, Swanzey, NH 03446
  Smith, R Clint           $2,207.20              504 Breezygrass Way, Georgetown, TX 78626
  Smith, Richard           $1.29                  24417 60th Ave. E. P.O. Box 220, Graham, WA 98338
  Smith, Sondra            $1,103.60              631 N Stephanie St. #432, Henderson, NV 89014
  Smith, Stephen           $0.50                  10202 Battleridge place, Montgomery Village, MD 20886
  Smith, Steve             $13.65                 PO Box 5435, Glencoe, AL 35905
  Smith, Steve             $3.53                  661 E. 134th Pl., Glenpool, OK 74033
  Smith, Thomas            $1,053.91              914 26th Avenue North, Texas City, TX 77590
  Smith, Wendy             $1,522.94              PO Box 31231, Knoxville, TN 37930
  Smith Jr, Robert         $1,328.40              202 Arrowfeather Drive, Meridianville, AL 35759
  Smolinski, George        $10.12                 CMR 402 Box 1178, APO, AE 09180
  Snell, Judson            $0.02                  8694 Chanhassen Hills Dr N, Chanhassen, MN 55317
  Snell, Patrick           $29,707.00             1150 E. Ross st, Tahlequah, OK 74464
  snively, kent            $11.38                 1406 se 7th place, lees summit, MO 64063
  Snyder, Benjamin         $44.28                 300 Codman Hill Road Apt. 1C, Boxborough, MA 01719
  Snyder, Christopher      $147.40                1714 Brook Meadow Ct., Grapevine, TX 76051
  Snyder, Don              $370.62                12423 NE 70th Street, Kirkland, WA 98033
  Snyder, Glenn            $200.28                319 SW Timber Ridge Drive, LAke City, FL 32024
  Snyder, Ronald           $10.00                 1409 SE Delaware Ave. #5, Ankeny, IA 50021
  Sobieraj, Jerome         $90.01                 12 Kenilworth Street, Newton, MA 02458
  Sodl, Andrew             $11,036.00             107 14th Ave. N., Jacksonville Beach, FL 32250
  SOE, BRIAN               $0.20                  P.O. BOX 2390, DALY CITY, CA 94017
  Sokol, Robert            $0.76                  4418 Pack Saddle Pass, Austin, TX 78745
  Sokolowski, Hubert       $1,711.45              86A Jewel St, Brooklyn, NY 11222
  SOLANO,                  $23.64                 856 HWY-469 SOUTH, FLORENCE, MS 39073
  MITCHELL
  Soldatis, Donald         $1,451.98              140 Via d este Apt 806, Delray Beach, FL 33445
  solis, arturo            $10.45                 6719 navigation, houston, TX 77011
  Solomich, Anthony        $106.55                1080 Kellinger Drive, Baden, PA 15005
  Solomon, James           $5,258.42              4454 Newton Circle, Emmaus, PA 18049
  Somayaji,                $8,949.75              211 Anchorage Ter, Edgewater, NJ 07020-1177
  Mahadevabharath
  Somers, Robert           $1,563.94              Address Unknown
  Sommer, Michael          $61.08                 810 Euclid Court, Highwood, IL 60040
  SONACHALAM,              $621.07                2735 232ND ST SE, BOTHELL, WA 98021
  SEKAR
  Sonnier, J               $5,400.00              5245 Palm Drive, Melbourne Beach, FL 32951
  soon, kar                $29.52                 7326 darien lane, darien, IL 60561
  Sorensen, Jeffrey        $37.97                 1721 N. Road 57 Place, Pasco, WA 99301
  sorenson, michael        $8,833.96              10253 otto rd., amherst, WI 54406
  Sorg, John               $23.05                 947 S. Pinecroft Lane, Midland, MI 48640
  souza, ryan              $25,341.81             2011 Berkeley Drive, Los Banos, CA 93635
  Sowa, Jeffrey            $0.20                  317 Redbud Circle, Dothan, AL 36305
  soward, brandon          $14.76                 4610 muskdeer drive, austin, TX 78749
  Sparks, Lee              $4.00                  7411 Bunker Ridge Ct, Blacklick, OH 43004
  Spasojevich, John        $118.08                4 E. River Road Apt A, Montgomery, IL 60538

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                    Page 101 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 102
                                      of 120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Spatz, Lee               $0.75                  7201 Montague Street, Philadelphia, Pa 19135
  Speck, Gene              $81.51                 3405 Hyde Park Ave, Muskogee, OK 74403
  Spedale, John            $5.07                  301 Ferris Court, Franklin, TN 37067
  Spencer, Dirk            $147.60                128 new York ave , Brooklyn, NY 11216
  Spencer, James           $104.72                798 S Lester Rd, Springfield, MO 65802
  Spencer, Jay             $1,103.60              50 Vanderbilt Ave Box 19, New York, NY 10017
  sperring, ann            $86.00                 4790 SW 21 PL, ocala, FL 34474
  Speybroeck, John         $147.60                18359 Burton Drive, South Bend, IN 46637
  Spickler, Carl           $227.12                769 Milton Grove Rd South , Elizabethtown, PA 17022
  Spickler, Curtis         $20.56                 254 Fearnot Rd, Sacramento, PA 17968
  Spickler, Kevin          $4,508.62              250 Cross Country Rd, Klingerstown, PA 17941
  SPICKLER,                $4,597.74               BOX 36, SACRAMENTO, PA 17968
  MATTHEW
  spieler, james           $0.55                  24241 w. mcdonald ct, shorewood, IL 60404
  Spies, Robert            $14,793.36             733 Stratford Woods Road, Matthews, NC 28105
  Spillane, James          $963.09                45147 Cougar Cir, Fremont, CA 94539
  spitz, thomas            $6.02                  4826 hwy b, port washington, WI 53074
  Spiva, J. W.             $18.20                 205 Spiva Road, Temple, GA 30179
  Splawn, William          $18.85                 124 Hartsfield Dr., Waxahachie, TX 75165
  Spleen, Brent            $10.00                 528 West Bacon Street, Pottsville, PA 17901
  Spoelman, Scott          $2,873.58              7923 Ridgegate E Dr, Indianapolis, IN 46268
  Sport, James             $44.28                 25 Fifth Street, Newnan, GA 30263
  Sprengelmeyer, David     $2,207.20              100 Chester Sq., East Dubuque, IL 61025
  Spruell, Michael         $43.04                 14167 Kelley Road, Gravette, AR 72736
  Sralla, Timothy          $245.89                4000 Mesa Ridge Drive, Fort Worth, TX 76137
  Srikanthan, Prashanth    $45.61                 20643 Smollet Terrace, Ashburn, VA 20147
  Srinivasan, Ramu         $3,373.25              4451 Brockton Dr, Woodbury, MN 55129
  Srivastava, Shantanu     $67.67                 23021 27th DR SE, Bothell, WA 98021
  Stafford, Robbie         $21.02                 1390 Logan Road, Muskegon, MI 49445
  Stainthorpe, Paul        $304.62                43328 Hungry Jack Rd., Lake Elizabeth, CA 93532
  Stair, James             $15,200.07             5047 Breaking Dawn Ct, Las Vegas, NV 89139
  Stalcup, William         $3.61                  11420 SW 128th Street, Miami, FL 33176
  Stallings, Michael       $0.64                  2765 Hilltop Rd #11, St Augustine, FL 32086
  Stambolis, Angelo        $61.21                 189 Russell Street, Brooklyn, NY 11222
  Stamp, James             $25.90                 2211 North Rd, Morehead City, NC 28557
  Stamp, Terry             $127.57                17115 Grenache Ct, Cornelius, NC 28031
  Stamper, John            $1,575.93              820 Hillcrest Cir., Wexford, PA 15090
  stang, paul              $88.80                 4293 County Rd TT, Sun Prairie, WI 53590
  Stanger, Samuel          $46,188.90             7240 S 1375 E, South Weber, UT 84405
  Stankewitz, Lawrence     $10,242.40             2358 S. Madison Rd., Beloit, WI 53511
  Stanley, Michael         $0.02                  4309 Forest AVE SE, Mercer Island, WA 98040
  Stansbeary, Tyrone       $22,338.72             1 Kellogg Dr, Centralia, MO 65240
  Stansberry, Bill         $194.84                116 Orange Lane, Oak Ridge, TN 37830
  Stanton, Robert          $7,725.20              9816 Weimann Dr., St. Louis, MO 63128
  Staples, Melanie         $3.30                  P.O. Box 3096, Bonners Ferry, ID 83805
  Stark, Wesley            $1,282.38              13760 Portofino Drive Unit G, Del Mar, CA 92014
  Starobinsky, Igor        $70.57                 522 route 18 north, east brunswick, NJ 08816
  Starr, Bobby             $1,103.60              233 Hidden Oaks Road, Wimberley, TX 78676
  Staton, Terrence         $15.00                 550 Martil Way, Milpitas, CA 95035
  Stavenik, Richard        $0.01                  9 Smoke Run, Pittstown, NJ 08867
  Steele, Gary             $13.07                 5141 Pioneer Way, Antioch, CA 94531
  Steele, Nicholas         $0.03                  6 Park Street, Sanford, ME 04073

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                    Page 102 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 103
                                      of 120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Stefanik, Ramona         $2.00                  252 Four Forks Rd, Shawboro, NC 27973
  steighner, john          $1,578.06              1245 se stonebridge dr, cedaredge, CO 81413
  Stein, Arthur            $0.95                  105 forest ave, Locust valley, NY 11560
  Steiner, Gary            $146.45                2380 Kleager Rd, Cuba, MO 65453
  Steiner, John            $0.81                  9519 NE South Beach Dr, Bainbridge Island, WA 98110
  Steiner, Yaromir         $7.78                  4899 Byington Lane, New Albany, OH 43054
  Steinhauer, Gregg        $12.75                 2897 Kant Place, Beavercreek, OH 45431
  Stelmarski, Chris        $295.20                3301 9th St. NE, Washington, DC 20017
  Stelzer, Lyndon          $3,187.21              173 Jackson St, Augusta, MO 63332
  Stephen, Scott           $739.33                7611 S. Allison Cir. #D, Littleton, CO 80128
  Stephens, Jerry          $10,088.92             142 Penny Lane, Georgetown, TX 78633
  Stephens, Skylar         $44.28                 108 Carson Lane, Oak Ridge, TN 37830
  Stephenson, Blake        $165,000.00            2 South Briar Hollow Lane, Unit 2, Houston, TX 77027
  Stephenson, Cecil        $203,062.40            2 South Briar Hollow Lane Unit 2, Houston, TX 77027
  Stephenson, Jerry        $21.51                 2604B El Camino Real #221, Carlsbad, CA 92008
  Stephenson, Kittredge    $20,000.00             7010 Staffordshire #133, Houston, TX 77030
  Stephenson, Ruth         $35,000.00             2 South Briar Hollow Lane Unit 2, Houston, TX 77027
  Sterling, Warner         $0.43                  611 12th Street NE, Washington, DC 20002
  Stern, Zachary           $198.92                145 S. 4th Street 18, Brooklyn, NY 11211
  Stevens, James           $1,324.32              106 Southfield Court, Pittsburgh, PA 15237
  Stevens, Kendra          $6,814.85              10610 E 107th st, Kansas City, MO 64134
  Stevens, Kennon          $2,423.02              PO Box 670, Port Orford, OR 97465
  Stevens, Norman          $1,209.43              440 Butterfly Drive, Idaho Falls, ID 83401
  Stevens, Robert          $1,304.59              P.O. Box 971, Spokane, WA 99210-0971
  Stevens, Thomas          $202.35                105 Pipe Kiln Ct, Williamsburg, VA 23185
  Stevenson, John          $50,276.12             25935 Hills Drive, Mechanicsville, MD 20659
  Stewart, Ashley          $94.09                 9540 W. Emmett Avenue, Brantley, AL 36009
  STEWART, BARRY           $11,357.48             737 E. BUNNY AVE, SANTA MARIA, CA 93454
  Stewart, Brad            $100.04                5301 S Superstition Mtn Dr Ste 104 # 137, Gold Canyon, AZ
                                                  85118
  Stewart, Jordan          $603.00                7 South Court, Roslyn Heights, NY 11577
  Stewart, Phil            $35.67                 31901 N. Bush St., Wittmann, AZ 85361
  Stewart, Randy           $4,221.59              1410 SW Highway Lane, Lee's Summit, MO 64081
  Stewart, Ronald          $4.46                  1002 ne 107th street, kansas city, MO 64155
  Stewart, Terri           $0.02                  23730 B Hwy, Edgerton, MO 64444
  Stewart, Timothy         $2,579.60              P.O. Box 2101, Ridgway, CO 81432-2101
  Stewart, Victor          $44.45                 269 South Irving Street, Ridgewood, NJ 07450
  Stewart Jr, William      $5,152.40              4007 Hickory Meadow RD, Greensboro, NC 27406
  Sthole, Kristin          $263.67                842 lex st, norfolk, VA 23505
  STICHTER, JOE            $18.15                 29581 cr 40, WAKARUSA, IN 46573
  STICKLE, JAN             $333.33                18800 HARE CREEK TERRACE, FORT BRAGG, CA 95437
  Stillman, Wayne          $8,803.41              19634 Silver Ranch Rd, Conifer, CO 80433
  Stinson, Douglas         $14.78                 1775 Kelly Mill Road, Cumming, GA 30040
  Stirling, Amy            $73.80                 184 Maureen Circle, Bay Point, CA 94565
  Stirling, Mark           $3,627.00              309 Dapne Ct, Reisterstown, MD 21136
  Stirn, Steven            $111.03                Address Unknown
  Stockman, James          $18.19                 9442 N Custer Rd., Freesoil, MI 49411
  Stokes, Randy            $16,016.95             877 Carole Ln., Fond du Lac WI 54935
  Stolboushkin, Alexei     $7,438.20              953 Sunset Dr, San Carlos, CA 94070
  Stoller, Kirby           $105.53                11116 Steiner Rd, Rittman, OH 44270
  Stoltzfus, Duane         $1.73                  388 Pearl St, Marion, OH 43302
  Stonas, Andreas          $6.44                  4159 Gusty Ave. NE, Albany, OR 97322

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                    Page 103 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 104
                                      of 120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Stone, Michael           $295.20                5 Fortuna West, Irvine, CA 92620
  Stone, Michael           $1.71                  1202 Rushgrove Cir, Dover, FL 33527
  Stone, Paul              $3,211.96              5632 Amanda Lane, Belmont, NC 28012
  Stone, Sean              $12,786.78             2001 Wilshire Blvd. #250, Santa Monica, CA 90403
  stoodley, christopher    $1,511.60              1821 Butch Cassidy Trail, Wimauma, FL 33598
  Storer, Jody             $2,977.01              717 W Broadway, Maumee, OH 43537
  stortroen, brett         $36.48                 7401 NW 20th Ct, Sunrise, FL 33313
  storts, lisa             $133.26                1217 white river, waco, TX 76712
  Stout, Gary              $6,395.39              2640 200th, Washington, IA 52353
  Stout, Jerry             $5.14                  150 Oakwood Drive, Wood Dale, IL 60191
  Stout, Patrick           $15.85                 249 S California Ave, Palo Alto, CA 94306
  Stover, Karen            $34,394.85             P.O. Box 160, Kihei, HI 96753-0160
  Stover, Ken              $17,289.18             P.O. Box 160, Kihei, HI 96753-0160
  Stowell, George          $11.40                 P.O. Box 1215, Bridgeport, CT 06601
  Strain, Aaron            $27.12                 130 School St, Grayslake, IL 60030
  Stramel, Phillip         $24,342.11             355 Frederic Ave, Hayward, CA 94544
  Strand, William          $59.04                 15390 MEADOW WOOD DR, Wellington, FL 33414
  Strande, Linda           $4,597.62              5232 Shoreview Ave, Minneapolis, MN 55417
  strang, william          $66.16                 Address Unknown
  Strapple, Edward         $4.85                  4817 Sandy Drive, Monroeville, PA 15146
  Stratton, Ted            $163.34                1415 Kelvin Ct, Cincinnati, OH 45240
  Strauss, Anthony         $0.08                  11505 Notchcliff Rd, Glen Arm, MD 21057
  Strauss, Mark            $88.56                 412 Victoria Ave, Williamstown, WV 26187
  strawn, david            $13.82                 35 Spring Ridge Road NW, Kingston, GA 30145
  Strawsburg, Ronald       $4.82                  112 Kevins Ct, Smithsburg, MD 21783
  Streed, Karl             $34.34                 8199 Grimes Road, Russellville, OH 45168
  Streetman, Chance        $4,207.93              9423 Dowden Road Apt. #9103, Orlando, FL 32832
  strehlow, scott          $11.19                 209 edwards drive, normal, IL 61761
  stricker, steve          $18,635.29             21634 van k dr, grosse pointe woods, MI 48236
  Strickland, Will         $25,861.06             805 OAK AVENUE EXT, WAYNESBORO, VA 22980
  Stringfield, David       $442.80                36501 Jenna LN, Palmdale, CA 93550
  Stromberg, Austin        $11.06                 6379 Hwy 412, Berryville, AR 72616
  Stronconi, Anthony       $0.55                  28 Bob Lane, Beacon, NY 12508
  strong, christopher      $24.05                 346 fairfax ave. apt. 2, norfolk, VA 23507
  Stroud, Harvey           $7.02                  1162 W Springville Rd, Laporte, IN 46350
  STROUPE, D               $100.24                138 EAST CENTRAL AVE, MOUNT HOLLY, NC 28120
  Struck, James            $11,434.79             3300 Pelton Dam Rd., Madras, OR 97741
  Struthers, Jerry         $275.90                8465 Odean Ave NE, Otsego, MN 55330
  Strutt, David            $442.80                P.O. Box 2330, Lake Arrowhead, CA 92352
  Stuart II, Ronald        $168.17                112 Turtle Ridge Dr, Brandon, MS 39047
  stubbs, jeff             $17.03                 752 fairway, kyle, TX 78640
  Stuber, John             $800.26                580 WOODLAND HEIGHTS, HOLLY SPRINGS, MS 38635
  STUBER, JOHN             $13.36                 580 WOODLAND HEIGHTS, HOLLY SPRINGS, MS 38635
  Stucki, Jubal            $147.60                1755 Walden Rd., Bowling Green, KY 42101
  Studstill, Lawrell       $1,621.40              2678 Cove Circle NE, Atlanta, GA 30319
  Stuer, Jules             $77.49                 1238 Dalhart Dr., Richardson, TX 75080
  stuetzel, ezra           $1,254.60              PO Box 746, Menlo Park, CA 94026
  stuetzel, marc           $1.43                  69 Smith Rd, Leicester, NC 28748
  Stuewe, Charles          $14.88                 718 Mockingbird Drive, Murphy, TX 75094
  Stuhlreyer, Mark         $24.91                 9181 Withers Lane, Cincinnati, OH 45242
  Stumbaugh, Wendy         $1.00                  3007 Rainbow Lane, Richfield, OH 44286
  Sturdevant, William      $42,873.00             3918 County Road 507, Brazoria, TX 77422

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                    Page 104 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 105
                                      of 120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Sturm, Martin            $295.20                7403 Stonington Ct, Fort Collins, CO 80525
  Stutz, William           $295.20                2636 Grand Ave #302, San Diego, CA 92109
  Su, Teddy                $14,506.52             349 Hollister Court, San Leandro, CA 94577
  Subramani, VINOTH        $2,207.20              5 Wolcott woods drive, Simsbury, CT 06070
  KUMAR
  SUBRAMANIAM,             $0.04                  2425 Chandler Avenue UNIT #3, Simi Valley, CA 93065
  SRINIVASAN
  Subramanian,             $295.20                245 St Marks Ave, Piscataway, NJ 08854
  Ganeshkumar
  Suchanek, Gregory        $4,214.56              11800 Lenox Ln, Woodbridge, VA 22192
  Sueirro, Allen           $24.47                 113 Golden Gate Dr., Pooler, GA 31322
  Suen, Christopher        $2,952.00              1503 Petal Way, San Jose, CA 95129
  Sullivan, Anthony        $10.38                 9831 Mars Way, Rancho Cordova, CA 95827
  Sullivan, Barry          $11,784.40             370c buel rd, gilboa, NY 12076
  Sullivan, Brian          $339.02                4680 N 134th St, Brookfield, WI 53005
  SULLIVAN, JAY            $29.52                 130 LUMMIS CT, CHEYENNE, WY 82007
  SULLIVAN, RYAN           $35.70                 8 WOODMERE BLVD SOUTH, WOODMERE, NY 11598
  Sullivan, Scott          $5.42                  4 Dewart Road, greenwich, CT 06830
  sullivan, steven         $57.97                 103 w 3rd, casey, IA 50048
  Sullivan, William        $4,458.59              11242 SW 72nd Ave, Ocala, FL 34476
  Sullivan II, James       $2.44                  49 Haigh Road, Brentwood, NH 03833
  Summerell, William       $600.00                24107 Del Monte Dr., Unit #27, Valencia, CA 91355
  Summers, Eric            $3,928.76              6308 Tupelo Dr., Austin, TX 78744
  Summers, John            $11.87                 7401 Capulin Rd NE, Albuquerque, NM 87109
  Summers, Scott           $2,725.31              4468 Kidder Dr, Virginia Beach, VA 23462
  Summers, Stephen         $31,256.97             3907 Medical Parkway suite 102, Austin, TX 78756
  Sundaravelu,             $33.59                 4902 Westborough Drive, Champaign, IL 61822
  Kalyanasubbu
  Sundharam, Premnath      $973.84                856 E ROJO CT, GILBERT, AZ 85297
  Supersano, Russell       $221.40                23 Robin Hill Road, Bechtelsville, PA 19505
  surowicz, robert         $137.80                4374 river view road, brewerton, NY 13029
  Surratt, Michael         $0.10                  PO BOX 1248, Fabens, TX 79838
  Suryavanshi, Rahul       $118.08                8811 Dolcetto Grv, Brentwood, TN 37027
  Suszka, Stanley          $551.80                511A N. 6th St, Waterford, WI 53185
  Suttkus, Randle          $7,598.62              One Harbor Center, Ste. 220, Suisun City, CA 94588
  Suzuki, James            $2,948.00              10741 CRAWFORD CANYON RD, SANTA ANA, CA 92705
  Suzuki, Kazuo            $344,414.00            312 S. Willaman Drive #305, Los Angeles, CA 90048
  Suzuki, Tamiko           $29.14                 329 E. 92nd St., Apt. 2A, New York, NY 10128
  sverduk, robert          $14.76                 912 n douglas ave, okc, OK 73106
  Svoboda, Ben             $6,422.84              P.O. Box 992, Dickinson, TX 77539
  Swagerty, James          $185.79                1936 Las Lanas Lane, Fullerton, CA 92833
  Swain, Alok              $396.19                2200 Satellite Blvd Apt # 513, Duluth, GA 30097
  Swanlund, John           $177.12                1339 N 3rd Ave, Upland, CA 91786
  SWANSON,                 $2,965.47              115 HUNTER STREET, JAMESTOWN, NY 14701
  JEFFREY
  Swanson, Shane           $317.81                115 Hunter St., Jamestown, NY 14701
  Swayda, Wayne            $20,008.62             12210 N. 29th Street, Phoenix, AZ 85032-7102
  sweeney, joseph          $1,476.00              514 crum lynne rd, ridley park, PA 19078
  Sweet, Kelton            $7.08                  4700 Skyline Dr., Knoxville, TN 37914
  Sweetland, William       $147.60                19 Prospect St, Adams, NY 13605
  Swenson, Keith           $15.43                 18060 Harvest Lane, Brookfield, WI 53045
  Swenson, Steven          $2,028.48              12777 Ashford Point Apt 1108, Houston, TX 77082

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                    Page 105 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 106
                                      of 120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Swenson, William         $19.33                 32 Princeton Cir, Longmont, CO 80503-2106
  Swick, Douglas           $101,312.80            7650 Will Rogers Blvd, Fort Worth, TX 76140
  swoboda, gregory         $2,922.00              540 san remo, port st. lucie, FL 34986
  Swomley, Dean            $15,209.00             10395 Mount Jackson Lane, Aurora, IN 47001
  Syada, Maher             $1.25                  Address Unknown
  Szapa, Terry             $295.20                3344 Wiggins Way, Green Bay, WI 54311-7262
  SZARLIP, DANIEL          $124.16                403 PITTSBURGH DR, JUPITER, FL 33458
  Szewczyk, Dan            $551.80                12205 Riverwood Drive, Burnsville, MN 55337
  Szilagyi, Peter          $678.50                P.O. Box 120, Fort Davis, TX 79734
  Sztykowski, Tadeusz      $751.99                191 Nashua St., Providence, RI 02904
  Szymanski, Gary          $6,781.43              22428 SE 134th St, Issaquah, WA 98027
  Ta, Hang                 $13.76                 127 Captain John's Dr., Savannah, GA 31410
  Taaffe, Ronan            $2,041.66              460 Navaro Way #112, San Jose, CA 95134
  Taber, Alan              $10,539.10             P.O. Box 17053, Denver, CO 80217
  Taber, Thomas M. &       $9,285.65              1452 Troupe Street, Augusta, GA 30904
  Carol M.
  Tachibana, Ronald        $59.86                 6932 Rosa Vista Ave, Citrus Heights, CA 95610
  Tack, Barnaby            $2,918.52              7125 East Granada Street, Mesa, AZ 85207
  TACKETT, JEFFREY         $24.49                 4068 RIVER SHORE RD, PORTSMOUTH, VA 23703
  Tadakamalla, Kiran       $2,694.81              2455 Wood Fern Ln, Cumming, GA 30041-3470
  Tadych, Kevin            $62,301.57             6860 HWY 51 South, Hazelhurst, WI 54531
  Tadych, Lisa             $31,371.00             6860 HWY 51 South, Hazelhurst, WI 54531
  Tafalla, Evelyn          $754.97                12476 Old Colony Drive, Upper Marlboro, MD 20772
  Tague, Brian             $262.24                225 West Wacker Drive STE 2000, Chicago, IL 60606
  Tait, Harvey             $600.00                2369 BARBEREE DRIVE, CRESTVIEW, FL 32536
  Tait, Jean-Paul          $2,658.75              7632 Portal Way, Unit 499, Custer, WA 98240
  Tallarico, John          $7.71                  1294 Dorr Drive, Sugar Grove, IL 60554
  Talley, vincent          $172.60                701 Northwooding Road, Baltimore, MD 21229
  TANG, WOEI JIUN          $436.54                P.O. BOX 12321, TAMUNING, GU 96931-2321
  Tangeman, Marc           $5,673.38              1910 Killarney Drive , Leander, TX 78641
  Tannozzini, Thomas       $13.71                 4 Monroe Street # 204, Rockville, MD 20850
  Tann-Starr, Carolyn      $73.80                 13520 Hoover Avenue 5H, Briarwood, NY 11435
  Tapley, Holly            $13.27                 62915 Oak Road, South Bend, IN 46614
  Tappan, Frederick        $105.53                32 Clement St, Nashua, NH 03060
  tar, ahmed               $4,577.57              1926 259th pl, lomita, CA 90717
  tarachandani, vikram     $1,322.96              301 central ave, edison, NJ 08817
  Taraszka, steven         $1,547.91              924 West Spring Street, Monroe, GA 30655
  Tashea, David            $173.25                1708 Silverwood Dr, Richland, WA 99352-9678
  Tate, Harry              $1.70                  19 Benedict Canyon Loop, The Woodlands, TX 77382
  Tate, Ralph              $1.20                  181 N 6Th Drive Trlr 2, Show Low, AZ 85901
  Tatikunta, Krishna       $1,474.00              5336 Bond ST #130, irving, TX 75038
  tatikunta, radhika       $738.00                2246 Mohegan Dr Apt 102, Falls Church, VA 22043
  Tauer, Benjamin          $2,207.20              3116 Birch Ln., Edmond, OK 73034
  Taveirne, Mike           $29,818.94             13 crows nest ct, third lake, IL 60030
  Tawil, Mohamad           $35.70                 22115 Cassini Court, Richmond, TX 77407
  taylor, amanda           $478.68                p.o. box 2334, flournoy, CA 96029
  Taylor, Carl             $819.66                12576 Cardinal Creek Dr, Frisco, TX 75033
  Taylor, Christopher      $73.80                 903 Wicketrun Dr., Brandon, FL 33510
  Taylor, Darrell          $4,595.10              10944 FM 1486 Rd., Richards, TX 77873
  Taylor, Donald           $1,071.00              26 Carver St, Sanford, ME 04073
  Taylor, John             $2,116.05              Address Unknown
  Taylor, John             $782.28                12003 Saxony Ln., Austin, TX 78727

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                    Page 106 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 107
                                      of 120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Taylor, John             $309.54                33 Pinewoods Dr., Barkhamssted, CT 06063
  Taylor, Ken              $41.49                 1364 Ouachita 47, Louann, AR 71751
  Taylor, Kenneth          $413.87                PO Box 501541, Marathon, FL 33050
  Taylor, Kenneth          $5.95                  4700 Hampton, North Little Rock, AR 72116
  Taylor, Kimberly         $147.60                15 Tanner Lane, Big Piney, WY 83113
  Taylor, Loyd E. &        $4,114.04              450 Emmick Landing Road, Lewisport, KY 42351
  Joyce A.
  Taylor, Malcolm          $3.62                  2533 Herndon Road, Lawrenceville, GA 30043
  Taylor, Michael          $28.94                 2020 Cedar St Apt 12, Muscatine, IA 52761
  Taylor, Normia           $14.76                 7615 W.D. Court, Lipan, TX 76462
  Taylor, Peggy            $44.84                 4700 Abbeville Hwy, Anderson, SC 29624
  Taylor, Robert           $1,180.80              403 montour st., montoursville, PA 17754
  Taylor, Ronnie           $29,520.00             1776 CR 233, Brownwood, TX 76801
  Taylor, Russ             $19.02                 P.O. Box 13109, Anderson, SC 29624
  Taylor, Scott            $162.36                1073 N. Sam Houston Parkway E. Apt. 817, Humble, TX 77396
  Taylor, Warren           $1,766.90              905 Cerise Ave, Torrance, CA 90503
  Taylor, william          $135.37                Address Unknown
  tazbaz, troy             $4,221.36              1200 clayton st 6, san francisco, CA 94114
  teberg, john             $6.49                  331 vista suerte, newport beach, CA 92660
  Tebo, Ronald             $41.09                 2510 Baseline Road, Grand Island, NY 14072
  teeples, bentley         $5.50                  37 west colgate ave., pontiac, MI 48340
  Teeter, Seth             $29.52                 12250 Rolling Ridge Rd, Becker, MN 55308
  Teixeira, Basilio        $3,586.68              1702 Lorre Dr, Rockville, MD 20852-4105
  Telugu Guvvala,          $0.24                  8405 MINERAL SPRINGS DRIVE, MANASSAS, VA 20112
  Rajasekhar
  Telwala, Shailesh        $36,418.80             4015, 50th Avenue, SunnySide, NY 11104
  TEMPLE, JAMES            $323.31                8561 BRIDLE COURT, LONGMONT, CO 80503
  Ten Dolle, Jeffrey       $60.40                 9644 Hartmann Rd., Oostburg, WI 53070
  Tennies, Richard         $1.00                  1247 Cherry Tree LN, Annapolis, MD 21403
  Terrigino, David         $34.40                 326 Village Walk Circle, Spencerport, NY 14559
  Terry, Jason             $7.19                  2016 Pavilion Tower Circle, Columbia, SC 29201
  Tetzner, John            $1,389.75              100 Jardin Court, Swansea, IL 62226
  thach, brandon           $79.59                 780 woodland ave, san leandro, CA 94577
  Thakker, Prashant        $1,474.00              9 GROSSWEILER LANE, PARLIN, NJ 08859
  THAKKER,                 $296.20                9041 SW 142ND AVE APT 1022, MIAMI, FL 33186
  SAUMYA
  Thalla, Venkata          $1,103.60              9724 Braidwood Terr, Frederick, MD 21704
  Tharp, Bruce             $1,768.80              1148 Vesper Road, Ann Arbor, MI 48103
  tharp, Matthew           $14.76                 6911 shamrock ln, alta loma, CA 91701
  thavanati, chinni        $597.37                9 prospect ave, edison, NJ 08817
  theis, patrick           $18.88                 212 rodeo dr , sacramento, CA 95823
  Thelen, Keith            $4,562.84              P.O. Box 374, Crestwood, KY 40014
  Thelen Jr, James         $11.67                 36067 Co Hwy 46, Park Rapids, MN 56470
  Thodupunoori, Ramu       $2,694.85              732 Lake Ridge Dr, Woodbury, MN 55129
  Tholen, Joe              $110.18                325 S Orange St., Waconia, MN 55387
  Thomas, Aaron            $732.02                1150 N 5th St., Coos Bay, OR 97420
  Thomas, Blake            $88.56                 4421 Hank Ave., Austin, TX 78745
  Thomas, Blake            $49.00                 1635 Shenandoah Dr., Cedar Park, TX 78613
  Thomas, Bobby            $80.24                 12145 W. Ida Drive, Littleton, CO 80127
  Thomas, Brian            $29.52                 4018 Heatherhill Drive, Huntsville, AL 35802
  Thomas, Justin           $236.16                802 W Bannock St. Ste 1005, Boise, ID 83702
  Thomas, Robert           $47.00                 3061 Woodsong Ln., Clearwater, FL 33761

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                    Page 107 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 108
                                      of 120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Thomas, Shonn            $88.44                 646 Iroquois Trail, Willoughby, OH 44094
  Thomas, Stephen          $55,325.68             378 SD 45022, Rocksprings, TX 78880
  Thomas, Stevie           $150.96                26 Nunnery Lane, Catonsville, MD 21228
  thomas, Stuart           $30.00                 21 holly st, portland, ME 04103
  Thomas, William          $63.46                 2611 1st Ave W, Bradenton, FL 34205
  THOMASON,                $21.40                 6907 STONEGATE, ODESSA, TX 79765
  DAVID
  Thomason, Raymond        $1,180.80              13008 Edna St , Panama City Beach, FL 32407
  Thomposn, Max            $1.73                  2559 Magenta Rd, Bozeman, MT 59718
  Thompson, Frank          $119.24                216 7th Avenue NE, St. Petersburg, FL 33701
  Thompson, Fred           $295.20                5013 Sand Ridge Road, New Bern, NC 28560
  Thompson, Hannah         $14,081.20             657 Ethan Ter, Verona, WI 53593
  Thompson, Lawrence       $1,476.00              604 Old Railroad Bed Rd, Fayetteville, TN 37334
  Thompson, Michael        $214.40                42542 W. Bravo Dr., Maricopa, AZ 85138
  Thompson, Michael        $609.39                1200 7th Street, Plover, WI 54467
  Thompson, Stuart         $72.12                 19627 Chad lane, Meadville, PA 16335
  Thompson, Todd           $0.07                  525 Yellowstone Drive, Grapevine, TX 76051
  Thompson, Tommy          $339.06                P. O. Box 1194, Cordele, GA 31010
  Thompson, Warren         $73.80                 31 Blansfield Lane, Wolcott, CT 06716
  Thorbjornsen, Ted        $24.02                 3624 Davis Ave, Chesapeake, VA 23325-2932
  Thornton, Mike           $90.40                 1573 Bridle Oaks Ln, Colorado Springs, CO 80921
  Thornton, Richard        $68.10                 12839 SE 223rd Pl, Kent, WA 98031
  Thornton III, Thomas     $2,684.89              318 Holton Harris Rd, Anacoco, LA 71403
  Thorp, Adam              $10.61                 4335 Cherokee Ave Apt 7, San Diego, CA 92104
  Thorp, Charles           $28.34                 3355 Bee Caves Road Ste 101, Austin, TX 78746
  Thorp, Dale              $603.24                9654 SHEARSON CT, PLYMOUTH, MI 48170
  Thorp, Jon               $1,943.78              6364 Hopewell Rd, Springfield, TN 37172
  THORSKY, JOSEPH          $0.78                  22805 HARRISON STREET, LOWELL, IN 46356
  Thorsted, Mark           $1,768.80              6382 Berry Plains Lndg, King George, VA 22485-2431
  Throgmorton, Melissa     $150.36                117 Asolut Ln, Troy, MO 63379
  Thumma Joseph,           $2,207.20              3828 loop rd, huntingdon vy, PA 19006
  Arogym
  Thurman, Daniel          $29.52                 12908 Dionysus Dr., Austin, TX 78753
  Ticknor, Robby           $331.08                3525 Del Mar Heights Rd pmb #269, San Diego, CA 92130
  tidwell, paul            $14.76                 1501 nine iron way #103, raleigh, NC 27603
  Tien, Henry              $3,387.92              1650 Emerald St. Apt 21, San Diego, CA 92109
  Tilk, Rodney             $13.91                 7581 Viewcrest Dr, San Diego, CA 92114-3328
  Till, John               $0.32                  31 Norlyn Drive, Walnut Creek, CA 94596
  tillas, paul             $14.76                 501 wagontown rd, coatesville, PA 19320
  Tillberg, Karen          $17,204.43             42 Walnut Street, Sharon, MA 02067
  Tillotson, Robert        $994.60                216 SE Waterwheel Ln, Lees Summit, MO 64063
  Tillson, Stephen         $39.93                 Box 104, Vernon, AZ 85940
  Tilse, Robert            $73.80                 22452 16th Ave So., Des Moines, WA 98198
  Timoshenko,              $5,496.75              737 Olive Way #2003, Seattle, WA 98101
  Yevgeniy
  Tinkey, jason            $546.12                6776 burnside loop apt 7, fort riley, KS 66442
  Tippit, Michael          $238.28                1730 Lightsey Rd, Saint Augustine, FL 32084
  Tippy, Nathan            $10,876.52             50 Wagon Wheel Drive, Troy, MO 63379
  Tipton, Rick             $380.06                2800 Scenic Dr. #4-79, Blue Ridge, GA 30513
  Tisdale, Melynda         $20.87                 291 E Striped Owl, Kuna, ID 83634
  Tishue, Glenn            $123.88                9878 Oriole Lane, Palo Cedro, CA 96073
  TITTEL, Jim              $679.87                1713 shefford circle, wichita, KS 67209

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                    Page 108 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 109
                                      of 120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Titterington, Kenneth    $24.97                 594 Elkins Lake 1446 Pleasant Valley, Huntsville, TX 77340
  titze, Bob               $4,428.00              25727 386th ave, plankinton, SD 57368
  To, Peter                $6.20                  8241 E. Woodwind Ave, Orange, CA 92869
  Tochon, Francois         $105.53                10657 Mayflower Road, Blue Mounds, WI 53517
  Toczylowski, Konrad      $132.93                7 Hillcrest Drive, Chelmsford, MA 01824
  Todd, Michael            $10.26                 370 South Waterboro rd. #3, Lyman, ME 04002
  Toh, Bee                 $923.95                82-01 Britton Ave #5b, Elmhurst, NY 11373
  Toifel, Ron              $2,207.20              6839 Fernandina St, Navarre, FL 32566
  Tolan, Elizabeth         $1.04                  6624 10th Avenue Apt: A3, Brooklyn, NY 11219
  Tolbert, Jennifer        $8,974.84              1145 Persimmon Tree Road, Valley Grande, AL 36701
  Tolley, William          $47.53                 4250 Pinewood Rd, Melbourne, FL 32934
  Tomassetti, Brenda       $815.52                1120 Simmontown Rd, Gap, PA 17527
  Tomitz, Jason            $18,501.36             164 Dow Cook Road, Gainesboro, TN 38562
  Tomlinson, Andrew        $2,214.00              7823 Claypool Way, Citrus Heights, CA 95610
  Tomlinson, Mark          $4,453.08              2000 S. Melrose Dr # 127, Vista, CA 92081
  Tompkins, William        $22.26                 2021 Marlin Ct, Fernandina Beach, FL 32034
  Tondreau, Brett          $35,220.70             3727 Equation Road #124, Pomona, CA 91767-1149
  Toney, Matthew           $88.56                 4821 Cane Creek Rd, Bakersville, NC 28705
  Tonucci, Todd            $1,198.57              8330 Amberleigh Way, Dublin, OH 43017
  Torode, Carl             $18.13                 6061-3 Kingsley Lk Dr, Starke, FL 32091
  Torres, Derrick          $73.80                 227 Naples Terrace Apt.2D, Bronx, NY 10463
  Torres, Jim              $59.04                 8451 Syracuse Street, Riverside, CA 92508
  TORREZ, ALEX             $147.60                9606 Homebrook St , Pico Rivera, CA 90660
  torrico, daniel          $9.45                  2305 eden terrace apt 204, rock hill, SC 29730
  totaro, tom              $0.07                  59 vista linda road, ranchos de taos, NM 87557
  Toth, Elizabeth          $6,994.00              105 Anhinga Ct., Summerville, SC 29485
  Totherow, Tony           $369.00                2436 Chester Hwy, York, SC 29745
  Toussaint, Jack          $4,877.87              836 E Patterson St, Lansford, PA 18232-1707
  Tout, Eugene             $19.92                 2815 Moorefield Rd., Carlisle, KY 40311
  Townsend, Amanda         $1,842.50              103 Terrapin Cir, Huntsville, AL 35806
  Townsend, Darrin         $4,217.20              542 Derrick Circle, Morgan, UT 84050
  Townsend, David          $29.52                 141 berry rd , Pelzer, SC 29669
  Townsend, Kyle           $17.16                 PO Box 305, Parsons, TN 38363
  Toy, Benjamin            $44.28                 1012 River Haven Cir Apt R, Charleston, SC 29412
  Tracy, Gary              $30.00                 11437 W. Larch Rd, Tracy, CA 95304
  Trafecanty, John         $33.21                 4041 Olive Hill Drive, Claremont, CA 91711
  Traina, Antonia          $3,294.65              51-20 64 TH STREET WOODSIDE, QUEENS, NY 11377
  Tran, Duke               $147.60                4301 E. Addington Dr., Anaheim, CA 92807
  Tran, Hao                $1,899.61              11771 Percheron Rd, Garden Grove, CA 92843
  Tran, Hien               $1,103.60              3820 Santa Anita rd sw, Albuquerque, NM 87105
  Tran, Tammy              $4,366.64              2376 Chenault Dr., Frisco, TX 75033
  Tran, Thuy               $27.52                 743 Corte Manolito, San Marcos, CA 92069
  Traub, Ethan             $6,485.80              4600 Forbes Trail, Venice, FL 34292
  Travers, Jr., Joseph     $378.38                1000 Hazeltown Rd., Wake Forest, NC 27587
  Travis, Bill             $0.17                  4212 N. Spruce Ave., Broken Arrow, OK 74012
  Travis, Chalmer          $233.87                8330 N, 46th Street Apt#208, Milwaukee, WI 53223
  Travis, Lawrence         $5.00                  2283 Aumakua ST, Pearl City, HI 96782
  Traylor, Nicolas L       $100.00                3701 Cerrito Ave., Richmond, CA 94805
  Traylor
  Traywick, Wayne          $14,815.68             2199 County Road 18 West, Clanton, AL 35045
  TREBA, DOUGLAS           $3.31                  730 65TH AVE, SCHERERVILLE, IN 46375
  Trella, Theresa          $6,333.20              43 Bay View Ave, Cornwall-on-Hudson, NY 12520

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                    Page 109 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 110
                                      of 120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Tribbey, Kevin           $0.51                  735 Waterville Drive, Brentwood, CA 94513
  Trimarche, Robert        $446.80                114 Amaya Drive, Lynchburg, VA 24503
  Trione, Paul F. and      $7.19                  P.O. Box 25, Rock River, WY 82083
  Elaine M.
  Tripp, Charles           $7,979.97              1137 Slim Williams Way, Juneau, AK 99801
  Trittipoe, Lindsay       $5,518.00              4208 W. Franklin St., Richmond, VA 23221
  Troe, Theodore           $3,310.80              7s325 Arbor Drive, Naperville, IL 60540
  Troiani III, Paul        $14.91                 660 Boas Street #2004, Harrisburg, PA 17102
  Trojanowicz, William     $3,310.80              N 120 W 15960 Freistadt Rd, Germantown, WI 53022
  Troost, Tamee            $0.53                  404 Britt lane, LaVergne, TN 37086
  Troy, Derek              $442.20                8590 Highway 73, Evergreen, CO 80439
  Troy, Michelle           $7,899.00              8590 Highway 73, Evergreen, CO 80439
  TRUE, J                  $55.15                 3701 Hickory Bend, McKinney, TX 75071
  Trujillo, Michael        $600.00                c/o Larry Trujillo, 10738 Palisades Street SE, Yelm, WA 98597
  Trujillo, Valerie        $275.90                927 F Avenue, Coronado, CA 92118
  Truong, David            $4,051.60              18122 Canal Pointe Street, Tampa, FL 33647
  Truong, David            $1,177.40              5609 alicante drive, arlington, TX 76017
  Tsao, Ann                $15.28                 17426 SE May Valley Road, Renton, WA 98059
  Tsui, Min                $9.46                  45-15 Colden St. #7Z, Flushing, NY 11355
  Tsurikov, Yuriy          $353.25                1180 Covington Ct, Walnut Creek, CA 94596
  Tucci, Anthony           $0.39                  42 Captains Walk, Trumbull, CT 06611
  Tucker, Marshall         $3,333.87              973 W Stoker Drive, Saginaw, MI 48604-2439
  tucker, michael          $100.00                2517 glorieta n.e., albuquerque, NM 87112
  Tuhy, Alan               $20,238.02             78-7100 Kamehameha III Road, Ste. 405, Kailua-Kona, HI 96740
  Tumidajewicz, Scott      $5.42                  PO BOX 216, JOHNSON CREEK, WI 53038
  Tupurani, Vyjayanthi     $5,922.19              9813 Saint Pages Ln., Henrico, VA 23233
  Turaka, Narendra         $450.00                3113 Mist Flower Rd, tallahassee, FL 32311
  Turk, Candace            $2,009.75              2 Birdie Court, Jackson Springs, NC 27281
  turk, mutlu              $44.28                 5 simmons drive, saugerties, NY 12477
  Turk, Nathan             $294.80                5482 Wilshire Blvd Apt 1536, Los Angeles, CA 90036
  Turk, William            $7,374.29              5621 Valhalla Drive, North Richland Hills, TX 76180
  Turner, Akio             $0.20                  5628 Rice Court, Ellenwood, GA 30294
  Turner, Evan             $1,664.48              13492 St. Mark's Place, Gonzales, LA 70737
  Turner, Stacy            $0.99                  6408 Hawkeye Circle, Colorado Springs, CO 80919
  Turner, Stephen          $22,665.74             180 Cavender Trce, Suches, GA 30572-1625
  Turner, Tatjana          $3,068.33              9110 Scottish Pastures Cv, Austin, TX 78750-3576
  Turrentine, June         $0.08                  1579 W 15th ST, Yuma, AZ 85364
  Turrentine, Troy         $118.08                6242 N Buckboard Dr Apt 1, Prescott Valley, AZ 86314
  Tutella, Joseph          $16.92                 36 Gates Street, Wilkes Barre, PA 18702
  Tvedten, Justin          $4.02                  8 Manor Circle, Little Rock, AR 72210
  Tyburski, Steve          $8.50                  511 E. San Ysidro Blvd C-180, San Ysidro, Ca 92173
  Tyczynski, Ania          $4,422.00              4110 cove ln apt 3c, glenview, IL 60025
  Tyczynski, Maciej        $2,948.00              4110 cove ln, glenview, IL 60025
  Tyer, Albert             $3.77                  849 ACR 1221, Grapeland, TX 75844
  Tyler, Ben               $114.15                3547 Lowrey Ct, Napa, CA 94558
  Tyler, Jonathan          $0.30                  6349 Avon Street, Portage, MI 49024
  Tyrrel, Claude           $0.03                  959 Hwy 16, Worland, WY 82401
  Tyson, Mark              $14,760.00             225 Lefthand Canyon Rd., Boulder, CO 80302
  Udjus, Roger             $3,721.80              1451 Blockhouse Valley Rd, Clinton, TN 37716
  Uhl, Edward              $283.94                5705 Sagebrush Trl., Arlington, TX 76017
  Ulissey, Laurence        $8.02                  1343 Hwy A1A Unit 2-B, Satellite Beach, FL 32937
  Underdown, Jay           $295.20                25 Bunker Dr, O'Fallon, MO 63366

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                    Page 110 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 111
                                      of 120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Unger Sr., Robert        $3.00                  1005 Sonya Ln., Brandon, FL 33511
  Uppada, Janardhana       $0.52                  44 CENTER GROVE RD APT# L - 21, RANDOLPH, NJ 07869
  Urban, Michael           $5,878.13              1276 N Wayne St. #304, Arlington, VA 22201
  Uresk, Jason             $24.80                 279 East 600 North, Roosevelt, UT 84066
  Uresk, William           $14.20                 1193 West 9000 North, Neola, UT 84053
  Uttamchandani,           $3.24                  1630 NW Foley Ct, Portland, OR 97229
  Mahesh
  Vadney, Eric             $7,007.90              8502 S Miller Ct, Littleton, CO 80127
  vadney, mark             $0.10                  3201 northridge cir, altus, OK 73521
  Vaidya, Hemant           $1,103.60              219 Stonehouse Road, Basking Ridge, NJ 07920
  Vaidyanathan,            $31,048.20             115 E Hopkins Road, Gilbert, AZ 85295
  Athmanathan
  Valadez, Steve           $29.48                 307 Gulfstream Dr., Georgetown, TX 78626
  Valdivia, Felix          $3,215.08              41174 Nick Lane, Murrieta, CA 92562
  Valentino, Chris         $1.45                  PO BOX 7112, Tahoe City, CA 96145
  Vallapuneni, Venkata     $0.24                  700 LOWER STATE RD APT#18C2, NORTH WALES, PA
                                                  19454
  Vallejo, Paul            $17,535.13             1200 Midland ave 8e, Bronxville, NY 10708
  Van, John                $6,347.80              6368 Chickering Circle, Nashville, TN 37215-5301
  Van Buren, Grant         $194.09                P.O. Box 755, Davenport, WA 99122
  Van Delden, Chad         $41.46                 2868 Walnut Ridge Drive, Ann Arbor, MI 48103
  Van Dieten, Johanna      $0.53                  11352 orchard lane, reston, VA 20190
  Van Dusen, Charles       $295.20                2117 S. PARKRIDGE, WICHITA, KS 67209
  Van Lynn, Megan          $2,753.78              6912 N Old Fort Drive, Spokane, WA 99208
  Van Nostrand, Arthur     $1.03                  172 Lewis Road, Northport, NY 11768-1620
  Van Pelt, Tim            $1,476.00              1900 Pandora Dr., Fairbanks, AK 99709
  Van Scheppingen,         $18.90                 280 Glenbrooke Apt 13109, Waterford, MI 48327
  Dave
  Van Valin, Elizabeth     $0.10                  PO Box 7335, Cave Creek, AZ 85327
  VanBiddle, Bryce         $131.39                P.O. Box 113, Plattekill, ny 12568
  Vanboden, Kevin          $6.78                  5 Buccaneer Bend, Baldwinsville, NY 13027
  vance, craig             $3.08                  10730 timbergrove, crp christi, TX 78410
  Vance, Gary              $0.02                  6422 Bryant Av, Klamath Falls, OR 97603
  Vancil, Philip           $72.91                 138 NW Carriage Glenn, Lake City, FL 32055
  VanderBeek, David        $0.27                  PO Box 6264, Pahrump, NV 89041
  VanderFliet, Raymond     $46.19                 11 w 2nd ST unit 212, Bethlehem, PA 18015
  Vandervelde, Steven      $9,766.03              PO Box 11185, Columbia, SC 29211
  vangala, shashi          $0.54                  815 easkey ln, avondale, PA 19311
  VanHorn, Bryon           $0.75                  237 Fairway Blvd, Panama City Beach, FL 32407
  VanHouten, Vicki         $12.80                 3622 E 88th St, Newaygo, MI 49337
  Vannemreddy, Sirisha     $383.67                14603, Sprague Ct Apt# 205, Omaha, NE 68116
  VanPatten, Darren        $430.76                PO BOX 337, Ball, LA 71405
  Vantine, William         $0.50                  PO Box 670, Norfolk, CT 06058
  Varnes, Kaylon           $1,221.68              P.O. Box 117, Grandin, FL 32138
  Varosi, Vendel           $1,477.23              3220 Argyle RD, Snover, MI 48472
  vattikuti, vineela       $2,561.44              10350 Dover ST A32, Westminster, CO 80021
  Vaughan, Richard         $3,855.81              1044 Lattigo Road, Fort Sumner, NM 88119
  Vaughan, Scott           $134.87                2511 Cordero Rd, Del Mar, CA 92014
  Vaughn, Richard          $75,853.80             4644 Scrub Pine Road, Big Sandy, TX 75755
  Vazzalwar, Girish        $19,604.20             4426 Angelico Lane, Round Rock, TX 78681
  Veague, Ronald           $7,380.00              13036 TIMBER COURT, PALOS HEIGHTS, IL 60463


  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                    Page 111 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 112
                                      of 120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Vedachalam,              $3,534.05              3950 Village Estates Ct., Cumming, GA 30040
  Muruganandham
  Vedak, Kiran             $2,302.96              5322 Alexander Dr, Racine, WI 53402
  Veera Raghava Rao,       $18.77                 65 Susie Blvd, Poughkeepsie, NY 12603
  Koka
  Veeraswamy, Sairam       $0.78                  90 Buttercup Lane, South Grafton, MA 01560
  Vega, Ruben              $100.98                2952 Lambeth Ct., San Jose, CA 95132
  Vela Jr., Oscar          $4,783.40              3134 White Bird Dr., Corpus Christi, TX 78415
  Velagandula, Jayadev     $0.18                  3430 Warburton Av Apt No 13, Santa Clara, CA 95051
  Velagapudi, Sushma       $3,310.80              3670, Bent Bill Xing, Cumming, GA 30041
  Venable, Henry           $36,418.80             19324 La Serena Dr, Fort Myers, FL 33967-0525
  Venkataraman,            $7.45                  3475 GRANADA AVE #349, SANTA CLARA, CA 95051
  Srikrishnan
  Venkataraman,            $7.80                  100 Luna Park Dr, Apt 469, Alexandria, VA 22305
  Venkatesh
  Verbrugghen,             $9.21                  5311 Via Carancho, San Diego, CA 92111
  Alexander
  Vercoe, Carole           $1,493.94              5080 SW 186 Ave, Ft. Lauderdale, FL 33332
  Vergura, Anthony         $14.76                 38 Green Meadows Ln, Loudonville, NY 12211
  Verma, Rajeev            $4,928.00              151 Warner Ave, BONNER SPRINGS, KS 66012
  Verret, William          $20.00                 1501 Lincoln, Carlsbad, NM 88220
  Verschleiser, David      $0.01                  29 Stonehedge Rd, Millington, NJ 07946
  Vey, Steven              $4,568.80              3976 ridge rd, nederland, CO 80466
  Veytsman, Marina         $194,890.20            23958 Calvert St, Woodland Hills, CA 91367
  Vi, Diana                $2,804.40              129 York St Apt 5K, New Haven, CT 06511
  Vick, Richard            $34.01                 12732 Oakmont Dr, Kansas City, MO 64145
  Vickers, John            $0.17                  115 radford st, Winston-Salem, NC 27106
  Vickery, Jimmie          $23.71                 1240 ACR 1212, Grapeland, TX 75844
  Viehe, Darin             $294.80                6324 Meandering Woods Ct, Frederick, MD 21701
  Vigil, Christopher       $9.37                  1296 Eagle st, Tracy, CA 95376
  Vigil, Xavier            $21.63                 536 Price St., Daly City, CA 94014
  Villhauer, Joe           $1.23                  106 Flossmoor Circle, Croossville, TN 38558
  Villoria, Laura          $1,033.20              293 Nellie Ct, Newbury Park, CA 91320
  Vincent, Billy           $295.20                2762 cedar grove church road, Brownsville, KY 42210
  Vincent, James           $10,138.67             P. O. Box 1030, Huffman, TX 77336
  Vinck, Jeff              $3.88                  7884 W. Louise Dr., Peoria, AZ 85383
  Vinet, Steven            $29.52                 4029 Staghorn Cir N, Fort Worth, TX 76137
  Vinson, Matthew          $2,275.42              9854 SE 36th Avenue, Milwaukie, OR 97222
  Visan, Mircea            $9.68                  1115 Summer Place, Greensboro, NC 27410
  Vitalis, Paul            $29,180.86             20318 215th Ave, Big Lake, MN 55309
  Vito, Ralph              $15.60                 207 KARAGEN CIRCLE, METAMORA, IL 61548
  Vo, Nga                  $1,476.00              12986 W Arlington Pl, Littleton, CO 80127
  Vochinsky, Todd          $1,049.96              12866 Wishing Well Way, Bristow, VA 20136
  Vocos, Adrien            $1,103.60              2440 Stanton Circle, Lake in the Hills, IL 60156
  Vogel, Richard           $132.92                446 holloway st., sumter, SC 29153
  Voggesser, Corwin        $3,335.76              1204 Steeplechase Ct., Fort Collins, CO 80524
  Volentine, Ada-Helen     $25,437.05             1887 Taylors Gap Rd., North Garden, VA 22959
  Volkman, John            $73.70                 501 N Clark Street, Horicon, WI 53032
  Voll, Reginald           $4,391.10              1119 magnolia street, south pasadena, CA 91030
  Vollmer, Frederick       $415.44                308 Leeward Rd, Manahawkin, NJ 08050
  Volpe, Michael           $0.40                  4901 harbour beach blvd t-14, brigantine, NJ 08203
  Volz, Evelyn             $1,800.72              226 South E Street, Monmouth, IL 61462

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                    Page 112 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 113
                                      of 120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  von Beroldingen,         $147.60                2811 Prado Lane, Davis, CA 95618-6596
  Linton
  von Rabenau, Daniel      $30,836.05             390 Boulder Ridge Ct, Lake Geneva, WI 53147-8902
  Vora, Nikhil             $1,989.20              15901 cinca terra drive, Austin, TX 78738
  Vorobieff, Alex          $2,257.99              220 Newport Center Drive #11-149, Newport Beach, CA 92660
  Vorpagel, Jason          $413.28                1210 McPherson Ave., Richland, WA 99354
  Vorpagel, Luke           $442.80                5305 Valonia Street, Fair Oaks, CA 95628
  Vreedenburgh, Andrea     $59.04                 4779 lynwood ctr. rd. 2f, bainbridge isl., WA 98110
  Vreeland, Michele        $295.20                202 Picketts mill ct, Bonaire, GA 31005
  Vu, Jonathan             $5,910.42              13468 Grayhawk Blvd, Frisco, TX 75033
  Vu, Victor               $31.91                 1432 NE Carlaby Way APT 30, hillsboro, OR 97124
  Vucha, Krishna           $11,037.67             16401 Chenal Valley Dr., Apt. 5107, Little Rock, AR, 72223
  Vuppala, Parameshwar     $4,422.00              3380 Bentbill Xing, Cumming, GA 30041
  Waas, Jack               $14,120.31             1958 Bluestem Lane, Shoreview, MN 55126
  Wachholz, Mark           $58,569.06             5834 Monet Drive, Roanoke, VA 24018
  Wacholtz, Steven         $85.41                 883 CR 871, Thornfield, MO 65762
  Waddell, Constance L.    $5,044.00              26 10th Place Apt 5, Long Beach, CA 90802
  Wade, David              $2,207.20              1319 SERENE TRAILS, TOMBALL, TX 77375
  Wade, Tara               $2,258.10              1689 Cherry Brook Cr, Morristown, TN 37725-5144
  Wadsworth, Thuy          $4,280.40              7896 Royal Lace Terrace, Lake Worth, FL 33467
  Wagley, Jack             $25.41                 4596 wolf trail, poland, IN 47868
  Wagner, Duffy            $245.91                3 goldfinch circle, phoenixville, PA 19460
  Wagner, John             $0.56                  3327 Lamont Ter, Dacula, GA 30019
  Wainscott, Brian         $96.26                 3031 Diller Rd, Lima, OH 45807
  Waldron, Gary            $2,107.82              328 Parkwood Dr, Campbellsville, KY 42718
  Waley, Kenneth           $53.24                 604 Erin Circle, Leander, TX 78641
  Waliga, Jon              $44.28                 308 N. Hill St, Lenoir City, TN 37771
  Walker, Aramis           $250.00                9645 Kalispell Street, COMMERCE CITY, CO 80022
  Walker, Arlie            $748.24                23390 Champion Dr, Lindale, TX 75771-5488
  Walker, Arlinda          $750.00                14233 E. Placita Niebla, Tucson, AZ 85747
  Walker, Chance           $228.79                8059 Green Orchard Rd, Glen Burnie, MD 21061
  Walker, David            $14.12                 170 Glyn Carin Lane, Granville, OH 43023
  Walker, Elizabeth        $60.49                 PO Box 355, Stockertown, PA 18083
  Walker, Jordan           $44.28                 4413 Bat Falcon Drive, Austin, TX 78738
  Walker, Kenneth          $0.80                  525 Chickasha Ave., Chickasha, OK 73018
  Walker, Kim              $162,627.06            8405 Lexington Ave, Bakersfield, CA 93306
  Walker, William          $16,543.80             2649 170th Street, Fort Dodge, IA 50501
  Walker, Brenda           $16,643.05             8405 Lexington Ave, Bakersfield, CA 93306
  Wall, Ian                $11,701.20             23685 Soresina, Laguna Hills, CA 92653
  Wall, Roger              $235.84                4500 Murrell Park Road, Flower Mound, TX 75022
  Wallace, Darrell         $24,279.20             5285 Long Lake Road, Cheboygan, MI 49721
  Wallace, Jeffrey         $155.73                111 Motor Boat Club Rd, GREENVILLE, SC 29611
  Wallace, Louis           $92.26                 354 Hog Skin Rd, Sherman, TX 75090
  Wallace, Richard         $14,933.24             112 E. Fremont St., O'Neill, NE 68763
  Wallace, Sally           $17,910.45             112 E. Fremont St., ONeill, NE 68763
  Wallace, Samuel          $43.00                 10315 Napoleon St, Fredericksburg, Va 22408
  Waller, Jeremy           $14.99                 616 Fisher Ave, Superior, WI 54880
  Waller, Keith            $6.99                  P.O. BOX 287, LAWTON, OK 73502
  Walley, Billy            $48.02                 7058 County Road 31, Killen, AL 35645
  Walls, Pat               $2,528.46              22 Windsor Road, Ellsworth, ME 04605
  Walls, Patrick           $7,017.78              58 Sherman Street, Brooklyn, NY 11215
  Walp, Joseph             $153.62                213 S. Liberty Ave, endicott, NY 13760

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                    Page 113 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 114
                                      of 120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Walsh, Bob               $15.92                 33370 Hearthstone Rd., Farmington Hills, MI 48334-2627
  Walsh, Kevin             $3,310.80              1057 the long run, columbia, TN 38401
  Walters, Bret            $4.66                  546 W Highland St, Chandler, AZ 85225
  Walters, Stanley         $0.30                  621 sandshore Drive, Greenwood, SC 29649
  Walters, Wesley          $29.52                 60 Tucker Circle, Monticello, GA 31064
  Walton, Joe              $26.50                 22910 Coriander, Magnolia, TX 77355
  Wand, Jerome             $44.44                 69750 Holmes Rd, Sisters, OR 97759
  Wang, Chi-Wei            $1,321.83              204 Tanglewood Dr., Glen Ellyn, IL 60137
  Wang, Julia              $6,846.40              305 W. Camino Real Avel, Arcadia, CA 91007
  Wang, Xiaoling           $99.79                 4 Barrington Drive, Princeton Junction, NJ 08550
  Wannemacher, Mark        $14.12                 12230 Road 19K, Cloverdale, OH 45827
  Ward, Christopher        $261.48                2000 N. Linden St. Apt. F306, Normal, IL 61761
  Ward, Eric               $0.04                  35028 Vickey Way, Yucaipa, CA 92399
  Ward, Kenneth            $2,482.90              1187 Annis Squam Harbour, Pasadena, MD 21122
  Ward, Matthew            $1,330.69              Address Unknown
  Ward, Vernon             $2,214.00              500 Ledgerock Rd, Wimberley, TX 78676
  Warner, Chad             $1,103.60              283 derose ct, west orange, NJ 07052
  Warner, Curt             $75.18                 19 Hedge Lane, Austin, TX 78746
  Warren, Daniel           $1,003.01              734 Trisha Ct., Ridgecrest, CA 93555
  Warren, Jack             $2,133.83              21285 Avenida Insook, Murrieta, CA 92562
  Warren, James            $50.40                 1941 Hwy 59 west, George West, TX 78022
  Warren, Leonard          $6.63                  PO BOX 140818 , Edgewater, CO 80214
  Warren, Lynette          $0.18                  1166 Slate Rd, Wellington, NV 89444
  Warren, Ray              $719.00                1051 Clara Ct., Richmond, KY 40475
  Warren, Stanley          $0.40                  576 Butternut Drive, Parkesburg, PA 19365
  Warshaw, John            $2.32                  11548 Dennis Way, Grass Valley, CA 95949
  Warso, David             $7,357.12              2880 S. Jones Blvd. Suite 1, Las Vegas, NV 89146
  Waserman, Karen          $0.14                  4804 Laurel Canyon Boulevard #553, Valley Village, CA 91607
  Washburn, Lori           $64,213.05             N128 W12795 Highland Road, Germantown, WI 53022
  Washburn, Lamphoei       $45.00                 2020 MALTBY ROAD 7176, BOTHELL, WA 98021
  Waskiewicz, Ted          $0.11                  338 Swedesford Rd., North Wales, PA 19454
  Watanabe, Sanford        $60.16                 2373A Orchid st., Honolulu, Hi 96816
  Waterbury, Rian          $1,200.21              P.O. Box 126, Mount Carmel, IL 62863
  Waterhouse, James        $91.87                 264 Waterhouse , dayton, ME 04005
  Watkins, Donald          $3,773.78              27376 Kickapoo Road, Hockley, TX 77447
  Watkins, Joseph          $738.00                16 Grace St., Crafton, PA 15205
  Watkins, Nathan          $9.02                  P O Box 5128, Peoria, AZ 85385
  Watkins, B. Porter       $24,162.32             5309 Juniper Beach Road, Prospect, KY 40059
  Watkins, Terry           $0.92                  503 2nd Avenue South, North Myrtle Beach, SC 29582
  Watkins, Wayne           $52.52                 8107 N 13TH WAY, PHOENIX, AZ 85020
  Watson, Jon              $24.45                 196 Philadelphia Street, Buffalo, NY 14207
  Watson, Julia            $0.14                  707 3rd ave s, Kent, WA 98032
  Watson, Rick             $14.81                 2679 Thunderbird Trail, Lambertville, MI 48144
  Watson, Sean             $24,347.36             115 South Main St, Cottonwood, AZ 86326
  Watters, Andy            $10,548.67             11788 Waterbuck Rd, Winnsboro, TX 75494
  Watters, Nathan          $1.88                  11576 water buck road, winnsboro, TX 75494
  Watters, Twala           $16,310.72             11788 waterbuck rd, winnsboro, TX 75494
  Wayman, Bonnie           $551.80                963 S. Columbine St, Denver, CO 80209
  Wayman, Kenneth          $1.00                  2652 SAMS CREEK ROAD, NEW WINDSOR, MD 21776
  Weatherall, Paul         $1,103.70              7318 Yamini, Dallas, TX 75230
  Weatherly, Howard        $106.43                3347 Eastern Ave NE, Grand Rapids, MI 49525
  Weaver, David            $6,590.72              145 W. DEL MAR BL. APT 4093, PASADENA, CA 91105

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                    Page 114 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 115
                                      of 120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Weaver, Jim              $22,092.68             46252 Pinehurst Drive, Northville, MI 48168
  Weaver, William          $5.00                  2224 tyler lane, louisville, KY 40205
  Webb, Arthur             $7,833.26              105 Landsdown, Williamsburg, VA 23188
  Webb, Nathaniel          $5.15                  8625 Forbes Ave Apt #2, North Hills, CA 91343
  Webber, Russell          $221.40                2890 S. Meriposa Rd., Apache Junction, AZ 85119
  Weber, Robert            $15.47                 35683 Breezy Lane, Ranchita, CA 92066
  Webster, Bradley         $1,126.80              N2323 Pine Hollow Rd, Poynette, WI 53955
  Webster, Kyle            $1,234.30              16049 S Elmridge St, Olathe, KS 66062
  Webster, Rick            $0.36                  5618 Rowell Circle, Huber Heights, OH 45424
  Weed, Barry              $4,808.87              1059 Southgate Road, Argyle TWP, ME 04468
  Weeks, Eric              $11.90                 18 GOULD AVE, MEREDITH, NH 03253
  Weeks, Jeffrey           $29.52                 2532 Ballahack Road, Chesapeake, VA 23322
  Wehmeier, Jack           $11,253.58             585 Terrace View Dr, Cincinnati, OH 45255
  Weiandt, David           $531.36                25361 Groveland St., Roseville, MI 48066
  Weidlich, David          $27.64                 1 Dedham St., Hyde Park, MA 02136
  Weidner, Scott           $1,771.20              P.O. Box 75 616 Hilltop Road, Hershey, PA 17033
  Weigel, Kris             $2,538.66              503 13th Ave E Apt 206, Seattle, WA 98102
  Weinberg, Bill           $29,520.00             825 Third Avenue, New York, NY 10022
  Weingarten, Mark         $2,273.04              805 S 18th St. Apt 3, Lincoln, NE 68508
  Weingarten, Thomas       $2,405.88              8041 Rushmore Road, Fort Worth TX 76137
  Weinstein, Charles       $13,243.20             12708 Appaloosa Chase Drive, Austin, TX 78732
  Weinstock, Gregory       $295.20                2205 Crystal Terrace, North Plainfield, NJ 07060
  Weinstock, Scott         $124,019.08            1600 E. 2nd Street, Scotch Plains, NJ 07076
  Weinstock, Sheldon       $4,414.40              1600 e second st, scotch plains, NJ 07076
  Weisert, Colleen         $20.65                 PO Box 1437, Oakhurst, CA 93644
  Weitzel, Charles         $234.08                7715 E Edison St Apt 7, Tucson, AZ 85715
  Wejrungsikul,            $14,346.80             2110 Wisteria st., Denton, TX 76205
  Thornchaya
  Welbaum, Erik            $78.83                 8750 Mellmanor Dr. 79, La Mesa, CA 91942
  Welch, Stephen           $44.00                 P.O. Box 3777, Nantucket, MA 02584
  Weldon, Joseph           $0.70                  15 Luther Walker Rd., Picayune, MS 39466
  Welhouse, Gereon         $499.77                45446 Cty Rd X, Soldiers Grove, WI 54655
  Wells, Carole            $26.56                 1201 sunflower way, Emporia, KS 66801
  wells, christopher       $29.52                 1108 w. church st., elizabeth city, NC 27909
  Wells, Doug              $376.61                19616 Wildwood West Drive, Penn Valley, CA 95946
  Wells, Norman L. &       $88.56                 4206 NE 9th ST, Homestead, FL 33033
  Linda J.
  Wells, Randy             $4.82                  PO box 415, silver springs, NV 89429
  Wells, Robert            $15.62                 171 Seville Ct, Fort Mitchell, KY 41017
  Wells, Tony              $0.60                  310 Cecil Smith Rd, Knob Lick, KY 42154
  Welsh, Brian             $751.74                2601 New Orleans Street Unit 1121, Huntsville, AL 35805
  Welsh, Michael           $148.50                835 Ofarrell St. #206, San Francisco, CA 94109
  Weltha, Keynan           $22.92                 750 E Riley Drive ATTN: Warehouse Receiving, Avondale, AZ
                                                  85323
  Wendel, Richard          $20.99                 14112 Monte Vedra Rd, Huntsville, AL 35803
  Wendelboe, Jonathan      $88.70                 PO Box 744, Ashland, NH 03217
  Wendt, Paul              $17,712.00             1401 Laurel Leaf Lane, Pearland, TX 77581
  Werrell, Bradley         $170.66                5990 S Hospital Dr., Globe, AZ 85501
  Wertz, Jason             $9,253.70              10332 San Simeon, Fort Worth, TX 76179
  West, Timmy              $0.35                  16544 SW 228 Street, Miami, FL 33170
  West, Treva              $110.36                1125 Beaver Lake, Texarkana, TX 75501
  Westall II, David        $1,128.18              3658 Summerwind Circle, Bradenton, FL 34209

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                    Page 115 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 116
                                      of 120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Westbrook, Robert        $16.01                 505 Dennery Road APT #135, San Diego, CA 92154
  Whalley, Lawrence        $141,428.65            5 Carsey Lane, Houston, TX 77024
  Whatley, Cheri           $29.52                 954 john tillery rd, port lavaca, TX 77979
  Wheat, Janet             $34.44                 1081 acree rd, russell sorings, KY 42642
  Wheatley, Michael        $2,941.12              277 Cedar Point Court, Mt Washington, KY 40047
  Wheaton, Stephen         $6,258.80              17 West Gate Drive, Glenwood, NJ 07418
  Wheeler, George          $3,141.39              744 Eagle Dr., Alamogordo, NM 88310
  Wheeler, Julie           $1,476.00              3973 Crestone Drive, Loveland, CO 80537
  Wheeler, Richard         $1,590.19              2398 NE 145th Ave Rd, Silver Springs, FL 34488
  Wheelwright,             $5,483.21              76 Wilson St., Portland, ME 04101
  Alexander
  Whipple, Christopher     $14.07                 6735 Ridgecliff Dr, Solon, OH 44139
  Whipple, David           $73.80                 PO Box 6068, Moreno Valley, CA 92554
  Whisman, Curtis          $6,555.81              20888 waterbeach place, potomac falls, VA 20165
  Whitaker, Harold         $51.97                 6912 N Old Fort Drive, Spokane, WA 99208
  White, Ben               $7,807.83              319 W. Fairchild Dr., Strasburg, VA 22657
  White, Billy             $229.24                PO Box 2319, Banner ELk, NC 28604
  White, Carlos            $77.90                 38308 Highway 929, Prairieville, LA 70769
  White, Gary              $649.27                1042 73rd Ave, Oakland, CA 94621
  White, Jason             $1,031.80              2 Fayette Circle, Ladera Ranch, CA 92694
  White, Lora              $17.00                 7601 Xavier Drive, Fort Worth, TX 76133-7638
  White, Patrick           $18.45                 603 FALCON LANE, WEST CHESTER, PA 19382
  White, Sean              $5,896.00              1316 N McCoy st, Independence, MO 64050
  White, Stephen           $17,564.40             2222 N Cypress Bend Drive Unit 409, Pompano Beach, FL 33069
  White, William           $220.72                13610 Beckenham Dr, Little Rock, AR 72212
  Whitehead, Clinton       $58.51                 145 Paradise Hills, New Braunfels, TX 78132
  Whitehead, John          $7.19                  505 White Oak Circle, Hartsville, SC 29550
  Whitehead Jr, K          $3.74                  6722 SUN MEADOW LANE, LAKE CHARLES, LA 70605
  Whitener, Charles        $1,520.28              5300 Hidden Valley Ct, Mansfield, TX 76063
  Whitfield, David         $1,477.81              1845 N Lockwood Ave, Chicago, IL 60639
  Whitfield, Vance         $88.56                 PO Box 34232, Washington, DC 20043
  Whiting, Gayle           $10.59                 6235 Senegal Haven Street, North Las Vegas, NV 89081
  Whitley, David           $1,869.42              5334 R Street Apt 1, Lincoln, NE 68504
  Whitlock, Stephen        $1,012.52              4582 US Hwy. 280 West, Pembroke, GA 31321
  Whitlock, Steve          $935.58                4582 US Hwy, 280 W., Pembroke, GA 31321
  Whitson, Scott           $50.00                 10522 Caminito Sulmona, San Diego, CA 92129
  Whittaker, Andrew        $59.14                 467 Grove St, Framingham, MA 01701
  Whittaker, David         $147.60                676 W. Lava Point Dr #35, Saint George, UT 84770
  Whittaker, Noah          $221.40                28072 calle san remo, san juan capistrano, CA 92675
  Whittaker, Scott         $176.10                PO Box 10930, Bainbridge Island, WA 98110
  Wickman, Mike            $590.40                3325 Denise St, Lancaster, CA 93536
  Widing, James            $500.00                142 Hays Farms Court, Johnson City, TN 37615
  Wiegand, Joel            $20.12                 410 W Lexington Rd, Lititz, PA 17543
  Wiemann, Nancy           $25,851.74             326 4th St, Verona, ND 58490
  Wiese, Heike             $885.60                149 NW 93rd Street, Miami Shores, FL 33150
  Wigon, David             $5,362.42              8350 Citruswood Ln, Citrus Heights, CA 95610
  Wiker, Ben               $11.71                 1906 49th Ave. W., Bradenton, FL 34207
  Wilch, Jerry             $1,105.50              3660 Richmond Ave. #469, Houston, TX 77046
  Wilde, Greg              $20.00                 22 gorwin dr, medway, MA 02053
  Wilders, Harry           $8.36                  1 Sussex Road, Camp Hill, PA 17011
  Wilf, Richard            $14.43                 4410 Massachusetts Ave NW unit #122, Washington, DC 20016
  Wilhelmsen, Susan        $32.37                 10007 Standifer Gap Rd., Ooltewah, TN 37363

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                    Page 116 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 117
                                      of 120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Wilhite, Robert          $0.23                  1454 Road 160, Emporia, KS 66801
  Wilhoite, Timothy        $15,464.00             780 Mint Springs Rd., Owenton, KY 40359
  Wilke, Thomas            $631.57                16070 Milne Road, Colorado Springs, CO 80928
  Wilkerson, J Tyler       $160.00                307 turnstone dr., buda, TX 78610
  Wilkinson, Thomas        $1,831.50              401 Berry Avenue, Unit B, Hayward, CA 94544
  Will, Richard            $5,504.84              13511 Abbington Dr, Huntley, IL 60142
  Willey, Glenn            $1,464.20              8245 Titleist Lane, Rogers, AR 72756
  Williams, Caryn          $116.22                2012 Jackson Street, NE, Washington, DC 20018
  Williams, Chad           $2,948.00              65064 Troublesome Creek Road, Atlantic, IA 50022
  Williams, Jeff           $147.60                PO Box 1692, Lexington, OK 73051
  Williams, John           $20.00                 111 Apache Dr., Evanston, WY 82930
  Williams, John           $120.62                3791 Cricket Cove Road East, Jacksonville, FL 32224
  Chandler
  Williams, Kevin          $1.57                  143 W. 93rd Street, Apt 1B, New York, NY 10025
  Williams, Kim            $1.97                  5405 Morello Road, BALTIMORE, MD 21214
  Williams, Michael        $25.62                 520 43rd St., Richmond, CA 94805
  Williams, Michael        $78.00                 PO box 2979, pensacola, fl 32506
  Williams, Nathan         $5,059.51              1915 Monument Canyon Drive, Grand Junction, CO 81507
  Williams, Richard        $33.21                 Address Unknown
  Williams, Shawn          $27.63                 2600 NW Rimrock Lane #2, Redmond, OR 97756
  Williams, Todd           $5,475.96              7260 Loblolly Ct, Spring Hill, FL 34607
  Williams, Trevor         $1,858.40              6200 Stevens Mill Rd., Matthews, NC 28104
  Williams, Winona         $1,822.86              1276 Route 208, Monroe, NY 10950
  Williamson, Kenneth      $539.41                622 Kenosha Ave, Norfolk, VA 23509
  Williamson, Kevin        $8.60                  3016 Tahiti St, NE, Albuquerque, NM 87111
  Williamson, Krista       $1,076.02              1225 N. 36th St. Apt. 1044, Phoenix, AZ 85008
  Willis, Daryll           $11.68                 14703 W Crystal Ct, Surprise, AZ 85374
  Willnerd, Jeff           $5.27                  903 dorsey st, beatrice, NE 68310
  Wilson, Carla            $22.07                 774 Mays Blvd. Suite 10 PMB 606, Incline Village, NV 89451
  Wilson, Christine        $50.00                 820 W Aaron Drive, State College, PA 16803
  Wilson, CODY             $10.60                 3221 Tyler Avenue, Ogden, UT 84403
  Wilson, David L &        $70.38                 842 Piedmont Way, Redwood City, CA 94062
  Colleen M
  Wilson, Jeff             $147.40                1430 franklin avenue, kent, OH 44240
  Wilson, Larry            $2.00                  11-sherbrooke dr., wilmington, DE 19808
  Wilson, Mark             $530.64                5835 Mountain View Dr, Kingwood, TX 77345
  Wilson, Mark             $102,268.96            8241 Gladys Drive, Huntington Beach, CA 92646
  Wilson, Mark             $157.31                W7901 County Road T, Fond du Lac, WI 54937
  Wilson, Neil             $7.48                  2074 Hawthorne Drive, Pella, IA 50219
  Wilson, Raymond          $18.00                 309 south Wiley Ave, Donalsonville, GA 39845
  Wilson, Tiffany          $5.00                  61 Glenwood Ave Apt 405, East Orange, NJ 07017
  Wilson, Wayne            $29.94                 1438 FM 413, Rosebud, TX 76570
  Wilson Jr., Larry        $603.53                124 Gallery Dr. #203, Spring Lake, NC 28390
  Wiltse, Robert           $2,812.96              16426 NW Magnolia Church Rd, Altha, FL 32421
  Windsor, John            $214.13                527 Tiffany Dr, Hastings, MN 55033-4023
  Winer, Kris              $13.99                 369 Montair Drive, Danville, CA 94526
  Winfield, Timothy        $2.30                  920588 Deer Ridge Lane, Wellston, OK 74881
  Winkler, Carl            $2.88                  PSC 1005 Box 100, FPO, AE 09593
  Winslow, Jack            $806.72                129 Pine Path Lane, Littleton, NC 27850
  Wintenburg, Chris        $59,243.00             304 S Gadwall LN, Cedar Park, TX 78613-4094
  Winter, Brian            $27.89                 1812 Todd Rd, Manhattan, KS 66502
  Winter, John             $16.47                 W2327 Pond Road, Neosho, WI 53059

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                    Page 117 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 118
                                      of 120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Winters, David           $12,788.35             231 E Washington St, Sandusky, OH 44870
  Winters, Jason           $668.67                112 Judah Court, Trenton, TX 75490
  Winters, Matthew         $15.86                 12511 Clifton Blvd APT 6, Lakewood, OH 44107
  Winum, David             $16.26                 6501 N. 80th Street, Milwaukee, WI 53223
  Wisch, Richard           $11,370.12             7710 White Fawn Rd, Arlington, TX 76002
  Wischmeyer, James        $6,987.81              762 N Greece Road, Rochester, NY 14626-1025
  Wise, Christopher        $2,361.60              5002 Twilight Lane, Fort Wayne, IN 46835
  Wise, Jeremey            $38.51                 2299 Allison Rd, University Heights, OH 44118
  Wisniewski, Raymond      $0.37                  25581 cunningham ave, warren, MI 48091
  Witalec, Edmund          $1,648.40              214 Aquia Bay Ave, Stafford, VA 22554
  Witt, Jason              $295.20                2999 Mountain Road, Panola, OK 74559
  Witters, Allen           $18.18                 P.O. Box 1190, Las Vegas, NM 87701
  Witz, Josh               $29.52                 10 Cambridge St. Apt. 2, Ayer, MA 01432
  Woicek Iii, John         $5,518.00              12873 Stage Coach Drive, Victorville, CA 92392
  Wojciechowski,           $85.97                 1052 Town line rd, Addison, VT 05491
  Michael
  Wojtczak, Richard        $1,541.58              31 Harmony Arbor Court, The Woodlands, TX 77382
  Wolf, Alan               $11.01                 41 Cooper Square, New York, NY 10003
  Wolf, Peter              $7.81                  5780 Golden Terrace, Fitchburg, WI 53711-5849
  Wolf, Phillip            $211.07                5665 Hwy 9N, #103-181, Alpharetta, GA 30004
  Wolf, Stephen            $83,442.38             90 Maple Drive, Great Neck, NY 11021
  Wolfe, Geoffrey          $4,960.12              49 Hidden Glen Dr., Sparta, NJ 07871
  Wolfe, Lloyd             $1,158.78              33805 Apache Rd, Miller, NE 68858
  Wolfe, Michael           $97.40                 3561 Vernon Way, Eugene, OR 97401
  Wolfe, Ryan              $1.00                  7801 N Amoret Ave, Kansas City, MO 64151
  Wolff, Jeff              $309.96                1416 Jeffers Road, Towson, MD 21204
  Wolff, Jeffrey           $884.40                510 Pembrook Ct, Herndon, VA 20170
  Wolfinger, Harold        $1,031.80              1325A Mass Ave SE, Washington, DC 20003
  Wolfson, Yan             $8,953.56              247 Water Street, New York, NY 10038
  Wolosiewicz,             $2.84                  9627 Gallagher, Hamtramck, MI 48212
  Miroslaw
  Wolsfeld, Gale           $8,022.35              5829 Ivy Branch Dr., Dublin, OH 43016
  Wolslau, Hans            $1,398.40              1-337 Harborside Place, Jersey City, NJ 07311
  Wolslau, Peter           $332.48                P.O. Box 2066, Brighton, MI 48116
  Wolters, Robert          $404.45                310 Frederick Road, Fredericksburg, TX 78624
  Womack, Daniel           $4,872.01              124 Northside Dr E, statesboro, GA 30458
  Wong, Sun Kwok           $8,033.33              6 BEACH ROAD, GREAT NECK, NY 11023
  Wong, Wanshing           $0.02                  36 Ocean Street, Millburn, NJ 07041
  Wood, Michael            $536.67                1360 Wynnfield Drive, Algonquin, IL 60102
  Wood, Samuel             $24.71                 42 Stone Court, Acworth, GA 30101
  Wood, Thomas             $29.52                 3117 Payton Rd, Atlanta, GA 30345
  Woodard, Allen           $84.35                 1213 East Three Notch St., Andalusia, AL 36420
  Woodberry, Tammy         $59.04                 2820 Olde Mill Rd, Florence, SC 29505
  Woodberry, MD,           $4.87                  2820 Olde Mill Road, Florence, SC 29505
  William
  Wooden, Mark             $146.59                37 Somers Ave., Egg Harbor Township, NJ 08234
  Woodfill, Marvin         $2,110.68              2425 N Williamson Valley Rd, Prescott, AZ 86305
  Woods, John              $3,223.30              12712 Brandon Pl, Oklahoma City, OK 73142
  Woods, Patsy             $1,476.00              42723 Tucker Rd., Tecumseh, OK 74873
  Woods, Timothy           $1,103.60              7583 S. Cove Circle, Centennial, CO 80122
  Woodward, Tim            $590.40                4421 Stover Unit 2, Fort Collins, CO 80525
  Woolridge, David         $77.30                 343 Daventry Drive, Baton Rouge, LA 70808

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                    Page 118 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 119
                                      of 120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Wooten, Dana             $68.46                 1590 Eto Circle, San Luis Obispo, CA 93405
  Worley, Paul             $0.14                  7620 SO Main ST., Midvale, UT 84047
  Worsham, Bradley         $4,407.02              Address Unknown
  Worthington, Brad        $124.81                3517 158th Street, Lubbock, TX 79423
  Worthington, Kate        $0.20                  363 Simms Rd, Stanardsville, VA 22973
  Woutat, Mary             $34.86                 168 East 6th Street #3206, St Paul, MN 55101
  Woydziak, Tony           $82.02                 1808 Barham, Dodge City, KS 67801
  Wray, David              $589.60                6615 Fernshire Ct., Mason, OH 45040
  Wrege, Douglas           $5,518.00              1366 Little Willeo Rd., Marietta, GA 30068
  Wrege, Shannon           $13,243.20             445 Overview Dr. NW, Atlanta, GA 30327
  Wren, Christopher        $72.47                 4264 S 148th St, Omaha, NE 68137
  Wright, Alan             $590.40                20401 Soledad Canyon Rd. #637, Canyon Country, CA 91351
  Wright, Kolan            $2.30                  350 Heather Hills Dr, Somerset, KY 42503
  Wright, Philip           $324.72                141 Alta Plaza, Corpus Christi, TX 78411
  Wroblewski, Elizabeth    $18.98                 10448 114th Ter, Largo, FL 33773
  Wu, Daniel               $737.00                37 Fano St #A, Arcadia, CA 91006
  Wu, Jinsong              $1.00                  705 Mackerel Ct., Fairfield, CA 94533
  Wuennecke, Alan          $23.59                 199 rail road ave., new albin, IA 52160
  Wurster, Nan             $551.80                195 WESTERLY TERR, COLCHESTER, CT 06415
  Wells, William           $5.98                  P.O. Box 799, Santa Monica, CA 90406
  Wyatt, Philip            $142.74                4242 Oakwood Ave, La Canada, CA 91011
  Wybert, David            $147.40                1941 Olympia Fields Dr, Corona, CA 92883
  Wynk, Brian              $2,948.00              8010 Thistle Finch Ct, Brownsburg, IN 46112
  Wynn, Bettie             $1,139.84              Address Unknown
  Wysocki, Peggy           $59.60                 27080 W 107th St, Olathe, KS 66061
  Wysong, John             $2,273.84              PO Box 5, West Alexandria, OH 45381
  Xavier, Brian            $59.04                 26023 SE 269th Street, Ravensdale, WA 98051
  Ximenes, Rey             $17.24                 3701 Bee Cave Road #104, Austin, TX 78746
  Xu, Dan                  $8,828.80              9515 Easter Way Apt. 3, San Diego, CA 92121
  Xu, Li                   $14.23                 372 Central Park Avenue Apt #2J, Scarsdale, NY 10583
  Yacynych, Alexander      $24,117.35             1496 Johnson Road, Garrett, PA 15542
  Yancey, Gene             $19.51                 PO Box 186, Newman Lake, WA 99025
  Yanda, Pamela            $36.78                 1110 Haven Meadows Way, McDonough, GA 30252
  Yanda, Troy              $0.50                  725 Monroe St, Bellevue, OH 44811
  Yang, Chenggang          $196.87                9808 W Taron Dr, Elk Grove, CA 95757
  Yang, Michael            $1.11                  6410 Timbers Ct, Mason, OH 45040
  Yang, Min                $6,621.60              3420 Hines Circle, Anchorage, AK 99516
  Yanovich, Jared          $4,786.80              923 Lilac St, Pittsburgh, PA 15217
  Yantchook, Paul          $19.33                 6728 North 226 Hwy, Bakersville, NC 28705
  Yates, Lynn              $8,856.00              1105 LYLE MURPHY DRIVE, CARLISLE, IA 50047
  Ye, Zongxiong            $17.93                 5 York St, Newtown, PA 18940
  Yeddanapudi, Sree        $5,706.37              901 Parkview Dr #A103, King of Prussia, PA 19406
  Rama Kumar
  Yerge, Michael           $339.02                312 n state st, pewamo, MI 48873
  Yerram, Srikant          $10,306.60             8130 RANDOLPH WAY APT 302, ELLICOTT CITY, MD
                                                  21043
  Yeung, Nancy             $6,833.66              14 1/2 Olyphant place, Morristown, NJ 07960
  Yi, Youngbo              $48.30                 377 12th st., Cresskill, NJ 07626
  Yingst, Robert           $560.88                601 Michigan Ave, Troy, OH 45373
  Yip, Carol               $24,944.40             1 Equity Way, Westlake, OH 44145
  Ymzon, Damian            $295.20                PO Box 2304, Havre, MT 59501
  Yonemoto, Isaac          $236.46                94254 Olua Pl, Waipahu, HI 96797

  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                    Page 119 of 120
15-10940-tmd Doc#331 Filed 12/13/18 Entered 12/13/18 08:23:58 Main Document Pg 120
                                      of 120


  Claim Holder (Last       General Unsecured      Distribution Address
  Name, First Name)        Claim Amount
  Yoo, Shawn               $28.82                 333 concrete st, anchorage, ak 99501
  York, Scott              $368.50                17698 Dogwood Dr, Conroe, TX 77303-3202
  Young, Anthony           $147.60                2266 5th Avenue #495, New York, NY 10037
  Young, Brian             $1.70                  1008 Milky Way, Colorado Springs, CO 80906
  Young, David             $23.64                 41 hensley rd, Weaverville, NC 28787
  Young, Gerald & Elisa    $795.38                222 Dartmoor Trail, Jacksonville, NC 28540
  Young, James             $340.32                60132 Ritter Rd, Amory, MS 38821
  Young, Julie             $16.79                 11024 Pfeffers Road, Kingsville, MD 21087
  Young, Robert            $221.40                25945 Kickapoo Road, Hockley, TX 77447
  Young, Roman             $1,018.51              84 Sand Hill School Road, Candler, NC 28715
  Yourkavitch, Bradley     $31.36                 160 Chancellor Drive, Chambersburg, PA 17201
  Yu, Qian                 $7,481.91              3030 Cameron Way, Santa Clara, CA 95051
  Yuan, Paul               $32,690.18             46710 Crawford St. #28, Fremont, CA 94539
  Zacek, Milan             $9.49                  9108 Kopping Ln, Hickory Hills, IL 60457
  Zak, Brian               $22,491.58             13239 Taylor St., Plainfield, IL 60585
  Zak, Kevin               $3,099.60              2150 West Good Hope Road #305, Glendale, WI 53209
  Zakarzecki, John         $505.80                3622 E 88th St, Newaygo, MI 49337
  Zang, Jason              $154.86                6706 Thunder Rd., Amarillo, TX 79119
  Zappettini, E            $442.80                802 Childers Run Rd, Buckhannon, WV 26201
  Zasso, Dan               $38,059.75             7050 E. Pasadena Ave., Paradise Valley, AZ 85253
  Zeeryp, Scott            $191.88                2675 Burgen Ct NE, Grand Rapids, MI 49525
  Zeng, Jingdong           $1,197.75              369 S Hobble Bush, Vernon Hills, IL 60061
  Zeto, Wayne              $14.44                 10090 juneberry rd. nw, bemidji, MI 56601
  Zhalnin, Andriy          $3,606.25              3462 Woodfield St, West Lafayette, IN 47906
  Zhang, Charles           $870.47                3 Wyndmoor Dr, East Windsor, NJ 08520
  Zheng, Joe               $0.73                  245 Manchester Dr, Zionsville, IN 46077
  Zhowandai, Wahid         $0.43                  16 Gladstone, Irvine, CA 92606
  Zhu, Kangqiao            $5.28                  5306 Hunters Glen Drive, Plainsboro, NJ 08536
  Zhu, Lei                 $23.71                 5085 Ashurst Dr, Roswell, GA 30075
  Zick, Jeffry             $1,210.36              1780 Hassam Road, Moon Township, PA 15108
  Ziebart, Brian           $261.25                900 S. Clark #1301, Chicago, IL 60605
  Ziebart, Carolyn         $0.05                  3391 Bellevue Road, Forest, VA 24551
  Ziegler, Scott           $547.30                4336 E glenrosa Ave, Phoenix, AZ 85018
  Zielinski, David         $255.89                412 S. Orleans Avenue, Tampa, FL 33606-2140
  Zier, Phillip            $29.52                 Box 847 16 Jacobson Court, Fairfield, MT 59436
  Zieres, Craig            $15.29                 7501 Gleneagles Way, Fort Worth, TX 76179
  Zimmer, John             $107.69                37750 41st Ave. Way, Dennison, MN 55018
  Zimmerman, Alan          $1,768.80              5134 S. Columbia Ave, Tulsa, OK 74105
  Zimmerman, Robert        $81.97                 1000 Venetian Way #1303, Miami, FL 33139
  Zimmerman, William       $0.10                  490 gainesville highway apt. I-11, winder, GA 30680
  Zimmerman, William       $10.45                 3181 S Pitzer's Ridge Road, Covington, VA 24426-2807
  Zmierski, Mark           $87.12                 2540 e elmwood road, caro, MI 48723
  Zola, Rachael            $506.27                5631 Colfax Ave N, Brooklyn Center, MN 55430
  Zorbach, Charles         $1,465.99              8 FOREST RIDGE CT, TIMONIUM, MD 21093
  Zuber, William           $2.39                  PO Box 771915, Eagle River, AK 99577
  Zunt, Frank              $0.30                  P.O.Box 293000, Phelan, CA 92329
  Zuvic, Mark              $16.74                 28 Old Sawkill Road, Kingston, NY 12401
  Zwahlen, Larry           $1,053.91              808 Hunters Hill Rd, Oklahoma City, OK 73127
  Zweber, Baron            $7.03                  2967 Michelson Drive Ste G292, Irvine, CA 92612
  Zwifka, Mark             $4,636.44              Address Unknown



  In re BullionDirect, Inc.: Exhibit A to Order Approving Distributions to General Unsecured Creditors and
  Disposition of Unclaimed Funds                                                                    Page 120 of 120
